Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 1 of 316 PageID #: 14317
                                                                            243


       1                    IN THE UNITED STATES DISTRICT COURT

       2                      FOR THE DISTRICT OF DELAWARE

       3

       4     ALARM.COM, INC., a Delaware          )
             corporation, and ICN                 )
       5     ACQUISITION, LLC, a Delaware         )
             corporation,                         )
       6                                          )
                                 Plaintiffs,      )
       7                                          ) C.A. No. 15-807(RGA)
             v.                                   )
       8                                          ) JURY TRIAL DEMANDED
             SECURENET TECHNOLOGIES LLC, a        )
       9     Delaware limited liability           )
             company,                             )
      10                                          )
                                 Defendant.       )
      11

      12                                          J. Caleb Boggs Courthouse
                                                  844 North King Street
      13                                          Wilmington, Delaware

      14                                          Tuesday, February 5, 2019
                                                  9:00 a.m.
      15                                          Trial Volume II

      16
             BEFORE:   THE HONORABLE RICHARD G. ANDREWS, U.S.D.C.J.
      17

      18     APPEARANCES:

      19                    MORRIS JAMES, LLP
                            BY: KENNETH L. DORSNEY, ESQUIRE
      20
                                       -and-
      21
                            WILSON SONSINI GOODRICH & ROSATI
      22                    BY: JAMES C. YOON, ESQUIRE
                            BY: RYAN R. SMITH, ESQUIRE
      23                    BY: MARY A. PROCACCIO-FLOWERS, ESQUIRE
                            BY: IAN R. LISTON, ESQUIRE
      24
                                                  For the Plaintiffs
      25
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 2 of 316 PageID #: 14318
                                                                            244


       1     APPEARANCES CONTINUED:

       2                   MORRIS NICHOLS ARSHT & TUNNELL LLP
                           BY: JACK B. BLUMENFELD, ESQUIRE
       3                   BY: STEPHEN J. KRAFTSCHIK, ESQUIRE

       4                                -and-

       5                   COOLEY LLP
                           BY: ERIK B. MILCH, ESQUIRE
       6                   BY: CHRISTOPHER CAMPBELL, ESQUIRE
                           BY: NAINA SONI, ESQUIRE
       7                   BY: ROSE S. WHELAN, ESQUIRE
                           BY: FRANK PIETRANTONIO, ESQUIRE
       8                   BY: LISA SCHWIER, ESQUIRE

       9                                          For the Defendant

      10
                                 ***    PROCEEDINGS   ***
      11

      12                   THE COURT:    All right.    Please be seated.

      13     Everyone good morning.      So just for what it's worth, I did

      14     see the letter from the plaintiff on prosecution history

      15     estoppel.    What I plan to do about that is at this point is

      16     nothing.    I will postpone it until after trial.        It seems

      17     more complex than something I can decide on the fly and I

      18     think -- and so one of the things that I'm going to ask

      19     which relates to something else we're going to have to do

      20     pretty soon is in terms of a verdict form, I have a question

      21     that if your a literal infringement of that element or if

      22     there is infringement of the claims, where that element is,

      23     we'll have a question about whether if the jury found

      24     literally infringed and then we'll have a question about

      25     whether they found infringed by the Doctrine of Equivalents,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 3 of 316 PageID #: 14319
                                                                            245


       1     maybe they will find it's literally infringed and we'll

       2     never have to deal with it.       Maybe they'll find it not

       3     infringed at all, and we'll never have to deal with it.

       4                   And in terms of that question, I would just

       5     suggest the trial that I just had, we had that series of

       6     questions in the verdict form.       And I mention that because I

       7     guess the other thing is at some point given changes in the

       8     certain claims and changes in defenses, I'm expecting you're

       9     going to submit revised proposed jury instructions and a

      10     verdict form.    Do you all have a plan for when you may be

      11     doing that?

      12                   MR. MILCH:    Not quite yet, Your Honor.

      13     Tomorrow, I believe.

      14                   MR. YOON:    I'm sure that we can have it to up by

      15     tomorrow, Your Honor.

      16                   THE COURT:    All right.    So that's what I have.

      17     What do you have.

      18                   MR. BLUMENFELD:     Good morning, Your Honor.

      19                   THE COURT:    Hi, Mr. Blumenfeld.

      20                   MR. BLUMENFELD:     We have an issue that Mr. Yoon

      21     and I have discussed this morning and a little bit last

      22     night.   And it came up as a result of a couple of things

      23     that happened at trial yesterday, both in opening and then

      24     with Mr. Dawes' testimony there was I think more than a

      25     suggestion that iControl approached SecureNet, tried to
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 4 of 316 PageID #: 14320
                                                                            246


       1     settle this case, tried to settle the earlier case, and

       2     essentially that we blew them off.        And I don't know if you

       3     --

       4                   THE COURT:    Well, so what I got out of what I

       5     heard yesterday and, of course, it might be incorrect, and

       6     of course if it is correct, I have more background on this

       7     than the jury does, but I thought the first case what I

       8     gathered is they decided to dismiss it and figure out the

       9     settlement afterwards.      And that's when nothing happened and

      10     that's when they filed the second suit.        Did I understand

      11     correctly what the testimony was?

      12                   MR. BLUMENFELD:     That's in part what the

      13     testimony was.    The problem with the testimony, and I can

      14     read this to you, it's page 220 from Mr. Dawes and hand it

      15     up if you would like to see it.

      16                   THE COURT:    Just read it.

      17                   MR. BLUMENFELD:

      18                   "Question:    Did SecureNet ever give iControl a

      19     counterproposal for a license?

      20                   "Answer:     No, they never responded at all.

      21                   "Question:    Now, sir, you participated in

      22     license negotiations before?

      23                   "Answer:     Yes.   Lots.

      24                   "Question:    Is it typical of these negotiations

      25     to go back and forth?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 5 of 316 PageID #: 14321
                                                                            247


       1                   "Answer:     Frequently.

       2                   "Question:    Did that happen with SecureNet?

       3                   "Answer:     Not at all."

       4                   THE COURT:    Right, I remember hearing that.

       5                   MR. BLUMENFELD:     And what happened was after the

       6     second lawsuit was filed, there is no dispute about this.

       7     After the second lawsuit was filed, there were negotiations

       8     back and forth.     In fact, there were efforts with Judge

       9     Thynge to try to settle, there were negotiations between

      10     outside counsel, there were meetings between the CEO's of

      11     the two companies.     And that went on for about three years.

      12     And, in fact, one of the reasons that those broke off for a

      13     while in 2017 was because of the Alarm.com transaction where

      14     nobody had authority at iControl.

      15                   But our concern is that the jury has the

      16     impression that they sued us in 2015, they dropped that

      17     lawsuit, and then we never talked to them again.          Because

      18     that's kind of the way the testimony reads.

      19                   I know from talking to Mr. Yoon that's not what

      20     he intended and it's not what he intended in his opening.

      21     We don't want to spend the rest of this trial

      22     cross-examining Mr. Dawes about that and putting on

      23     witnesses about the settlement negotiations.         What we did

      24     discuss this morning and I hope we can maybe work this out

      25     is to stipulate or somehow instruct the jury that the
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 6 of 316 PageID #: 14322
                                                                            248


       1     testimony Mr. Dawes gave referred to the period before

       2     September 2015, and that the parties had settlement

       3     discussions including possible -- possibly saying extensive

       4     discussions for the period after September 2015, because I

       5     sure want to get that out of the jury's mind.         I know, not

       6     that it means a lot, but when I read Law 360 this morning,

       7     part of Mr. Yoon's opening that they quoted was the part

       8     about we never responded.      And so if that's the takeaway

       9     that people got yesterday, we're very concerned about that

      10     not being corrected.

      11                    THE COURT:   All right.    Mr. Yoon, what do you

      12     have to say?

      13                    MR. YOON:    A couple of things, Your Honor.        I

      14     would like to hand up just for a moment just for you to

      15     refer to, Your Honor, the two copies, but you have the trial

      16     transcript of my opening statement as well as Mr. Dawes'

      17     testimony and as well as the statement by Mr. Milch.           Your

      18     Honor, just to kind of put it all in context, this case, the

      19     infringement began as of September 2014 when the first

      20     patent lawsuit was filed.      And in our complaint in this case

      21     in September 2015, the basis of willfulness is that they

      22     knew about the patents and did nothing about it.

      23                    Mr. Smith, would you put up on the screen what

      24     was said in the opening statement at page 144.          And 143.

      25                    THE COURT:   Before you start doing this, what is
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 7 of 316 PageID #: 14323
                                                                            249


       1     the bottom line takeaway that you're trying to persuade me

       2     on here?

       3                   MR. YOON:    First of all, Your Honor, with

       4     regards to it, if you want you can look at Mr. Dawes'

       5     testimony at 221, we were only talking about the period

       6     between --

       7                   THE COURT:    Are you saying we don't want to do

       8     anything about it?     That's what I'm trying to get, where are

       9     we headed?

      10                   MR. YOON:    Understood, Your Honor.      From the

      11     standpoint, and I was working with Mr. Blumenfeld, we don't

      12     oppose a stipulation that there were -- that the period of

      13     time was -- that was talking about with Mr. Dawes was the

      14     period of time before September 2015.        I don't oppose that,

      15     nor do we oppose clarification there.

      16                   With regards to the opening statement, as you

      17     can see on the screen, what I was saying was what the

      18     testimony in this case will show, and I provided counsel for

      19     SecureNet the testimony and Your Honor, you have it, here,

      20     and if you could, Mr. Smith, call up the testimony of

      21     Mr. Rose, it's the item four.       Go to item four, Mr. Smith,

      22     the one at page --

      23                   THE COURT:    This is not testimony from

      24     yesterday, this is a deposition or something.

      25                   MR. YOON:    This is the unobjected to 30(b)(6)
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 8 of 316 PageID #: 14324
                                                                            250


       1     testimony that will be played in video, Your Honor.

       2                    THE COURT:    All right.

       3                    MR. YOON:    Understood.   This is coming in.     It

       4     was:

       5                    During that time period, did you SecureNet ever

       6     attempt to contact iControl?

       7                    Not that I'm aware.

       8                    During that time period did you ever have any

       9     communication about the patent?

      10                    Not that I'm aware.

      11                    So you never sent any communication about why

      12     you didn't infringe?       And then you had no intention to meet.

      13                    That's the period we're talking about and that's

      14     the period if you look at Mr. Dawes' testimony he was

      15     talking about as well.      And so what we're focusing on is

      16     their contact prior to the file --

      17                    THE COURT:    No, I understand.

      18                    MR. YOON:    So counsel for SecureNet raised the

      19     issue that they believe that Mr. Dawes' testimony asking

      20     about that period of time created the suggestion that there

      21     was no more.    And that's why I wanted you to look at the

      22     testimony.    And can we have that up on the screen,

      23     Mr. Smith, this is at 221, line 9, continuing to page 222,

      24     line 23.   And you can see, Your Honor, what we are talking

      25     about is the very first question is:        And what happened
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 9 of 316 PageID #: 14325
                                                                            251


       1     after iControl dismissed the lawsuit?        That's page 221, line

       2     9.

       3                   And then you have here did there come a time

       4     when the second lawsuit was filed?        That's the second page,

       5     line nine.

       6                   THE COURT:    It's certainly less than crystal

       7     clear what it is -- what time frame he was talking about.

       8     You have to like infer quite a bit from what he says.           Is it

       9     possible that he could clean this up himself with some

      10     leading questions?

      11                   MR. YOON:    I can clean that up in a question,

      12     but right now he's on cross.

      13                   THE COURT:    I understand.

      14                   MR. YOON:    And I'm happy to clean it up with

      15     that one question and then turn it back over to cross if

      16     that helps.    Obviously since the witness is on the stand, I

      17     haven't talked to him.

      18                   THE COURT:    No.   No.   I appreciate that.     Well,

      19     so I don't know, you all can --

      20                   MR. YOON:    Your Honor, one other point is that

      21     we're trying to avoid side issues.        These are the -- they

      22     had Mr. Rose's testimony before, it as unobjected to.           The

      23     opening went in, the testimony went in, and you know, we

      24     were busy.

      25                   THE COURT:    So when is Mr. Rose's testimony
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 10 of 316 PageID #:
                                  14326                                  252


    1     going to be played?

    2                   MR. YOON:    Either today or tomorrow.

    3                   THE COURT:    Right.    So I think one of the things

    4     that they could be legitimately concerned about is the jury

    5     sitting there for the next twenty-four hours thinking about

    6     what a bunch of jerks the defense are and how they're

    7     obviously bad, so I think it's something that's important

    8     not to wait around to clean up.

    9                   MR. YOON:    Understood, Your Honor.

   10                   THE COURT:    So, Mr. Blumenfeld, do you have

   11     anything more?     I guess what I'm wondering is, I sense what

   12     your problem is, you're talking about a solution, you

   13     haven't really got there yet.        What is it that you would

   14     like me to do?

   15                   MR. BLUMENFELD:     Well, either have you tell the

   16     jury that the period he was talking about was before

   17     September 2015, and that the parties agree that there were

   18     discussions between them after September 2015.          If Your

   19     Honor would prefer, I suppose we could have Mr. Yoon put him

   20     up for questions.     I don't want to do it on redirect where

   21     there is no recross, because I don't know how it's going to

   22     come out if he ask --

   23                   THE COURT:    Were you planning on cross-examining

   24     him about this at all?

   25                   MR. BLUMENFELD:     We were planning on doing
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 11 of 316 PageID #:
                                  14327                                  253


    1     probably more much of a cross than we would like to because

    2     it really -- because we have all the documents from what

    3     happened in 2016 and '17 and '18, and it that just strikes

    4     me as being a sideshow.      If we could get rid of this

    5     quickly.

    6                   THE COURT:    Right.    I don't think it would be a

    7     good use of anybody's time and I don't think Mr. Yoon wants

    8     to do this, either, to be pointing out all the things that

    9     juries typically never hear and shouldn't hear about what

   10     happened after this lawsuit was filed, or the 2015 lawsuit

   11     was filed.    So my suggestion would be this, and of course it

   12     depends somewhat on Mr. Dawes who is not here, I presume,

   13     but what I would suggest is if this could work in the time

   14     that's left, which is Mr. Yoon be permitted to talk to

   15     Mr. Dawes, tell him he's going to ask him leading questions

   16     about his testimony, interrupt the cross-examination, I

   17     would say beforehand -- well, I could say beforehand that

   18     plaintiff has requested permission to clarify some testimony

   19     that was given yesterday and let Mr. Yoon do this and then

   20     go on to cross.

   21                   MR. BLUMENFELD:     Your Honor, that sounds fine.

   22     I talked to Mr. Yoon, I would hope that he would ask both

   23     questions which are the period you were talking about was

   24     before September 2015, and also confirming with him that

   25     there were discussions with them after that.          If he doesn't
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 12 of 316 PageID #:
                                  14328                                  254


    1     do that, we'll have to do that on cross.         We may have to do

    2     that on cross anyway depending on how it comes out.

    3                   THE COURT:    Was Mr. Dawes the one because of

    4     Alarm.com taking iControl, he doesn't work for Alarm.com?

    5                   MR. YOON:    He's not an employee.

    6                   THE COURT:    When did he leave?

    7                   MR. YOON:    IControl, technically he left on

    8     March 2017 when the acquisition became official.          He was

    9     March of 2017 I guess is his official date of stop being an

   10     employee.

   11                   MR. BLUMENFELD:     But the negotiations and the

   12     communications with Judge Thynge happened as early as March

   13     2016 and continued through 2017, the parties discussions, so

   14     he was there at the time that iControl and SecureNet were

   15     having these discussions.

   16                   MR. YOON:    So Your Honor, this is a problem

   17     because I think we have had a meeting of minds.          We don't

   18     want to do anything that's unclear, but our objection is

   19     that there's a suggestion in the settlement discussion.            You

   20     never go into what happens in settlement discussions in the

   21     case.

   22                   And then we don't want it influenced, one way or

   23     the other, as to who was the reasonable party or not the

   24     reasonable party at a settlement conference.

   25                   THE COURT:    So why don't we do this because
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 13 of 316 PageID #:
                                  14329                                  255


    1     possibly Mr. Dawes, I don't know actually what he knows

    2     post-September of 2015.      And I'm uncomfortable suggesting

    3     that someone just be told to say something he may or may not

    4     know.    But I think if you asked a leading question or two as

    5     to before the September 2015 time frame and perhaps suggest

    6     to him -- and I don't remember.        Maybe this came out

    7     yesterday, I forget that, because the company was taken over

    8     or Alarm.com required it.

    9                   I don't know.     He left the company at some

   10     point.    I'm not sure.    I mean, I don't know what he would

   11     say.

   12                   I gather from what he would say he doesn't think

   13     that the defendants ever responded in any way.          And of

   14     course, once you have a lawsuit, you know, the period of

   15     time that is kind of relevant is when both companies were

   16     covered in litigation.      And maybe the fact that the best way

   17     to do this is -- because I'm not really sure that what

   18     happened -- you know, I don't think they should hear Judge

   19     Thynge, mediation, even CEOs talking to each other in a

   20     settlement context.      I think that's -- I think that's wrong.

   21                   So I think what maybe you ought to say, if you

   22     can get him to agree to some leading questions is, you were

   23     talking about that time before September of 2015, and you

   24     were only talking about that time.

   25                   MR. YOON:    That's what I was going to do, Your
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 14 of 316 PageID #:
                                  14330                                  256


    1     Honor.    And there's one other thing I just want to point out

    2     because of the time period.       If we could have the transcript

    3     at Page 180 on the screen, this is Mr. Milch's opening

    4     statement.    And if you look, Your Honor, what Mr. Milch said

    5     in his opening, and I just want to make sure that the same

    6     rules apply, is One other thing that Mr. Yoon -- can you

    7     blow that up?

    8                   It's Line 15 to 19, Mr. Smith.        One other thing

    9     that Mr. Yoon didn't say, while there was a license offer,

   10     the terms would have put SecureNet out of business.           I

   11     certainly hope, Your Honor, that they're not referring to

   12     some settlement negotiation that is coming here that would

   13     have put them out of business.

   14                   THE COURT:    Mr. Milch, what are you referring

   15     to?

   16                   MR. MILCH:    Your Honor, essentially the terms of

   17     the offer that would require SecureNet to pay more to

   18     iControl then they would have gotten from their customer.

   19                   THE COURT:    Yes, but in other words, something

   20     was proposed before 2015.       Is that the proposal you're

   21     referring to, or are you referring to something that

   22     occurred after that?

   23                   MR. MILCH:    It's that, Your Honor.

   24                   MR. YOON:    Then we're okay.     As long as it's the

   25     same time period, then we're okay.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 15 of 316 PageID #:
                                  14331                                  257


    1                    THE COURT:   Okay.   So do you want to --

    2                    MR. YOON:    Could I have like five minutes or

    3     less with Mr. Dawes?

    4                    THE COURT:   Yeah.   Why don't you go see if you

    5     can do that.

    6                    MR. YOON:    No objection, counsel?

    7                    MR. BLUMENFELD:    That's fine.

    8                    THE COURT:   Is there anything else?

    9                    MR. MILCH:   Your Honor, there is one evidentiary

   10     objection that we're trying to work out.         It's for a witness

   11     that may not even go on, so I don't want to waste the

   12     Court's time.

   13                    THE COURT:   So, otherwise, we'll give him --

   14     I'll come back at 9:30.       Or Mr. Smith, do you have

   15     something?

   16                    MR. SMITH:   The only thing is we met and

   17     conferred for slides about Dr. Clark, and I wasn't --

   18                    THE COURT:   Remind me, he's your expert?

   19                    MR. SMITH:   He's our expert on infringement

   20     issues, and it looked like there may be some lingering

   21     objections about labeling on some of the slides in terms of

   22     whether they had to actually list exhibit numbers.           And I'm

   23     just wondering if those objections are still active or if

   24     they've been withdrawn.

   25                    MS. SCHWIER:    Your Honor, I think Mr. Smith
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 16 of 316 PageID #:
                                  14332                                  258


    1     missed my email from this morning.        We have resolved it.

    2                   MR. SMITH:    I did miss your email, so I

    3     apologize.

    4                   THE COURT:    Well, that's all right.      Good to

    5     work these things out.

    6                   Okay.    So that's all you want to talk about this

    7     morning?

    8                   MR. MILCH:    Yes, Your Honor.

    9                   THE COURT:    Okay.   All right.    Well, then we'll

   10     be in recess for five minutes.

   11                   THE CLERK:    All rise.

   12                   (Recess was taken.)

   13                   THE COURT:    Are we good, Mr. Yoon?

   14                   MR. YOON:    I believe so.     I gave a preview of

   15     what the leading questions would be to SecureNet.           I think

   16     we're in good shape.      Obviously I believe Mr. Dawes is going

   17     to say the answer to that.       Also, Your Honor, just to avoid

   18     a problem, we're now going to play the videotape testimony

   19     of Mr. Bill Rose immediately after Dawes.

   20                   THE COURT:    Okay.

   21                   MR. DORSNEY:     Your Honor, should we bring the

   22     witness in now?

   23                   THE COURT:    Yes, bring the witness in and let's

   24     get the jury.

   25                   MR. DORSNEY:     We didn't know if you were going
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 17 of 316 PageID #:
                                  14333                                  259


    1     to come out and fire questions about it.

    2                     THE COURT:   Yes.   Just have a seat, Mr. Dawes.

    3                     THE WITNESS:   Thank you.

    4                     (Jury entering the courtroom at 9:37 a.m.)

    5                     THE COURT:   Good morning, members of the jury.

    6     Welcome back.     Everyone, you may be seated.

    7                     Members of the jury, the plaintiff has asked to

    8     clarify a piece of Mr. Dawes' testimony yesterday, so I'm

    9     permitting them to ask a few questions on that topic in the

   10     middle of the defendant's, defense's cross-examination.            And

   11     so when Mr. Yoon is finished asking questions, then we'll

   12     resume the cross-examination.

   13                     Mr. Yoon.

   14                     MR. YOON:    Yes, Your Honor.

   15     BY MR. YOON:

   16     Q.       Mr. Dawes, yesterday's testimony, you recall we

   17     talked about the time period when iControl dismissed the

   18     first lawsuit against SecureNet in March 2015?

   19     A.       Yes.

   20     Q.       And do you recall that iControl, we talked about

   21     iControl filing a second lawsuit in September 2015?

   22     A.       Yes.

   23     Q.       And during the testimony yesterday, you were asked

   24     questions as to whether or not SecureNet provided any

   25     counterproposal or counter-licensing proposal.          Do you
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 18 of 316 PageID #:
                                  14334                                  260


    1     recall that?

    2     A.       Yes.

    3     Q.       And what was your answer, sir?

    4     A.       My answer was they did not.

    5     Q.       And what period of time were you referring to when

    6     you gave that testimony?

    7     A.       During that time period between the first lawsuit and

    8     the filing of the second one.

    9     Q.       And that's March 2015 to September 2015?

   10     A.       I believe that's correct.

   11     Q.       And were you referring to any other period of time?

   12     A.       No.

   13                     MR. YOON:    Thank you, Your Honor.

   14                     THE COURT:   All right.   You may resume

   15     cross-examination.

   16                     MS. SCHWIER:   Thank you, Your Honor.

   17     BY MS. SCHWIER:

   18     Q.       Good morning, Mr. Dawes.

   19     A.       Hello.

   20     Q.       You're one of the inventors on the asserted patents;

   21     right?

   22     A.       Correct.

   23     Q.       And we heard you testify yesterday about the things

   24     that you and your co-inventors invented?

   25     A.       Yes.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 19 of 316 PageID #:
                                  14335                                  261


    1     Q.       So let's talk about some of the things that you did

    2     not invent.

    3                     IControl did not invent the security panel;

    4     right?

    5     A.       That's correct.

    6     Q.       IControl did not invent security cameras; right?

    7     A.       That's correct.

    8     Q.       IControl did not invent adding additional devices to

    9     a security system; correct?

   10     A.       I'm not sure I understand what that means.

   11     Q.       You testified in a deposition in this case; correct?

   12     A.       Yes.

   13     Q.       And you were asked at the time when you began working

   14     with iControl, prior art that you became aware provided

   15     capability by means of a control panel to provide additional

   16     capabilities to a security system; correct?

   17     A.       I believe so.

   18     Q.       IControl did not invent adding additional devices to

   19     a security system?

   20     A.       Yes.

   21     Q.       IControl did not invent integrating home automation

   22     devices into a security panel; correct?

   23     A.       I'm not sure what integrated means.

   24     Q.       You were asked at your deposition that iControl was

   25     not the first to develop a security system that implemented
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 20 of 316 PageID #:
                                  14336                                  262


    1     security functions; correct?

    2     A.       Correct.

    3     Q.       IControl did not invent integrated home automation

    4     functions into a security panel?

    5     A.       Yes.

    6     Q.       IControl did not invent the touchscreen; right?

    7     A.       No.

    8     Q.       No, you did not invent that?

    9     A.       No, we did not invent the touchscreen.

   10     Q.       IControl did not invent user interfaces on a

   11     touchscreen; correct?

   12     A.       That's correct.

   13     Q.       IControl did not invent using a security system

   14     connected to a central server?

   15     A.       That's correct.

   16     Q.       And the claims of the '619 and the '844 patents refer

   17     to a gateway; right?

   18     A.       Correct.

   19     Q.       IControl did not invent gateways; right?

   20     A.       That's correct.

   21     Q.       You were the CEO for iControl starting in 2007?

   22     A.       Yes.

   23     Q.       And one of your responsibilities when you joined

   24     iControl was evaluating the competition; right?

   25     A.       Yes.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 21 of 316 PageID #:
                                  14337                                  263


    1     Q.       Including Alarm.com?

    2     A.       Yes.

    3     Q.       And in your opinion as of 2013, Alarm.com was not

    4     really competitive in a lot of iControl's core market;

    5     correct?

    6     A.       That's correct.

    7     Q.       And as CEO you were aware of iControl's finances;

    8     right?

    9     A.       Yes.

   10     Q.       Please turn in your binder to the document marked DTX

   11     295.   Are you there?

   12     A.       Yes.

   13     Q.       This is a profit and loss statement from iControl

   14     Networks Incorporated; correct?

   15     A.       Yes.

   16     Q.       And the first page is marked with a Bates label

   17     iControl 5351; right?

   18     A.       I don't see that.

   19     Q.       It's by the --

   20     A.       5351, sorry, at the bottom.

   21     Q.       Thank you.

   22                     MS. SCHWIER:   Your Honor, I move to admit DTX

   23     295.

   24                     MR. YOON:    No objection, Your Honor.

   25                     THE COURT:   Admitted without objection.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 22 of 316 PageID #:
                                  14338                                  264


    1                     MS. SCHWIER:   Your Honor may I show this to the

    2     jury?

    3                     THE COURT:   Sure.

    4                     (DTX 295 was admitted into evidence.)

    5     BY MS. SCHWIER:

    6     Q.       Please turn to the page -- so this is the profit and

    7     loss statement we're looking at; right?

    8     A.       Yes.

    9     Q.       Please turn to the page marked 5368 in DTX 295.         Are

   10     you there?

   11     A.       Yep.

   12     Q.       It's a little difficult to read, but do you see that

   13     the first column says January to March '07 at the top?

   14     A.       Yes.

   15     Q.       And the columns beside that represent the following

   16     months ending with April to June of '08 in the last column?

   17     A.       Yes, I see that.

   18     Q.       Do you see at the bottom line of this page where it

   19     says net income?

   20     A.       Yes.

   21     Q.       And for every column from January 2007 to June 2008,

   22     that number is negative; right?

   23     A.       Correct.

   24     Q.       And this is specifically iControl's net income;

   25     correct?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 23 of 316 PageID #:
                                  14339                                  265


    1     A.        That's correct.

    2     Q.        So this means iControl was not profitable from

    3     January 2007 to June 2008; correct?

    4     A.        That's right.

    5     Q.        In fact, iControl was not profitable in any year

    6     prior to 2014; right?

    7     A.        I believe that's correct.

    8                      MS. SCHWIER:   Thank you.

    9                           REDIRECT EXAMINATION

   10     BY MR. YOON:

   11     Q.        Mr. Dawes, just a couple of questions.

   12                      You were asked some questions about

   13     profitability in the 2007-2008 time frame.         Do you recall

   14     that?

   15     A.        Yes.

   16     Q.        How many employees did iControl have in 2007-2008?

   17     A.        Probably seven to fifteen people, in that range.

   18     Q.        Was iControl a small startup at that time frame?

   19     A.        Yes, very small.

   20     Q.        Is it unusual for a small startup to not be

   21     profitable?

   22     A.        Not unusual at all.

   23     Q.        And sir, in 2014-2015, was iControl profitable?

   24     A.        I believe we got cash flow positive in that time

   25     period.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 24 of 316 PageID #:
                                  14340                                  266


    1     Q.       Was the Connect business profitable?

    2     A.       Yes.

    3     Q.       And when the Connect business was sold to Alarm.com,

    4     how many millions of subscribers did it have?

    5     A.       We had over 1.6 million subscribers at the time of

    6     the sale.

    7                     MR. YOON:    No further questions.

    8                     THE COURT:   All right.   Mr. Dawes, thank you

    9     very much.      You may step down.    Watch your step.

   10                     MR. YOON:    Your Honor, for iControl -- for

   11     Alarm.com, the next witness, Alarm.com will play the

   12     videotaped testimony of Bill Rose, the chief operating

   13     officer of SecureNet.

   14                     THE COURT:   All right.   And so members of the

   15     jury, there may have been something said in the opening

   16     instructions about this, or not.        I wrote them but I don't

   17     remember if I didn't deliver them.        But basically a

   18     deposition is a statement under oath given before the trial

   19     by potential witnesses.       Both sides are represented by

   20     counsel and can ask questions of the witness, and so when

   21     you hear it, it counts just the same as if the witness were

   22     appearing here live.

   23                     One other thing which is in the interest of

   24     time, these depositions are heavily edited to get rid of

   25     things that are no longer relevant or were never relevant,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 25 of 316 PageID #:
                                  14341                                  267


    1     so if you see things being skipped, because sometimes there

    2     are time counters and things, that is done by agreement of

    3     the parties.       And so don't be thinking there is some

    4     cheating going on here, because there is not.

    5                       Go ahead.

    6                       (Videotaped deposition of William Rose:)

    7     Q.        So it's fair to say that you have been the chief

    8     operating officer at SecureNet Technologies from October

    9     2015 to the present?

   10     A.        Yes.

   11     Q.        When did SecureNet first become aware of the '844,

   12     '635, and '619 patents?

   13     A.        September 2014.

   14     Q.        Is it fair to say that SecureNet first became aware

   15     of these three patents when it was sued by iControl in the

   16     complaint which has been marked as Exhibit 145?

   17     A.        Yes.

   18     Q.        When did SecureNet first become aware of the '931

   19     patent?

   20     A.        September 2015.

   21     Q.        Okay.    And it would be fair to say it came -- became

   22     aware of it when the complaint was filed by iControl that

   23     has been marked as Exhibit 2?

   24     A.        Yes.

   25     Q.        During that time period, did SecureNet ever attempt
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 26 of 316 PageID #:
                                  14342                                  268


    1     to contact iControl regarding a license to the '844, the

    2     '635, or the '619 patents?

    3     A.       Not that I'm aware of.

    4     Q.       During that time period between March 18th, 2015 and

    5     September 11th, 2015, did SecureNet send any communication

    6     to iControl regarding the '844, '635, or '619 patents?

    7     A.       Not that I'm aware.

    8     Q.       So it's fair to say that during that time period,

    9     SecureNet never sent any communication to iControl

   10     describing or explaining the basis for SecureNet's belief

   11     that its products did not infringe the '844, the '635, or

   12     the '619 patents; correct?

   13     A.       Yes.

   14     Q.       And between March 18th, 2015 and September 11th,

   15     2015, SecureNet did not send any communication to iControl

   16     relating to the validity of the '844, the '635, or the '619

   17     patents; correct?

   18     A.       Correct.

   19     Q.       Between March 18th, 2015, and September 11th, 2015,

   20     did SecureNet attempt to schedule or arrange any meeting

   21     with iControl to discuss intellectual property or patents?

   22     A.       No.

   23     Q.       Has SecureNet entered into any patent license

   24     agreements with respect to its products?

   25     A.       No.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 27 of 316 PageID #:
                                  14343                                  269


    1     Q.       And it's fair to say as of today, SecureNet has not

    2     signed any patent license?

    3     A.       We have not.

    4     Q.       And intellectual property is one of the slides in the

    5     Private Placement Memorandum; correct?

    6     A.       Yes.

    7     Q.       Is intellectual property important to SecureNet?

    8     A.       Yes.

    9     Q.       And is it important to SecureNet that it obtain

   10     patents?

   11     A.       Yes.

   12     Q.       Why is it important to SecureNet that it obtain

   13     patents?

   14     A.       Because we believe we have some unique processes that

   15     we use in the delivery of our service.

   16     Q.       And how would patents help you protect your unique

   17     processes and services?

   18     A.       That it would be documented that they are our

   19     inventions.

   20     Q.       And so the patents would document what -- the

   21     inventions that SecureNet owns, correct?

   22     A.       Yes.

   23     Q.       And SecureNet would be in the position to protect its

   24     -- the technology that it owns; is that fair to say?

   25     A.       Yes.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 28 of 316 PageID #:
                                  14344                                  270


    1     Q.       And you understand, in this case, Alarm.com is trying

    2     to file a patent case to protect its patented inventions,

    3     correct?

    4     A.       Yes.

    5     Q.       And while you may disagree as to whether or not you

    6     infringe, you understand that the assertions of patents is

    7     completely proper, correct?

    8     A.       Yes.

    9     Q.       Does SecureNet have any policies with respect to the

   10     licensing of other companies' patents?

   11     A.       Not that I'm aware of.

   12     Q.       Has SecureNet ever attempted to develop a policy as

   13     to how it would license other companies' technology?

   14     A.       No.

   15     Q.       Has SecureNet attempted to set a policy for how it

   16     would license its patented technology?

   17     A.       No.

   18     Q.       Has SecureNet ever attempted to purchase a patent?

   19     A.       No.

   20                     (Conclusion of videotape deposition excerpt.)

   21                     THE COURT:   All right.    And so members of the

   22     jury, there was some reference in the questioning to

   23     something called the '635 patent.         That is not at issue in

   24     this case.

   25                     All right.   Mr. Yoon.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 29 of 316 PageID #:
                                  14345                                  271


    1                     MR. YOON:    Yes.    Alarm.com would like to call

    2     for the next witness the CEO of Alarm.com, Steve Trundle.

    3                     THE CLERK:   Good morning.

    4                     THE WITNESS:   Hi.

    5                     THE CLERK:   Please state and spell your full

    6     name for the record.

    7                     THE WITNESS:   Stephen Scott Trundle.     Last name

    8     is T-R-U-N-D-L-E.

    9                     THE CLERK:   Do you affirm that the testimony you

   10     are about to give to the Court and the jury in the case now

   11     pending will be the truth, the whole truth, and nothing but

   12     the truth, you do so affirm?

   13                     THE WITNESS:   Yes.

   14                     THE CLERK:   Thank you.    You may be seated.

   15                     MR. YOON:    Your Honor, I apologize.    I should

   16     have handed this up earlier.         May I bring the binders up?

   17                     THE COURT:   Sure, and take away the other

   18     binders, please.

   19                     MR. YOON:    Sure.    Madam court reporter.

   20                     DIRECT EXAMINATION

   21     BY MR. YOON:

   22     Q.       Good morning, Mr. Trundle.

   23     A.       Good morning.

   24     Q.       Could you please introduce yourself to the jury?

   25     A.       Yes.   I'm Steve Trundle.      I'm the CEO of Alarm.com.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 30 of 316 PageID #:
                                  14346                                  272


    1     Q.       And, sir, what are your responsibilities as CEO of

    2     Alarm.com?

    3     A.       I oversee the company.     The primary thing I do is I'm

    4     responsible for building the team and making sure the team

    5     is aligned and focused on the right things.          So it's about

    6     hopefully recruiting the right people, getting them in the

    7     right place, nurturing them, developing them, and then

    8     making sure we're organized to make progress.

    9     Q.       And, sir, how long have you been with Alarm.com?

   10     A.       I've been involved with the company since the year

   11     2000, and I've been full time since 2003.

   12     Q.       And, sir, let's talk a little bit about your personal

   13     background.      Could you briefly describe your education?

   14     A.       Sure.    So I graduated from high school in Tampa,

   15     Florida and went on and got a undergraduate degree in

   16     engineering science and government.

   17     Q.       And, sir, are you the named inventor on any patents

   18     at Alarm.com?

   19     A.       I am.

   20     Q.       Approximately how many?

   21     A.       More than 20.

   22     Q.       And in what fields are you a patented inventor?

   23     A.       A couple of fields, but the majority are in the

   24     fields of home security and home automation.

   25     Q.       And Mr. Trundle, what was your involvement in the
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 31 of 316 PageID #:
                                  14347                                  273


    1     founding of Alarm.com?

    2     A.       Sure.    Well, I -- I hired the first people that we

    3     put on a project that became Alarm.com.         So when it was just

    4     an idea, and we were thinking about what we might do, I

    5     needed to go find a couple of really sharp folks to

    6     hopefully develop the idea.       And I hired, of course, two

    7     people who today are called founders.

    8     Q.       Yeah.    Are you familiar with the term life safety

    9     products, sir?

   10     A.       I am.

   11     Q.       What is your understanding of that to mean, and how

   12     does that relate to the Alarm.com mission?

   13     A.       Yeah.    The category that -- of software products that

   14     we participate in is called life safety products.           And it's

   15     a super important kind of distinction from other types of

   16     technology.      The reason is that at the end of the day, the

   17     software we create that might be sitting in a home or

   18     business, normally sitting on a hub, is actually responsible

   19     at that very moment.      You don't know when this is going to

   20     occur.    It could occur five years later, ten years later.

   21     You don't know when, but at some moment someone's carbon

   22     monoxide detector is going to go off, or there's going to be

   23     a break in, and the door is going to be open.

   24                      And at that very moment, your software has to

   25     work.    It has to receive the signal from that device in the
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 32 of 316 PageID #:
                                  14348                                  274


    1     home, and then transmit that data to a central station where

    2     there are first responders, and make sure it's going to the

    3     right place.     And because of that, so at that moment, if it

    4     doesn't work, a life is literally at risk.         It's one of the

    5     things that keeps us awake at night.

    6                    And so what it does is it really increases the

    7     bar or the threshold for quality and for how thorough you

    8     attempt to be when you're doing engineering of these types

    9     of software products.

   10     Q.       Mr. Smith, could I have PDEM-1 onto the screen?          Mr.

   11     Trundle, do you recognize the people in this picture?

   12     A.       Yeah, I do.

   13     Q.       Who are they, sir?

   14     A.       So on the left is Alison Slavin, and Allie was one of

   15     those two people I mentioned earlier, one of the founders of

   16     Alarm.com.    This is a long time ago.

   17                    And on the right is Jean-Paul Martin.        Jean-Paul

   18     was the other person that I mentioned as one of the first

   19     two people that I hired on the project.         He's a founder.

   20                    In the middle is Ian Rose.      And actually

   21     Jean-Paul and Allie are both still with the company.

   22     Jean-Paul today is our CTO.       And Allie is the vice president

   23     of our creation lab, so she's working on creative and

   24     innovative types of things.       And Ian went back to graduate

   25     school shortly after this photo.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 33 of 316 PageID #:
                                  14349                                  275


    1     Q.       And when that photo was taken, sir, how many

    2     employees did Alarm.com have?

    3     A.       That's it, three.

    4     Q.       Now, how many employees does Alarm.com have today,

    5     sir?

    6     A.       Approximately 900 today.

    7     Q.       And so could you describe how Alarm.com went from a

    8     company of three employees to 900?

    9     A.       (Witness laughed.)     It would take the rest of the day

   10     to really -- to really explain that, but I'll just say this:

   11     It was a -- it seems like, wow, you've gone a long way, but

   12     it was a very, very slow, slow process.         So when you're --

   13     when you're three employees, you know, your goal is to be

   14     able to grow enough to get to six.        There's lots of things

   15     you want to do.

   16                   You get to six, you're hoping to maybe find

   17     another customer, get to eight or ten.         And that process of

   18     simply going from three at this point to getting to -- you

   19     know -- my goal early on was to get to 50 employees.           That's

   20     what I had hoped to do.      The process of getting to 50 took

   21     us about seven or eight years, and -- but that allowed us

   22     through that time, seven or eight years, gradually building

   23     the company, again focusing on getting the right people, and

   24     doing the right things.      That allowed us to build a strong

   25     foundation that once our product became more mainstream, we
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 34 of 316 PageID #:
                                  14350                                  276


    1     were able to grow off of that and really, for the last

    2     decade, have continued to grow and now have the number I

    3     just stated.

    4     Q.        Yeah.    What were the biggest challenges in the early

    5     days of Alarm.com?

    6     A.        The big -- the biggest challenges -- well, really

    7     there was one big challenge, and the big challenge was, you

    8     know, you could imagine three people without any revenue,

    9     not knowing if the product you're attempting to build is

   10     actually going to work or be desirable.

   11                       So the biggest challenge is maintaining faith

   12     that -- and not just my faith, the faith of all the people

   13     that you're asking to work, maintaining faith that what

   14     you're working on is going to have meaning and purpose one

   15     day.   And you can imagine this team working for three years,

   16     and they finally get the software out.

   17                       We finally get a customer.   That first customer

   18     generates $8 a month in revenue.        So they know what's going

   19     on.

   20                       We have one customer that's going to generate

   21     $96 in a year, and people are wondering, how are you going

   22     to keep paying -- how are we going to keep getting our

   23     salary.    So a big part of it and I think this is true of

   24     other early companies, but a big part of being successful

   25     with an early-stage company is maintaining motivation, and
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 35 of 316 PageID #:
                                  14351                                  277


    1     confidence, and trying to stay focused, and just sort of

    2     having faith that what you're working on is the right thing

    3     and that you're in the right place.

    4     Q.       Well, sir, when was the first time you believed you

    5     saw information that indicated to you that Alarm.com could

    6     be a successful business?

    7     A.       For me, the first time was -- was 2008.

    8     Q.       And what was that evidence or information you saw,

    9     sir?

   10     A.       At that time, we -- so we had a number of small

   11     customers, but none of those customers, and even all of them

   12     together, weren't really big enough to sustain the company.

   13     In 2008, we landed a much larger customer.         They were

   14     security providers, so they're someone that sells a lot more

   15     security systems then all of our other customers put

   16     together.

   17                    You know, they said they were going to be big,

   18     and they were going to be a big customer.         You don't really

   19     know if they're going to be big.        You sort of hear it, but

   20     you don't believe it until you see it.

   21                    But sure enough, once they adopted our software

   22     and began to install it in homes, they were selling a lot

   23     more Alarm.com software than any prior security provider had

   24     sold for us.     And the next question you have is:       Okay.

   25     Now, we're suddenly getting a lot of customers, you know,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 36 of 316 PageID #:
                                  14352                                  278


    1     you wonder, is the product actually working?          Are the things

    2     we're delivering working?

    3                   So we set up a small team of our own employees

    4     to do surveys.     We couldn't survey all of their customers.

    5     So the security provider is selling to customers, but we

    6     surveyed about ten percent of the customers as they were

    7     being installed with new systems.        And what we found is

    8     people really liked what we had built.

    9                   So the combination of now having a large

   10     security provider that's installing in lots of homes and

   11     then having a little bit of confidence that, hey, not only

   12     are we starting to sell some stuff, but people actually like

   13     it, I was able to plug those numbers into in -- you know,

   14     into a spreadsheet at that time and see that if this

   15     continued for two, or three, or four years, we would get to

   16     the break-even point.

   17                   And that gave me confidence at that point like

   18     all of a sudden like scientific confidence that we could --

   19     we could -- we would be successful.

   20     Q.       And approximately what year was that, sir?

   21     A.       That was 2008.

   22     Q.       And about how many years had Alarm.com been in

   23     business at that time?

   24     A.       At that point, we had been in business since 2000.

   25     So approximately eight years.       And that was -- that was when
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 37 of 316 PageID #:
                                  14353                                  279


    1     we saw that we could, if we continued, you know, be

    2     successful.

    3     Q.       And when did Alarm.com actually break even as a

    4     business?

    5     A.       I believe it was 2010.

    6     Q.       And so approximately how long had Alarm.com been in

    7     business before it ever broke even?

    8     A.       About a decade.

    9     Q.       Well, let's talk about today, sir.       What are the

   10     major products and services offered by Alarm.com?

   11     A.       Sure.    So really a handful of categories.      First, our

   12     products are interactive security services.          So this is

   13     providing a customer control of their security system and

   14     managing all the communication of data from security

   15     systems.

   16                      The second category is home automation.      This is

   17     providing the customer the ability to control things like

   18     lights, locks, thermostats, those type of what we call home

   19     automation devices that are typically in a home.

   20                      The third category is energy management, and

   21     here what we're attempting to do is save the customer money

   22     on their energy bill by being intelligent, and smart, and in

   23     the way we watch what's happening with their thermostat.            If

   24     they've left a window open, they've got their AC set to

   25     70 degrees, you know, do something about it.          So that's the
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 38 of 316 PageID #:
                                  14354                                  280


    1     energy management category.

    2                    And then last is wellness which means -- with

    3     wellness products what we're attempting to do is allow

    4     someone that may be living alone, may need a little help, or

    5     may have a disability to live independently by using sensors

    6     to keep track of how they're doing.

    7     Q.        Now, sir, how does a homeowner purchase an Alarm.com

    8     security and home automation system?

    9     A.        So they -- they purchase from what we call a security

   10     provider.     Sometimes folks will use the term a security

   11     dealer.    I like to call them security providers.

   12                    And you know, so if you happen to be -- and I'm

   13     not selling systems today, obviously, but if you were in

   14     Wilmington, Delaware and you needed to find a -- you decided

   15     you're in a market for security, whether you're a business

   16     or a homeowner, more than likely you would look at who are

   17     the local -- who are the local businesses that offer

   18     security services, and you would pick one of those.           And we

   19     would then hope that that security provider had chosen to

   20     sell and install the Alarm.com services.

   21     Q.        Well, so as a business, why is Alarm.com working

   22     through security providers as opposed to selling directly to

   23     homeowners?

   24     A.        It was a decision we made early on.      First, we

   25     thought that for most people and if you're really going to
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 39 of 316 PageID #:
                                  14355                                  281


    1     have a life safety system -- life safety system, there's a

    2     role for an expert to come into the home or business and

    3     help you figure out what you need and how to set it up.

    4                      Exactly where should I put a smoke detector?

    5     Where should the CO detector be?        How high from the ground

    6     should it be?      How should a sensor go on the door?       What are

    7     the most likely places that someone may attempt to break

    8     into the property?

    9                      So there are a set of licensed, you know,

   10     focused people in most markets that are security providers.

   11     And we felt that in all likelihood, the customer would get a

   12     better system that would be more likely to work properly if

   13     a professional was involved in design and installation of

   14     that system.      So we decided to sell through security

   15     providers.

   16     Q.       Well, how does Alarm.com get paid for the products

   17     and services?

   18     A.       So we bill the security provider.       They may have a

   19     hundred customers that are all being used -- are using the

   20     Alarm.com software and services.        We bill the security

   21     provider, and they pay us.       They're billing the end

   22     customer, and the end customer is paying them.

   23     Q.       Okay.    Well, who determines the price that the

   24     homeowner pays the security provider?

   25     A.       That's the security provider, so that's between the
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 40 of 316 PageID #:
                                  14356                                  282


    1     customer and the local security provider in terms of how

    2     much they pay.

    3     Q.       Is Alarm.com involved in that?

    4     A.       No.

    5     Q.       Now, let's talk about the relationship that Alarm.com

    6     has with its service providers?

    7     A.       Sure.

    8     Q.       Is that an exclusive or non-exclusive relationship?

    9     A.       That's a non-exclusive relationship, so they're not

   10     required -- none of the local service providers are required

   11     to sell Alarm.com software.       We hope they choose to.      And if

   12     they do choose to use our software, often times it's better

   13     for their business if they're using our software for the

   14     majority of their business.       It just is more efficient.

   15     It's easier.      You train people in fewer things.      But they're

   16     not exclusive relationships.

   17     Q.       Well, there's been some discussion about competition.

   18     Today, who are the primary direct competitors of Alarm.com?

   19     A.       The direct competitors today would be companies like

   20     Honeywell, which is now called Resideo.         They changed their

   21     name about, I don't know, a couple months ago.          SecureNet

   22     and Alula would be another example.

   23     Q.       Okay.    Mr. Trundle, if you would turn in your binder

   24     to PTX-342.

   25                      MR. YOON:   Your Honor, we would like to admit
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 41 of 316 PageID #:
                                  14357                                  283


    1     PTX 342, the press release, into evidence.

    2                      MR. CAMPBELL:   No objection.

    3                      THE COURT:   All right.   Admitted without

    4     objection.

    5                      (Exhibit PTX-342 was admitted into evidence.)

    6     BY MR. YOON:

    7     Q.       Mr. Trundle, do you recognize this June 2016 press

    8     release?

    9     A.       I do.

   10     Q.       What is it, sir?

   11     A.       This is a press release where we announced that

   12     Alarm.com was acquiring two business units from iControl

   13     Networks.

   14     Q.       And what business units were they, sir?

   15     A.       It was the Connect business unit and the Piper

   16     business unit.

   17     Q.       And what was Connect, sir?

   18     A.       Connect was a software platform that also provided

   19     interactive security and had a very large customer.           And

   20     that customer was ADT.

   21     Q.       And who is ADT?

   22     A.       ADT is the largest security provider in North

   23     America.

   24     Q.       And so there's reference there to ADT Pulse.         Do you

   25     see that?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 42 of 316 PageID #:
                                  14358                                  284


    1     A.       Yes, I do.

    2     Q.       And does that refer to Connect?

    3     A.       Yeah.    ADT Pulse is running or is created on the

    4     Connect software platform.       Yes.

    5     Q.       And how many ADT homeowners used Connect at the time

    6     the deal was announced?

    7     A.       At the time that the acquisition was announced, it

    8     was about 1.6 million homeowners.

    9     Q.       Okay.    If we could just go to the fourth paragraph of

   10     that press release.

   11                      Mr. Trundle, were you quoted in this press

   12     release?

   13     A.       I was.

   14     Q.       And what was the main reason Alarm.com acquired the

   15     Connect and Piper business units, sir?

   16     A.       The main reason was that we were, and even today

   17     still are, but we were trying to get to an increased

   18     capacity to invest in research and development.          So we

   19     wanted to get higher R and D scale, meaning we wanted to

   20     have more engineers and be able to afford having more people

   21     working on further advancements in the product, further

   22     advancements in the technology.         And we saw a great

   23     opportunity here to make an acquisition of what I thought

   24     was a really good team.

   25     Q.       And, sir, it's your understanding that the patents in
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 43 of 316 PageID #:
                                  14359                                  285


    1     this case were originally owned by iControl?

    2     A.       Yes, sir.

    3     Q.       And could you describe how Alarm.com became the owner

    4     of the patents?

    5     A.       Well, when we acquired the iControl Connect and Piper

    6     business units, the patents are important to the Connect

    7     software platform, so we obtained through the acquisition of

    8     those patents.

    9     Q.       Okay.    And Mr. Trundle, if we can now look at your

   10     binder at PTX 371, the Asset Purchase Agreement.

   11                      MR. YOON:    We'd like to move into evidence

   12     Exhibit PTX-371.

   13                      MR. CAMPBELL:   No objection.

   14                      THE COURT:   Admitted without objection.

   15                      (Exhibit PTX-371 was admitted into evidence.)

   16     BY MR. YOON:

   17     Q.       Mr. Trundle, do you recognize Exhibit PTX-371?

   18     A.       I do.

   19     Q.       What is it, sir?

   20     A.       This is the purchase agreement that we used to

   21     acquire those two business units of iControl Networks.

   22     Q.       And so there have been some reference in the case to

   23     ICN Acquisitions.      Who are they?

   24     A.       That's -- they're just a part of Alarm.com.         It's

   25     just a wholly-owned subsidiary.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 44 of 316 PageID #:
                                  14360                                  286


    1     Q.       And, sir, at the time this agreement, the Asset

    2     Purchase Agreement was signed, did the parties to the

    3     agreement understand that ICN was a part of Alarm.com?

    4     A.       Yes.

    5     Q.       If we could go to the signature page of this

    6     agreement, Page 10430.       Mr. Trundle, did you sign the Asset

    7     Purchase Agreement?

    8     A.       Yes, I did.

    9     Q.       And, sir, on what two companies did you sign the

   10     Asset Purchase Agreement on behalf of?

   11     A.       On ICN Acquisition, which was the holding or the

   12     subsidiary, and then Alarm.com Holdings.

   13     Q.       And it was understood by the parties that ICN

   14     Acquisition was part of Alarm.com?

   15     A.       Yes.

   16                     MR. YOON:    Now, if we could now go to PTX 229.

   17     And I'd like to move into evidence PTX 229.

   18                     MR. CAMPBELL:   No objection.

   19                     THE COURT:   All right.   Admitted without

   20     objection.

   21                     (Exhibit PTX-229 was admitted into evidence.)

   22     BY MR. YOON:

   23     Q.       Mr. Trundle, what is Exhibit PTX-229?

   24     A.       It's a patent assignment agreement whereby the

   25     patents that we acquired from iControl were signed over to
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 45 of 316 PageID #:
                                  14361                                  287


    1     Alarm.com through the ICN Acquisition entity.

    2     Q.        And does that include the three patents in this case?

    3     A.        Yes.

    4     Q.        Now, you can take that down, Mr. Smith.

    5                       So let's talk about patent licensing for a

    6     moment.    And if we could have PDEM-3 on the screen.

    7                       Mr. Trundle, has Alarm.com licensed its patents

    8     to other companies?

    9     A.        Yes, we have.

   10     Q.        Can you give me some examples, please?

   11     A.        Vivint shown here, and iControl are both examples.

   12     Q.        Yeah.    And is there any other examples, sir?

   13     A.        We've licensed to Honeywell as well.

   14     Q.        Yeah.    And now, if I could have -- in your binder, if

   15     you would go to PTX-216, sir.

   16                       MR. YOON:    And we'd like to move into evidence

   17     PTX 216.

   18                       MR. CAMPBELL:   No objection?

   19                       THE COURT:   Admitted without objection.

   20                       (Exhibit PTX-216 was admitted into evidence.)

   21     BY MR. YOON:

   22     Q.        Mr. Trundle, do you recognize PTX 216?

   23     A.        I do.

   24     Q.        What is it, sir?

   25     A.        This is a -- this is our license agreement to Vivint
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 46 of 316 PageID #:
                                  14362                                  288


    1     which is shown -- which was shown in the last slide.           So we

    2     licensed patents to Vivint.

    3     Q.       And, sir, if we can now look at your binder at

    4     PTX-215.

    5     A.       215, okay.

    6                      MR. YOON:    And I'd like to move into evidence

    7     PTX-215.

    8                      MR. CAMPBELL:   No objection.

    9                      THE COURT:   Admitted without objection.

   10                      (Exhibit PTX-215 was admitted into evidence.)

   11     BY MR. YOON:

   12     Q.       Do you recognize PTX-215, sir?

   13     A.       I do.

   14     Q.       And what is this, sir?

   15     A.       This is a license agreement from Alarm.com or between

   16     Alarm.com and iControl Networks for some patents.

   17     Q.       As part of this license agreement, did Alarm.com

   18     license its patents to iControl?

   19     A.       Yes.

   20     Q.       And as part of this agreement, did iControl license

   21     patents to Alarm.com?

   22     A.       Yes.

   23     Q.       Now, let's talk a little bit more about the

   24     competition here.      What does Alarm.com do to keep up with --

   25     keep track of its competition?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 47 of 316 PageID #:
                                  14363                                  289


    1     A.       Sure.    So we don't have any sort of absolutely formal

    2     process, but we watch what's going on in the press.           We talk

    3     mainly to our security service providers.         So these folks

    4     that are our customers will normally tell us, Hey, you know

    5     you're competing with Company X or Company Y.          They're

    6     better in this area, whatever it may be.

    7                      So I would say we hear pretty frequently from

    8     our security partners on what they're seeing in the market.

    9     And then I personally hear at times from our -- from our

   10     sales team.      They're out there every day talking to people

   11     in all the local markets trying to sell our software.            And

   12     they -- you know, they'll come back and say, Hey, we're

   13     competing here with this entity or that entity.          So that's

   14     how I have a sense of what's going on.

   15     Q.       Okay.    And, sir, you mentioned that SecureNet was one

   16     of the primary direct competitors of Alarm.com.          How did you

   17     first become aware of SecureNet?

   18     A.       I first became aware of SecureNet when I got a -- I

   19     got a phone call from the head of a central station.             So

   20     central station is where people -- where they -- operators

   21     are.   When an alarm signal is generated, you know, they have

   22     to deal with the alarm signal and get it to the first

   23     responders.

   24                      So I got a call from a person who ran one of

   25     those central stations, and they -- this particular central
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 48 of 316 PageID #:
                                  14364                                  290


    1     station had been a long time, since the very early days,

    2     since like 2003, a longtime partner of Alarm.com.           And he

    3     was also a friend, so he was a friend of mine that I

    4     developed through the years.

    5                       And he called just to give me a head's up.     He

    6     said that there is another company that had technology that

    7     seemed a lot like what he was familiar with from Alarm.com,

    8     and he wanted me to know they were going to give it, you

    9     know, an evaluation and a look.        And that's what I heard

   10     when I heard about in.

   11     Q.        Did that come as a surprise?

   12     A.        Yeah, it did.    I mean, yeah, it came as somewhat of a

   13     surprise.    I had not heard of the company previously, and --

   14     but more of the surprise was that a partner, you know,

   15     someone we had probably done business with at one level or

   16     another for six, seven years was considering, you know, or

   17     looking at this option.

   18     Q.        Okay.    And if we could have PDEM-2 on the screen,

   19     please.

   20                       Mr. Trundle, do you recognize the four companies

   21     on the slide here?

   22     A.        I do.

   23     Q.        And were these companies Alarm.com customers, sir?

   24     A.        Yes, they were.

   25     Q.        Has SecureNet had any impact on Alarm.com's business
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 49 of 316 PageID #:
                                  14365                                  291


    1     with these four companies?

    2     A.       Yes.

    3     Q.       Well, let's talk about the impact, sir.        The first

    4     company, Protect America, what impact has SecureNet had on

    5     Alarm.com's business with Protect America?

    6     A.       Yeah.   So Protect America had been an Alarm.com

    7     customer going -- going pretty far back, and SecureNet was

    8     able to come in and -- and win the majority of the business

    9     there at Protect America.       And that was a fairly large

   10     customer.

   11     Q.       Okay.

   12     A.       Yeah.

   13     Q.       Let's turn to the next customer, Alder.        What impact

   14     has SecureNet had on the business with Alder?

   15     A.       Similar.   Alder had been an Alarm.com customer for a

   16     couple of years, probably one of our ten largest security

   17     provider partners.      And SecureNet was able to come in and

   18     win that security provider's relationship away from us.

   19     Q.       What about Protection 1?

   20     A.       In Protection 1's case, SecureNet also has competed

   21     and has won some business there.        And we've been able to

   22     retain, you know, quite a bit of the business there as well.

   23     Q.       Okay.   And, sir, what about Safe Home Security?

   24     A.       Safe Home Security is a dealer program, so they have

   25     lots of dealers.     And SecureNet has -- has been able to win
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 50 of 316 PageID #:
                                  14366                                  292


    1     some of those underlying dealers who were previously

    2     Alarm.com customers.

    3     Q.       Okay.   Let's go back to the press release which was

    4     PTX-342.

    5     A.       Mm-hmm.

    6     Q.       The one that announced the acquisition of the Connect

    7     business.    Do you recall an earlier discussion regarding

    8     your quote from the press release regarding enhancing

    9     research and development scale?

   10     A.       Yes, I do.

   11     Q.       There's been a couple years, sir, since the deal was

   12     announced.    What impact has the Connect acquisition had on

   13     the research and development scale at Alarm.com?

   14     A.       It's had a -- it's had a tremendous impact, and I

   15     think the reason is that right after the deal was finished,

   16     we got out to their offices.       They're out in California, and

   17     we did everything we could to retain all the people in the

   18     company right down to we invited them all -- I think in

   19     their second week with us, we invited them to a company

   20     retreat.    And that's a hundred people we flew from

   21     California over to the East Coast.        We had a talent show.

   22     It turned out they were very, very talented, not just in

   23     software, but in a lot of things.        And we all just kind of

   24     got to know each other, if you will, and pulled them into

   25     our culture and into our team.        And as a result, we've been
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 51 of 316 PageID #:
                                  14367                                  293


    1     able to retain almost all of the folks in that -- in that

    2     office.

    3                       And you know, you can think about what can 80 or

    4     90 people get done?       They can get a lot done.

    5                       So we've been able to do -- to significantly

    6     expand our R & D capacity as a result of this acquisition.

    7     Q.        Yeah.    And, sir, has the Connect business grown since

    8     it's been part of the Alarm.com family?

    9     A.        It has.

   10     Q.        How much, sir?

   11     A.        Approximately 50 percent.     So today it's -- on

   12     Connect, around 2.4 or 2.5 million subscribers.

   13     Q.        Okay.    Now, from the time that Alarm.com was founded

   14     until today, have patents been an important part of the

   15     company?

   16     A.        Yes.

   17     Q.        And why?

   18     A.        Well, you know, you build technology.       You've got to

   19     get that right.       You've got to make the products work and

   20     make sure they're products that people want.

   21                       But if you think about it, the way we sell to

   22     the customer is through these service providers.          And we

   23     can't just give them technology.        We have -- also have to be

   24     able to tell them that they have the right to use that

   25     technology.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 52 of 316 PageID #:
                                  14368                                  294


    1                    And for them to have the right to use that

    2     technology, we have to buy provide they're patented, or in

    3     some cases, we have to go get licenses for pieces of the

    4     technology.    But one way or another, we want to make sure

    5     that our customers don't have just products, good software,

    6     good technology, but they actually have the right to use it.

    7     So we spent a lot of effort on patents.

    8                    MR. YOON:    Thank you, sir.     No more questions.

    9                    THE COURT:    All right.    Cross-examination.

   10                                 CROSS-EXAMINATION

   11     BY MR. CAMPBELL:

   12     Q.       Good morning, Mr. Trundle.       I'm Chris Campbell.    Nice

   13     to meet you.

   14     A.       Nice to meet you.

   15     Q.       I want to talk about some of your direct testimony.

   16     So you said that you are the inventor on 20 patents or so;

   17     right?

   18     A.       One of the named inventors, yes.

   19     Q.       Alarm.com is not accusing SecureNet of infringing any

   20     of your patents; isn't that correct, sir?

   21     A.       That's correct.

   22     Q.       You also testified that Alarm.com broke even in 2010

   23     or so; right?

   24     A.       On a cash basis, yes.

   25     Q.       It's true that Alarm.com has been backed by a
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 53 of 316 PageID #:
                                  14369                                  295


    1     publicly-traded company known as Micro Strategy; isn't that

    2     right?

    3     A.       Early on, yes.

    4     Q.       There was also testimony in your direct regarding the

    5     Asset Purchase Agreement of iControl.         Do you remember that?

    6     A.       Yes.   I remember being asked about that.

    7     Q.       And you talked about the company called ICN

    8     Acquisition, LLC; right?

    9     A.       Yes.

   10     Q.       That's a shell company; right?

   11     A.       It's a wholly-owned subsidiary.

   12     Q.       Shell company; right?

   13     A.       That's your words.     I don't know if that's -- I

   14     define -- it's defined as a wholly-owned subsidiary.

   15     Q.       Set up for the sole purpose of holding the patents;

   16     correct?

   17     A.       No.

   18     Q.       Set up for the sole purpose of holding technology; is

   19     that right?

   20     A.       No.

   21     Q.       And doesn't have any operations, does it?

   22     A.       It has no operations.

   23     Q.       You're the only employee; right?

   24     A.       I'm an employee of Alarm.com.       I'm a member, I

   25     believe, of the entity that was set up to complete the
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 54 of 316 PageID #:
                                  14370                                  296


    1     acquisition transaction.       So it's just a subsidiary that's

    2     set up by attorneys and accountants to complete an

    3     acquisition.     And we own the entire -- all of ICN.

    4     Q.       It doesn't have any current operations --

    5     A.       No.

    6     Q.       -- does it, sir?

    7     A.       No.

    8     Q.       You testified as well, using a demonstrative, PDEM-2,

    9     where on that demonstrative some of the business that

   10     SecureNet had, according to you, taken, included Protect

   11     America, Alder, Safe Home and Protection 1; right?

   12     A.       Yes.

   13     Q.       It's true that dealers can work with several

   14     providers at once; right?

   15     A.       Yes.

   16     Q.       Let's talk about competition.       As a publicly-traded

   17     company, Alarm.com is required to make periodic filings with

   18     the Securities Exchange Commission, which is known as the

   19     SEC; correct?

   20     A.       Yes.

   21     Q.       Companies are required to be truthful and accurate in

   22     their filings with the SEC; right?

   23     A.       Yes.

   24     Q.       Just need to tell the truth, correct?

   25     A.       Yes.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 55 of 316 PageID #:
                                  14371                                  297


    1     Q.       One of the filings that Alarm.com makes with the SEC

    2     is a 10-K annual report; right?

    3     A.       That's correct.

    4                      MR. CAMPBELL:   Your Honor, I'd move into

    5     evidence DTX-242.

    6                      MR. YOON:    No objection, Your Honor.

    7                      THE COURT:   All right.   Admitted without

    8     objection.

    9                      (Exhibit DTX-242 was admitted into evidence.)

   10     BY MR. CAMPBELL:

   11     Q.       This is Alarm's 10-K for 2017; isn't that correct,

   12     sir?

   13     A.       That's correct.

   14     Q.       All right.    Let's go to the last page, which is

   15     10867.    That's your signature, isn't it; sir?

   16     A.       That is.

   17     Q.       Okay.    And just to be clear for the members of the

   18     jury, /s/ is a way to electronically sign your name when

   19     filing documentation; correct?

   20     A.       That's correct.

   21     Q.       This Alarm.com 10-K from 2017 provides a

   22     comprehensive summary of Alarm.com's financial performance

   23     for 2017; correct?

   24     A.       Yes.

   25     Q.       It's an important document; right?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 56 of 316 PageID #:
                                  14372                                  298


    1     A.       Yes.

    2     Q.       Okay.    Let's turn now to Page 3, and there's a

    3     section entitled, "Acquisition of Connect and Piper business

    4     units from iControl Networks."

    5                      Do you see that?

    6     A.       I do.

    7     Q.       All right.    This section was reporting on the

    8     acquisition of Connect business from iControl; correct?

    9     Right?

   10     A.       This, yeah.    This -- this deals with that

   11     acquisition.

   12     Q.       The iControl patents-in-suit were assets acquired

   13     from iControl; right?

   14     A.       Yes.

   15     Q.       Alarm.com did not identify the patents-in-suit in

   16     this section of its 2017 10-K; right?

   17     A.       I need to review the section.       Do you want me to take

   18     a moment?

   19     Q.       Please.

   20     A.       Sir, this is the only section that mentions iControl

   21     that's -- definitely doesn't mention patents in here.

   22     Q.       Turn to Page 9, sir.       There's a section entitled

   23     "Market Opportunity."

   24                      Do you see that?

   25     A.       I do.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 57 of 316 PageID #:
                                  14373                                  299


    1     Q.       And there, this particular section identifies the

    2     addressable market; do you see that?

    3     A.       Yes.

    4     Q.       Okay.   Part of the addressable market that Alarm.com

    5     told the SEC in 2017 included residential single-family

    6     homes; correct?

    7     A.       Yes.

    8     Q.       And another part of the addressable market that

    9     Alarm.com told the SEC in 2017 included commercial

   10     properties; correct?

   11     A.       That's correct.

   12     Q.       Accurate statements; right?

   13     A.       Yes.

   14     Q.       Let's go to Page 11.     There we see a reference to

   15     "Our Competition."      Do you see that?

   16     A.       Okay.   Yes.

   17     Q.       And right up front in the first sentence, Alarm.com

   18     reported to the SEC in its annual report that the market is

   19     fragmented; right?

   20     A.       Yes.

   21     Q.       And the market is highly competitive?

   22     A.       Yes.

   23     Q.       The market is constantly evolving; correct?

   24     A.       Yes.

   25     Q.       All true statements?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 58 of 316 PageID #:
                                  14374                                  300


    1     A.       Yes.

    2     Q.       Correct?    Also, let's take a look at who Alarm.com

    3     identified as its competitors in its filing with the SEC.

    4     In the same paragraph, the first named competitor is

    5     Honeywell; correct?

    6     A.       Yes.

    7     Q.       Alarm.com also identified Telular, SecureNet, Ring,

    8     IPR, United Technologies as competitors; correct?

    9     A.       That's correct.

   10     Q.       Continuing further in the same paragraph, Alarm also

   11     identified Scout and SimpliSafe as competitors; correct?

   12     A.       Correct.

   13     Q.       Alarm.com further identified Comcast, AT&T, Charter

   14     Communications, Google, Amazon, Samsung, Apple, Loews, and

   15     Canary as competitors; right?

   16     A.       Yes.

   17     Q.       All true and accurate statements to the SEC; right?

   18     A.       Yes.

   19     Q.       Okay.    Let's turn now to an earnings call.       And this

   20     is DTX-87.

   21                      MR. CAMPBELL:   And I move that into evidence,

   22     Your Honor.

   23                      MR. YOON:    No objection, Your Honor.

   24                      THE COURT:   All right.   Admitted without

   25     objection.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 59 of 316 PageID #:
                                  14375                                  301


    1                      (Exhibit DTX-87 was admitted into evidence.)

    2     BY MR. CAMPBELL:

    3     Q.       This is a transcript, Mr. Trundle, of Alarm.com's

    4     2016 third quarter earnings call; right?

    5     A.       Yes.

    6     Q.       And you participated in this call on behalf of

    7     Alarm.com; right?

    8     A.       Yes.

    9     Q.       All right.    And these are quarterly calls that you

   10     have to provide a financial overview of the company to

   11     investors; right?

   12     A.       Correct.

   13     Q.       The purpose of the call is to make information such

   14     as performance results public; right?

   15     A.       Yes.

   16     Q.       You take questions from analysts; right?

   17     A.       Yes.

   18     Q.       It's important to be truthful in the earnings calls;

   19     isn't that right?

   20     A.       Yes.

   21     Q.       Okay.    Let's turn to Page 8 of the transcript from

   22     the earnings call.      And there's a portion of it that's

   23     blacked out, that's redacted, so we can ignore that portion.

   24                      But there's a question from Michael Barry

   25     Nemeroff.    Do you see that, right at the top?        And he asks
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 60 of 316 PageID #:
                                  14376                                  302


    1     you a question, and you respond just below that.          And in

    2     your response you say that, "The market is highly

    3     competitive," don't you?

    4     A.       I do.

    5     Q.       Okay.   And again, you identify the first company as a

    6     competitor as Honeywell; right?

    7     A.       Yes.

    8     Q.       And you also identify Numerex, Telular, and

    9     SecureNet; right?

   10     A.       Yes.

   11     Q.       In addition, you identify Apple, Google and others

   12     who participate in the DIY market as competitors; right?

   13     A.       That's correct.

   14     Q.       By the way, DIY, that stands for do it yourself?

   15     A.       Yes.

   16     Q.       Okay.   And that's where you install the system

   17     yourself; correct?

   18     A.       Yes.

   19     Q.       Okay.   Your statements on the earnings call are

   20     truthful and accurate?

   21     A.       To the best of my ability, yes.

   22     Q.       Now, let's summarize what we just went over.

   23     Competition in the home security market is intense; right?

   24     A.       Yes.

   25     Q.       And it continues to get more and more intense with
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 61 of 316 PageID #:
                                  14377                                  303


    1     new entrants; correct?

    2     A.       Yes.

    3     Q.       Honeywell is a multi-billion dollar giant in the

    4     marketplace; correct?

    5     A.       They are very large company, yes.

    6     Q.       There is also competition from cable and telecom

    7     giants like Comcast, AT&T and others; right?

    8     A.       Today or at that time?

    9     Q.       At the time of the earnings call.

   10     A.       At the time of this earnings call?

   11     Q.       Yes.

   12     A.       Yes.

   13     Q.       There is also a rapidly growing DIY, or

   14     do-it-yourself players in the market like Simplisafe,

   15     BlankenScout; right?

   16     A.       Yes.

   17     Q.       And the fourth quarter of 2015, DIY, that's

   18     do-it-yourself, accounted for 27 percent of the market,

   19     didn't it, sir?

   20     A.       That data point would likely be according to some

   21     third party, so I would trust the third party.          I can't

   22     definitively say the third party got it right, but I don't

   23     think that's my data point.

   24     Q.       That's something you said, though, isn't that

   25     correct, sir?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 62 of 316 PageID #:
                                  14378                                  304


    1     A.       Referring likely to a study or analysis.        If you want

    2     to point me to it I can see, but sounds about right.

    3     Q.       Google was another direct competitor to Alarm.com;

    4     correct?

    5     A.       Not a direct competitor, no.

    6     Q.       You never said Google was a direct competitor to

    7     Alarm.com, Mr. Trundle?

    8     A.       I may have at some point.      We think of them as an

    9     indirect competitor.      They're competing for the customer,

   10     for the end customer.      They're not typically competing for

   11     the security provider relationship, they don't sell to

   12     security providers.

   13     Q.       You don't recall providing a declaration where you

   14     identified Google as another direct competitor to Alarm.com?

   15     A.       I could have.    At the customer level they compete

   16     directly for the customer relationship with our security

   17     employer.

   18     Q.       So the current home security market has 22 million

   19     homes; isn't that right, sir?

   20     A.       That's approximately correct.

   21                   MR. CAMPBELL:     I would like to move into

   22     evidence DTX 265.

   23                   MR. YOON:    No objection, Your Honor.

   24                   THE COURT:    Admitted without objection.

   25                   (DTX 265 was admitted into evidence.)
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 63 of 316 PageID #:
                                  14379                                  305


    1     BY MR. CAMPBELL:

    2     Q.       Of those 22 million homes, 5.5 million have smart

    3     home security with Alarm.com; isn't that right?

    4     A.       As of May 2018, that sounds about right.

    5     Q.       And when you're referring to May 2018, what you're

    6     looking at is the front page of DTX 265, which is an

    7     investor presentation prepared by Alarm.com; correct?

    8     A.       I believe so, yes.

    9     Q.       It's important to be truthful and accurate in

   10     investor presentations; correct?

   11     A.       Yes.

   12     Q.       Let's go to slide 13.     This slide contains a pie

   13     chart breaking down some statistics about those 22 million

   14     homes.    Do you see that?

   15     A.       I do.

   16     Q.       And it shows the current home security market has 22

   17     million homes, and that of that, Alarm.com serves 5.5

   18     million; right?

   19     A.       Yes.

   20     Q.       Slide 13 is truthful and accurate, isn't it, sir?

   21     A.       Yes.

   22     Q.       Let's talk now about competitive information.

   23     Alarm.com can't operate in a competitive market without

   24     getting some level of information about competitive pricing;

   25     right?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 64 of 316 PageID #:
                                  14380                                  306


    1     A.       We typically will get some sort of anecdote, a

    2     customer will tell you you're too expensive.

    3     Q.       As part of its business practices, Alarm.com tries to

    4     obtain information about competitor pricing; correct?

    5     A.       We try to win our sales opportunities and we try to

    6     be competitive with our pricing.        We don't accurately rake

    7     for someone's pricing, no.

    8     Q.       Let's take a look at that.       As CEO, you are

    9     ultimately responsible for Alarm.com's corporate strategy,

   10     aren't you?

   11     A.       Yes.

   12                     MR. CAMPBELL:   I would like to move into

   13     evidence DTX 401.

   14                     MR. YOON:    No objection, Your Honor.

   15                     THE COURT:   All right.    Admitted without

   16     objection.

   17                     (DTX 401 was admitted into evidence.)

   18     BY MR. CAMPBELL:

   19     Q.       This is a slide from an Alarm.com presentation,

   20     entitled Strategy dated December 2014.         Do you see that?

   21     A.       I see that.

   22     Q.       Let's turn to slide seven of this strategy deck.          And

   23     at the top, you see it says Pricing Pressure (Direct)?

   24     A.       Yes.

   25     Q.       And this slide provides a breakdown for offerings
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 65 of 316 PageID #:
                                  14381                                  307


    1     from various competitors.       Do you see that?

    2     A.       I see that.

    3     Q.       And, in fact, what it does, it provides pricing

    4     information for iControl, Honeywell and SecureNet; right?

    5     A.       It includes an estimate by whoever produced the deck

    6     of what we believe their pricing to be.

    7     Q.       So if you look at the very top, Alarm.com identifies

    8     its own list price in 2014 as 9.95.        Do you see that?

    9     A.       Yes.

   10     Q.       Beneath that iControl is listed at 6.95.        Do you see

   11     that?

   12     A.       Yes.

   13     Q.       So Alarm's list price is about 1.5 X of that of

   14     iControl in 2014; right?

   15     A.       Yes.

   16     Q.       Then you look down, Honeywell, Alarm.com list, or

   17     estimates the list price at $5; right?

   18     A.       For a dual path, yes.

   19     Q.       That's about half the price listed for Alarm.com in

   20     2014; correct?

   21     A.       Yes.

   22     Q.       And then you look down at SecureNet, the price there

   23     is listed or estimated at $3.50 to $4.         Do you see that?

   24     A.       Yes.

   25     Q.       So Alarm.com is almost three times the cost of
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 66 of 316 PageID #:
                                  14382                                  308


    1     SecureNet's pricing in 2014; correct?

    2     A.       The list price, yes.

    3     Q.       Let's turn to slide eight.      This slide contains

    4     additional pricing information from other competitors.           Do

    5     you see that?

    6     A.       I do.

    7     Q.       Among those, I won't put them all in into the record,

    8     but you see Wink?

    9     A.       Yes.

   10     Q.       Revolv?

   11     A.       Yes.

   12     Q.       Nest at the bottom.     And by the way, Nest is Google;

   13     right?

   14     A.       Today it is Google.

   15     Q.       Then you see Honeywell listed again?

   16     A.       Yes.

   17     Q.       And then Ecobee; right?

   18     A.       Yes.

   19     Q.       Is it fair to say that Alarm.com keeps abreast of

   20     competitor's pricing, sir?

   21     A.       Yes.

   22     Q.       Let's turn to slide 10.

   23                      At the top of the slide, do you see where it

   24     says, "Alarm.com has enjoyed a first mover's advantage."?

   25     A.       Yes, I see that.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 67 of 316 PageID #:
                                  14383                                  309


    1     Q.       "Because of that advantage, Alarm.com has been able

    2     to hold premium pricing."

    3                     Do you see that?

    4     A.       I see the bullet that it's been able to hold premium

    5     pricing.

    6     Q.       And then it also says that competitive pressures are

    7     strengthening; correct?

    8     A.       Yes.

    9     Q.       The slide notes that vendors are offering the same

   10     end user features; correct?

   11     A.       As perceived by dealers and end users, yes.

   12     Q.       To sum it up, Alarm.com operates in a competitive

   13     market; right?

   14     A.       Yes.

   15     Q.       It faces pricing pressure?

   16     A.       Yes.

   17     Q.       In order to compete, Alarm.com keeps abreast of its

   18     competitors' activities; correct?

   19     A.       Yes.

   20     Q.       In order to compete, Alarm.com keeps abreast of

   21     competitive pricing; correct?

   22     A.       Yes.

   23     Q.       Let's talk about the acquisition of the

   24     patents-in-suit.     The three patents-in-suit were part of an

   25     acquisition of assets from iControl; correct?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 68 of 316 PageID #:
                                  14384                                  310


    1     A.       Yes.

    2     Q.       I know the jury has heard it.       Just to come back to

    3     it, Alarm.com did not invent what is claimed in the asserted

    4     patents; correct?

    5     A.       That's correct.

    6     Q.       Turn to your DTX in your binder.

    7                     MR. CAMPBELL:   And I move to admit DTX 73.

    8                     MR. YOON:    We have no objection, Your Honor, but

    9     this is a duplicate of what was admitted already.           This is

   10     the patent assignment agreement, so we don't know if you

   11     want to admit the same document twice.

   12                     THE COURT:   I prefer to admit it just once.         The

   13     jury is going to get a big enough stack of paper.           Can we

   14     just say what the exhibit number is it's already been

   15     admitted as?

   16                     MR. YOON:    It's a PTX 229.

   17                     MR. CAMPBELL:   Thank you, Your Honor.

   18                     MR. YOON:    PTX 229, Your Honor.

   19                     THE COURT:   All right.   There we have it.

   20                     MR. CAMPBELL:   Thank you.

   21     BY MR. CAMPBELL:

   22     Q.       This is the patent assignment agreement from iControl

   23     to ICN Acquisition; correct?

   24     A.       Yes.

   25     Q.       The agreement is dated March 8, 2017; right?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 69 of 316 PageID #:
                                  14385                                  311


    1     A.       That's correct.

    2     Q.       And you signed the agreement; correct?

    3     A.       Yes.

    4     Q.       In the patent assignment, ICN Acquisition acquired 20

    5     patents and patent applications.        Isn't that right, sir?

    6     A.       Yes.

    7     Q.       ICN Acquisition also entered into another agreement

    8     that is the asset purchase agreement that you testified

    9     about earlier; isn't that right?

   10     A.       Yes.

   11     Q.       Turn to DTX 72, please.      This is Alarm's 8K filed

   12     with the SEC on June 23rd, 2016.

   13                     MR. CAMPBELL:   And I move that into evidence.

   14                     MR. YOON:    No objection, Your Honor.

   15                     THE COURT:   Admitted without objection.

   16                     (DTX 72 was admitted into evidence.)

   17     BY MR. CAMPBELL:

   18     Q.       Page five shows your electronic signature; isn't that

   19     right, sir?

   20     A.       Yes.

   21     Q.       Page seven, which is Exhibit 2.1, is the asset

   22     purchase agreement I just mentioned; correct?

   23     A.       I believe it is, yes.

   24     Q.       The agreement is dated June 23rd, 2016; right?

   25     A.       Yes.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 70 of 316 PageID #:
                                  14386                                  312


    1     Q.       IControl owned the patents when it filed this lawsuit

    2     in 2015; correct?

    3     A.       Are you referring to the lawsuit or the patent

    4     purchase agreement?

    5     Q.       To the lawsuit.    In other words, Alarm.com did not

    6     own the patents when the lawsuit was filed in 2015; correct?

    7     A.       So back before we did the acquisition there was a

    8     lawsuit, and iControl owned the patents at that point, yes.

    9     Q.       Turn to page 50, please.      What I want to focus on is

   10     particularly small Roman numeral two clause.          And the last

   11     portion of that says, "Settle any legal proceedings in

   12     connection with the business or with respect to the

   13     transferred assets."      Do you see that?

   14                   MR. YOON:    Your Honor, can we have a side-bar on

   15     this one?

   16                   THE COURT:    All right.

   17                   (Side-bar discussion:)

   18                   MR. YOON:    We had an understanding that outside

   19     lawsuits would not come in.       The Court has issued MILs in

   20     this.   I'm not sure what this settlement is referring to.

   21                   MR. MILCH:    It's talking about this lawsuit.

   22                   MR. YOON:    This lawsuit?     I apologize.    That's

   23     my fault.    I thought it was referring to anything else.

   24                   MR. CAMPBELL:     It's this lawsuit.

   25                   THE COURT:    There is no problem here?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 71 of 316 PageID #:
                                  14387                                  313


    1                    MR. YOON:   As long as it's this lawsuit I have

    2     no problem.    I apologize.

    3                    (End of side-bar.)

    4                    MR. CAMPBELL:    Thank you, Your Honor.

    5     BY MR. CAMPBELL:

    6     Q.       This particular clause, it reads as follows,

    7     Mr. Trundle.     "Settle any legal proceedings in connection

    8     with the business or with respect to the transferred

    9     assets."

   10                    Do you see that?

   11     A.       I see those words, yes.

   12     Q.       And in sum and substance what this clause is saying

   13     is that Alarm.com as part of the acquisition of iControl

   14     prohibited iControl from settling this lawsuit; correct?

   15     A.       I have to take a minute to glance at the context of

   16     this, of that particular item.        But that's what that item

   17     says.   But I would imagine somewhere it says without the

   18     prior approval or the collaboration of the acquired, to the

   19     extent we're allowed to collaborate.

   20     Q.       Fair to say the plain language of these words say

   21     that iControl cannot settle the current lawsuit with my

   22     client, SecureNet; right?

   23     A.       As I said, likely without us agreeing to it, because

   24     we're acquiring the business.

   25     Q.       Let's talk about licenses now.       One of the license
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 72 of 316 PageID #:
                                  14388                                  314


    1     that you talked about was the Honeywell license, and that's

    2     DTX 245 in your binder.

    3     A.       DTX 2.5?

    4     Q.       245.

    5                     MR. YOON:    No objection, Your Honor.

    6                     THE COURT:   All right.   Admitted without

    7     objection.

    8                     (DTX 245 was admitted into evidence.)

    9     BY MR. CAMPBELL:

   10     Q.       This is a license between Alarm and Honeywell;

   11     correct?

   12     A.       Yes.

   13     Q.       And you signed the agreement on behalf of Alarm.com;

   14     right?

   15     A.       Yes.

   16     Q.       Let's take a look at clause 1.6.       This is entitled

   17     Licensed Patents.     And there, it includes the three

   18     patents-in-suit, '931, '619, and '844; correct?

   19     A.       Yes.

   20     Q.       Now, in connection with this license, Honeywell did

   21     not pay any money for the license; correct?

   22     A.       That's correct.

   23     Q.       So in other words, Honeywell -- Alarm.com gave

   24     Honeywell a license to the three patents-in-suit without

   25     Honeywell actually paying any money; correct?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 73 of 316 PageID #:
                                  14389                                  315


    1     A.       They did not pay money.

    2     Q.       Let's talk about the Alarm.com iControl license now.

    3     That's DTX 88.

    4                     MR. CAMPBELL:   Move that into evidence, Your

    5     Honor.

    6                     MR. YOON:    It was actually PTX 215, Your Honor.

    7     It was admitted already.

    8                     THE COURT:   All right.   Let's use PTX 215.

    9     BY MR. CAMPBELL:

   10     Q.       And this is the license between iControl and

   11     Alarm.com; correct?

   12     A.       Yes.

   13     Q.       You negotiated this license; right?

   14     A.       I'm just catching up with you on the date that this

   15     is, but yes, I believe I did.

   16     Q.       Let's look at the third paragraph under recitals.

   17     There, which is beneath the second portion that's been

   18     redacted, it identifies the '931, '619 and '844 patents.            Do

   19     you see that?

   20     A.       Yes.

   21     Q.       And this license, again, does not include what's

   22     called a running royalty, in other words, Alarm.com did not

   23     give iControl any money for this license; correct?

   24     A.       That's correct.

   25     Q.       So Alarm.com got the three patents that are in issue
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 74 of 316 PageID #:
                                  14390                                  316


    1     in this litigation without paying iControl any money; right?

    2     A.       You mean got a license or that we acquired the three

    3     patents?

    4     Q.       This was part of a license agreement?

    5     A.       We were licensed on those patents, yes, before the

    6     acquisition as part of a patent cross license agreement

    7     without the exchange of money.

    8     Q.       Let's now talk about the Comcast license which is DTX

    9     239 in your binder?

   10                     MR. CAMPBELL:    And I move that into evidence,

   11     Your Honor.

   12                     THE WITNESS:    229?

   13                     MR. CAMPBELL:    239.

   14                     MR. YOON:    No objection.

   15                     THE COURT:   Admitted without objection.

   16                     (DTX 239 was admitted into evidence.)

   17     BY MR. CAMPBELL:

   18     Q.       This is another license for the asserted patents;

   19     correct?

   20     A.       Yes.

   21     Q.       Page 49, that's your signature; correct?

   22     A.       Yes.

   23     Q.       Back to the first page, there is a license to the,

   24     among others, the three asserted patents in this litigation;

   25     correct?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 75 of 316 PageID #:
                                  14391                                  317


    1     A.       Yes.

    2     Q.       Let's take a look quickly to clause 3.1.        And

    3     specifically 3.1(b), there is a reference, third line down,

    4     royalty-free and fully paid-up license.         Do you see that?

    5     A.       Yes.

    6     Q.       So Comcast received a license to a group of patents

    7     that included the three patents-in-suit without paying any

    8     money for that license; correct?

    9     A.       They did not pay Alarm.com money, no.

   10     Q.       Let's look at clause 3.4.      And there in 3.4, it says

   11     in part, "No grantee or any of its affiliates shall have the

   12     right to grant a sublicense to any restricted patent under

   13     the license to any restricted competitor party."          Do you see

   14     that?

   15     A.       I do.

   16     Q.       Let's take a look very quickly at clause 192 that

   17     defines restricted competitor parties.         Among those

   18     identified is SecureNet; right?

   19     A.       I need to take a second to read this.        Yes, I see

   20     them in that definition.

   21     Q.       So in sum and substance, what this means, that is the

   22     grantee could not sublicense restricted parties, Alarm.com

   23     expressly prohibited Comcast from granting a license to

   24     SecureNet; right?

   25     A.       I believe that's what this says.       I would need to
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 76 of 316 PageID #:
                                  14392                                  318


    1     take a closer look at the agreement.

    2     Q.       Thank you.

    3                     Let's take a look at the KPM valuation document.

    4     That is DTX 238 in the binder.

    5                     MR. CAMPBELL:   I move that into evidence.

    6                     MR. YOON:    Which one is that again?

    7                     MR. CAMPBELL:   238.

    8                     MR. YOON:    No objection, Your Honor.

    9                     THE COURT:   Admitted without objection.

   10                     (DTX 238 was admitted into evidence.)

   11     BY MR. CAMPBELL:

   12     Q.       Alarm.com hired KPMG to value the assets it was

   13     acquiring from iControl; right?

   14     A.       We did.

   15     Q.       KPMG is a third-party accounting firm; right?

   16     A.       Yes.

   17     Q.       Respected accounting firm; right?

   18     A.       I think so, yes.

   19     Q.       If they weren't, you wouldn't have hired them; right?

   20     A.       No.

   21     Q.       As president and CEO of Alarm.com, you were aware of

   22     the KPMG valuation, weren't you, sir?

   23     A.       Can you repeat that question?

   24     Q.       As president and CEO of Alarm.com, you were aware of

   25     the KPM valuation; correct?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 77 of 316 PageID #:
                                  14393                                  319


    1     A.       Only when we came here to trial.

    2     Q.       Let's turn to page 23 of that valuation.        This is

    3     KPMG's valuation summary.       Do you see that?

    4     A.       I do.

    5     Q.       So there, what we see are a number of different items

    6     under assets and liabilities.       On the left and to the right

    7     in the table, it says US in thousands.         Do you see that?

    8     A.       I do.

    9     Q.       US in thousands, what that means is if we just

   10     convert it, we can add three zeros, for example, where it

   11     says Developed Technology (Connect) that's $4.4 million.

   12     A.       That's correct.

   13     Q.       If you look down it says Customer Relationships,

   14     92,500, that's $92,500,000; correct?

   15     A.       Yes.

   16     Q.       In this valuation that was performed by KPMG as part

   17     of Alarm.com's acquisition of iControl, KPMG did not provide

   18     any separate line item for the iControl patents; right?

   19     A.       Correct.

   20     Q.       So the three patents that are at issue in this

   21     litigation, they're not valued in this KPMG valuation;

   22     correct?

   23     A.       They're not specifically called out separately.

   24     Q.       And what KPMG did, and I have highlighted on the

   25     screen, they did provide a value for developed technology of
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 78 of 316 PageID #:
                                  14394                                  320


    1     $4.4 million; right?

    2     A.       Yes.

    3     Q.       And the total purchase price for the iControl assets

    4     was in the neighborhood of 150 million; right?

    5     A.       That's correct.

    6     Q.       And KPMG assigned for the Connect technology, of the

    7     $150 million purchase price, 4.4 million for the developed

    8     technology that included Connect; right?

    9     A.       They established that that would be the replacement

   10     cost.

   11     Q.       So KPMG valued the Connect technology in their

   12     summary for the Connect product line of $4.4 million; right?

   13     A.       That's correct.

   14     Q.       Let's turn to page 18.     And there is a definition

   15     there of developed technology in the overview.          If we could

   16     highlight that.     And in the second sentence it says the

   17     acquired developed technology includes patents, know-how,

   18     process, and designs.      Do you see that?

   19     A.       I do.

   20     Q.       When it is talking about patents, it's talking about

   21     all 18 of the acquired iControl patents, isn't it, sir?

   22     A.       It's talking about all the patents in the

   23     acquisition.

   24     Q.       Let's turn to page 9.     Here we have a table prepared

   25     by KPMG that identifies the assets.        Do you see that?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 79 of 316 PageID #:
                                  14395                                  321


    1     A.       Yes.

    2     Q.       So customer relationships, that had a particular

    3     value assigned to it.      Assembled work force.      That had a

    4     value assigned to it.      But I want to direct your attention

    5     to the third entry.      Do you see Honeywell License Agreement

    6     at the bottom?

    7     A.       I do.

    8     Q.       Look to the far right.     It says "Not Valued."      Do you

    9     see that?

   10     A.       Yes.

   11     Q.       Honeywell is one of Alarm.com's competitors in the

   12     home security space, isn't it?

   13     A.       Yes.

   14     Q.       The 201710(k) that we talked about earlier in my

   15     examination included Honeywell, in fact, that 10(k) listed

   16     Honeywell first as a competitor; correct?

   17     A.       Yes.

   18     Q.       And the earnings call when you responded to a

   19     question, the first competitor that you mentioned in

   20     response to the question was Honeywell, wasn't it?

   21     A.       Yes.

   22     Q.       In the table of identified assets, KPMG by contrast

   23     did not give the Honeywell license any value at all; right?

   24     A.       They assigned not valued to it.

   25     Q.       And then in the description, in the next line, it
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 80 of 316 PageID #:
                                  14396                                  322


    1     says, "When we inquired with management, they noted that

    2     their expectations of the iControl business did not change

    3     based on the license agreement."        Do you see that?

    4     A.       Yes.

    5     Q.       So we know that Honeywell is a direct competitor of

    6     Alarm.com, that's what you're telling the Securities

    7     Exchange Commission; right?

    8     A.       Yes.

    9     Q.       KPMG inquired of management about the effect of the

   10     Honeywell license, did they not?        It says it right there.

   11     A.       Yes.

   12     Q.       And in response, management said the Honeywell

   13     license that we looked at that included the three

   14     patents-in-suit, would have no effect on your business;

   15     correct?

   16     A.       That's correct.

   17     Q.       Honeywell is a nearly hundred billion market cap

   18     company?

   19     A.       Yes.

   20     Q.       And Alarm.com is about a $1 billion company?

   21     A.       At that time, yes.

   22     Q.       So fair to say, if my math is right, Honeywell is

   23     about a hundred times the capital of Alarm.com?

   24     A.       Yes.

   25     Q.       And SecureNet by contrast is a fraction of the size
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 81 of 316 PageID #:
                                  14397                                  323


    1     of Alarm.com.     You're aware of that; right?

    2     A.       Yes.

    3     Q.       And, in fact, SecureNet has less than ten million in

    4     revenue.    Are you aware of that?

    5     A.       No.

    6     Q.       So assume that, and if my math is correct, Alarm has

    7     somewhere about 90 to a hundred times the revenue of

    8     SecureNet; right?

    9     A.       You said 10 million?

   10     Q.       In revenue.

   11     A.       90 times that would be 900 million.       We're not that

   12     big.

   13     Q.       You're about 850 million; right?

   14     A.       No.    We're less than 500 million.

   15     Q.       Let's call it 500 million.      50 times larger?

   16     A.       As I said, we're less than that, but I'm happy with

   17     something in that range.

   18     Q.       So just so I get it very clear for the jury,

   19     Alarm.com is about 50 times the revenue of SecureNet; right?

   20     A.       If we look at 2018 results, it would be closer to 40

   21     times.

   22     Q.       And a company, Honeywell, with a hundred billion,

   23     that would make them about 200 times the size of Alarm.com;

   24     right?

   25     A.       Just for clarity, I think market cap is different
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 82 of 316 PageID #:
                                  14398                                  324


    1     than revenues, so Honeywell's market cap is a hundred

    2     billion dollars.      I don't know their revenues.

    3     Q.       So notwithstanding, there is a great disparity in

    4     size between Alarm.com and Honeywell; correct?

    5     A.       That's correct.

    6     Q.       Great disparity in size between Alarm.com and

    7     SecureNet; right?

    8     A.       Yes.

    9     Q.       Yet your management told KPMG that Honeywell, one of

   10     your largest competitors where there is a great disparity in

   11     size on could not use the patents to drive business away

   12     from Alarm.com; correct?

   13     A.       Could not effect the value of the deal with these

   14     patents.

   15     Q.       The patents, your management told KPMG that the

   16     patents that you gave to Honeywell free of charge could not

   17     be used to drive business away from Alarm.com; right?

   18     A.       For clarity, we say exactly that our expectations are

   19     that the iControl business would not change based on the

   20     license agreement.

   21     Q.       And that means that you wouldn't lose any customers,

   22     revenue sales to Honeywell, that's a fair interpretation,

   23     isn't it, sir?

   24     A.       I'm sorry?

   25     Q.       That's a fair interpretation of that, is it not?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 83 of 316 PageID #:
                                  14399                                  325


    1     A.       I think what it says is what it says.

    2     Q.       All right.   So on the one hand you have Honeywell and

    3     what management said, it was noted that it was highly

    4     speculative to conclude that Honeywell could in any way use

    5     the patents to drive business away from Alarm.com, do you

    6     see that?

    7     A.       Yes.

    8     Q.       And, therefore, it goes on, no adjustment was made in

    9     our valuation for this license agreement.         Do you see that?

   10     A.       I do see that.

   11     Q.       So you give a license that included the three

   12     patents-in-suit to Honeywell, and that couldn't be used in

   13     some way to drive business from Alarm.com.         That's what it

   14     says; right?

   15     A.       Yes.

   16     Q.       And that's what management told Honeywell -- excuse

   17     me, that's what management told KPMG; correct?

   18     A.       That is what the document states.

   19     Q.       Yet SecureNet at a fraction of the size of Alarm.com,

   20     50 times smaller, and a tiny fraction of the size of

   21     Honeywell, drives business away from Alarm.com, that's your

   22     position, sir; right?

   23     A.       Yes.

   24                     MR. CAMPBELL:   Pass the witness.

   25                     THE COURT:   All right.   Redirect.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 84 of 316 PageID #:
                                  14400                                  326


    1                      MR. YOON:   Yes, Your Honor.

    2                           REDIRECT EXAMINATION

    3     BY MR. YOON:

    4     Q.       Mr. Trundle, do you recall that you were asked a

    5     question about the filing that you made with the Securities

    6     Commission, a 10(k) and annual report, do you recall that,

    7     sir?

    8     A.       I do.

    9     Q.       And sir, at the start of your testimony before you

   10     were asked on cross-examination, I asked you to identify the

   11     primary key competitor of Alarm.com.         Do you recall that?

   12     A.       Yes, I do.

   13     Q.       Who did you identify?

   14     A.       Our direct competitor is Honeywell, SecureNet and

   15     Alula.

   16     Q.       Alula, did it have another name at one point in time?

   17     A.       It used to be called ipDatatel.

   18     Q.       And so was Honeywell, SecureNet, ipDatatel, Alula

   19     identified in the security files, I believe?

   20     A.       I believe they were, yes.

   21     Q.       Now, why did you identify Honeywell's SecureNet and

   22     Alula as the key competitors?

   23     A.       I think, you know, that was just the ones we hear

   24     about most frequently from our security providers.

   25     Q.       And did counsel for SecureNet ask you to identify who
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 85 of 316 PageID #:
                                  14401                                  327


    1     the key competitors were?

    2     A.       I don't remember exactly what his phrasing of his

    3     question was.

    4     Q.       Understood, sir.    If we could go to DTX-401.       Do you

    5     see -- can we have that on the screen?         That's the strategy

    6     December 2014 document.      And if we could turn to page 355.

    7                      Do you recall being asked about pricing

    8     questions, sir?

    9     A.       I do.

   10     Q.       And this is a December 2014 document.        Do you recall

   11     that?

   12     A.       I do.

   13     Q.       As of today, the Connect business is part of

   14     Alarm.com; correct?

   15     A.       That's correct.

   16     Q.       And so who did you identify as your direct

   17     competitors in 2014, except for iControl?

   18     A.       At that time, Telular, Honeywell, SecureNet.

   19     Q.       And you understood that Telular was using the

   20     iControl system; correct?

   21     A.       That's correct.

   22     Q.       Okay.    So in 2014, you were saying the direct

   23     competitors were Honeywell and SecureNet; do you see that?

   24     A.       I do.

   25     Q.       And do you see that SecureNet's estimated price was
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 86 of 316 PageID #:
                                  14402                                  328


    1     $3.50?

    2     A.       I do.

    3     Q.       That's more than 50 percent less than Alarm.com?

    4     A.       I see that.

    5     Q.       Yeah.    And has SecureNet's pricing hurt Alarm.com?

    6     A.       Yes, it has.

    7     Q.       Okay.    And if we could have PDEM-2 on the screen,

    8     again, the four companies.

    9                      Now, sir, has SecureNet's pricing and pricing

   10     practices hurt Alarm.com's business with the four companies

   11     that we discussed?

   12     A.       We believe it has been a meaningful contributor to

   13     the losses that we have encountered at these four entities.

   14     Yes.

   15     Q.       How has SecureNet's pricing hurt Alarm.com?

   16     A.       Very simply, their message is usually -- at least

   17     what we understand to be the message from talking to our

   18     service providers is, Hey, we do some of the same things as

   19     Alarm.com, a lot of the things, and we're going to charge

   20     you half of whatever they charge you.

   21     Q.       In fact, more than half, 60 percent on the document

   22     that we saw; correct?

   23     A.       That's correct.

   24     Q.       Now, sir, you heard a lot of discussion about

   25     Honeywell being a hundred-billion-dollar company.           Do you
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 87 of 316 PageID #:
                                  14403                                  329


    1     recall that?

    2     A.        I do.

    3     Q.        Did Honeywell -- were they meaningful competition for

    4     any of these four companies?

    5     A.        It's interesting.       They had been earlier, but we got

    6     -- in the case of Protection 1, I think there was no -- our

    7     relationship at the security provider basically told us that

    8     they had evaluated Alarm.com, SecureNet, and Honeywell, and

    9     that Honeywell's Total Connect 2.0 was not a contender.             It

   10     just wasn't a contender.

   11                       The race was going to be between Alarm.com and

   12     SecureNet, and that they appeared to be very familiar with

   13     architecture of what we were doing and were competing

   14     across.

   15     Q.        The Honeywell 2.0 product is the product that

   16     directly competes with Alarm.com; correct?

   17     A.        That's the software product from Honeywell.        It's

   18     called Total Connect that competes with Alarm.com.

   19     Q.        And what did Protection 1 tell you about that

   20     Honeywell Total Connect product?

   21                       MR. CAMPBELL:    Objection, Your Honor.

   22                       THE COURT:   I'm going to sustain it.

   23     BY MR. YOON:

   24     Q.        Well, with regard to the Protection 1, sir, who were

   25     the two primary companies competing for that business?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 88 of 316 PageID #:
                                  14404                                  330


    1     A.       Alarm.com and SecureNet.

    2     Q.       Was Honeywell one?

    3     A.       No.

    4     Q.       Now, sir, going back to Exhibit 361.        371, the Asset

    5     Purchase Agreement.

    6     A.       DTX-371?

    7     Q.       We can use PTX-371.     Do you recall being asked a

    8     question about PTX-371?      Do you recall that, sir?

    9     A.       I do.    Yes.

   10     Q.       Do you -- if we could turn to page 50 of that

   11     document.

   12     A.       Fifty?

   13     Q.       Right.    And do you recall you were asked a question

   14     about little (i)2, about whether or not iControl could enter

   15     into a license agreement with SecureNet?

   16     A.       I do.

   17     Q.       And the date of this document was June 23rd, 2016?

   18     A.       That's correct.

   19     Q.       And what was the date of the press release we looked

   20     at, PTX 342?      If you could have that on the screen.

   21                      What's the date of that press release, sir?

   22     A.       June 23rd, 2016.

   23     Q.       And you understand -- sir, what do you understand a

   24     license agreement to be?

   25     A.       A license agreement?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 89 of 316 PageID #:
                                  14405                                  331


    1     Q.       A patent license agreement between two companies.

    2     A.       Well, it normally gives one company the right to use

    3     the patents of another company.        So you're giving someone or

    4     you're charging someone to use your patents.

    5     Q.       Why, in June 23rd, 2016, would Alarm.com want to have

    6     input or voice in what iControl did with its patents?

    7     A.       Sure.    We had just spent six months plus negotiating

    8     the acquisition of iControl.       And when you negotiate for

    9     something, you want to know what you're buying.          And from

   10     the time -- once you make a deal, it then takes five, six,

   11     seven months for the lawyers to work everything out and to

   12     actually finish the deal where you wire the money.

   13                      So we didn't want the value of the company to

   14     change from the time we announced the deal to the time that

   15     we actually completed the acquisition.         And if they're out

   16     doing licensing deals and giving away their patents, that

   17     would change the value of the company.

   18     Q.       And so was it your understanding that the purpose of

   19     this provision was to maintain the value of the company at

   20     the time you announced the deal?

   21     A.       Until we closed the deal, yes.

   22     Q.       So let's now go to PTX-215, please, the license

   23     agreement between iControl and Alarm.com.         Do you recall

   24     that counsel for SecureNet asked whether any money was

   25     exchanged for the iControl patents?        Do you recall that?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 90 of 316 PageID #:
                                  14406                                  332


    1     A.       I do.

    2     Q.       And, sir, if you would turn to the second page of

    3     that agreement, Section 1.4.       And if we could have that on

    4     the screen?

    5     A.       Right.

    6     Q.       Did iControl obtain something valuable in exchange

    7     for providing a license of the patents to Alarm.com?

    8     A.       Yes, immensely valuable.

    9     Q.       And what did iControl get in exchange for licensing

   10     its patents to Alarm.com?

   11     A.       So in exchange, they got a license to almost every

   12     patent that Alarm.com had created since the beginning of

   13     time.   So our entire arsenal, our entire body of

   14     intellectual property, we licensed to iControl in exchange

   15     for the license to these patents.

   16     Q.       And, sir, during your direct testimony, you talked

   17     about the importance of patents to Alarm.com?

   18     A.       Yes.

   19     Q.       How did the license agreement where iControl and

   20     Alarm.com exchanged the rights to each company's portfolios

   21     with each other go with the Alarm.com business?

   22     A.       Sorry.   Can you repeat the question?

   23     Q.       Yes.    What was the reason why Alarm.com would

   24     exchange its patent portfolio for iControl for the purpose

   25     of your business?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 91 of 316 PageID #:
                                  14407                                  333


    1     A.       Well, at that time, we were -- we were in litigation,

    2     and we thought that the patents --

    3     Q.       That's okay, sir.     I'm going to move on.

    4                      Sir, looking at now DTX-2388.    Do you recall

    5     that you were asked a question about the KPMG presentation?

    6     A.       I do.

    7     Q.       And if we could go to Page 5627, sir, the Valuation

    8     Summary.    Do you recall that counsel for SecureNet asked you

    9     a number of questions about this valuation summary?

   10     A.       I do.

   11     Q.       And if we could go to the prior page that goes and

   12     describes what this is about, if we could go to the previous

   13     page.   And see that, the reference there to Valuation

   14     Approach?    Could we have that blown up?

   15                      Sir, I believe that you were trying to describe

   16     in your cross-examination testimony what approach that was

   17     used in the valuation.      Do you recall that?

   18     A.       I do.

   19     Q.       And what was the KPMG valuation approach?

   20     A.       They describe it as the cost replacement method.

   21     Q.       And what does this cost replacement method state if

   22     you look at the sentence that says, "Using this method,"

   23     what does it say?

   24     A.       They basically say if you had a fully trained and

   25     effective team, you know, how much would it cost you to
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 92 of 316 PageID #:
                                  14408                                  334


    1     rebuild the software.

    2     Q.       Was KPMG ever asked to calculate the harm caused by

    3     SecureNet's infringement of the patents?

    4     A.       Not to the best of my knowledge.

    5     Q.       Was KPMG ever asked to calculate the proper

    6     reasonable royalty rate for the patents?

    7     A.       No.

    8     Q.       Was KPMG ever asked to calculate the financial harm

    9     and lost profits that Alarm.com experienced as a result of

   10     SecureNet's infringement?

   11     A.       No.

   12     Q.       Was KPMG asked to do any type of damage analysis with

   13     respect to the patents?

   14     A.       No.

   15                    MR. YOON:    No further questions.

   16                    THE COURT:   All right.     Mr. Trundle, thank you,

   17     you may step down.      Watch your step.    Actually, Mr. Trundle,

   18     why don't you just sit there for a minute.

   19                    Members of the jury, we're going to take our

   20     15-minute morning break.       So we'll start again at 11:30.

   21                    Could we take the jury out, please?

   22                    (Jury leaving the courtroom at 11:16 a.m.)

   23                    THE COURT:   All right.     So we'll be in recess

   24     for 15 minutes.

   25                    (Recess was taken.)
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 93 of 316 PageID #:
                                  14409                                  335


    1                   THE CLERK:    All rise.

    2                   THE COURT:    All right.    Are you ready to go?

    3                   MR. DORSNEY:     One minute, Your Honor.      He went

    4     to the restroom.

    5                   Your Honor, do you like to take your lunch from

    6     12:30 to 1:30, just so we know for our witnesses.

    7                   THE COURT:    More like 1:00.     Mr. Dorsney, who's

    8     your next witness?

    9                   MR. DORSNEY:     Mr. Kerzner.    Mr. Daniel Kerzner.

   10                   THE COURT:    So why don't you come up and sit

   11     here, and why don't you distribute the reports.

   12                   MS. PROCACCIO-FLOWERS:      Binders, thank you, Your

   13     Honor.

   14                   THE COURT:    All right.    Let's get the jury.

   15                   MR. YOON:    I apologize, Your Honor.

   16                   THE COURT:    It's all right.     I don't think I

   17     took the full 15 minutes.

   18                   (Jury entering the courtroom at 11:31 a.m.)

   19                   THE COURT:    All right.    Members of the jury,

   20     welcome back.     Everyone, you may be seated.

   21                   Counsel, you may proceed.

   22                   MS. PROCACCIO-FLOWERS:      Thank you, Your Honor.

   23     Alarm.com calls to the stand Mr. Daniel Kerzner.

   24     BY MS. PROCACCIO-FLOWER:

   25     Q.       Good morning, Mr. Kerzner.      Can you please introduce
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 94 of 316 PageID #:
                                  14410                                  336


    1     yourself to the jury?

    2                      THE COURT:   Wait.   I don't think we swore him.

    3                      THE CLERK:   Please state and spell your full

    4     name for the record.

    5                      THE WITNESS:   Daniel Kerner, D-A-N-I-E-L

    6     K-E-R-Z-N-E-R.

    7                      THE CLERK:   Do you affirm that the testimony you

    8     are about to give the Court and the jury in the case now

    9     pending will be the truth, the whole truth, and nothing but

   10     truth, you do so affirm?

   11                      THE WITNESS:   I do.

   12                      THE CLERK:   Thank you.

   13                      MS. PROCACCIO-FLOWERS:     My name is Mary

   14     Procaccio-Flowers.      I represent Alarm.com and ICN

   15     acquisition.

   16     BY MS. PROCACCIO-FLOWER:

   17     Q.       Good morning, Mr. Kerzner.        Can you please introduce

   18     yourself to the jury?

   19     A.       Sure.    Hi.   Good afternoon.     Good morning.   I'm Dan

   20     Kerzner.    I'm the chief product officer for Alarm.com.

   21     Q.       What are your responsibilities at Alarm.com?

   22     A.       Sure.    I'm responsible for managing our product team

   23     that includes the product managers who set the direction for

   24     the product, the quality engineers that make sure the

   25     product functions as it's expected to.         We have a 24-by-7
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 95 of 316 PageID #:
                                  14411                                  337


    1     network operations team that manages the software, product

    2     marketing team that figures out how to communicate what our

    3     software does.       And then I also manage the Connect team

    4     which we've been discussing the last couple days.

    5     Q.        And Mr. Kerzner, what did you study after high

    6     school?

    7     A.        After high school, I got a degree in computer

    8     engineering.       And then later, I got an MBA.

    9     Q.        Mr. Kerzner, what is the security panel?

   10     A.        Sure.    So a security panel, sometimes called an

   11     intrusion panel, is generally used to secure either a home

   12     or a business.       And what it does is it puts out a group of

   13     sensors, typically a door sensor or a window sensor, maybe a

   14     motion detector, and then it will monitor to see the state

   15     of the home and whether or not someone is entering or

   16     exiting the home, or whether there is a smoke or a CO2 event

   17     that's unexpected.

   18                       And then it will send a signal to what is called

   19     a central station that something has happened.          So the

   20     security panel also allows you to basically put your home

   21     into an alarm state, so it's protected.         And then if

   22     something happens, it lets you know.

   23     Q.        And Mr. Kerzner, as chief product officer at

   24     Alarm.com, are you generally familiar with the types of

   25     security panels that are available?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 96 of 316 PageID #:
                                  14412                                  338


    1     A.       Yes.

    2     Q.       Okay.    Are you familiar with the Simon XT panel?

    3     A.       Yes.    The Simon is one of the kind of long-standing

    4     panels that have been in the industry for quite a while.

    5     Originally developed by a company called Interlogix, later

    6     it became GE.     And it allows you to have the basic functions

    7     of a security system.

    8     Q.       Is it possible to buy a Simon XT panel without a

    9     gateway?

   10     A.       Yes.

   11     Q.       How does a Simon XT panel without a gateway operate?

   12     A.       Sure.    So the Simon XT really predates, you know,

   13     much of the technology that we've been discussing because

   14     it's been around for a long time.        Built into the Simon is a

   15     phone line connection, a traditional phone jack.          And so

   16     historically the way you would install the Simon, you can

   17     still do this today, is you put it on the wall.          You hook it

   18     up to a phone line, and then it would communicate out of the

   19     house.

   20     Q.       Can someone add a gateway to a Simon XT panel?

   21     A.       Yes.

   22     Q.       What companies have gateways that can be added to a

   23     Simon XT panel?

   24     A.       Alarm.com has one.     I believe SecureNet has one.       And

   25     there are probably a handful of others.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 97 of 316 PageID #:
                                  14413                                  339


    1     Q.       And, sir, earlier you testified that you managed the

    2     Connect team.      Do you remember that?

    3     A.       Yes.

    4     Q.       What did you mean when you referred to the Connect

    5     team?

    6     A.       Sure.    So after the acquisition of iControl

    7     concluded, then we acquired the team of engineers and

    8     quality engineers who work on that product.          I spend a lot

    9     time flying out to California to meet with them.          We kept

   10     the organizational structure largely intact because we

   11     wanted them to be able to continue the work that they were

   12     doing to the work on the Connect platform.

   13                      And so when I refer to Connect team, it's that

   14     group of people that I'm talking about.

   15     Q.       Sir, why do you fly out to California to meet with

   16     the Connect software team?

   17     A.       Sure.    So I live in Virginia where Alarm.com is

   18     headquartered, but I manage that team.         And it's very

   19     important when you're working with a team, particularly a

   20     team that you care about and is new, to actually go there

   21     and meet with them in person.       And so I try to get out

   22     there, you know, every four to six weeks and try to make

   23     sure that they have the resources that they need, and

   24     they're getting the support from the company, and that they

   25     really feel fully integrated in the team, because we have a
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 98 of 316 PageID #:
                                  14414                                  340


    1     very talented group of people that we're lucky to add to our

    2     overall Alarm.com engineering team.        But that only really

    3     works if you kind of make the effort to bring them in and be

    4     reasonably successful at doing that.

    5     Q.        Mr. Kerzner, can you describe your history and

    6     involvement with the Connect software?

    7     A.        Sure.   So I -- I had sort of peripheral knowledge of

    8     the Connect software prior to the acquisition, but really

    9     had not been deeply involved in it.        And then since the

   10     acquisition, I've spent a lot of time understanding it, and

   11     particularly understanding the way that Connect is used by

   12     ADT, which is the principal and largest customer of Connect

   13     that Mr. Dawes talked about, and the way that software

   14     functions and is used to support the ADT customers, among

   15     others.

   16     Q.        How many people are on the Connect software platform

   17     team at Alarm.com?

   18     A.        Today, I think it's about 115.

   19     Q.        What has Alarm.com done to grow and improve the

   20     Connect software platform?

   21     A.        Sure.   So you know, there's a very large group of

   22     consumers that rely on the Connect platform every day, and

   23     so we take that responsibility seriously.         And so what we've

   24     done is continued to have that team largely focused on

   25     improving and evolving that platform.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 99 of 316 PageID #:
                                  14415                                  341


    1                      And so there's a kind of ongoing research and

    2     development roadmap that we execute against to try to make

    3     sure that the platform gets better every day.

    4     Q.       And how did Alarm.com integrate the Connect software

    5     team at the company?

    6     A.       Sure.    So as Mr. Trundle described, the timing was

    7     good.    We had all company events that just happened to be

    8     scheduled very close to when the deal finally closed, and so

    9     we brought them in.      We had them kind of participate in that

   10     event.

   11                      We've done a lot of other things.     We have

   12     something that we call the So Co or Social Committee.            We

   13     make sure that they have that.        There's lots of kind of

   14     human things that you can do to help the team integrate and

   15     be productive.

   16                      And then I think more substantive, and I think

   17     something the economic team really cares about is we engage

   18     them both in terms of their kind of core activity of

   19     supporting the Connect platform.        But also on a cross team

   20     basis, there's a lot of very talented engineers there.            And

   21     from a seniority perspective, some of them have kind of

   22     levels of expertise to even go beyond some of the folks that

   23     we have on the core Alarm.com team.

   24                      So, for example, the lead quality engineer at

   25     Connect acts as a mentor and someone who works with quality
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 100 of 316 PageID #:
                                   14416                                  342


     1     engineers across the entire Alarm.com company and that goes

     2     a long way to kind of pull people together.

     3     Q.      Sir, earlier you mentioned EDM.       Who is ADT?

     4     A.      ADT is the largest residential security company in

     5     the United States.

     6     Q.      And how does the Connect team work with ADT?

     7     A.      So, Connect is what we internally call the software.

     8     ADT brings that to market through a platform they call

     9     Pulse, so you may have seen commercials over time that talk

    10     about ADT Pulse, that's a pre-brand for ADT.         There is a

    11     whole group of people over at ADT who are responsible for

    12     the Pulse offering and what its needs are and where it's

    13     going, so there is a pretty ongoing collaboration between

    14     ADT and us to evolve that platform.        I would say we have

    15     people meeting with ADT a couple of times a week if not

    16     every day.    And just as an example, we just had a group of

    17     folks fly to ADT's headquarters, we probably had eight or

    18     nine people from our side, from their side engaged in a

    19     two-day meeting all over what is going to be the 2019

    20     roadmap for the Connect offering.       As you can imagine, the

    21     ADT offering is a critical offering, so we care about what

    22     they say and what they do.

    23     Q.      How much has Alarm.com's Connect software business

    24     grown since you became involved?

    25     A.      It's grown quite a bit.      I think when I first started
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 101 of 316 PageID #:
                                   14417                                  343


     1     working with them, it was probably -- it's probably gone up

     2     thirty, forty percent since I got involved.         And as

     3     Mr. Trundle said, probably fifty percent since the

     4     acquisition was announced.      That's coming off a very large

     5     customer base in the first place from a culture perspective,

     6     we still look back to the days when Alarm.com was very

     7     small, so growing thirty to forty percent of a million is a

     8     big deal.    That's a lot of homes.      That's a lot of people to

     9     protect.

    10     Q.      How much is Connect growing per month currently?

    11     A.      Tens of thousands of accounts.

    12     Q.      Mr. Kerzner, as part of your responsibilities at

    13     Alarm.com, do you review the subscriber numbers for the

    14     Connect software platform?

    15     A.      Yes.

    16     Q.      Do you ever see reports of the number of subscribers?

    17     A.      I do.

    18     Q.      Who typically prepares those reports?

    19     A.      We have a reporting team, a business intelligence

    20     team that puts them together and they'll share them both

    21     with us and with ADT.

    22     Q.      And Mr. Kerzner, if you could please turn in your

    23     binder to PTX 384?

    24                     MS. PROCACCIO-FLOWERS:    Your Honor, we would

    25     offer PTX 384 into evidence at this time.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 102 of 316 PageID #:
                                   14418                                  344


     1                      MR. BLUMENFELD:   No objection.

     2                      THE COURT:   Admitted without objection.

     3                      (PTX 384 was admitted into evidence.)

     4     BY MS. PROCACCIO-FLOWERS:

     5     Q.       Mr. Kerzner, I understand the text on this document

     6     is small.    Mr. Smith, if you could blow up a portion of this

     7     PTX 384.

     8                      Mr. Kerzner, what is PTX 384?

     9     A.       It is a document that outlines the user accounts or

    10     subscribers currently on ADT's implementation of Connect on

    11     Pulse.

    12     Q.       And how is the information in the left-hand column

    13     organized?

    14     A.       Sure.    So it's broken up into what they call Tier 1

    15     and Tier 2 and 3.      Tier 1 you can think of as kind of basic

    16     control.    This would be the ability to arm and disarm your

    17     security system from say a mobile phone.         And then Tier 2

    18     and 3 add things like automation, lights, locks, thermostats

    19     and video.

    20     Q.       Mr. Smith, if you could please blow up the right-hand

    21     side of PTX 384.      Thank you, sir.

    22                      Mr. Kerzner, how many total subscribers did

    23     Connect have in March of 2018?

    24     A.       Roughly 2.3 million.

    25     Q.       Mr. Kerzner, where does Connect go from here?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 103 of 316 PageID #:
                                   14419                                  345


     1     A.      You know, I think we expect to keep investing in

     2     Connect kind of in a couple of different ways.          One in terms

     3     of the overall robustness and quality of the platform.           The

     4     best you can do for your existing subscribers is to have the

     5     offering work really well and be available all the time and

     6     continue to make feature investments so the consumers can

     7     get more value out of the platform over time.

     8                    MS. PROCACCIO-FLOWERS:     Thank you.    I pass the

     9     witness.

    10                    THE COURT:   All right.    Any cross-examination?

    11                    MR. BLUMENFELD:    A little bit, Your Honor.

    12     Thank you.

    13                         CROSS-EXAMINATION

    14     BY MR. BLUMENFELD:

    15     Q.      Good morning, still, Mr. Kerzner.        My name is Jack

    16     Blumenfeld.    I'm one of the attorneys for SecureNet.         It's

    17     nice to meet you, sir.

    18     A.      Nice to meet you.

    19     Q.      I just have a few questions for you.        You understand

    20     that this case is a patent case by Alarm.com against

    21     SecureNet; right?

    22     A.      Yes.

    23     Q.      And you didn't mention SecureNet at all in your

    24     direct testimony; correct?

    25     A.      I think I mentioned them once in response to the
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 104 of 316 PageID #:
                                   14420                                  346


     1     question about the gateways.

     2     Q.      And you didn't mention any patents either; right?

     3     A.      I don't think so.

     4     Q.      Now, during the time that you've been -- I'm not sure

     5     if you said group leader, manager, whatever, of Connect, you

     6     put up numbers showing the growth of subscribers.          SecureNet

     7     hasn't taken any Connect customers away from Alarm.com, has

     8     it?

     9     A.      If you just -- the number we looked at together,

    10     those were ADT customers, so no, I don't believe SecureNet

    11     has taken any of those.

    12     Q.      It hasn't taken ADT away; correct?

    13     A.      Correct.

    14     Q.      That's your biggest customer?

    15     A.      That's right.

    16     Q.      As far as you know, it hasn't taken any other

    17     customers away, either?

    18     A.      I don't think so.

    19     Q.      You started off by talking about security panels.          Do

    20     you remember that?

    21     A.      Yes.

    22     Q.      And Alarm.com sells security panels; right?

    23     A.      No.

    24     Q.      They don't sell security panels?

    25     A.      No.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 105 of 316 PageID #:
                                   14421                                  347


     1     Q.      And SecureNet as far as you know, it doesn't sell

     2     security panels, either, does it?

     3     A.      I'm not sure what SecureNet sells.

     4     Q.      As far as you know, you never heard that they sell

     5     security panels, have you?

     6     A.      I would just be speculating.

     7     Q.      And as far as you know, SecureNet doesn't sell

     8     gateways either; correct?

     9     A.      I also don't know that one way or the other.

    10     Q.      You just don't know one way or the other?

    11     A.      That's right.

    12                   MR. BLUMENFELD:     Your Honor, I don't have any

    13     further questions.     Thank you.

    14                   THE COURT:    Any redirect?

    15                   MS. PROCACCIO-FLOWERS:      No, Your Honor.

    16                   THE COURT:    All right.    Mr. Kerzner, you may

    17     step down.    Watch your step.

    18                   THE WITNESS:    Great.   Thank you.

    19                   THE COURT:    All right.    Next witness.

    20                   MS. PROCACCIO-FLOWERS:      Your Honor, at this time

    21     we will now show portions of the deposition of Barrie Webb,

    22     SecureNet's vice-president of global sales.         And Your Honor,

    23     there is a small break between two videos.         And the exhibits

    24     referenced in the video will be shown on the screen.

    25     Defendant has not objected to these exhibits and we will
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 106 of 316 PageID #:
                                   14422                                  348


     1     move them into evidence after the video.

     2                     THE COURT:   All right.   Thank you.

     3                     (Video deposition of Barrie Webb:)

     4     Q.      I will now mark as Exhibit 9 from the SecureNet

     5     website a document called "IGM SecureNet."         So there's no

     6     hidden surprise.     You can see where I get some of the

     7     terminology from.

     8                     And, sir, do you see that looking at the first

     9     page of this document and one of eight in the upper left

    10     corner you can see IGM SecureNet and then you can the

    11     website link SecureNetTech.com/hardware/IGM.         It's in the

    12     upper left corner.

    13     A.      Yeah.

    14     Q.      I just want to show you that this was actually

    15     printed out from the SecureNet website.

    16     A.      Okay.

    17     Q.      I would like to now mark as Exhibit 20, the exciting

    18     part of any deposition, the Excell spreadsheet.          And we're

    19     looking at an Excell spreadsheet where the title of the

    20     spreadsheet is Competitive Analysis Dealer Channel

    21     Distribution.     And the custodian is listed as Barrie Webb

    22     and the author is listed as Barrie Webb.         The creation date

    23     is May 14th, 2016.

    24                     Turning to the page Alarm-SecureNet 0314068, do

    25     you see that there is a spreadsheet there entitled
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 107 of 316 PageID #:
                                   14423                                  349


     1     Competitive Analysis Dealer Channel Distribution?

     2     A.      Uh-huh.    I do.

     3     Q.      Now, looking at the top ten customers by revenue, the

     4     top ten customers in the United States by revenue as of

     5     November 30th, 2017, would be Protect America, Alder, Safe

     6     Home Security, and Slomin's; correct?

     7     A.      Correct.

     8     Q.      And by subscriber count, the top ten customers would

     9     be Protect America, Slomin's, Safe Home Security, and Alder.

    10     Is that fair to say?

    11     A.      It is.

    12     Q.      So it's fair to say that the top ten customers for

    13     SecureNet represent over 90 percent of the company's total

    14     revenue?

    15     A.      That's fair to say.

    16     Q.      I understand, sir.     But it's fair to say that one of

    17     the companies that SecureNet monitors for pricing is

    18     Alarm.com; correct?

    19     A.      They're one.

    20     Q.      And you wrote, on October 25th, 2017, to John Pirrie,

    21     VP product at SecureNet, quote, "As such, we believe our

    22     main competitor is Alarm.com."

    23                     Do you see that?

    24     A.      I do.

    25     Q.      And you believed that was a true statement when you
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 108 of 316 PageID #:
                                   14424                                  350


     1     made it; correct?

     2     A.      Correct.

     3     Q.      So in the October 2016 time frame, you had informed

     4     Alarm Capital that, quote:      "There really is only ADT and

     5     SecureNet as options for an independent interactive platform

     6     provider."    Correct?

     7     A.      Correct.    I was using that in context of being able

     8     to offer connectivity to those hardware solutions.

     9     Q.      What training programs does SecureNet offer?

    10     A.      Our training.    Our training is developed to -- as

    11     with any service, is developed to enable a dealer to use our

    12     service.

    13     Q.      Now, sir, what type of customer support activities

    14     does SecureNet offer its customers?

    15     A.      Not dissimilar to any other software as a service

    16     provider, we provide technical support.

    17     Q.      And what are the typical forms of technical support

    18     that SecureNet provides?

    19     A.      Telephony support and online material.

    20     Q.      I'd like to now mark as Exhibit 38 a document

    21     entitled, "SecureNet Privilege Placement Memorandum" bearing

    22     Bates numbers Alarm-SecureNet 529897 to 959.

    23                   Mr. Webb, you've seen this SecureNet Private

    24     Placement Memorandum before; correct?

    25     A.      Correct.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 109 of 316 PageID #:
                                   14425                                  351


     1                     (End of videotape.)

     2                     MS. PROCACCIO-FLOWERS:    Your Honor, based on the

     3     deposition video, we would offer the following exhibits into

     4     evidence:     PTX 009, PTX 020, and PTX 038.

     5                     MR. MILCH:   No objection, Your Honor.

     6                     THE COURT:   Admitted without objection.

     7                     (PTX 009, 020 and 038 were admitted into

     8     evidence.)

     9                     MS. PROCACCIO-FLOWERS:    We will now show

    10     portions of the deposition of Andrew Wilson, SecureNet's

    11     chief executive officer.

    12                     THE COURT:   All right.

    13                     (Videotape deposition of Andrew Wilson:)

    14     Q.      And Mr. Wilson, you are currently CEO at SecureNet

    15     Technologies?

    16     A.      That is correct.

    17     Q.      And then if you turn the page, have you seen the

    18     patent number 8,473,619 before?

    19     A.      Nope.

    20     Q.      And looking at the paragraph five, have you seen the

    21     patent number 8,478,844 before?

    22     A.      Nope.

    23     Q.      And looking at paragraph six, have you seen the

    24     patent number 8,073,931 before?

    25     A.      No.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 110 of 316 PageID #:
                                   14426                                  352


     1     Q.      And then -- so sir, is it fair to say you have not

     2     seen the '619 patent, the '844 patent, or the '931 patent?

     3     A.      That's correct.     I've been dealing with my attorneys.

     4     Q.      So just to be clear, my question is you have not seen

     5     the patents before?     I'm sorry, and to be clear -- to make

     6     sure the record is clear?

     7     A.      I'm aware of the patents; I have not read the

     8     patents.

     9     Q.      So Mr. Wilson, separate and apart from any legal

    10     advice you may have received -- I want to segment that out

    11     -- you have not formed an opinion on the patents reflected

    12     in exhibits 3, 4, 5, and 6?       And again, that's the '844, the

    13     '931, and '635, and '619 patents?

    14     A.      Please just give me a sec to look at that.

    15     Q.      Uh-hmm.

    16     A.      I haven't formed an opinion on any of them.         The only

    17     thing we're involved with was -- is the IPR on the '635

    18     patent which was involved with my attorneys so I would refer

    19     to attorney privilege on that.

    20     Q.      And Mr. Wilson, what are your responsibilities with

    21     respect to the design of the SecureNet products?

    22     A.      The -- as far as the design of the -- its customer

    23     features, functionality and customer requests I'm involved

    24     in.

    25     Q.      Those are the particular areas?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 111 of 316 PageID #:
                                   14427                                  353


     1     A.      Correct.

     2     Q.      Has that changed over time?

     3     A.      No.

     4     Q.      Okay.   Was Amazon a competitor in 2016?

     5     A.      No, they were not.

     6     Q.      Was Google a competitor in 2016?

     7     A.      No, they were not.

     8     Q.      Was Alarm.com a competitor of SecureNet's in 2016?

     9     A.      Correct.

    10     Q.      Okay.   How -- how so would that have been different?

    11     A.      How would it have been different in 2009?         Because we

    12     didn't provide them those services then.         As I stated

    13     earlier, we only provided video service at that stage to

    14     them.   They were looking at introducing our services at a

    15     later stage.    They were doing it stage by stage.

    16     Q.      And so when did SecureNet provide home automation

    17     services to Protect America?

    18     A.      To my best recollection, probably around 2010, maybe

    19     2011, somewhere in that service -- vicinity.         But that's --

    20     that's a speculation.      I would have to refer to a contract.

    21     Q.      And then, do you see at the bottom there it says

    22     software pricing and then there is prices listed there?

    23     A.      Correct.

    24     Q.      And so there is a standard direct complete

    25     interactive row?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 112 of 316 PageID #:
                                   14428                                  354


     1     A.      Yes.

     2     Q.      And for SecureNet it list 4.99?

     3     A.      Yes.

     4     Q.      And for Alarm.com it list 9.99?

     5     A.      It does.

     6     Q.      For Total Connect, it list 5.99?

     7     A.      This is published general information, it's public

     8     information and that's to our management's best estimates.

     9     Q.      As of the date this document was created?

    10     A.      Correct.

    11     Q.      Is it accurate to say that SecureNet's offering

    12     except for ongoing iterative improvements in the design and

    13     operation of the offering has not changed since January 1st,

    14     2011?

    15     A.      Not significantly.

    16     Q.      And do you see it says the new versions have been

    17     merely upgrades on the same basic product, do you see that?

    18     A.      I do.

    19     Q.      Is that an accurate statement, sir?

    20     A.      To my best knowledge.      It's always enhancing and

    21     adding new functionality and feature to it, but the general

    22     architecture of the system is the same.

    23     Q.      And has been the same since January 1st, 2011?

    24     A.      Correct.

    25     Q.      Do you know if Alder -- let me back up.         So we
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 113 of 316 PageID #:
                                   14429                                  355


     1     previously discussed Alder is a current customer of

     2     SecureNet's; correct?

     3     A.      Correct.

     4     Q.      Alder became a customer of -- customer of SecureNet's

     5     sometime in the past two or three years; correct?

     6     A.      Correct.    But they're also a customer of Alarm.com.

     7     Q.      Are they still a customer of Alarm.com?

     8     A.      That's correct.     We gave our customers choices so

     9     they can -- it's a very large customer base of Alarm.com,

    10     and they have customers with us.

    11     Q.      And the same is true of Protect America, correct?

    12     A.      Correct.    Protect America has customers of Alarm.com,

    13     as well and so do we.      We offer -- we gave our customers

    14     choices.

    15     Q.      And you conducted a negotiation with Alder, correct?

    16     A.      Correct.

    17     Q.      And when you negotiated with Alder as a potential

    18     SecureNet customer, you were aware that Alder was an

    19     Alarm.com customer?

    20     A.      Was I aware they were an existing Alarm.com customer?

    21     It's general market information.       Sure.

    22     Q.      And in 2009, was Protect America a customer of

    23     Alarm.com?

    24     A.      Yes, they were.

    25     Q.      And you were aware in negotiations with Protect
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 114 of 316 PageID #:
                                   14430                                  356


     1     America in 2009 that Protect America was a customer of

     2     Alarm.com's?

     3     A.        Correct.

     4     Q.        Did you personally have negotiations with Safe

     5     Home --

     6     A.        Yes, I did.

     7     Q.        -- Security?   And at the time that you negotiated

     8     with Safe Home Security, did you know that Safe Home

     9     Security was an Alarm.com customer?

    10     A.        I would be aware that they're a customer of many

    11     service providers, and -- and Alarm.com I'm sure would be

    12     one of them.    I'd be naive to think not.

    13                    (Conclusion of videotape excerpt.)

    14                    MS. PROCACCIO-FLOWERS:     Your Honor, we will now

    15     show portions of the deposition of David Wilson, SecureNet's

    16     chief technical officer.

    17                    THE COURT:   All right.

    18                    (Beginning of videotape deposition excerpt.)

    19     Q.        Welcome back, Mr. Wilson.    I'm giving you Exhibit 173

    20     that I just marked.      And generally, what is Exhibit 173?

    21     A.        Hang on one second.

    22                    Generally, it looks like a promotional, maybe an

    23     internal sales document -- not internal, but a confidential

    24     document that we would use with other customers.

    25     Q.        To your understanding, all the IGMs include a Z-wave
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 115 of 316 PageID #:
                                   14431                                  357


     1     chip?

     2     A.       I believe so.     All the IGMs, yeah, to my knowledge,

     3     yes.

     4     Q.       And Resolution Products provides the IGM; is that

     5     right?

     6     A.       Yes.

     7     Q.       Okay.   And then after the panel has communicated its

     8     unique hardware identifier and panel information to the

     9     SecureNet server, how would the server respond to that?

    10     A.       There's just a handshake that goes back and forth.

    11     There's -- you either belong to the server or you don't.           It

    12     completes it.    It establishes an encryption and creates a --

    13     provides a session or a conduit to exchange information.

    14     Q.       So you would -- so SecureNet would have to do some

    15     amount of work to basically get the -- the SecureNet

    16     software to work on the customer's servers?

    17     A.       A lot of work.

    18     Q.       Okay.   So, for example, if there was an update to the

    19     server code, would you then -- would SecureNet go and

    20     actually install the updates and get it -- get it, make sure

    21     it's all working?

    22     A.       Yeah.   Yeah.    We do everything from the OS up.

    23     Q.       Mr. Wilson, if you could take a look at this document

    24     and, for the record, just let me know what it is.

    25     A.       It's a -- a presentation that our sales staff would
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 116 of 316 PageID #:
                                   14432                                  358


     1     use in meetings with prospective clients.

     2     Q.      Okay.    I'm going to show you the next exhibit, which

     3     I'll mark as 176.

     4                     And what would be the purpose of a document like

     5     this?

     6     A.      To instruct -- to instruct someone.

     7     Q.      Okay.    Now, generally, this shows the process by

     8     which someone could upgrade a Simon XT or XTi panel to

     9     include a interactive gateway module, right?

    10     A.      Yes.

    11     Q.      Now, let me show you what I've marked as Exhibit 180.

    12                     Mr. Wilson, if you could take a look -- look at

    13     this document and let me know what it is.

    14     A.      So this is a cheat sheet for bringing a GoControl

    15     panel online with SecureNet.

    16     Q.      And did SecureNet prepare this document?

    17     A.      I think we did.

    18     Q.      What would -- the purpose of this cheat sheet that

    19     SecureNet prepared regarding the 2GIG GoControl panel?

    20     A.      Yeah.    The purpose is just as it's stated there,

    21     installation guide to help somebody that's not familiar with

    22     it.

    23     Q.      So Mr. Wilson, if you could take a look at what I've

    24     marked as Exhibit 183.      And first of all, just let me know

    25     what that document is, if you know.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 117 of 316 PageID #:
                                   14433                                  359


     1     A.      It's a document explaining our APIs.

     2     Q.      And Mr. Wilson, did you participate in the

     3     preparation of the document we've marked as 183?

     4     A.      I -- I think I -- I think I have been involved in

     5     this, yes.

     6     Q.      Okay.    And --

     7     A.      I may be the original author.

     8     Q.      What's the purpose of Exhibit 183?

     9     A.      Instructions how to use our API.

    10     Q.      So earlier we talked about how the SecureNet server

    11     would store in the database information about the security

    12     panel associated with a subscribers account, right?

    13     A.      Yeah, we did talk about that.

    14     Q.      Okay.    And this would allow, for example, a large

    15     customer to obtain information about a security panel that

    16     had been stored in the database?

    17     A.      Yeah.    Purely database.

    18     Q.      Okay.    So -- and if we look here, there is a -- it

    19     says "JSON Response Example."       Do you see that?

    20     A.      I see that.

    21     Q.      And so would this be a listing of all the information

    22     provided by the SecureNet server in response to this API

    23     call?

    24     A.      Yes.    It's coming in from SecureNet.

    25     Q.      Okay.    So all these fields would be things that were
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 118 of 316 PageID #:
                                   14434                                  360


     1     stored in the database associated with a given security

     2     panel?

     3     A.       Yes.

     4     Q.       Is it correct that Protect America is an enterprise

     5     customer in that Protect America is running the SecureNet

     6     servers?

     7     A.       Yes.

     8     Q.       And did SecureNet do the installation process of its

     9     software into Protect America?

    10     A.       Yeah.   We -- we always do the installation of the

    11     software.

    12     Q.       For all the enterprise customers, SecureNet installed

    13     its server software, right?

    14     A.       Yes.

    15     Q.       And then all the other customers listed on this list

    16     that are not enterprise customers would be customers where

    17     SecureNet is hosting the server for the customer?

    18     A.       Yes.

    19     Q.       Yeah.   How -- how would SecureNet deliver the

    20     software to, for example, Protect America?

    21     A.       So it's -- we get remote access to a server, and we

    22     install the software.

    23     Q.       Is there a particular person at SecureNet who does

    24     the installs?

    25     A.       Me.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 119 of 316 PageID #:
                                   14435                                  361


     1     Q.      Which office of SecureNet have you been working out

     2     of over the last five years?

     3     A.      Primarily here in Utah.

     4     Q.      Okay.   What is Exhibit 195?

     5     A.      It is our protocol between alarm panels and other

     6     devices and our SecureNet cloud.

     7     Q.      Did SecureNet create this document?

     8     A.      This -- the original author on this one is Resolution

     9     Products.    We have created a variant of this, as we've

    10     modified it, customized it for other -- other vendors.           So

    11     we worked with resolution.      They were the author of it.       We

    12     fit a lot of our ideas together and construed this protocol

    13     around the early days of 2008 with Protect America.

    14     Q.      If you could please take a look at this.         And what's

    15     Exhibit 197?

    16     A.      An addendum or expansion or addition to the

    17     Resolution Products communication process protocol

    18     specifically pertaining to Z-wave communication.

    19     Q.      Okay.   Have you seen this document before today?

    20     A.      Yes.

    21     Q.      And how, if at all, has SecureNet used this document?

    22     A.      How we've used it?     We've used it to talk Z-wave over

    23     the -- to the IGMs and Helix to talk to the Z-wave devices.

    24     Q.      So Exhibit 197 provides the API for the SecureNet

    25     server to communicate with the Z-wave aspects of the
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 120 of 316 PageID #:
                                   14436                                  362


     1     interactive gateway module and the Helix panels?

     2     A.        So it allows us to speak to the Z-wave devices

     3     through the IGM and Helix from our SecureNet server.

     4     Q.        So for example, you could use the API that's set

     5     forth in this document to enroll Z-wave devices from the

     6     server?    Is that right?

     7     A.        It's a -- we discussed the Z-wave enrollment before.

     8     So this API would be part of that, putting the gateway into

     9     learn mode, and then the customer -- end user would have to

    10     press the bind button.      So this is a part of that process of

    11     learning and enrolling devices.

    12                    (Conclusion of videotape deposition excerpt.)

    13                    MS. PROCACCIO-FLOWERS:     Your Honor, based on the

    14     deposition video of Mr. David Wilson, we would offer the

    15     following exhibits into evidence PTX-173, PTX-175, PTX-176,

    16     PTX-180, PTX-183, PTX-195, and PTX-197.

    17                    MR. MILCH:   No objection.

    18                    THE COURT:   Admitted without objection.

    19                    (Exhibits PTX-173, PTX-175, PTX-176, PTX-180,

    20     PTX-183, PTX-195 and PTX-197 were admitted into evidence.)

    21                    MS. PROCACCIO-FLOWERS:     Thank you, Your Honor.

    22     And our understanding is with respect to the deposition

    23     video of Mr. Andrew Wilson, the exhibits shown have already

    24     been admitted.

    25                    THE COURT:   Okay.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 121 of 316 PageID #:
                                   14437                                  363


     1                   MR. SMITH:    And Your Honor, Alarm.com's next

     2     witness is Dr. Paul Clark.

     3                   THE COURT:    All right.

     4                   MR. SMITH:    And Your Honor, one question.       We

     5     had some physical exhibits in a box, and I am just

     6     wondering:    Do you want us to mark each item in the box, or

     7     can we just do the boxes?      What would you like me to do?

     8                   THE COURT:    I take it you're going to be

     9     admitting these physical exhibits?

    10                   MR. SMITH:    Physical exhibits in a box as part

    11     of the exhibits.

    12                   THE COURT:    How many of them are there?

    13                   MR. SMITH:    There's several components inside

    14     there.   They're fairly small, but --

    15                   THE COURT:    I don't know.    As far as I'm

    16     concerned, one box is fine.

    17                   MR. SMITH:    Okay.   Thank you, Your Honor.

    18                   THE CLERK:    Please state and spell your full

    19     name for the record.

    20                   THE WITNESS:    Paul Clark, P-A-U-L C-L-A-R-K.

    21                   THE CLERK:    Do you affirm that the testimony you

    22     are about to give to the Court and the jury in the case now

    23     pinning will be the truth, the whole truth, and nothing but

    24     the truth, you do so affirm?

    25                   THE WITNESS:    I do.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 122 of 316 PageID #:
                                   14438                                  364


     1                     THE CLERK:    Thank you.    You may be seated.

     2                                  DIRECT EXAMINATION

     3     BY MR. SMITH:

     4     Q.      Good afternoon, Dr. Clark.         I'm Ryan Smith, one of

     5     the attorneys for Alarm.com in this case.

     6                     And Dr. Clark, first of all, could you just

     7     briefly introduce yourself to the jury?

     8     A.      My name is Paul Clark.       I'm from Baltimore, Maryland.

     9     Q.      And generally speaking, what is your role on this

    10     case?

    11     A.      I was asked to perform an infringement analysis of

    12     the SecureNet products as they pertain to the three

    13     patents-in-suit.

    14     Q.      And for the work that you're doing on this case, are

    15     you being paid an hourly fee?

    16     A.      I am.

    17     Q.      And is your compensation in any way contingent on how

    18     this case turns out?

    19     A.      Of course not.

    20     Q.      And did you help to prepare any demonstratives for

    21     purposes of your testimony today?

    22     A.      I did.

    23     Q.      Okay.    And if we could pull up Slide Number 1 from

    24     the 3-PDEM demonstrative.

    25                     Now, Dr. Clark, could you briefly summarize your
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 123 of 316 PageID #:
                                   14439                                  365


     1     post-high school education?

     2     A.      Yeah.   I have degrees in computer science, electrical

     3     engineering, and computer science.        And I have a doctorate

     4     in computer and network security.

     5     Q.      And when you obtained your doctorate, what was the

     6     general focus of that?

     7     A.      It dealt with securing network communications and

     8     platforms, in addition to their communications.

     9     Q.      And then what did you do professionally after

    10     obtaining a doctorate?

    11     A.      I actually did that while I was working in the field,

    12     so I continued on in the technical field.         That persists to

    13     this day.

    14     Q.      And generally, what's that technical field that you

    15     were doing work in?

    16     A.      I deal with largely secure systems to include complex

    17     network processing systems.

    18     Q.      And does your work involve premises security like a

    19     physical location?

    20     A.      It -- it does.     I mean, the -- as those systems

    21     become digital, the lines have become blurred between

    22     network, and computer security, and premise security.

    23     Q.      And have you taught any classes on what you're

    24     describing as the digital security and physical security?

    25     A.      Absolutely.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 124 of 316 PageID #:
                                   14440                                  366


     1     Q.      Okay.   And, also, have you done any work for any

     2     governmental body or agency involving security?

     3     A.      I've been involved in civilian and DOD government

     4     agencies doing security-type work, systems deployment, as

     5     well as commercial customers.

     6     Q.      And when you said the "DOD," what's that?

     7     A.      Department of Defense Pentagon-related agencies.

     8     Q.      What about -- and on the screen, are there other

     9     agencies that you've done some -- some consulting work for?

    10     A.      Yeah.   Some of the intelligence agencies, for

    11     instance, who were concerned about securing things like

    12     SCIFS, those are classified facilities that they want to

    13     control access to.

    14     Q.      Okay.   And have you -- for some of that work you were

    15     doing with the government, did you receive any awards or

    16     accolades?

    17     A.      We got a few Al Gore Hammer Awards for one of the

    18     network processing systems that we deployed.

    19     Q.      And now you're testifying here today.        Have you

    20     testified in some other forum besides a courtroom about

    21     security issues?

    22     A.      I was asked to testify before Congress on physical

    23     and digital countermeasures for border security several

    24     years ago.

    25     Q.      And are you an inventor on any patents?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 125 of 316 PageID #:
                                   14441                                  367


     1     A.      I have four patents.

     2     Q.      And generally, what's the overall subject matter of

     3     those patents?

     4     A.      They're largely -- they deal largely with advanced

     5     security measures for communicating between what we call

     6     security events.

     7     Q.      And there were some aspects of the software patents

     8     that you invented or some aspects of the patents that you

     9     related to software?

    10     A.      Yeah.    They're implemented using a combination of

    11     hardware and software.       That's how most systems are

    12     deployed.

    13     Q.      Based on your education and experience, do you

    14     consider yourself to be an expert in network-based security

    15     systems?

    16     A.      Yes.

    17                     MR. SMITH:   And at this time, Your Honor,

    18     plaintiffs would offer Dr. Clark as an expert witness in the

    19     field of network-based security systems.

    20                     MR. MILCH:   No objection, Your Honor.

    21                     THE COURT:   Admitted without objection.

    22     BY MR. SMITH:

    23     Q.      If we could turn to Slide 2, Dr. Clark.         What's shown

    24     on Slide 2 generally?

    25     A.      These are the patents-in-suit that were filed
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 126 of 316 PageID #:
                                   14442                                  368


     1     approximately a decade ago.       The '931, the '619, and '844

     2     share common Figure 1, and they -- the claims of these

     3     patents are considered for various aspects of that system.

     4                      The '931 deals with touchscreen.    The '619 deals

     5     with what are called security devices and integrating those

     6     into the system.

     7                      And the '844 deals with integrating network

     8     devices at the gateway.

     9     Q.       And do you see at the bottom of slide two there is,

    10     for the '931 there is claims 1 and 9, and then claims 1 and

    11     55 for the '619 patent, and claim 48 for the '844 patent, do

    12     you see that?

    13     A.       Those are the five claims that we're going to present

    14     today.

    15     Q.       Okay.    And in addition to looking at the patents

    16     themselves, did you attempt to analyze any information about

    17     the back and forth between the Patent Office and the

    18     inventors before the patents issued?

    19     A.       Well, as part of the process of issuing a patent,

    20     there is a file history that's created.        So you have to look

    21     at that to make sure you know anything that's disclaimed and

    22     what the patentee is telling the Patent Office as part of

    23     getting the patent issued.

    24     Q.       Did you look at that written record in this case for

    25     these three patents?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 127 of 316 PageID #:
                                   14443                                  369


     1     A.       Extensively.

     2     Q.       And now, did you analyze or look at any testimony

     3     from any of the inventors of the three patents?

     4     A.       Yes.   I relied on inventor testimony, including

     5     Mr. Dawes as well as SecureNet witnesses.

     6     Q.       Now, I'm going to go and take a little more detail

     7     look into the patent.

     8                     MR. SMITH:   Your Honor, if it's okay, can I

     9     approach the witness with a laser pointer?

    10                     THE COURT:   Sure.   Yes.

    11     Q.       And I'm going to try to set it up, Dr. Clark, so you

    12     can see this board right in front of this table.          Dr. Clark,

    13     can you see -- this is figure 1, do you want to put it where

    14     you can see it?

    15                     THE COURT:   If you're going to put it like that,

    16     Mr. Milch, you can come stand someplace where you can see

    17     the board while he's pointing at it.        Do we not have an

    18     easel?

    19                     MR. SMITH:   We can do an easel if that's easier.

    20                     THE COURT:   I'm not entirely sure the witness

    21     will be able to see it.

    22                     MR. SMITH:   Can you see that, Dr. Clark?

    23                     THE WITNESS:   Not well.

    24                     THE COURT:   Don't those things have extended

    25     legs where you can raise it up a little bit?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 128 of 316 PageID #:
                                   14444                                  370


     1     BY MR. SMITH:

     2     Q.      Now, Dr. Clark, can you see that?

     3     A.      Yes.

     4     Q.      I'm sorry for that delay, Dr. Clark.

     5                    What's on the board that we just put up, what's

     6     that?

     7     A.      This is the figure 1 from the patents and you can see

     8     at the bottom of each of the front pages of the bottom.

     9     Q.      What -- you may want to use the laser pointer,

    10     although I trust you not to hit me in the eye with it.

    11                    What's showing here on the lower left-hand

    12     portion of this figure?

    13     A.      So the lower one here is the customer premise, what

    14     you think of as the claims we'll refer to it as a first

    15     location.

    16     Q.      If you look inside this, what is this box here?          It

    17     says iControl iHub technology.

    18     A.      That's the gateway that's been mentioned.         That's the

    19     interface to all the various networks within the customer

    20     premise.

    21     Q.      What's this below that?      You see this box that says

    22     home security system, what's that referring to?

    23     A.      That's the old style security panel and things like

    24     sensors and other things that would be connected to it.

    25     Q.      What's the thing next to it, says touchscreen keypad,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 129 of 316 PageID #:
                                   14445                                  371


     1     can you explain what that is?

     2     A.        That's the touchscreen that's at issue in the '931

     3     patent.

     4     Q.        And then there is a box, a self-monitoring device.

     5     Can you just briefly explain what that is?

     6     A.        Those are smarter devices that are connected to the

     7     system.

     8     Q.        Okay.   And then I guess if you look at the upper

     9     left-hand corner, what is that?       It says iControl supported

    10     client types.     What's that referring to?

    11     A.        Those are user devices, roughly, so you would think

    12     of those in the context of this case, things like iPhones or

    13     Android devices.

    14     Q.        And then if you look at over on the right-hand

    15     portion, the upper portion, it says operator data center and

    16     there is some stuff inside.       What is that referring to?

    17     A.        Those are the remote servers with the patent claims,

    18     we'll refer to it as being a second location.         And those are

    19     the servers that monitor and control events from the

    20     customer premise.

    21     Q.        And when you say a second location, is there a first

    22     location?

    23     A.        The first location is the customer premise.

    24     Q.        Why don't we go to slide number 7 for the

    25     presentation.     And Dr. Clark, do you see that there is a
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 130 of 316 PageID #:
                                   14446                                  372


     1     table here on slide 7 with the title Claim Constructions?

     2     A.      Yes.   Generally speaking, the terms in the patent are

     3     given the meaning as they would have been understood by like

     4     a network engineer with about three years experience at the

     5     time the patents were filed.       And then there are disputed

     6     terms that the Court gives us the definition for.          And we

     7     have to apply those when we're doing the claim analysis to

     8     make sure we're using the Court's definition.

     9                    So the first one is automatically, which the

    10     Court tells us means without user input.

    11                    The gateway that you've heard mentioned is a

    12     device at that first location for interconnecting a local

    13     area network and a separate security panel at a first

    14     location to the server at a second location.         So it's

    15     basically the gateway is going to interface the internet to

    16     the local area network to the security panel.

    17     Q.      What is the next one, connection management

    18     component?

    19     A.      This one is different than the rest of them because

    20     it has both the function and the structure.         And the

    21     connection management component is roughly going to be the

    22     servers at the second location.       And it has the function of

    23     automatically establishing a wireless coupling with a

    24     separate security system and forming a security network that

    25     is an overall security network by automatically serving the
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 131 of 316 PageID #:
                                   14447                                  373


     1     security system components of the security system and

     2     integrating communications and functions of the security

     3     system, so it's the component that's going to be on the

     4     server and it's going to integrate the remote function of

     5     the security sensors and other network devices.

     6                     It will also have a structure, the Court has

     7     told us that will be software executing an algorithm that's

     8     shown in figures 12 and 14 of the patent.         And when we get

     9     to it, we'll go through those steps.

    10     Q.       You see below that, there is a term security system?

    11     A.       Yes.   The security system as we've been saying is

    12     simply the security panel and one or more components coupled

    13     to that security panel.      Doors and window sensors, things

    14     like that.

    15     Q.       And then below that we have the security system

    16     components.     Do you see that?

    17     A.       Yep.   Those are the components I just mentioned,

    18     basically the sensors.

    19     Q.       And then beneath that we have touchscreen?

    20     A.       Yes.

    21     Q.       Was that a claim that was also construed by the

    22     Court?

    23     A.       It's construed, but it's construed to be just what

    24     you think which is a display screen that you can touch and

    25     select things.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 132 of 316 PageID #:
                                   14448                                  374


     1     Q.      Finally what about the term objects, was that one

     2     that was construed, too?

     3     A.      Yeah.    The objects are actually going to be data,

     4     which is data stored in the remote servers that represent

     5     information about the components or devices at the first

     6     location.     So think of database records.

     7     Q.      Now, when you did your -- I think you mentioned you

     8     did an infringement analysis.       When you did that, were you

     9     applying the definitions that we just went through on the

    10     screen to that analysis?

    11     A.      Yes.    You're required to do so.

    12     Q.      What about, there is more words in the patent than

    13     just the ones we have seen on the screen here.          How did you

    14     deal with those other words?

    15     A.      Those, as I said, would be a security network

    16     engineer with a few years experience, a decade ago, you

    17     would look at it through his or her eyes.

    18     Q.      Now, if you could turn to PTX 173, and display it on

    19     the screen.

    20                     Now, as part of your work on this case, did you

    21     look at technical documents that came from SecureNet?

    22     A.      Yes, they produced a lot of documents.

    23     Q.      Did you review those documents?

    24     A.      I did.

    25     Q.      And is exhibit PTX 173 an example of one of the
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 133 of 316 PageID #:
                                   14449                                  375


     1     documents that you reviewed?

     2     A.       It is.

     3     Q.       And why don't we go to the page ending in 183.         Put

     4     that on the screen.     And if we could blow up.      Do you see

     5     there is a heading that says Supported Panels and Gateways?

     6     Do you see that?

     7     A.       Yeah.    Those are examples of panels and gateways that

     8     are supported by the SecureNet systems.

     9     Q.       Do you see one of them says 2 GiG control, do you see

    10     that?

    11     A.       Yes, that's the Go!Control.

    12     Q.       As part of your analysis and work on this case, did

    13     you physically look at one of those?

    14     A.       That's one of the ones that I plugged in and took

    15     apart.

    16     Q.       Why don't we go to the next page ending in 184.         Do

    17     you see, Dr. Clark, it says Supported Panels (Retrofit), do

    18     you see that?

    19     A.       I do.

    20     Q.       And then if you look kind of towards the left-hand

    21     portion of the screen, interactive gateway module at IGM, do

    22     you see that?

    23     A.       I do.    That's the gateway that we have been talking

    24     about.

    25     Q.       There is six other devices to the right of that.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 134 of 316 PageID #:
                                   14450                                  376


     1     What are those?

     2     A.      Those are examples of devices that are supported by

     3     SecureNet that you can add a gateway to to add the functions

     4     like network connectivity and other functions.          So when I

     5     was doing my analysis, I installed a system with the Simon

     6     XTi, and it had one of these gateways in it.         And I was able

     7     to operate it for some number of months.

     8     Q.      When you say these devices, in terms of these six

     9     boxes, what's the general type of device that we're looking

    10     at here?

    11     A.      They're all security panels which you can add a

    12     gateway which is retrofitted.

    13     Q.      What do you mean by adding a gateway?

    14     A.      You can take one of these gateway modules, the IGM,

    15     and plug it into the box, you connect it as we saw you take

    16     the enclosure apart and you put the module in the box and

    17     then it provides these different kinds of connectivity to,

    18     for instance, networks that will do home automation or door

    19     locks or things like that.

    20     Q.      What I'm going to do, Dr. Clark, is I'm going to hand

    21     you a box that we'll mark as PTX 743.

    22                   MR. SMITH:    And, Your Honor, may I approach the

    23     witness with this?

    24                   THE COURT:    Yes.

    25     BY MR. SMITH:
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 135 of 316 PageID #:
                                   14451                                  377


     1     Q.      Now, Dr. Clark, do you have before you a box that

     2     we've marked as PTX 743?

     3     A.      Yeah.    This is the box that I ordered from Protect

     4     America and installed in my office.

     5     Q.      And when you say you ordered, how did you order it?

     6     A.      I went online and basically ordered it and they

     7     called me and I gave them my credit card and they shipped

     8     this.

     9     Q.      And since you have now opened the box, can you locate

    10     any security panel in the box.

    11     A.      So this is the Simon XTi that we have been

    12     discussing.

    13     Q.      And is that the panel that you received from Protect

    14     America?

    15     A.      It's the one in the picture up there.

    16     Q.      And are there any other devices in the box?

    17     A.      Yes.    The panel comes with these sensors that are

    18     numbered, so these are -- you stick these on your windows

    19     and doors and they detect when they're open or not.          There

    20     is a well-used camera that came.       And also a door lock that

    21     I ordered separately that they delivered.

    22     Q.      And so after you ordered this equipment from Protect

    23     America, what did you do after you received it?

    24     A.      I received notifications from them to call them so

    25     that we could go through the enrollment process.          And so I
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 136 of 316 PageID #:
                                   14452                                  378


     1     installed the panel and installed the window sensors, the

     2     door sensors and the camera.       And then when I spoke to them,

     3     they asked me to stand at the panel and they put it in

     4     enroll mode and it went out and found the three door and

     5     window sensors that I installed out of the 16 that came in

     6     the box.

     7                   MR. SMITH:    Your Honor, plaintiffs would like to

     8     move PTX 743 into evidence.

     9                   MR. MILCH:    No objection.

    10                   THE COURT:    Admitted without objection.

    11                   (PTX 743 was admitted into evidence.)

    12     BY MR. SMITH:

    13     Q.      Did you actually speak with anyone from Protect

    14     America or was it just all online?

    15     A.      No, I was speaking with them when they put the panel

    16     in enroll mode.

    17     Q.      And let's go back to PTX 173 that we looked at

    18     previously.    And if you could put up the page ending in 204.

    19     Can we expand that?     Do you see this document or this page

    20     that has a heading SecureNet architecture?

    21     A.      That's the architecture that's defined by SecureNet.

    22     Q.      And generally, and you can use the laser pointer if

    23     you want, but at a general level, what is this architecture

    24     that's shown here?

    25     A.      So that's showing the contents of the customer
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 137 of 316 PageID #:
                                   14453                                  379


     1     premise here, the first location.       You have a wireless

     2     connection through cell, or a wired connection both

     3     connected to the internet and to the data center which is

     4     the SecureNet data center here, that includes servers and

     5     storage for objects and events that are in the home or the

     6     customer premise.

     7     Q.      And I think earlier we were talking about figure 1

     8     where you said there was a first location and a second

     9     location.    Did you find that same first location and second

    10     location in the architecture documents?

    11     A.      Sure.

    12                     THE COURT:   There is going to be an objection

    13     and I'm going to sustain it.

    14                     MR. SMITH:   Okay.   I'll move on.

    15                     THE COURT:   And also to strike the last answer.

    16     BY MR. SMITH:

    17     Q.      Now, did you review any sort of I guess code for

    18     servers that you just mentioned were in the SecureNet system

    19     as part of your analysis?

    20     A.      I did.    I reviewed the source code for the SecureNet

    21     servers as well as for the SecureNet app that runs on the

    22     defined list.

    23     Q.      Maybe we can move to another document to show that

    24     client device.     Why don't we put PTX 009, please, page six

    25     of eight.    If you could blow that up at the top.        We're
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 138 of 316 PageID #:
                                   14454                                  380


     1     looking at PTX 009 and then on the screen there is this

     2     diagram.   What's generally being depicted here?

     3     A.      This shows how the custom premise that fits into that

     4     overall architecture.      So you've got the security system,

     5     the panel that can be connected like to sensors.

     6                     You have a gateway that will provide z-speed

     7     wave conductivity.     It will talk to home-automation-type

     8     devices as well as security devices like door locks,

     9     cameras, things like that.      And those are all connected and

    10     accessible from user devices over the Internet.

    11     Q.      Okay.    When you said you reviewed source code for a

    12     mobile app, where would that mobile app fit into this

    13     picture, if anywhere?

    14     A.      On the phone.

    15     Q.      Now, is this diagram, the one we just looked at

    16     before this, are those ones that you put together yourself,

    17     or are those ones that came from the SecureNet

    18     documentation?

    19     A.      No.     Those were SecureNet's.

    20     Q.      And when we were talking about those devices, I think

    21     you mentioned there's home control by Z-wave, Wi-Fi on those

    22     devices.   Did you get any of those sort of devices from the

    23     Protect America order that you did?

    24     A.      Yes.    I ordered my Simon XTi with the Z-wave gateway

    25     module in it.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 139 of 316 PageID #:
                                   14455                                  381


     1     Q.      Okay.    Why don't we go to Slide 12.      And Dr. Clark,

     2     what's shown here in -- I'm sorry.        Actually, this is Slide

     3     9.

     4                     So Dr. Clark, what's shown?     What's being

     5     depicted here?

     6     A.      So what we've done is we've taken the pictures, and

     7     we're showing what's actually in the home here and how it

     8     communicates with the SecureNet servers there.

     9     Q.      And so the home is that the little house that's on

    10     the upper left-hand portion of that, the lower document?

    11     A.      That's right.

    12     Q.      And was looking at these two documents together from

    13     SecureNet helpful in your analysis?

    14     A.      Yes.    I think we can use that to identify and point

    15     out where the claim elements are when we do the analysis.

    16     Q.      Okay.    Why don't we go to the next slide, please.

    17     Number 10.

    18                     And now, was it your understanding that to

    19     infringe a patent claim, the accused product had to have

    20     each of the elements of each claim?

    21     A.      Every one has to be present.

    22     Q.      And did you do an analysis to figure out if the

    23     SecureNet system had each of the elements of the asserted

    24     claims of the three patents?

    25     A.      I did.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 140 of 316 PageID #:
                                   14456                                  382


     1     Q.      Okay.    And which is the first patent that you're

     2     going to talk about?

     3     A.      We're going to talk about the '931 which talks about

     4     how the touchscreens fit into the architecture of the

     5     patents.

     6     Q.      So this may take a little while and be a little

     7     tedious, so I apologize Dr. Clark, but I think we're now

     8     going to try to walk you through the different claim

     9     elements step by step.

    10                     And so let's start with claim 1 of the '93 --

    11     '931 patent.     So just generally if we take a look at this

    12     slide we have on the screen --

    13     A.      Yes.

    14     Q.      -- 11, what's being shown here on the left-hand

    15     portion?

    16     A.      So that's a claim which may have a preamble and then

    17     some number of claim elements.       Each of which we must find

    18     and demonstrate that we found.

    19     Q.      And then on the right-hand portion, what's being

    20     shown on the right-hand portion of the slide generally?

    21     A.      Generally, that's going to show where on that

    22     architecture these elements fall, and then we're going to go

    23     to documents for further evidence.

    24     Q.      Okay.    So based on your analysis, does the SecureNet

    25     system have a device comprising a touchscreen at a first
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 141 of 316 PageID #:
                                   14457                                  383


     1     location wherein the touchscreen includes a processor

     2     coupled to a local area network (LAN) and a security system

     3     at the first location?

     4     A.      It does.

     5     Q.      Okay.   And with respect to this particular

     6     demonstrative, can you explain your opinion?

     7     A.      Sure.   So the panels here have touchscreen.        Some of

     8     them have touchscreen capability.       And then the phones when

     9     they're in the home, as they often are, would also have a

    10     touchscreen that would meet this limitation.

    11     Q.      Okay.   And then there's that blue box that you have

    12     on the right.    What's being -- why did you annotate that?

    13     A.      Because you have to couple to the local area network

    14     which is going to be either Z-wave or Wi-Fi, as it says

    15     here.

    16     Q.      And then the green annotation, what's that showing?

    17     A.      That's the security system that we've been talking

    18     about that has the security panel and some -- and some

    19     number of these sensors and resides at the first location

    20     which is the custom premise.

    21     Q.      Okay.   Now, did you consider whether or not a mobile

    22     phone or Smartphone running the SecureNet app could be a

    23     touchscreen?

    24     A.      Yes.

    25     Q.      Okay.   What did you conclude?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 142 of 316 PageID #:
                                   14458                                  384


     1     A.      Absolutely, it can.

     2     Q.      Why don't we go to the next slide, Number 12, and

     3     what's being shown here in this Slide Number 12?

     4     A.      So this is showing that the supported Apple and

     5     Android devices have a touchscreen, according to the Court's

     6     construction.       They respond to touch and include a processor

     7     that's depicted next to it.

     8     Q.      Okay.    And then the language says, "a touchscreen at

     9     a first location."       Did you consider whether these

    10     Smartphones could be at a first location?

    11     A.      Yes.    I mean, they don't have to be there all the

    12     time, but they certainly function at the first location.

    13     Q.      Why don't you turn in your binder to PTX-422, please.

    14                     MR. SMITH:   And I'd move to admit PTX-422 into

    15     evidence.

    16                     MR. MILCH:   No objection.

    17                     THE COURT:   Admitted without objection.

    18                     (Exhibit PTX-422 was admitted into evidence.)

    19     BY MR. SMITH:

    20     Q.      And why don't we go to the page ending in 624 from

    21     PTX-422.    Okay.

    22                     Just, first of all, what is -- at a general

    23     level, what is PTX-422?

    24     A.      It's talking about the Smartlink that is how you

    25     would use your phone to interact with the security system.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 143 of 316 PageID #:
                                   14459                                  385


     1     Q.        When you say Smartlink, what do you mean by

     2     Smartlink?

     3     A.        That's the -- essentially the app that's running on

     4     the phone used to control the phone system.

     5     Q.        And did you -- who provides the app, the Smartlink

     6     app?

     7     A.        That comes from SecureNet.

     8     Q.        Okay.    So now, let's go to the page which is on the

     9     screen ending in 624.

    10                       Do you see where it says "Controlling Your

    11     Security System"?       Do you see that?

    12     A.        Yes.

    13     Q.        And now, did you actually use -- based on your work

    14     in this case, did you actually use that app, the SecureNet

    15     app?

    16     A.        Yes.    It's on the phone in my pocket, in fact.

    17     Q.        And did you use it to control the Protect America

    18     security system?

    19     A.        Yes.    I was able to arm and disarm with the phone.      I

    20     was able to look at cameras and stuff.

    21     Q.        And are there different ways of arming the security

    22     system?

    23     A.        Yes.    I mean, you can arm it at the panel.     There's a

    24     key fob in the box that will let you do it.         And then you

    25     also can do it through the app.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 144 of 316 PageID #:
                                   14460                                  386


     1     Q.      And when you do it through the app, if you look at

     2     the screen, you see it says Away Mode?

     3     A.      Yes.

     4     Q.      What is Away Mode for, if you know?

     5     A.      That means you're out of the house, and so it's going

     6     to arm everything.

     7     Q.      Okay.    And what's the next one down?      It says Stay

     8     Mode.

     9                     Do you see that, Stay?

    10     A.      Yeah.

    11     Q.      What's Stay?

    12     A.      That means that you're in the house, but you want to

    13     be notified if somebody opens the door or a window.

    14     Q.      Okay.    What's below that where it says Night, what's

    15     that?

    16     A.      Night mode sets up the sensors, any motion sensors in

    17     rooms where you normally wouldn't be at night, in addition

    18     to the away mode.

    19     Q.      Now, were you here for the opening statements in this

    20     case?

    21     A.      I was.

    22     Q.      And did you hear SecureNet's counsel mention that,

    23     Well, the touchscreen wouldn't be used at the first location

    24     or wasn't intended to be used?       Did you hear something like

    25     that?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 145 of 316 PageID #:
                                   14461                                  387


     1     A.      Yeah.    I would -- I disagree with that.

     2     Q.      Why would you disagree?

     3     A.      Well, I mean, for instance, it would be imminently

     4     reasonable to set to night mode from your bedroom.

     5     Q.      What would be the advantage of being able to set it

     6     on your phone, set night mode when you're sitting in bed?

     7     A.      Well, you don't have to go downstairs and do it, and

     8     then go back up.

     9     Q.      Okay.    And when a user is in their home with the

    10     phone, when you were using it, were you on the Wi-Fi

    11     network?

    12     A.      Yes.    I used it both ways when I was testing it.        It

    13     could connect to the local Wi-Fi network or it could connect

    14     through cellular.

    15     Q.      Okay.    Let's take a look at the next slide, please.

    16     So this is Number 14.      Do you see a demonstrative on the

    17     screen that says "Example Security Panels With Touchscreen"?

    18     A.      Yes.    I guess I don't have the GoControl here, but --

    19     Q.      Okay.

    20     A.      -- the XTi certainly.

    21     Q.      And my question is:     Did you look at whether or

    22     consider whether a security panel could have a touchscreen

    23     associated with it?

    24     A.      Yes.

    25     Q.      Okay.    And are these examples of security panels with
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 146 of 316 PageID #:
                                   14462                                  388


     1     touchscreens on them?

     2     A.      They not only have touchscreens, but they also have

     3     LAN interfaces, too.

     4     Q.      Okay.    And so when you looked at the '931, would a

     5     user need to have both, a mobile app bearing a touchscreen

     6     and a security panel with a touchscreen for there to be

     7     infringement, or would it just be one or the other?

     8     A.      Either one would qualify as the touchscreen of the

     9     claim, but I mean we could -- we can go through it.

    10     Q.      Let's go to the next slide, please.        Okay.

    11                     And going back to the comparison between the

    12     claim and the SecureNet system, looking at this language,

    13     does -- based on your review, does the SecureNet system have

    14     a plurality of interfaces presented by at least one

    15     application executing on the processor of touchscreen and

    16     presented to user via a touchscreen?

    17     A.      Absolutely.    I mean, both of these devices have that

    18     capability.

    19     Q.      And if we could click to the next portion of this

    20     demonstrative.     If we could go to the next section of the

    21     demonstrative, please.

    22                     And then do you see the language that says,

    23     "wherein the plurality of interfaces include a security

    24     interface and a network interface wherein the security

    25     interface provides the user with control of functions of the
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 147 of 316 PageID #:
                                   14463                                  389


     1     security system and access to data collected by the security

     2     system"?    Do you see that?

     3     A.        Yes.    So --

     4     Q.        And with reference to this demonstrative, were you

     5     able to find a security interface?

     6     A.        Sure.    So you have a security interface here with the

     7     locks, with the cameras, and then you also have Z-wave

     8     interface down here, and also, the ability to control

     9     lights.

    10     Q.        And when you say the Z-wave interface and controlling

    11     lights, is that in reference to the network interface that

    12     allows a user to transfer content to and from the wide area

    13     network of the LAN?

    14     A.        Yes.

    15     Q.        And you found that element also on the SecureNet

    16     system?

    17     A.        Well, the SecureNet systems are able to monitor that.

    18     Q.        Now, let's take a look at a document we've already

    19     looked at, PTX 422, but if you could go back to that.           And

    20     in particular, the page ending in 626.

    21                       And I think earlier in your testimony, you did

    22     mention the word Z-wave.

    23     A.        Yes.

    24     Q.        Can you just briefly explain what that is?

    25     A.        Z-wave is a network protocol like Wi-Fi that you have
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 148 of 316 PageID #:
                                   14464                                  390


     1     in your home that allows Z-wave and it enables devices like

     2     thermostats, lights, door locks, cameras, all types of

     3     devices to communicate with the common protocol.          So you

     4     have to have the equivalent of a network hub that

     5     communicates using Z-wave in order to control those devices.

     6     Q.      Can you provide an example of something you could do

     7     if you had a Z-wave light in your house?         What could you do

     8     if you had that?

     9     A.      Well, you can program events, for instance, where a

    10     door opens, and the light goes on.        You could have a motion

    11     sensor outside that turns on a flood light.         There are

    12     various applications.

    13     Q.      So if you open your door, maybe the light turns on,

    14     for example?

    15     A.      Yeah, your defined events.

    16     Q.      And then if we take a look at what's shown here from

    17     PTX 422, when it's talking about -- when it's referencing --

    18     when it says controlling lights and appliances --

    19     A.      It's talking about the app, and it's the ability to

    20     control Z-wave devices.       And so here on your phone, you can

    21     see we can tell the status of those lights and turn them on

    22     and off.

    23     Q.      Okay.    And why don't we go to, I think, the page

    24     before this.     Yeah, 625.

    25                     Do you see at the top of the page it says
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 149 of 316 PageID #:
                                   14465                                  391


     1     "Viewing Live Video and Recordings"?

     2     A.        Yes.

     3     Q.        Okay.    And I believe you had mentioned that you had

     4     utilized the video camera that you got in that box?

     5     A.        Right.   I installed that outside the back door of my

     6     office.

     7     Q.        Okay.    And could you use the video camera with the

     8     mobile application?

     9     A.        I did.   I was able to pull up realtime video and also

    10     take recordings.

    11     Q.        And what's being depicted generally in this portion

    12     of the SecureNet document, what are they talking about?

    13     A.        They're showing the app interface into the camera.

    14     Q.        And I want to direct you to there is an icon that

    15     looks like a microphone and it says microphone will launch

    16     the push-to-talk functionality.       Do you see that?

    17     A.        I do.

    18     Q.        What is that referring to?

    19     A.        That allows you to issue commands to a camera in the

    20     event that it has a microphone.

    21     Q.        So in the situation with the microphone, could you

    22     then talk into your phone and somebody who is in front of

    23     the camera would be able to hear you, something like that?

    24     A.        Right.   Exactly.   I mean, if I turn on the camera and

    25     my son is not doing his homework, for instance, I could tell
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 150 of 316 PageID #:
                                   14466                                  392


     1     him to do it.

     2     Q.      And is the audio that's going from your phone to the

     3     SecureNet server, is that an example of content being

     4     transferred?

     5     A.      Sure.   I mean, it's audio content that you would be

     6     sending.

     7     Q.      And then what about when you view the video on your

     8     phone, is that an example of content you view?

     9     A.      That would be video content delivered to the app.

    10     Q.      Now, I want to go to the next demonstrative in the

    11     presentation.    Can we take a look at this demonstrative.

    12     You see it says example security panels with touchscreen.

    13     Do you see that?

    14     A.      This is the Go!Control.

    15     Q.      Were you able to find any example of network

    16     interfaces and security interfaces in the Go!Control camera?

    17     A.      Sure, you see check networks, it has door locks sort

    18     of like what we saw in the phone, it has thermostats and

    19     other things, like rules to define some of those events that

    20     we were talking about.

    21     Q.      Would that be part of a network interface in your

    22     view?

    23     A.      Yeah, the check network would be one.        We have an

    24     example over here where it's getting the current weather off

    25     the internet.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 151 of 316 PageID #:
                                   14467                                  393


     1     Q.      And from this touchscreen that you're talking about

     2     on the Go!Control panel, could you do things like arming and

     3     disarming the panel from the touchscreen?

     4     A.      Yes.    It provides that capability.

     5     Q.      Is there a space on the screen to be able to do any

     6     sort of arming and disarming?

     7     A.      Yes, this is just an example of the interface.

     8     Q.      What's being shown on this next demonstrative,

     9     another slide entitled Example Security Panels with

    10     Touchscreen?

    11     A.      This is the Simon XTi, and it has again the ability

    12     to control lights or door locks.

    13     Q.      And were you able to find both a network interface

    14     and a security interface in the Simon XTi panel?

    15     A.      Yes, as the interface to the locks, and also it will

    16     have an interface on it as well as the ability to control

    17     non-security devices.

    18     Q.      Why don't we go to the next demonstrative.         This is

    19     going back to the '931 patent and we're at the last element

    20     of claim 1.    Do you see the first portion reads, "A remote

    21     server at a second location, wherein the remote server is

    22     coupled to the touchscreen, the remote server managing at

    23     least one of the touchscreen and the security system."           Do

    24     you see that?

    25     A.      That's the SecureNet servers at the second location
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 152 of 316 PageID #:
                                   14468                                  394


     1     have to have the ability to communicate with the first

     2     location, and in particular the security system, the panel.

     3     Q.      And then did you find that portion of the claim

     4     element that I just read in the SecureNet system?

     5     A.      Yeah.    I think we just showed a device with a

     6     touchscreen that communicates with the remote servers.

     7     Q.      And then the remaining portions the claim reads,

     8     "objects are maintained on the remote server that correspond

     9     to at least one of at least one security system component of

    10     the security system and at least one network device of the

    11     LAN."

    12                     Do you see that language?

    13     A.      I do.    What that says is there has to be an object or

    14     data that represents say panel status and/or device status

    15     on the LAN, maybe the door locks or the lights.

    16     Q.      And did you find that last portion of the claim

    17     language in the SecureNet system?

    18     A.      Yes.    There is an API that shows it and also the

    19     database scheme in itself shows that that data has been

    20     maintained at the SecureNet servers.

    21     Q.      Why don't we go to PTX 183, please, the first page.

    22     I think you said something about an API in your testimony

    23     just now?

    24     A.      Right, that's the programmer interface, this is

    25     basically the computer calls that can be made to interact
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 153 of 316 PageID #:
                                   14469                                  395


     1     with data that's stored on the SecureNet servers.

     2     Q.      And so is it -- when you say API, is that talking

     3     about a server talking to some other computer?

     4     A.      Well, the server is the computer, it's software

     5     running on a computer.      So you have various applications

     6     that need to make low level data calls, and so this will

     7     tell you what types of data when we're down at that level

     8     are actually being stored.

     9     Q.      Why don't we go to the page ending in 1802 in this

    10     document.    And do you see here there is a heading that says

    11     Get Account Gateway List with Zwave Devices.         Do you see

    12     that?

    13     A.      Yes, that's an example of an API call.

    14     Q.      When you say an API call, what would you get in

    15     response if you tried to make that call?

    16     A.      That's below the JSON response example is going to

    17     return things like a gateway ID, device ID, location, it

    18     said basic type, generic type, a product ID, a product type,

    19     these are all information about the device and its state.

    20     Q.      So are you saying that the server is basically

    21     telling another computer that it's communicating with that

    22     this is the information that I have and get a database?

    23     A.      Yes.   What happened as we heard from an earlier

    24     testimony is they go out and they poll through the gateway,

    25     they poll the panel, and they find the device status for all
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 154 of 316 PageID #:
                                   14470                                  396


     1     these devices on a periodic basis, and that status is stored

     2     in the database at the SecureNet servers.

     3     Q.        And you said earlier testimony.     Do you recall which

     4     witness you were referring to?

     5     A.        Mr. Wilson.

     6     Q.        And which, was it Mr. David Wilson or Andrew Wilson?

     7     A.        Yes, their CTO.

     8     Q.        You were referring to his testimony about SecureNet

     9     having the database?

    10     A.        Yes.

    11     Q.        Now, why don't we go to the page ending in 1806,

    12     please.    And if we pull up the heading that says Get Zone

    13     List.   Do you see that?

    14     A.        Yes.

    15     Q.        And generally what is being described here?

    16     A.        Usually within the customer premise there are zones,

    17     and lots of times those are individual rooms, but they could

    18     also be a first floor, a second floor, and an outdoors, for

    19     instance.    And so the user in the panel can define these

    20     zones and group the various devices into a zone so maybe you

    21     have a TV and lights in your living room and window sensors

    22     in the living room or something like that.

    23                      And this call allows the panel again as we saw

    24     from the earlier testimony, to poll and get zone information

    25     that is stored in the SecureNet database.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 155 of 316 PageID #:
                                   14471                                  397


     1     Q.      Why don't we go to PTX 195, the cover of that.          And I

     2     believe you said you were here for the testimony, the

     3     videotape testimony of David Wilson; is that right?

     4     A.      Yes, I have been here both days.

     5     Q.      And is this one of the documents that Mr. Wilson was

     6     talking about in his testimony?

     7     A.      Yes.

     8     Q.      And did you review PTX 195 as part of your work in

     9     the case?

    10     A.      I did.

    11     Q.      Generally what is PTX 195?

    12     A.      It talks about the protocol for talking with

    13     Resolution Products, that is the communication language

    14     that's spoken over the internet from the SecureNet servers

    15     to the customer premise.

    16     Q.      And would this be -- so you're talking about the

    17     server on one hand is communicating to a gateway, you

    18     mentioned earlier, on the other end?

    19     A.      That's correct.

    20     Q.      Why don't we go to the page of this document ending

    21     in 291, the bottom, and extending over to the following page

    22     where it begins with -- and if we look at the very -- it's a

    23     section -- strike that.      Heading three, it's an overview.

    24     Do you see that?

    25     A.      Yes.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 156 of 316 PageID #:
                                   14472                                  398


     1     Q.      And do you see the language it says the gateway

     2     communicates with the panel via a serial bus.         Do you see

     3     that?

     4     A.      Yes.   They talk over a serial connection.

     5     Q.      What do you mean, what's a serial bus?

     6     A.      It's a connection between the two modules, you have

     7     the gateway module and you have got the module for the

     8     panel, and they communicate what are called serial

     9     communications.

    10     Q.      Is that a standardized type of communication?

    11     A.      Yes, there are various types of serial

    12     communications, but they're standardized protocols.

    13     Q.      The next sentence says the gateway continuous polls

    14     the panel for any changes in status.        Do you see that?

    15     A.      Right.    So the gateway on a periodic basis queries

    16     the panel for its status, and then sends that off one

    17     request to the SecureNet server.

    18     Q.      When data from the gateway is going to the server, is

    19     it stored somewhere?

    20     A.      Yeah, in the database using, for example, the API

    21     that we looked at.

    22     Q.      Why don't we go to the next, another page of this

    23     document, ending in 308.      And then do you see the section

    24     7.11, Send Gateway Status?

    25     A.      Yes.   That's a packet that's sent from the gateway to
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 157 of 316 PageID #:
                                   14473                                  399


     1     the SecureNet servers.

     2     Q.       And when you say a packet, what sort of information

     3     would be generally included in the packet going from the

     4     gateway to the SecureNet server?

     5     A.       Well, whether or not it says here -- it says here

     6     whether or not it's actually connected to the panel, various

     7     zwave status and other things like that.

     8     Q.       Okay.    If we could go ahead a couple of slides to the

     9     claim 9.

    10                      THE COURT:   All right.   Actually, Mr. Smith,

    11     let's break for lunch now.

    12                      All right.   Members of the jury, we'll break for

    13     lunch.     We'll start again at two o'clock.

    14                      All right.   Can you take the jury out, please.

    15                      (Jury leaving the courtroom at 1:05 p.m.)

    16                      THE COURT:   All right.   We'll be in recess for

    17     lunch.

    18                      (A luncheon recess was taken.)

    19                      THE COURT:   All right.   Let's get the jury in

    20     and continue.

    21                      MR. MILCH:   Your Honor, Mr. Trundle is in still

    22     the courtroom.      We haven't released him.

    23                      THE COURT:   You want to ask questions of him?

    24                      MR. YOON:    Your Honor, this is the first we have

    25     even heard of this.      Obviously he's going to be here, but
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 158 of 316 PageID #:
                                   14474                                  400


     1     I'm a little confused as to what they intend to do.          They

     2     had him here on cross.      They had not indicated anything,

     3     Your Honor.

     4                   THE COURT:    I guess we didn't talk about the

     5     general policy of what to do with all the witnesses while

     6     they're on the stand I guess; right?

     7                   MR. YOON:    I didn't hear a discussion.      At the

     8     same time, Your Honor, we didn't preclude when they were

     9     asking Mr.    Trundle they brought all --

    10                   THE COURT:    I understand they didn't try, but

    11     sometimes people try when we have haven't talked about it.

    12                   MR. MILCH:    Right, Your Honor, as plaintiff's

    13     counsel knows, our witnesses were on video today were

    14     played, Mr. Rose and Mr. Wilson will be witnesses and they

    15     played their testimony.

    16                   THE COURT:    Mr. Wilson, they're not sitting in

    17     the courtroom, are they?

    18                   MR. MILCH:    Not right now, sir.

    19                   MR. CAMPBELL:    Your Honor, I did the

    20     cross-examination of Mr. Trundle.       I limited very closely my

    21     cross.

    22                   THE COURT:    We're not talking about that.       Based

    23     on the representation that they may call him, I'm going to

    24     exclude Mr. Trundle from the courtroom until they say they

    25     change their mind.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 159 of 316 PageID #:
                                   14475                                  401


     1                    MR. YOON:    Your Honor, we would request -- we'll

     2     do that, but the jury is waiting, but Mr. Trundle is the

     3     CEO, now he's going to have to wait and hear just when

     4     they're going to call him.

     5                    THE COURT:   I'm guessing he's going to have to

     6     wait.   Maybe he can pull rank, but in any event, right now I

     7     need to get him out of the courtroom.

     8                    All right.   Let's get the jury.

     9                    (Jury entering the courtroom at 2:04 p.m.)

    10                    THE COURT:   All right.    Welcome back, everyone.

    11                    All right.   Mr. Smith, you may continue.

    12                    MR. SMITH:   Thank you, Your Honor.

    13     BY MR. SMITH:

    14     Q.      Welcome back from lunch, Dr. Clark.        And do you

    15     recall before we broke for lunch we were just finishing off

    16     the claim 1 of the '931 patent?

    17     A.      Yes.

    18     Q.      And just to wrap that up, in your opinion, based on

    19     everything you looked at in the case, does the SecureNet

    20     system have all the elements of claim 1 of the '931 patent?

    21     A.      I think I have shown that we did, yes.

    22     Q.      Why don't we move on to claim 9 of the '931 patent.

    23     And are you familiar with what's called a dependent claim?

    24     A.      Yes.    The dependent claim has to have all the

    25     elements that we just went through.        And in this case claim
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 160 of 316 PageID #:
                                   14476                                  402


     1     9 has two additional elements that we have to go through.

     2     Q.       And are those additional elements labeled as claim 7

     3     and claim 9 there?

     4     A.       Yes.

     5     Q.       Okay.    And so based on your analysis, did you find

     6     that the touchscreen plays live video from a camera wherein

     7     a camera uses internet protocol IP camera and is managed by

     8     the remote server?

     9     A.       Yes.    The camera that came in the box here that I

    10     showed as an IP camera and I was able to play it on my

    11     phone.   And it was accessing over the cellular network to

    12     the SecureNet servers in order to get to my location.           So it

    13     was managed by the remote server.

    14     Q.       If we go take a look at the demonstrative we have on

    15     the screen, number 23, do you see the right-hand portion,

    16     does that show visually where the camera is in that overall

    17     architecture?

    18     A.       Sure.    The camera is down here at the first location,

    19     this is zwave, in this case WiFi camera, and with my device,

    20     I was able to communicate with the servers to connect back

    21     to my office and bring up that camera.

    22     Q.       Now, so before we move on from the '931 patent, is it

    23     your opinion -- do you have an opinion as to whether or not

    24     SecureNet, SecureNet's system practices each limitation of

    25     claims 1, 7 and 9?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 161 of 316 PageID #:
                                   14477                                  403


     1     A.      Yes.   It infringes claims 1 and 9 for sure.

     2     Q.      Why don't we move on to the next demonstrative,

     3     number 24, I believe.      And I want to talk about number 25 --

     4     I just want to talk about the '619 patent.         And just to

     5     recap your prior testimony, is the '619 patent one of the

     6     patents that you analyzed to see if there is infringement?

     7     A.      Yes.   This is the one that deals with discovery of

     8     security sensors from the remote management component that

     9     we talked about.

    10     Q.      Which claims did you specifically analyze for

    11     SecureNet?

    12     A.      Claims 1 and 55.

    13     Q.      Why don't we go to the next slide, please.         And if we

    14     take a look at just generally what's being depicted on the

    15     left-hand portion of slide 26 which is labeled '619,

    16     infringement analysis.

    17     A.      These are the claim elements of claim 1 of the '619.

    18     Q.      And then just to recap again, what's the right-hand

    19     portion?

    20     A.      These are the figures from SecureNet's architecture

    21     documents that we're going to reference the components and

    22     then we'll show further evidence that they perform the

    23     functions.

    24     Q.      And based on your review of the evidence, does the

    25     SecureNet system have a gateway located in a first location?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 162 of 316 PageID #:
                                   14478                                  404


     1     A.      Yeah.    It's called the interactive gateway module,

     2     it's depicted right there.

     3     Q.      When we say, when we make a reference to the slide,

     4     what is the gate -- interactive gateway module shown to be

     5     attached to?

     6     A.      Security panel.     And it also communicates with the

     7     zwave WiFi device.

     8     Q.      Can it communicate with anything else on the one

     9     hand, a security panel, and on the other hand a zwave and

    10     WiFi device?

    11     A.      Yes, also the internet and the area network.

    12     Q.      Why don't we take a look at PTX 175, please.         And in

    13     particular, page ending in 1277.       And Dr. Clark, did you

    14     take a look at PTX 175 during your work on this case?

    15     A.      I did.   And I further disassembled panels and found a

    16     board like that in them.

    17     Q.      And you see at the top it says interactive gateway

    18     for Vista, Power Series and Concord, do you see that?

    19     A.      Yes, it's the gateway that interacts with at least

    20     those three panels.

    21     Q.      And is there a different type of gateways, one for

    22     each of the Vista, Power Series and Concord, or is there

    23     just one gateway for all of them?

    24     A.      No, it connects to all three.

    25     Q.      And if we go down further, I think the third bullet
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 163 of 316 PageID #:
                                   14479                                  405


     1     point under key features, do you see where it says instant

     2     upgrade to existing installed base?

     3     A.        Right.   So we'll provide the additional

     4     communications capability once you put it in the panel.

     5     Q.        What's meant by -- what's upgrade in this context, if

     6     you know?

     7     A.        It means that you have installed operating system, a

     8     system that works, and you want to add capabilities.

     9     Q.        What kind of system are you talking about in terms of

    10     what would the system be before you add this in?

    11     A.        This would be a standard security system.

    12     Q.        And in your view, could the security panel function

    13     independently from the gateway?

    14     A.        Well, it was working before we put the gateway in

    15     there, so I would assume so.

    16     Q.        Why don't we go to the next -- actually, PTX 246,

    17     please.

    18                    MR. SMITH:   And I'll move to admit PTX 246 into

    19     evidence.

    20                    THE COURT:   I guess without objection.

    21                    MR. MILCH:   I'm sorry.    No objection.

    22                    MR. SMITH:   Thank you.

    23                    (PTX 246 was admitted into evidence.)

    24     BY MR. SMITH:

    25     Q.        Now, Dr. Clark are you familiar with PTX 246?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 164 of 316 PageID #:
                                   14480                                  406


     1     A.      Yes.

     2     Q.      And what is it, generally?

     3     A.      It's the press release of sorts about the ability to

     4     upgrade these panels.

     5     Q.      Why don't we go -- can you go to the first paragraph

     6     of this press release, begins with Lake Mary, Florida,

     7     December 3, 2013.     Now, were you here for the testimony

     8     earlier about from Mr. Dawes about the timing of the patent

     9     dispute between iControl and SecureNet and how that all

    10     originated?

    11     A.      Yes.   I don't remember the exact dates, but, I was

    12     here.

    13     Q.      Do you know if it was after December of 2013, is that

    14     consistent with what your --

    15     A.      Yes.

    16     Q.      And if we go down where it begins with the next

    17     paragraph, SecureNet GSM gateway.       If we look, the second

    18     sentence reads, "The process of upgrading an existing panel

    19     with a SecureNet gateway is simple, and services can be

    20     fully activated in less than one minute."

    21                    Do you see that?

    22     A.      Yes.

    23     Q.      And what is the -- what's your interpretation of that

    24     statement by SecureNet in the document?

    25     A.      Well, they're claiming that it's pretty easy to put
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 165 of 316 PageID #:
                                   14481                                  407


     1     in this module into the existing enclosure.         I think it took

     2     me more than a minute.

     3     Q.      And was SecureNet claiming before the lawsuit was

     4     filed that they actually had the SecureNet gateway?

     5     A.      They were saying that they have a SecureNet gateway

     6     here, that's the announcement.

     7     Q.      Now, did you hear -- were you here for the testimony

     8     of Dan Kerzner?

     9     A.      Yes.

    10     Q.      Did you hear any testimony about -- him talking about

    11     well, there was a Simon XTi panel and the panel could have

    12     Alarm.com, gateway or SecureNet gateway?

    13     A.      That's consistent with my understanding.

    14     Q.      And I'm going to show you a -- from afar, an exhibit

    15     that I marked, 744.     And Dr. Clark, standing over here, can

    16     you tell if this is one of the SecureNet gateways or

    17     Alarm.com?

    18     A.      No.

    19     Q.      Now, why are you having a hard time doing that?

    20     A.      Well, I mean, they're the same size and they fit into

    21     the same place on the panels.

    22                    MR. SMITH:   Your Honor, may I approach the

    23     witness?

    24                    THE COURT:   Sure.

    25     BY MR. SMITH:
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 166 of 316 PageID #:
                                   14482                                  408


     1     Q.      Dr. Clark, do you recognize what we have marked as

     2     Exhibit 744?

     3     A.      I mean, it's a gateway module.       It says Resolution

     4     Products on it.

     5     Q.      And having taken now a very close look at it, can you

     6     tell whether or not it's the Alarm.com one or the SecureNet

     7     one?

     8     A.      No.    I'm still looking.    I don't see any

     9     distinguishing labeling on it.

    10     Q.      Now, I think also, and I encourage you to, if we

    11     could go to the other physical exhibit that we marked

    12     previously, the box from Protect America, 7.3.          Dr. Clark,

    13     if you could pull out the security panel.

    14                    Now, Dr. Clark, were you here for the opening

    15     statement when SecureNet's counsel mentioned that if you

    16     take out the gateway, the security panel can't communicate

    17     with anything?

    18     A.      Yeah, we discussed that earlier.

    19     Q.      With respect to the statement that it can't

    20     communicate with anything except unless it has the gateway,

    21     what did you find, if anything, about other communication

    22     methods?

    23     A.      It has a phone line, an ether net port right here.

    24     Q.      So what could you do with that?

    25     A.      Plug it into a phone line or into a network.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 167 of 316 PageID #:
                                   14483                                  409


     1     Q.        And if it's plugged into a network, would you be able

     2     to do any communication?

     3     A.        It would be able to communicate.     The legacy panel

     4     would be able to communicate with the call center using dial

     5     up.

     6     Q.        And based on your analysis, are those gateways, are

     7     they made by the same company that makes the security panel

     8     itself?

     9     A.        No, they're an add on that goes into multiple

    10     different types of panels.

    11     Q.        And in your view, as a technical matter, do you view

    12     the security panel and the gateway to be separate

    13     components?

    14     A.        Yes.

    15     Q.        And why don't we move to the next slide.       And

    16     Dr. Clark, do you see we're now moving on to element B of

    17     claim 1 of the '619 patent.       And were you able to find in

    18     the SecureNet system a connection management component

    19     coupled to the gateway and automatically establishing a

    20     wireless coupling with a security system installed first

    21     location, the security system including security system

    22     components?

    23     A.        Yeah, that would be the SecureNet server here that

    24     had the ability to make a communication link with the

    25     gateway and with the security panel there.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 168 of 316 PageID #:
                                   14484                                  410


     1     Q.      And when you say the security net server, is that

     2     that purple-type box in there?

     3     A.      Yeah.

     4     Q.      Okay.    And then -- and when you say a wireless

     5     coupling, what are you talking about?        What kind of wireless

     6     coupling is it?

     7     A.      It's cellular.     There's the communication link from

     8     the gateway that's cellular.       It communicates over the

     9     Internet.

    10     Q.      And then what were you referencing with respect to

    11     the security system and security components?

    12     A.      The panel-attached components that we've discussed.

    13     Q.      And in your view, does the security net system

    14     automatically -- actually, let's move on to the next

    15     element.

    16                     Actually, let's move on to PTX-195.      Let's go

    17     back there just briefly.

    18                     And in particular, I'm looking at page ending in

    19     291.   And if you look at that language, it says, On power up

    20     the gateway connects to the server.

    21                     Do you see that?

    22     A.      Right.    So when the gateway turns on, it attempts to

    23     connect to the server, and then a session is established.

    24     And it says kept in place indefinitely.        And that's from the

    25     server to the gateway.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 169 of 316 PageID #:
                                   14485                                  411


     1     Q.      And do you have a view on whether or not this session

     2     that's established would be over a wireless connection?

     3     A.      Yeah, insofar as they're using the cellular

     4     connection, that's wireless.

     5     Q.      Okay.    Let's move on to the next slide, please.        And

     6     now we're still on the second -- we've marked as B, element

     7     B in the '619 patent here on the screen, but now I want to

     8     focus you on the language, wherein the connection management

     9     component forms a security network by automatically

    10     discovering the security system components and integrating

    11     communications and functions of the security system

    12     components into the security network.

    13                     Do you see that language?

    14     A.      I do.

    15     Q.      And were you able to find that portion of the claim

    16     in the SecureNet system?

    17     A.      Yeah.    When I installed the security panel and then

    18     called Protect America, they placed it in an enrollment.             It

    19     automatically went out and pulled my system to see what

    20     sensors were online, and then it configured them.          And the

    21     SecureNet server, the management component, was aware of the

    22     sensors and what their status was.

    23     Q.      And did you see any technical documents that talk

    24     about that enroll mode you just mentioned?

    25     A.      Yes.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 170 of 316 PageID #:
                                   14486                                  412


     1     Q.      Why don't we go back to PTX-195, and I'd like to

     2     direct your attention to the page ending in 329.          And in

     3     particular, the heading 7.44.

     4                     And Dr.   Clark, what's that where it says set

     5     enroll mode?

     6     A.      Yes.    This is the command that comes from the

     7     SecureNet servers that goes to the gateway and tells the

     8     panel to go into enroll mode, so it will go out and figure

     9     out which sensors it could find.

    10     Q.      Okay.    And as part of that enroll mode, was there any

    11     user input on your part that you needed to do to the gateway

    12     or any part of the system?

    13     A.      No, certainly not.     As part of the discovery process,

    14     I mean I had to call Protect America, but the -- when they

    15     put it in enroll mode, it went out and found the security

    16     system component without me doing anything.

    17     Q.      And when you say "security system component," what

    18     are some examples of what you were using?

    19     A.      The -- the panel, and as I said, I had door and

    20     window sensors installed to my office.

    21     Q.      And did those door and window sensors, were there

    22     buttons on them that you had to put in for the bind mode

    23     they're talking about?

    24     A.      No.     No.   You -- they had tape on them.     And you

    25     pulled the tape off, and you stuck them on either side of
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 171 of 316 PageID #:
                                   14487                                  413


     1     the door.     So that when it was closed, they lined up.        And

     2     when it was open, the connection was broken.

     3     Q.      Now, why don't we go to the same document with a page

     4     ending 302.     And, also, if you could put up on the screen, I

     5     guess, Section 7.6.     And then if we could go to the

     6     preceding page and pull up Section 7.5.

     7                     And now I'm showing you what we put on the

     8     screen here from PTX 195, something called "Request Panel

     9     Data" which is 7.5 and "Send Panel Data."

    10                     Do you see that, Dr. Clark?

    11     A.      Yeah.    This is when the server, the management

    12     component says to the gateway, Tell me about the panel.           And

    13     then it polls the panel and sends the data back, so that

    14     they know what to put in their database.

    15     Q.      And in your view, is this sequence of the server

    16     requesting panel data and the gateway sending panel data, in

    17     your view, is that another instance of automatic discovery

    18     or something else?

    19     A.      I didn't -- they knew what panel I was using without

    20     me having to put anything in.

    21     Q.      So based on that, did you come to a conclusion of

    22     whether this request panel data and send panel data was an

    23     instance of automatic discovery?

    24     A.      It was another example of automatically discovering

    25     security system component.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 172 of 316 PageID #:
                                   14488                                  414


     1     Q.      Okay.    Why don't we go to the next slide, please.

     2                     Actually, if we go to -- why don't we take a

     3     look at PTX-197, please.      Actually, before we go to this,

     4     and in particular, the page 0043 to 0044, those portions.

     5                     First of all, Dr. Clark, the document that we

     6     put up, 197, which is entitled "Resolution Products'

     7     Communication Protocol Local Z-wave API."

     8                     Is that a document that you looked at in this

     9     case?

    10     A.      Yes.

    11     Q.      And just generally, what would be the subject matter

    12     of this protocol document?

    13     A.      It will talk about the commands that can be issued

    14     from the server to the gateway.

    15     Q.      Okay.    And what's the reference to Z-wave about?

    16     A.      That's -- the gateway is communicating with the

    17     Z-wave devices, among others, at the first location.

    18     Q.      Okay.    Now, why don't we go to that page ending in

    19     043.

    20                     Okay.   And then, so on the screen, we have a

    21     portion of 043 and 044 on the screen here.

    22                     And Dr. Clark, when you were looking, evaluating

    23     this issue of automatic discovery, what was the document

    24     telling you about that issue?

    25     A.      Okay.    The document certainly thinks it's automatic.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 173 of 316 PageID #:
                                   14489                                  415


     1     Q.      And did you find references to automatically in this

     2     SecureNet document that they were using?

     3     A.      Yeah, they're highlighted.

     4     Q.      Okay.    Now, and do you see where it says six, "Device

     5     Initialization/Enrollment Process"?

     6                     Do you see that?

     7     A.      Yes.

     8     Q.      And is SecureNet describing that as an automatic

     9     process, on one hand, or a manual process?

    10     A.      No.     It says the Z-wave code will automatically

    11     complete the enrollment process.

    12     Q.      Now, in your view, is this automatic discovery

    13     process literally practiced by the SecureNet connection

    14     management component on the server?

    15     A.      Yes, the user has to install devices.        I mean,

    16     there's -- they can't install themselves.         They have to be

    17     powered up.     I mean, and they have to be on the network in

    18     order to be discovered.      But the discovery process is done

    19     without user input.

    20     Q.      But isn't it true -- or strike that.        With respect to

    21     installing sensors, are there some steps that you'd have to

    22     do for actually installing sensors that involve human input?

    23     A.      If you have a Z-wave door lock, you have to put it on

    24     the door.

    25     Q.      What about -- and I think earlier you mentioned for
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 174 of 316 PageID #:
                                   14490                                  416


     1     the sensors, as part of the installation process, you said

     2     you would be sticking them on the door?

     3     A.      Yeah.    You have to stick them on the door and remove

     4     the tape so they become active.

     5     Q.      And if the concept of automatic discovery included

     6     even that, those installations processes, would you still --

     7     would you believe that, in your view, based on your analysis

     8     that what SecureNet is doing is equivalent to complete

     9     automatic discovery?

    10     A.      I think so, yes, because it's performing the function

    11     of automatic discovery which is what is required.

    12     Q.      And even if you include those manual install steps,

    13     would the way that SecureNet is doing it be substantially

    14     the same as that?

    15     A.      I think so.    You're going to install and then

    16     discover.

    17     Q.      And would the result in both cases be substantially

    18     the same?

    19     A.      Would be discovery and the objects stored back at

    20     SecureNet servers.

    21     Q.      Now, why don't we go to, I believe, the slide we were

    22     at just previously.     Okay.

    23                     So let's take a look at what's identified here

    24     as Slide 34.     And Dr. Clark, could you describe what's being

    25     shown on this particular slide?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 175 of 316 PageID #:
                                   14491                                  417


     1     A.        This is the Court construction for which we had a

     2     structure that had steps and an algorithm that had to be

     3     done by a processor and perform the function of

     4     automatically establishing a wireless coupling with a

     5     separate security system, the panel, and forming a security

     6     network which would include the remote servers, the

     7     Internet, and the home premise.       And then this automatically

     8     discovering the system components, as we've been describing,

     9     of the security system at the first location, and then

    10     integrating communications and functions of the security

    11     system.    That is the ability to remotely control the devices

    12     that have been discovered.

    13     Q.        And Dr. Clark, I believe we've talked about the

    14     function, but now I want to focus you on what's identified

    15     here as a structure.

    16     A.        Yeah.

    17     Q.        And you see software executing on a processor using

    18     the algorithm shown in Figures 12 and 14.         Do you see that?

    19     A.        Yes, that's what the Court has told us the structure

    20     needs to be.

    21     Q.        And first of all, were you able to identify software

    22     executing on a processor on the SecureNet server?

    23     A.        Yes.    I looked at the source code and verified that

    24     it met the requirements of these algorithms as it performed

    25     substantially all the steps.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 176 of 316 PageID #:
                                   14492                                  418


     1     Q.       And why did looking at the source code help you to

     2     figure out that there was software on a processor?

     3     A.       Well, the source code is built into the software that

     4     is then run on the SecureNet servers which are computers.

     5     Q.       And do computers have processors?

     6     A.       Processors, memory, operating systems.

     7     Q.       Okay.    Now, let's talk about these algorithms.       So if

     8     you look at the left-hand portion, can you tell us:          Where

     9     is this Figure 12 coming from?

    10     A.       This comes from the patent.      All the patents have

    11     Figure 12 and Figure 14.

    12     Q.       Okay.    And now, I just want to walk you through some

    13     of these.    At least, let's start with Figure 12.

    14                      This Item 1210, System Powerup.    Do you see

    15     that?

    16     A.       Yeah.    The system is assumed to be powered up.       And

    17     you can't perform any of the other steps unless the system

    18     is on.   And the system, in this case, includes the SecureNet

    19     servers as well as the gateway and intervening device.

    20     Q.       And what about -- did you find anything like

    21     Item 1210 in SecureNet?

    22     A.       Yes.    We just went through the process of the gateway

    23     discovery that went and looked at the patent.

    24     Q.       And what about Item 1230 where it says Learn System

    25     into WSP?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 177 of 316 PageID #:
                                   14493                                  419


     1     A.      So the system -- the sensors are enrolled in the

     2     wireless security panel and then communicated back to the

     3     SecureNet server.     So that performs that step.

     4     Q.      And when you say the "wireless security panel," have

     5     we looked at or seen any examples of those earlier in your

     6     testimony?

     7     A.      Yes.

     8     Q.      And what's the next step, 1240, talking about?

     9     A.      You have to put multiple devices into the system

    10     which, in my case, would have been the multiple sensors,

    11     plus the panel ID.

    12     Q.      Okay.    And then it says Manage and Control WSP and

    13     Associated Devices.     Do you see that?

    14     A.      Yes.    So they're -- they're tracking the status and

    15     have the capability to do things like turn flood lights on

    16     and off and any other number of functions.

    17     Q.      And what's the next step, 1260, where it says

    18     Interface WSP and Devices with Non-WSP Devices?          What's

    19     that?

    20     A.      So the wireless security panel wants to include

    21     things like these sensors.      And -- and non-security devices

    22     might be interior light or thermostats.

    23     Q.      And what's this last step about where it says

    24     Item 1270, Provide Consumer Interface for Control and

    25     Management?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 178 of 316 PageID #:
                                   14494                                  420


     1     A.        So we've seen that the app on the phone allows us to

     2     perform these functions, and that's a consumer interface

     3     that allows me to control these devices.

     4     Q.        Okay.    Let's take a look at Figure 14, and Figure 14

     5     is also coming from the '619 patent?

     6     A.        All three patents, yes.

     7     Q.        Okay.    And why don't we -- can you describe how this

     8     figure, this algorithm is being generally performed?

     9     A.        So it's looking at the steps that we just went

    10     through essentially from the perspective of the gateway.

    11     And when it's communicating with the management component

    12     with the component it's doing

    13     Q.        And you said these were from the perspective of the

    14     gateway, but are you saying they're just on the server?

    15     A.        Right.   Those steps have to be performed on the

    16     server.

    17     Q.        Skipping ahead, and you see it says use wireless

    18     transceiver to identify WSP, item 1420, and then 1430 is set

    19     WSP mode to learn mode?

    20     A.        That's the get panel ID.

    21     Q.        And then item 1440, you see where is says use WSP

    22     protocols to add gateway as a virtual keypad.         Do you see

    23     that?

    24     A.        It needs to be able to communicate with the panel and

    25     enter a code to arm or disarm remotely, and I think we have
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 179 of 316 PageID #:
                                   14495                                  421


     1     a slide.

     2     Q.      Why don't we go to PTX 195 and in particular the

     3     bottom of the page ending in 323, and I think spilling over

     4     to the beginning of the next page.        Do you see now where

     5     section 7.36 of the Resolution Products communication

     6     protocol that we looked at earlier?

     7     A.      Yes.   It has the command to enable or disable the

     8     virtual keypad.

     9     Q.      Let's go back to compare it to 12 and 14 again.          We

    10     have gone through the virtual, where it says item 1440

    11     virtual keypad.     Can you explain the rest of what, of the

    12     algorithm shown in 14?

    13     A.      I want says exit learn mode, so it's done getting

    14     devices.   And then 1460, 70, and -- yeah, those two talk

    15     about mimicking a state change.       So what that would be used

    16     for would be to test the ability to control the sensor and I

    17     didn't find that ability to test.       But I did find and we saw

    18     earlier the ability to associate sensors with the zone and

    19     then learn that zone.

    20     Q.      And then it says down here in 1470, you talk about

    21     adding sensors to databases.       Did you find that?

    22     A.      I did, yes, the objects are in the database.

    23     Q.      And then 1480 it says associate sensor with WSP

    24     broadcasted zone name or token.       Do you see that?

    25     A.      Yes, we saw that from Mr. Wilson's testimony.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 180 of 316 PageID #:
                                   14496                                  422


     1     Q.        And then finally 1490 says operate system.       Do you

     2     see that?

     3     A.        That means the system is ready to go.

     4     Q.        Was it your understanding based on your analysis of

     5     this connection management component claim construction, did

     6     you understand that you had to find something that was

     7     substantially the same as on the one hand the algorithm of

     8     14 and 12 in totality in comparison with the SecureNet

     9     server?

    10     A.        I was advised that the law is they have to be

    11     substantially the same, not the exactly the same.

    12     Q.        In your opinion, did you find an overall structural

    13     equivalent between on the one hand the algorithms described

    14     in figures 12 and 14 of the '619 patent and on the other

    15     hand the SecureNet server?

    16     A.        We found all the steps required in figure 12 and all

    17     but essentially one of the steps which is the mimicking of

    18     the sensor in figure 14.

    19     Q.        And is not having the mimicking step, is that a

    20     substantial difference in your view?

    21     A.        No, because the system is able to be operated without

    22     having it.

    23     Q.        Why don't we take and head to the next slide.        And

    24     here do you see the first part of this next element which

    25     reads a security server at a second location different from
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 181 of 316 PageID #:
                                   14497                                  423


     1     the first location wherein the security server is coupled to

     2     the gateway.    Do you see that?

     3     A.      Yes.

     4     Q.      And did you define the security server?

     5     A.      Yes, the security server is over here.        And it's

     6     going to be coupled to the gateway here.

     7     Q.      And in your -- and you're referencing the portions of

     8     the PTX 009 and 173 on the screen?

     9     A.      Yes.

    10     Q.      And then the next part of the claim reads, "Wherein

    11     the gateway receives security data from the security system

    12     components, device data of a plurality of network devices

    13     coupled to a local network of the first location that is

    14     independent of the security network, and remote data from

    15     the security server wherein the gateway generates processed

    16     data by processing at the gateway the security data, the

    17     device data, and the remote data, wherein the gateway

    18     determines a state change of the security system using the

    19     processed data and maintains objects at the security server

    20     using the processed data."

    21     A.      So let's break that up a little bit if that's okay.

    22     Q.      Sure.

    23     A.      The security data from the security system components

    24     includes data from the panel that we saw as being returned

    25     from the gateway receives that from the panel.          And then
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 182 of 316 PageID #:
                                   14498                                  424


     1     there is a plurality of network devices, network devices

     2     being zwave network devices coupled to the local zwave

     3     network, for example, for the WiFi network.         And that's

     4     independent, that network is independent of the overall

     5     security network that includes the panel, the gateway, and

     6     going back to the SecureNet servers.

     7                    Then the second part in yellow that you were

     8     asking about is the gateway generates processed data by

     9     processing at the gateway the security data, so, for

    10     instance, getting a panel ID, packaging it up, and

    11     determining a state change in the panel, and then transmits

    12     that back to the security server where it's stored and it's

    13     stored in objects in the database.

    14     Q.      Did you find any examples in the technical SecureNet

    15     documents of this, of this use of security data, network

    16     data, remote data to generate process data?

    17     A.      We already seen multiple examples, but we can show a

    18     couple more.

    19     Q.      Why don't we turn to PTX 195 with the page ending in

    20     307 and extending to 308.      And then Dr. Clark, do you see

    21     here we have the heading is 7.10, request gateway status,

    22     and then below that is 7.11, send gateway status?

    23     A.      That's the ability of the server to query the

    24     gateway.

    25     Q.      Is that an example of a scenario where processed
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 183 of 316 PageID #:
                                   14499                                  425


     1     data, security data, and network device data is used to make

     2     processed data?

     3     A.        Yes.   The gateway is generating and packaging the

     4     data to send it back.

     5     Q.        Now, one other question.    When you -- were you here

     6     for the videotape testimony of David Wilson?

     7     A.        Yes.

     8     Q.        And did you hear Mr. Wilson say that the SecureNet

     9     server, the architecture had been developed by the time they

    10     got to around 2011?

    11     A.        Yes, I heard that.

    12     Q.        And turning to the '619 patent, when did the '619

    13     patent issue?

    14     A.        I believe it was 2008.

    15     Q.        I guess I didn't mean filed, I meant, is it your

    16     understanding that the '619 patent issued in 2013?

    17     A.        It issued in 2013, it was filed in 2008.

    18     Q.        Now, why don't we go -- before we move on to the next

    19     -- there is one other question on the end of the '619

    20     patent.    There is the limitation wherein the objects

    21     correspond to the security system components and the

    22     plurality of network devices.       Have we seen that before?

    23     A.        Yeah, we looked at the API that showed the data that

    24     was associated with each device.       And those meet the Court's

    25     construction for an object.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 184 of 316 PageID #:
                                   14500                                  426


     1     Q.        Now, before we move on from claim 1, is it your

     2     opinion that SecureNet server includes -- strike that.

     3                    Before we move on from the claim 1 of the '619

     4     patent, is it your opinion that the SecureNet system

     5     includes all the elements of claim 1 either literally or

     6     under the Doctrine of Equivalents?

     7     A.        Yeah, I think they're there literally.

     8     Q.        And also, we talked about your alternative, you

     9     believe that they were also infringed under the Doctrine of

    10     Equivalents; is that right?

    11     A.        Well, that would be true, also, but they're literally

    12     infringed.

    13     Q.        Why don't we go to slide 4, claim 55 of the '619

    14     patent.    And now, is this an independent claim or dependent

    15     claim, if you know?

    16     A.        This is a dependent claim because it says the system

    17     of claim 1, all the elements that we just painfully went

    18     through.

    19     Q.        Sorry for the torture.    I'm almost done.

    20     A.        Wherein the security server generates and transfers

    21     notifications to the remote client devices, and those

    22     notifications are event data.       So what this requires is that

    23     the security server somehow taking these events and pushing

    24     them out to a client device.

    25     Q.        And did you actually receive any -- did you
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 185 of 316 PageID #:
                                   14501                                  427


     1     personally receive any notifications in connection with your

     2     security system from Protect America?

     3     A.        I received several e-mails from having unplugged this

     4     panel telling me that the battery is low and various other

     5     things.

     6     Q.        Why don't we go to the next slide, please.       And if

     7     you take a look at slide 41, does this slide provide your

     8     overall opinions or summation for the '931 and '619 patents?

     9     A.        For the first two patents, yes.

    10     Q.        And based on your analysis, does SecureNet make a

    11     system of -- strike that.

    12                    Based on your analysis, does SecureNet make a

    13     system that embodies claims 1 and 9 of the '931 patent and

    14     claims 1 and 55 of the '619 patent?

    15     A.        My understanding of the law is that you make the

    16     system when you put it into service, and we have heard

    17     testimony that they wrote the code for the app after the

    18     servers and that they, SecureNet, actually does the

    19     installation of those servers, so I would say that's putting

    20     the system into service.

    21     Q.        And what about upgrades to the software?

    22     A.        Sure, they write software upgrades and install those.

    23     Q.        And did you have a view based on your analysis as to

    24     whether SecureNet has used the system of the '931 and '619

    25     patent?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 186 of 316 PageID #:
                                   14502                                  428


     1     A.        Well, you can't develop such a system without having

     2     tested it, so you have to have at least as part of the

     3     development process tested all these elements.

     4     Q.        And would customers based on your analysis and

     5     experience with Protect America, would the customers of

     6     SecureNet also be using the system?

     7     A.        Yeah.    The customers being the resellers of those

     8     like Protect America would actually be performing these

     9     functions as well.

    10     Q.        And with respect to the claims you looked at for the

    11     '931 and '619 patents, were you able to identify any

    12     substantial non-infringing uses for the SecureNet software

    13     server?

    14     A.        It's designed and developed with that architecture in

    15     mind.

    16     Q.        Were you able to -- were you able to identify any

    17     substantial non-infringing uses for the SecureNet mobile

    18     app?

    19     A.        No.     The app is intended to talk to the SecureNet

    20     server.

    21     Q.        And with respect to the '931 and '619 patents, were

    22     you able to identify any non-infringing alternatives or

    23     substitutes for those?

    24     A.        I'm not aware of any.

    25     Q.        But you didn't identify -- you didn't find any when
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 187 of 316 PageID #:
                                   14503                                  429


     1     you were doing your analysis?

     2     A.        No.

     3     Q.        Let's tear into the last patent here, the '844

     4     patent.    And now I'm going to walk through this claim as

     5     well, but fortunately we'll see some of the elements are the

     6     same, so we're not going to talk about it that painfully.

     7     As you go to the next slide 43, what's being shown here on

     8     the left-hand portion?

     9     A.        This is a method claim in this case, so someone has

    10     to actually perform the steps of the method.         And we're

    11     going to go through the ones that are different than the

    12     elements from the claim 1 of the '619.

    13     Q.        In your view would a security dealer like Protect

    14     America or others perform this step of performing a security

    15     network by coupling a gateway to a security server wherein

    16     the gateway is located at a first location and coupled to a

    17     security system that includes security system components

    18     located at the first location, wherein the security server

    19     is located at a second location different from the first

    20     location?

    21     A.        Yes, I mean, they sent me the box sitting to my left

    22     that had the components that I needed to install that set up

    23     the security network.      And it was able to establish

    24     communications with the SecureNet servers at Protect

    25     America, and the gateway was at my office, the first
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 188 of 316 PageID #:
                                   14504                                  430


     1     location, and the security system was elsewhere, a second

     2     location.     And that was certainly different than where my

     3     office was.

     4     Q.      Why don't we go to the next slide which shows the

     5     second element or step of claim 48 of the '844 patent.           Do

     6     you see that?     Do you see where it says automatically

     7     discovering network devices at the gateway and establishing

     8     a coupling between the gateway and the network devices

     9     located at the first location, wherein the gateway

    10     electronically integrates communications and functions of

    11     the network devices and the security system components into

    12     the gateway and the security network.        Do you see that?

    13     A.      I do.    So this is different than the last one, the

    14     '619, because this time we're automatically discovering

    15     network devices, not security devices at the gateway, not at

    16     the management component.      And this is happening at the

    17     first location, at the premise.

    18                     And then the gateway needs to electronically

    19     integrate communications and functions of the network

    20     devices into the gateway which is communicating with the

    21     server to create the security network.

    22     Q.      And if you referenced this slide here which is

    23     showing portions of PTX-009 and PTX-173, can you see what --

    24     can you identify what the network devices would be that

    25     you're talking about?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 189 of 316 PageID #:
                                   14505                                  431


     1     A.      Sure.    So you have the gateway here, and these are

     2     network devices on either Z-wave or a Wi-Fi network.           And

     3     the gateway needs to automatically discover these and

     4     integrate them into the overall system.

     5     Q.      Now, when you did your -- now, with respect to some

     6     of the Z-wave devices, is there -- for some Z-wave devices

     7     that you looked at, is there user input involved in the

     8     installation process?

     9     A.      Well, not -- not input, but there are some that

    10     require you to push a bind button.

    11     Q.      Okay.    And now, with respect to the gateway, for

    12     example, the green card, is there any button on that that

    13     you have to push to --

    14     A.      No.     The gateway remains inside the enclosure, so

    15     there's nothing that you need to do.

    16     Q.      Okay.    Now, why don't we take a look at the next

    17     demonstrative.     Now, what's being shown in this slide?

    18     A.      This is the -- an example of one of the panels that I

    19     tested, and it's the GoControl.       And it has the ability to,

    20     through a Z-wave interface here, you can manage those

    21     devices.   And you can tell it to install, and it will go out

    22     and try to discover Z-wave devices there.

    23     Q.      And in order to go into that, you see what it says at

    24     the top, it says add Z-wave devices, discovering devices.

    25     Do you see that?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 190 of 316 PageID #:
                                   14506                                  432


     1     A.      Yes.

     2     Q.      And to get into that mode, would you have to press

     3     any buttons on the touchscreen?

     4     A.      Yes.    I'd -- I'd have to get out of the main menu and

     5     get into this menu, and then tell it to go out and look for

     6     Z-wave devices essentially.       I would be putting it in enroll

     7     mode at that point.

     8     Q.      During that process, would you be touching the

     9     security panel or the gateway?

    10     A.      The security panel.

    11     Q.      And now, when you were trying to add and going

    12     through the process of adding Z-wave devices, did you have

    13     to use the mobile app when you were doing it through the

    14     touchscreen on the security panel?

    15     A.      No.     No.   This is a different process.

    16     Q.      And do you remember during SecureNet's opening

    17     statement, they mentioned -- they showed a demonstrative

    18     where there was a screen shot, and then there was a button

    19     that somebody was pushing on the Z-wave device?

    20     A.      Yeah, that was on the phone.       This is not.

    21     Q.      Oh.     So on the Z-wave devices or other network

    22     devices that you looked at, did you have any that didn't

    23     have buttons on them?

    24     A.      Yeah.    They're -- I mean, they're examples.

    25     Q.      And do you have any of those?       Did you see those in
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 191 of 316 PageID #:
                                   14507                                  433


     1     the Protect America box?

     2     A.      This is a Z-wave dead bolt lock, so it fits on the

     3     inside of your door.     And when activated, it will turn your

     4     dead bolt.     And there's no bind button on this device.

     5     Q.      Okay.    And is that a device that you actually use

     6     yourself?

     7     A.      Yeah, it's one that I ordered from Protect America.

     8     Q.      Okay.    And also, why don't we go to PTX-197, pages 43

     9     to 44, and I think we already saw this.        But with respect to

    10     the '844, when you looked at the SecureNet technical

    11     documents, did you see reference to the discovery being

    12     automatic process or manual process?

    13     A.      Well, I mean, again, they portray it as automatic.

    14     It seemed automatic to me.

    15     Q.      And now, I think earlier when we talked about the

    16     '619 patent, we talked about the fact that although you

    17     believed it was literally infringed, you also believe that

    18     there was -- there could be infringement of the Doctrine of

    19     Equivalents; do you recall that?

    20     A.      Yes.

    21     Q.      And if we were to encompass all the installation

    22     steps and pushing bind buttons on certain Z-wave devices

    23     into what's automatic discovery, if that's what we were

    24     saying is automatic discovery, would you still say there was

    25     an infringement under the Doctrine of Equivalents?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 192 of 316 PageID #:
                                   14508                                  434


     1     A.       Well, yeah.   I mean, with the exception where you'd

     2     have to look to the Doctrine of Equivalents would be whether

     3     or not that bind button constitutes user input at the

     4     gateway.    And, again, it's arguable, but I think that the

     5     process is equivalent.      And you've installed the device,

     6     you've hit the bind button, and you go out, and you discover

     7     the devices.     That seems automatic to me.

     8     Q.       And is your opinion on that equivalents based in the

     9     same function-way-result test --

    10     A.       Yes.

    11     Q.       -- that we talked about earlier?

    12     A.       Yes.

    13     Q.       Okay.   Why don't we turn to the next slide.       And this

    14     may be the slide everyone really likes because do you see

    15     any correlation between elements of the Claim 48 of the '844

    16     patent and claim 1 of the '619 patent which we already went

    17     through?

    18     A.       That is substantially the same, and they're color

    19     coded.     So I don't think we need to go through these.

    20     Q.       So for the remaining elements which start with the

    21     receiving step, the generating step, determining, and

    22     maintaining, based on your analysis, does that have the same

    23     claim language as the corresponding portion of the '619

    24     patent, claim 1?

    25     A.       I -- yes, and I would use the same demonstratives to
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 193 of 316 PageID #:
                                   14509                                  435


     1     prove it.

     2     Q.      So before moving on from Claim 48 of the '844 patent,

     3     is it your opinion that the method steps would be performed

     4     by security dealers, either literally or under the Doctrine

     5     of Equivalents?

     6     A.      Yes.    These would be the steps performed by somebody

     7     at Protect America.

     8     Q.      And why don't we go to the next slide.        And Dr.

     9     Clark, does this slide just summarize your overall opinion

    10     on the '844 patent?

    11     A.      Yeah.    With regard to claim 48, I think we've shown

    12     that.

    13     Q.      Okay.    And in your view, based on your analysis,

    14     would the method steps of Claim 48 necessarily be performed

    15     when someone's installing a system like you had from Protect

    16     America with Z-wave or alternatively video devices?

    17     A.      Yeah.    I had to perform those steps.

    18     Q.      And did you see any way that they wouldn't have been

    19     performed through that process?

    20     A.      No.

    21     Q.      And based on your review of the evidence, did

    22     SecureNet encourage customers to use the server and mobile

    23     app portions of the product?

    24     A.      They did in my case.

    25     Q.      And were you able to identify any non-infringing
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 194 of 316 PageID #:
                                   14510                                  436


     1     alternatives or substitutes for claim 48 of the '844 patent?

     2     A.      No.    I mean, it's intended to be a security system

     3     operated over the network in the way they used it.

     4                    MR. SMITH:    Okay.   Thank you, Dr. Clark.     Let me

     5     pass the witness.

     6                    CROSS-EXAMINATION

     7     BY MR. MILCH:

     8     Q.      Good afternoon, Dr.      Clark.   You've offered opinions

     9     today regarding the '619, the '844, and the '931 patents;

    10     correct?

    11     A.      Yes.

    12     Q.      Just they're not infringed; right?

    13     A.      I'm sorry?

    14     Q.      Just that they're not infringed; right?         I'm sorry,

    15     that they're infringed?

    16     A.      Yes.

    17     Q.      My apologies.    I wasn't trying to trick you there, I

    18     just misspoke.

    19                    You offer no opinions on invalidity or validity?

    20     A.      That's correct.

    21     Q.      And you understand that patent claims are infringed

    22     only if an accused product performs every single limitation

    23     of that claim; right?       We just heard you say that?

    24     A.      That is right.

    25     Q.      Can't infringe a claim without meeting all the
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 195 of 316 PageID #:
                                   14511                                  437


     1     limitations; right?

     2     A.      Except under the Doctrine of Equivalents, but yes.

     3     Q.      So you have to meet that limitation, either literally

     4     or, in your words, by the Doctrine of Equivalents; right?

     5     A.      That's correct.

     6     Q.      And you'd agree, sir, that even if a single

     7     limitation is not met, one word, then there's no

     8     infringement; right?

     9     A.      That's correct.

    10     Q.      And you provided your complete opinion, your complete

    11     analysis for the jury as how SecureNet satisfies every

    12     limitation of the asserted claims in your mind; correct?

    13     A.      Yeah, I believe so.

    14     Q.      You purchased a security system from Protect America,

    15     and we saw it earlier; correct?

    16     A.      Yes.

    17     Q.      And it came with the Simon XTi panel?

    18     A.      Yes.

    19     Q.      And when that panel showed up that, IGM was already

    20     installed in the panel; correct?

    21     A.      Yes.

    22     Q.      And you don't know who installed it?

    23     A.      That's correct.

    24     Q.      It was already there when you got it?

    25     A.      Yes.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 196 of 316 PageID #:
                                   14512                                  438


     1     Q.      And you removed that IGM at some point; correct?

     2     A.      I disassembled the panel and examined it.         Yes.

     3     Q.      And you put it back in?

     4     A.      That's correct.

     5     Q.      And to remove that IGM, you had to go through a

     6     process where you took the face of the panel off; correct?

     7     A.      Yes.

     8     Q.      And you had to unscrew it?

     9     A.      Not sure.

    10     Q.      Unscrew the IGM, to be clear?

    11     A.      I'm not sure there were screws in it actually.

    12     Q.      Okay.    But you had to unsnap the casing?

    13     A.      Yes.

    14     Q.      And you had to disconnect the pin connectors;

    15     correct?

    16     A.      Yeah.    I had to disconnect the wire and the --

    17     whatever clip was holding it.

    18     Q.      There was a wire in the Simon XTi panel you received?

    19     A.      Yes.

    20     Q.      And you were here for the opening; right?

    21     A.      Yes.

    22     Q.      And you saw the demonstration that I did removing an

    23     IGM from a Simon XTi panel?

    24     A.      I did.

    25     Q.      And that one didn't have a wire, did it?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 197 of 316 PageID #:
                                   14513                                  439


     1     A.      Not that I saw.

     2     Q.      Okay.   And if you didn't put that panel -- I'm sorry.

     3     If you didn't put that IGM back in the panel that you

     4     received from Protect America, it would have no way of

     5     communicating with the outside world; correct?

     6     A.      Incorrect.

     7     Q.      That panel without you adding something to it?

     8     A.      Oh, it has connectors, including phone and Ethernet.

     9     The adaptors.

    10     Q.      And did you connect the phone line to the panel?

    11     A.      I didn't test the phone line.

    12     Q.      Okay.   You didn't add an Ethernet line to the panel?

    13     A.      No, it has ports that --

    14     Q.      So without adding one of those, either phone line or

    15     Ethernet cable, it wouldn't be able to connect with the

    16     outside world; is that right?

    17     A.      It has a -- I would have to look at it.         It also had

    18     the cellular card in it, but I think that connected to the

    19     other card.

    20     Q.      And by "the other card," you mean the IGM?

    21     A.      Yes.

    22     Q.      And certainly, without the IGM, the end user would

    23     have no way to remotely control or interact with their

    24     panel; right?    Correct?

    25     A.      Again, I'm not sure that's true.       The Ethernet
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 198 of 316 PageID #:
                                   14514                                  440


     1     capability would give it the ability to connect to the

     2     Internet.

     3     Q.      And you haven't brought any evidence that a user

     4     using SecureNet's app would be able to interact with that

     5     panel without the IGM in place; correct?

     6     A.      I agree.

     7     Q.      And so isn't it true that the only way for a panel to

     8     communicate with the SecureNet server is through the IGM?

     9     A.      I'm not sure that's true.

    10     Q.      You haven't provided any evidence that there's any

    11     way for a panel to communicate with the SecureNet server

    12     other than through an IGM; correct?

    13     A.      I've shown you the Ethernet port on the device.

    14     Q.      But you haven't shown any evidence that an end user

    15     using the SecureNet app could somehow communicate or control

    16     the -- communicate with or control their panel without that

    17     IGM in place; correct?

    18     A.      I agree.

    19     Q.      And without the IGM in place, without the IGM in

    20     place in the panel, the server could not get any information

    21     about the sensors discovered by the security panel; correct?

    22     A.      Again, I'm not sure that's true.

    23     Q.      You haven't provided any evidence that without the

    24     IGM in place, the SecureNet server could get any information

    25     about sensors connected to the panel; correct?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 199 of 316 PageID #:
                                   14515                                  441


     1     A.      I have not tested that, I agree.

     2     Q.      After you receive the Protect America panel, I think

     3     you said earlier you installed it in your office; correct?

     4     A.      Yes, sir.

     5     Q.      And the system that you received, I think you showed

     6     it earlier, it had a panel, it had some security sensors as

     7     well as a video camera; correct?

     8     A.      Yes.

     9     Q.      And you only saw I think you said three of the

    10     sensors?

    11     A.      Three or four.

    12     Q.      A door sensor, a window sensor, a back door sensor, I

    13     can't remember exactly.

    14     A.      That's correct.

    15     Q.      And before you received the panel, these sensors had

    16     already been learned into the panel by Protect America;

    17     correct?

    18     A.      The firmware was set up to look for sixteen sensors

    19     that were shipped.     But it didn't know which ones were in

    20     there, so they weren't learned in until we went into enroll

    21     mode.

    22     Q.      And have you shown that through any code that that's

    23     the way the Protect America panel was configured?

    24     A.      I thought I had screen shots in my report.

    25     Q.      But sitting here today, you don't know how those
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 200 of 316 PageID #:
                                   14516                                  442


     1     sensors were programmed in the panel, do you?

     2     A.      I know that it was expecting sixteen sensors and when

     3     we discussed it, that that would have been done in the

     4     firmware before it shipped.       And it then would detect the

     5     actual sensors out of the sixteen that were online.

     6     Q.      So that's not my question, Doctor.

     7                   So when you got the panel, you weren't aware how

     8     those sensors were actually learned into the panel; correct?

     9     A.      No, I had to test it to figure out how it worked.

    10     Q.      But you didn't ask Protect America about their

    11     process for sending you the pre-configured panel; correct?

    12     A.      I had to tell them which version I wanted with how

    13     many sensors, and then I installed a subset of those to test

    14     them.

    15     Q.      That's not my question.      You never asked Protect

    16     America how those sensors get learned into the panel, did

    17     you?

    18     A.      The first time on the phone, no, I didn't ask them

    19     that question.

    20     Q.      You didn't ask anybody at Protect America, did you?

    21     A.      The only person I spoke to was on the phone.

    22     Q.      During the installation of the Protect American

    23     system, you said earlier that you saw the sensors

    24     automatically discovered?

    25     A.      Yes, I observed that process.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 201 of 316 PageID #:
                                   14517                                  443


     1     Q.      And is it your understanding that it was the Simon

     2     XTi panel that polled for the sensors?

     3     A.      It was placed into enroll mode and the panel went

     4     looking for the sensors, yes.

     5     Q.      So the panel itself did that?

     6     A.      Yes, when instructed from Protect America.

     7     Q.      But the panel performed the process of finding those

     8     sensors; correct?

     9     A.      Yes.

    10     Q.      And you understand that if the panel did not have an

    11     IGM, it would still find the sensors; correct?

    12     A.      I didn't test that, but no, if it didn't have the

    13     IGM, I don't think it would have been able to be placed in

    14     enroll mode, so I'm not sure that's right.

    15     Q.      So if it didn't have the IGM, the panel would have no

    16     ability to find the security sensors that it came with?

    17     A.      No, I think you could do it through the interface on

    18     the panel, probably.

    19     Q.      But you didn't test that?

    20     A.      No, sir.

    21     Q.      And you're not sure if that's the case?

    22     A.      I did not memorize the user interface.

    23     Q.      But to be clear, you haven't brought any evidence

    24     that shows that the panel couldn't enroll sensors without

    25     the IGM?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 202 of 316 PageID #:
                                   14518                                  444


     1     A.      I agree.

     2     Q.      Other than the Simon XTi panel that you got from

     3     Protect America, you didn't integrate any other panels and

     4     bring them up with the security system, did you?

     5     A.      I powered up the Go!Control and tested its functions,

     6     but I did not deploy it, no.

     7     Q.      So you didn't witness any automatic discovery of any

     8     sensors through the Go!Control panel?

     9     A.      No.     I brought it up and looked at the capability.

    10     Q.      For the 2 GiG Go!Control panel, did you ever open the

    11     2 GiG Go!Control panel?

    12     A.      Yes.

    13     Q.      Did you identify the 2 GiG radio?

    14     A.      Yes.

    15     Q.      Was the 2GiG radio under the panel?

    16     A.      It's in the same enclosure.

    17     Q.      And Nortek makes that 2 GiG panel; right?

    18     A.      I'll accept your representation.

    19     Q.      Okay.    Thank you.   I appreciate it.     Nortek also

    20     makes the 2 GiG radio; correct?

    21     A.      I will accept your representation.

    22     Q.      And you have no evidence that SecureNet ever told

    23     Nortek how to make the 2 GiG radio; correct?

    24     A.      I agree.

    25     Q.      And you haven't shown any evidence that SecureNet
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 203 of 316 PageID #:
                                   14519                                  445


     1     provided any source code to Nortek; correct?

     2     A.      I'm not aware of any, no.

     3     Q.      You haven't provided any evidence; right?

     4     A.      That's correct.

     5     Q.      We haven't seen a thing.

     6                    So let's talk about SecureNet's mobile app.        The

     7     app is designed to be used by end users on their mobile

     8     phones; correct?

     9     A.      Yes.

    10     Q.      And it provides end users with the ability to

    11     remotely arm and disarm their system; correct?

    12     A.      To arm and disarm their systems in general, but

    13     remotely, too.

    14     Q.      Remotely is one way they could arm and disarm their

    15     system if the smart app was on the phone?

    16     A.      I agree.

    17     Q.      And the smart app for remote control over home

    18     automation devices?

    19     A.      Yes.

    20     Q.      And video?

    21     A.      Yes.

    22     Q.      And when you use the word remote, you understand that

    23     to mean a different location; correct?

    24     A.      Yes.

    25     Q.      So let's talk about the system that you have accused
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 204 of 316 PageID #:
                                   14520                                  446


     1     of infringement.     You accused a system that has several

     2     components; correct?

     3     A.       Yes.

     4     Q.       And we talked about some of them, but it includes the

     5     SecureNet server; right?

     6     A.       Yes.

     7     Q.       And it includes the SecureNet app on a mobile phone?

     8     A.       Yes.

     9     Q.       And there are other, a bunch of other elements as

    10     well, for example, the security system; right?

    11     A.       Yes.

    12     Q.       And those are in end user's homes?

    13     A.       Yes.

    14     Q.       And the security system includes the panel?

    15     A.       Yes.

    16     Q.       And it includes the sensors?

    17     A.       Yes.

    18     Q.       You also pointed to the accused gateways; right?

    19     A.       Yes.

    20     Q.       And in some cases you pointed to video cameras;

    21     right?

    22     A.       Yes.

    23     Q.       Let's talk about each of these elements.        There is no

    24     dispute that SecureNet provides the software; right?

    25     A.       None that I have heard.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 205 of 316 PageID #:
                                   14521                                  447


     1     Q.       And the software for the server; correct?

     2     A.       And the app.

     3     Q.       And the app.   Correct.    Thank you.

     4                    And, in fact, you're not aware of SecureNet

     5     manufacturing anything other than the software for the

     6     server and for the app; correct?

     7     A.       I have seen a box with I think a camera in it, but in

     8     general, no.

     9     Q.       But you're not aware of SecureNet manufacturing the

    10     camera, are you?

    11     A.       No, I have seen it with a SecureNet label on it.

    12     Q.       Have you shown that today?

    13     A.       No.

    14     Q.       So that's not anything you have shown the jury today;

    15     right?

    16     A.       No.

    17     Q.       So SecureNet doesn't provide end users to mobile

    18     phones; right, Dr. Clark?

    19     A.       Absolutely not.

    20     Q.       Let's look at figure 1 of the patent and let's see

    21     what SecureNet does and doesn't do.        We said SecureNet

    22     doesn't provide mobile phones; right?        I think you said

    23     Samsung and Apple; right?

    24     A.       Android devices.

    25     Q.       Thank you.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 206 of 316 PageID #:
                                   14522                                  448


     1                    And self-monitoring devices in figure 1, is that

     2     the zwave devices that you mentioned?

     3     A.      That would include those, yes.

     4     Q.      And what about the touchscreen keypad, does SecureNet

     5     make a touchscreen keypad?

     6     A.      Not that I'm aware of.

     7     Q.      I'll do this.    Are you comfortable with saying

     8     SecureNet doesn't make UI widgets for touchscreen keypad?

     9     A.      No, because they write the app that has user

    10     interface widgets.

    11     Q.      We'll put this on the touchscreen keypad for now.

    12                    What about the broadband modem and the router,

    13     does SecureNet make a broadband modem or a router?

    14     A.      No, sir.

    15     Q.      And here we have the iControl iHub technology, it's

    16     in the iControl box.     Is that some piece of hardware, the

    17     iControl box?

    18     A.      It's a module that can be in a box.

    19     Q.      Is it separate from the security panel?

    20     A.      Yes.

    21     Q.      And SecureNet doesn't make that, do they?

    22     A.      Not that I'm aware of.

    23     Q.      A company called Resolution Products makes one?

    24     A.      That's one of them.

    25     Q.      And Nortek makes a 2 GiG radio, for example, that was
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 207 of 316 PageID #:
                                   14523                                  449


     1     my representation to you and you accepted it?

     2     A.       I'll agree.

     3     Q.       We don't need that.    What about the home security

     4     system, SecureNet doesn't make a home security system, do

     5     they?

     6     A.       Not that I'm aware of.

     7     Q.       I think the ones we looked at was the 2 GiG

     8     Go!Control and the Simon XTi?

     9     A.       Those were two examples.

    10     Q.       And we don't make a browser -- SecureNet doesn't make

    11     a browser or UC widget, do they?

    12     A.       I don't think so, no.

    13     Q.       So SecureNet, they don't make the home security

    14     central monitoring station that they operate there?

    15     A.       They provide the software that runs on the servers.

    16     Q.       That's what I meant when I said they operate there.

    17     Sorry?

    18     A.       Yes.

    19     Q.       And so the back end of the server, the SecureNet I

    20     think we said they make a server or software for a server?

    21     A.       Yes.

    22     Q.       Anything that I missed?     I'm not going to cover the

    23     internet or cellular network.

    24                     Thank you, Doctor.   So at SecureNet just to be

    25     clear, they're not involved in developing any of the
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 208 of 316 PageID #:
                                   14524                                  450


     1     software for the home security panel; right?

     2     A.        I don't know what relationships they have.

     3     Q.        Okay.    They don't install any security system in any

     4     user's homes, do they?

     5     A.        I'm not aware of any if they do.

     6     Q.        And you said they didn't manufacture any of those

     7     components.       They don't sell those components at all, do

     8     they, other than the IP camera which I left open given your

     9     representation you seen SecureNet on a box somewhere?

    10     A.        I don't know.

    11     Q.        Okay.    So in the box that you have in front of you,

    12     the Protect America box, I'm struggling to find the exhibit

    13     number, I think it was labels as Exhibit PTX 743.          In that

    14     box is there anything that says SecureNet?

    15     A.        I could look, but do you want it?

    16     Q.        Please turn to JTX 003, that's the '619 patent.        And

    17     if you could look at claim 1, please.        Are you there?

    18     A.        My binder came apart, but I'm at the patent.

    19     Q.        Thank you.

    20                       Can you look at claim 1 of the '619 patent,

    21     please.    And let's take a look at the second limitation that

    22     starts a connection management component coupled to the

    23     gateway.    Do you see that?

    24     A.        Yep.

    25     Q.        Let's look at the Court's claim construction, if we
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 209 of 316 PageID #:
                                   14525                                  451


     1     use your exhibit which was PDM 7, I believe.         So the

     2     connection management component has to perform two

     3     functions; right?      I think you talked about this earlier,

     4     for sure?

     5     A.        Yes.

     6     Q.        And it has to automatically establish a wireless

     7     coupling with a separate security system; right?

     8     A.        Yes.

     9     Q.        It has to form a security system network by

    10     automatically -- I'm sorry, using software executing on a

    11     processor using the algorithms of 12 and 14; right?

    12     A.        Yes.

    13     Q.        And it's your opinion that SecureNet provided the

    14     structure and function to meet the connection management

    15     component limitation; right?

    16                      And so claim 1 provides a connection management

    17     component automatically establishing a wireless coupling,

    18     and the limitation continues, the security system including

    19     security system components; right?

    20     A.        Yes.

    21     Q.        So let's talk about security system components for a

    22     second.    The parties agree to the construction of that term;

    23     right?

    24     A.        Yep.

    25     Q.        And that's a security panel and one or more
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 210 of 316 PageID #:
                                   14526                                  452


     1     components operatively coupled to the security panel?

     2     A.      Yes.

     3     Q.      And you have identified several different types of

     4     security system components in your analysis today; correct?

     5     A.      Yes.

     6     Q.      And one option is security system sensors; right?

     7     A.      Yes.

     8     Q.      Door sensors, window sensors, those kinds of things?

     9     A.      Yes.

    10     Q.      And these are RF sensors like the one that you

    11     installed in your office; right?

    12     A.      They can be, yes.

    13     Q.      But you know the only sensors that you actually

    14     installed are the ones that you installed with the Protect

    15     America system; right?

    16     A.      For this case or the only ones that I have knowledge

    17     of?

    18     Q.      The only evidence that you provided of actually

    19     installing security system sensors are the ones that you

    20     installed through the Protect America system; correct?

    21     A.      That's right.

    22     Q.      And you haven't shown any source codes showing how

    23     the sensors connect to a security panel, have you?

    24     A.      No.    I just connected them.

    25     Q.      And you didn't look at the source codes for the panel
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 211 of 316 PageID #:
                                   14527                                  453


     1     at all, did you?

     2     A.      I think I looked at some source code for Resolution

     3     Products at some point, but it doesn't matter.

     4     Q.      Is Resolution Products the security panel?

     5     A.      No, that has the gateway.

     6     Q.      And so did you look at any source code for the Simon

     7     XTi panel?

     8     A.      No, sir.

     9     Q.      What about the 2GIG GoControl panel?

    10     A.      No.

    11     Q.      Now, at one point earlier, you said that the security

    12     camera would be a security system component.         Do you recall

    13     that testimony?

    14     A.      It could be a component of the security panel.          Yeah.

    15     Q.      So looking at the Court's definition -- I'm sorry,

    16     the agreed-upon definition of the parties, the security

    17     system is a security panel of one of more components

    18     operatively coupled to the security panel; right?

    19     A.      Yes.

    20     Q.      And a security system component is a component that's

    21     operatively coupled to a security panel of a security

    22     system; right?

    23     A.      Yes.

    24     Q.      And you understand that the security camera that

    25     SecureNet sells do not connect -- I'm sorry -- do not
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 212 of 316 PageID #:
                                   14528                                  454


     1     communicate with the security panel; right?

     2     A.        The Wi-Fi ones don't, but I believe the Z-wave ones

     3     are --

     4     Q.        Are you aware of SecureNet providing a Z-wave camera?

     5     A.        I believe so.

     6     Q.        Have you shown any evidence of SecureNet producing a

     7     Z-wave camera?

     8     A.        I have not specifically shown any.

     9     Q.        So are you absolutely certain that SecureNet makes a

    10     Z-wave camera?

    11     A.        SecureNet, I'm certain, does not make a Z-wave

    12     camera.

    13     Q.        Does SecureNet sell a Z-wave camera?

    14     A.        SecureNet probably doesn't sell a Z-wave camera, but

    15     the panels will talk to a Z-wave camera.

    16     Q.        Have you shown any evidence that SecureNet has a

    17     Z-wave camera that's compatible with their back-end server

    18     or their app software in any way?

    19     A.        Yes.

    20     Q.        You've shown a Z-wave camera that's compatible with

    21     the SecureNet server?

    22     A.        I've shown Z-wave devices that are learned in by

    23     device type and device ID, and that would include a Z-wave

    24     camera.

    25     Q.        But you haven't seen a Z-wave camera?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 213 of 316 PageID #:
                                   14529                                  455


     1     A.      I did not.    I showed Z-wave devices in general.

     2     Q.      Not a Z-wave camera?

     3     A.      Not specifically.

     4     Q.      So absent the Z-wave camera that you haven't shown,

     5     any other -- the Wi-Fi security cameras, they're unable to

     6     communicate with the security panel; correct?

     7     A.      That's right.

     8     Q.      And so there's no way that a SecureNet -- let me

     9     rephrase.

    10                     There's no way a security panel operating with

    11     the SecureNet server software can operate a security camera;

    12     correct?

    13     A.      I don't believe that to be true.

    14     Q.      You haven't shown that, have you?        You haven't?

    15     A.      I have not specifically shown it for a Z-wave camera.

    16     I showed it for Z-wave devices in general.

    17     Q.      You said you haven't shown it for a Z-wave camera?

    18     A.      Not specifically, no.

    19     Q.      Okay.    So you haven't shown there's any way that the

    20     SecureNet system can work with a panel such as that panel

    21     can control a Z-wave camera?

    22     A.      I have shown that the panels, in particular the 2GIG

    23     have an interface for Z-wave devices.        And since they're

    24     speaking the Z-wave protocol, I would think that would

    25     include Z-wave cameras.      But I have not tested or provided
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 214 of 316 PageID #:
                                   14530                                  456


     1     specific evidence of that.

     2     Q.       But you haven't seen that evidence, either, have you?

     3     A.       I have not gone out and purchased the Z-wave camera

     4     to do it.

     5     Q.       But, certainly, if you were trying to make an

     6     infringement argument that SecureNet was performing those

     7     functions or had that system, certainly you would have gone

     8     out and found it; right?

     9     A.       If I needed the specific example of a Z-wave camera,

    10     I would have.

    11     Q.       And with the Wi-Fi cameras that operate the security

    12     system, you can't see any video from the security panel;

    13     right?

    14     A.       No, that requires the app.

    15     Q.       But not through the security panel; right?

    16     A.       That's right.

    17     Q.       And you can't interact with the video camera at all

    18     through the security panel; right?

    19     A.       Again, I'm not sure that's true, but it's not

    20     necessary.

    21     Q.       Let's pull up your slide.     Let's go to Slide 42, as

    22     they were originally numbered.       It's PDM-42.

    23                     Do you recall this slide?

    24     A.       Yes.

    25     Q.       And you said that the SecureNet software performs the
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 215 of 316 PageID #:
                                   14531                                  457


     1     step of the algorithms shown in Figures 12 and 14; right?

     2     A.       Twelve, and most of the steps in 14.

     3     Q.       Okay.   And you provided your entire opinion regarding

     4     how the algorithms of Figures 12 and 14 are met; correct?

     5     A.       Well, I explained it.     Yes.

     6     Q.       And that was your entire opinion about how the

     7     algorithms of Figures of 12 and 14 are met; right?

     8     A.       Well, I'm sure I could have spoken longer, but I

     9     explained it.

    10     Q.       But that was your entire opinion, Doctor?

    11     A.       Yes, that was my explanation as I sit here.

    12     Q.       Thank you, Doctor.    And so you relied on Z-wave

    13     devices as network devices; correct?

    14     A.       Yes.

    15     Q.       And you also relied on Z-wave devices as security

    16     system components; correct?

    17     A.       They can be, either.

    18     Q.       I want to turn to PTX-197, please.       And if we could

    19     go to page TPDX-43, please.       Do you recall seeing this

    20     document, Dr. Clark?

    21     A.       Yes.

    22     Q.       And Mr. Smith had a slide that he put up that

    23     highlighted the words automatically several times, and even

    24     numbered them for us.      If we could just look at a couple of

    25     those.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 216 of 316 PageID #:
                                   14532                                  458


     1                    If you look at the second bullet under Number

     2     5 -- if you take that slide off.       The second bullet under

     3     Number 5 where it says, After enrollment of a device, do you

     4     see that?

     5     A.      Yes.

     6     Q.      So after enrollment of a device, if the device

     7     supports -- and then there's a command -- the device will

     8     automatically be associated with the controller, so that

     9     value changes and events will be automatically reported.

    10     That's after the enrollment of the device; correct?

    11     A.      But, yeah, the device has to be enrolled.

    12     Q.      Right.   So after it's enrolled, then there's some

    13     automatic process; right?

    14     A.      That's what it says.

    15     Q.      So the automatically they're highlighting there that

    16     Mr. Smith put up and highlighted for us and numbered, that's

    17     not talking about automatic discovery; right?

    18     A.      I see your argument, but it's -- it says after the

    19     enrollment of the device, then it would be automatically

    20     associated with the controller.       So I don't really see the

    21     distinction.

    22     Q.      Because it's after the enrollment, right, and

    23     enrollment happens after discovery; correct?

    24     A.      No, usually you would put the panel into enroll mode,

    25     as I showed, to discover the Z-wave devices which presumably
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 217 of 316 PageID #:
                                   14533                                  459


     1     they could be enrolled.      And if they supported the command

     2     class association, then they would be automatically

     3     associated, and then change events will be automatically

     4     reported.

     5     Q.      After enrollment; right, Doctor?

     6     A.      Yes, sir.

     7     Q.      Thank you.    Let's switch gears.     Let's talk about

     8     claim 1 of the '931 patent which is JTX 2.

     9                    Can you go to that, please?      And you rely on two

    10     different security panels as possible touchscreens in the

    11     accused system; right?

    12     A.      Yes.

    13     Q.      The 2GIG GoControl panel?

    14     A.      And the Simon -- there's actually three that have

    15     touchscreens.

    16     Q.      Well, today you relied on the 2GIG GoControl and the

    17     Simon XTi correct?

    18     A.      That's correct.

    19     Q.      So let's look at claim 1 of the '931 patent, and

    20     we're there.    And let's take a look at -- the parties

    21     stipulated to the definitions of several terms in this

    22     patent; correct?

    23     A.      That's my understanding.

    24     Q.      Can you go back quickly to the claim construction,

    25     switch back, and touchscreen was defined as a component with
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 218 of 316 PageID #:
                                   14534                                  460


     1     a display screen that can receive input via touch; right?

     2     A.        Yes.

     3     Q.        And security system was defined -- we talked about

     4     this earlier.     A security panel is one or more components

     5     operatively coupled to the security panel; right?

     6     A.        Yes.

     7     Q.        So a touchscreen is something different than a

     8     security panel; right?

     9     A.        Well, it's separately defined to be, sure.

    10     Q.        They're two separate components; right?

    11     A.        Yeah.   I guess you could say that there's a

    12     touchscreen component as part of the security system

    13     component.

    14     Q.        The Simon XTi touchscreen is part of the panel

    15     itself; right?

    16     A.        I mean, it's part of the enclosure, but it's

    17     definitely a separate component.

    18     Q.        But it's part of the panel; right?

    19     A.        It comes from the panel.

    20     Q.        Okay.   And the GoControl touchscreen is part of the

    21     panel itself as well; right?

    22     A.        It comes in the same enclosure.

    23     Q.        Let's talk about the network interface of the '931

    24     patent.    If you go back to claim 1 of the '931 patent, which

    25     is, again, JTX 2.     The third limitation recites a plurality
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 219 of 316 PageID #:
                                   14535                                  461


     1     of interfaces.

     2                      Do you see that?

     3     A.       Yes.

     4     Q.       And they include a security interface, and I want to

     5     talk about the network interface.       Do you see that in the

     6     claim?

     7     A.       Yes.

     8     Q.       And it says the network interface allows the user to

     9     transfer content to and from a wide area network when

    10     coupled to the LAN, right, at the bottom of that?

    11     A.       Yes.

    12     Q.       So to meet this limitation, we say that the SecureNet

    13     app can be directed to the display live video or recorded

    14     video; right?

    15     A.       That's one way to do it.     The other way to do it is

    16     through Z-wave devices.

    17     Q.       Okay.    We'll talk about the Z-wave devices, but with

    18     respect to the camera, you said that to meet this limitation

    19     that the SecureNet app can display live video and recorded

    20     video; right?

    21     A.       It can, yes.

    22     Q.       And you also talk about the push to talk feature;

    23     right?

    24     A.       Yes.

    25     Q.       And we discussed this can only happen on the
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 220 of 316 PageID #:
                                   14536                                  462


     1     touchscreen mobile phone; right?

     2     A.      The ability to view feeds, I'm not aware of being in

     3     any of the security panels that I saw.

     4     Q.      Okay.    And as we discussed earlier, the cameras don't

     5     communicate over Wi-Fi with the security panels; correct?

     6     A.      Right.

     7     Q.      And the camera that you got from Protect America,

     8     that was an outdoor camera?

     9     A.      Yes.

    10     Q.      And I think you said it was a well-used outdoor

    11     camera, if I remember correctly?

    12     A.      It was kind of dirty.

    13     Q.      So that was sent to you by Protect America; right?

    14     A.      Yes.

    15     Q.      And did that have the push to talk functionality on

    16     it?

    17     A.      No.

    18     Q.      Did you ever use the push to talk functionality?

    19     A.      No.

    20     Q.      Okay.    Did it have any pan tilt or zoom

    21     functionality?

    22     A.      That particular camera did not.

    23     Q.      Okay.    Was that a smart iCamera, do you know?

    24     A.      I don't.

    25     Q.      And you don't know what kind of -- what brand of
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 221 of 316 PageID #:
                                   14537                                  463


     1     camera that was?

     2     A.       I didn't memorize all the brands, sir.

     3     Q.       Let's go to PDM Slide 17.     Actually, if we can jump

     4     from there, take a look at PTX 425, if you would, please.

     5                     Bear with me one second, Doctor.     Let's instead

     6     go to PTX 422.      Have you seen this document?

     7     A.       Yes.

     8     Q.       And what is this document?

     9     A.       This is the user guide for the phone app.

    10     Q.       Thank you, Doctor.

    11                     If we could go to page 625 -- I'm sorry.       Page

    12     625, please.      And you recall seeing this image earlier?

    13     A.       Yes.

    14     Q.       And so just so we're clear, the -- you talked about

    15     the functionality of how this would connect to a phone;

    16     right?

    17     A.       I did.

    18     Q.       But you didn't show this jury what you relied on, did

    19     you?

    20     A.       I relied on my own views, I think I mentioned.

    21     Q.       So you didn't point to any other camera than the one

    22     that's in here shown in these images or that's talked about

    23     in this document that has this functionality; right?

    24     A.       No, I did not specifically identify a camera.

    25     Q.       And you never looked at the code for this particular
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 222 of 316 PageID #:
                                   14538                                  464


     1     camera, did you?

     2     A.       I mean, I looked at the code for the server dealing

     3     with cameras, but not for this particular one.

     4     Q.       And you looked at code for the SmartLink app as well;

     5     right?

     6     A.       Yes.

     7     Q.       And you never identified any code that addresses how

     8     voice or video is sent to and from the Smart iCamera using

     9     the SmartLink app; right?

    10     A.       I did not cite to source code.

    11     Q.       And you say that you relied on your own experience

    12     using the system in terms of the demonstration of how the

    13     system works; correct?

    14     A.       Yes.

    15     Q.       But the Protect America camera that you got didn't

    16     have push to talk; correct?

    17     A.       That's right.

    18     Q.       And it didn't have the pan tilt functionality; right?

    19     A.       That's right.

    20     Q.       Why don't we take that box of materials out that you

    21     have got from Protect America.       Do you have that still?

    22     A.       I have it right here.     What would you like to see?

    23     Q.       If you can you can take out the components, we'll

    24     start with the camera.      That's the outdoor camera that you

    25     used, just hold that up?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 223 of 316 PageID #:
                                   14539                                  465


     1                    And that says Protect America on the side?

     2     A.      Yes.

     3     Q.      And so that doesn't come from SecureNet, does it?

     4     A.      I don't know.    It says Protect America.

     5     Q.      You got it from Protect America?

     6     A.      Yes, sir.

     7     Q.      What about if you could take the panel out.         Sorry

     8     it's so cumbersome.

     9                    That's a Simon XTi panel?

    10     A.      It is.

    11     Q.      And you got that from Protect America; right?

    12     A.      I did.

    13     Q.      SecureNet doesn't make it?

    14     A.      Not that I'm aware.

    15     Q.      And Protect America sent you that panel; right?

    16     A.      Yes.

    17     Q.      Same thing for the sensors, before you had a contact

    18     sensor that you held up.      You don't have to take it out.

    19     A.      Labeled ITI.

    20     Q.      So that's not a SecureNet product; right?

    21     A.      Not that I'm aware.

    22     Q.      And then you had the black box in there, that's the

    23     door lock you showed before?

    24     A.      Yes, that's this.

    25     Q.      That's not a SecureNet product, is it?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 224 of 316 PageID #:
                                   14540                                  466


     1     A.      Not that I'm aware.

     2     Q.      And you got that from Protect America I think you

     3     said?

     4     A.      Yes.

     5                    MR. MILCH:   I pass the witness.

     6                    THE COURT:   All right.    Redirect.

     7                    MR. SMITH:   None, Your Honor, except I may have

     8     forget to admit one of the physical exhibits.

     9                    THE COURT:   All right.

    10                    MR. SMITH:   Let me just check.     We move to admit

    11     PTX 744.

    12                    MR. MILCH:   No objection, Your Honor.

    13                    THE COURT:   All right.    Admitted without

    14     objection.

    15                    (PTX 744 was admitted into evidence.)

    16                    MR. YOON:    I think we're going on to the next

    17     witness.

    18                    THE COURT:   No, I think we can take a break

    19     here.   So we'll take a break until about ten minutes to

    20     4:00.   If we could take the jury out.       Dr. Clark, if you

    21     would just stay there for a second.

    22                    (Jury leaving the courtroom at 3:36 p.m.)

    23                    THE COURT:   All right.    So we'll take a break.

    24                    MR. YOON:    Maybe we can deal with it afterwards.

    25                    THE COURT:   What?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 225 of 316 PageID #:
                                   14541                                  467


     1                   MR. YOON:    I just wanted to note one thing, Your

     2     Honor, just because it was an issue in the opening, given

     3     that counsel for SecureNet had put X's all over figure 1 as

     4     their basis for non-infringement, I should be able to put

     5     figure 1 in the SecureNet --

     6                   THE COURT:    I don't think that's their basis for

     7     non-infringement, so you're allowed to use figure 1.           All

     8     right.   We'll be in recess.

     9                   (A brief recess was taken.)

    10                   THE COURT:    All right.    I am trying to get the

    11     temperature lowered in here.        Let's get the jurors.

    12                   MR. YOON:    Your Honor, the binder is already up

    13     here for the witness.      The court reporter has the binder.

    14     Here is the binder for the witness.

    15                   THE COURT:    Thank you.

    16                   Who is the witness after Mr. Natale?

    17                   MR. YOON:    It will be the damages expert.

    18                   THE COURT:    Is that your last witness?

    19                   MR. YOON:    It is, Your Honor.     We are right on

    20     pace.

    21                   THE COURT:    Okay.

    22                   MR. YOON:    May Mr. Natale go up there?

    23                   THE COURT:    Yes.

    24                   (Jury entering the courtroom at 3:52 p.m.)

    25                   THE COURT:    All right.    Members of the jury,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 226 of 316 PageID #:
                                   14542                                  468


     1     welcome back.     I had started the process of trying to get

     2     the temperature lowered in here.       It's, you know, if you

     3     watch the movie Titanic, when the iceberg is there, it takes

     4     like forty-five minutes.      If you don't have forty-five

     5     minutes notice, you hit the iceberg.        It's kind of like that

     6     with the temperature controls in here.        But in any event,

     7     probably by the time you leave today, it will be cold.

     8                    MR. YOON:    Just for the record, Your Honor, for

     9     Alarm.com's next witness we call Nate Natale.

    10                    THE COURT:   All right.

    11                    THE CLERK:   Please state and spell your full

    12     name for the record.

    13                    THE WITNESS:    It's a Donald Natale.

    14     D-O-N-A-L-D.    N-A-T-A-L-E.

    15                          DIRECT EXAMINATION

    16     BY MR. YOON:

    17     Q.      Good afternoon, Mr. Natale.

    18     A.      Good afternoon.

    19     Q.      And, sir, would you please introduce yourself to the

    20     jury?

    21     A.      I am Nate Natale.      I'm senior vice-president of North

    22     American sales.

    23     Q.      Sir, what are your responsibilities as vice-president

    24     of North American sales at Alarm.com?

    25     A.      I oversee our sales leaders that work in the various
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 227 of 316 PageID #:
                                   14543                                  469


     1     sales positions.

     2     Q.        And sir, who are Alarm.com's primary customers in the

     3     United States?

     4     A.        They are our dealers.

     5     Q.        And sometime are they referred to as security dealers

     6     or security providers?

     7     A.        Yes.

     8     Q.        And sir, in your position as vice-president of sales,

     9     how often do you communicate directly with your security

    10     dealers for potential business?

    11     A.        Daily basis.

    12     Q.        And Mr. Natale, as part of the compensation that

    13     Alarm.com receives for its services, who directly pays

    14     Alarm.com?

    15     A.        Our partners, our security dealers.

    16                      MR. YOON:    I would like to now move into

    17     evidence exhibit PTX 253, please.

    18                      MS. WHELAN:    No objection.

    19                      THE COURT:    It's admitted without objection.

    20                      MR. YOON:    Can we have this on the screen,

    21     please.

    22                      (PTX 253 was admitted into evidence.)

    23     BY MR. YOON:

    24     Q.        Mr. Natale, what is Exhibit 253?

    25     A.        That is a pricing schedule that we provide our
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 228 of 316 PageID #:
                                   14544                                  470


     1     dealers.

     2     Q.       And what is the purpose of a pricing schedule?

     3     A.       To establish the price that we charge for services.

     4     Q.       And what is the date of this particular price list,

     5     sir?

     6     A.       Would you find this in here?

     7     Q.       If you look at the bottom, there is a copy right

     8     there.

     9     A.       2014.

    10     Q.       And would there be a price list for 2015, '16, and

    11     '17 that's similar?

    12     A.       Yes.

    13     Q.       And sir, do you see there is a reference there to a

    14     section called Residential Interactive Service Plan, or

    15     interactive plan?

    16     A.       Yes.

    17     Q.       What do they refer to sir?

    18     A.       They refer to various levels of interactive services

    19     that we provided our dealers.

    20     Q.       If we could just focus on one of them, Interactive

    21     Gold.    Sir, would you briefly describe the Interactive Gold

    22     plan?

    23     A.       It is a plan that encompasses most of our features,

    24     everything from interactive services to automation to also

    25     things like image sensors and severe weather notifications,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 229 of 316 PageID #:
                                   14545                                  471


     1     those sorts of things.

     2     Q.      And how much would a dealer under this price list pay

     3     Alarm.com a month for that service?

     4     A.      $9.95.

     5     Q.      And, sir, you indicated earlier that you communicated

     6     regularly with the security dealers and providers?

     7     A.      Yes.

     8     Q.      And does SecureNet ever come up in those

     9     conversations, sir?

    10     A.      Yes.

    11     Q.      And on what basis do you hear that SecureNet competes

    12     with Alarm.com?

    13                    MS. WHELAN:    Objection; hearsay.

    14                    THE COURT:    I'm going to overrule it.

    15                    THE WITNESS:   Primarily on a price basis.

    16     BY MR. YOON:

    17     Q.      And how does price competition with SecureNet affect

    18     your relationship with your service providers?

    19     A.      Well, it negatively impacts our relationship and

    20     introduces new variables.

    21     Q.      And can you think of an example of a customer that

    22     Alarm.com has lost to SecureNet because of price?

    23     A.      Well, of course, the first one was Protect America.

    24     Q.      And, sir, approximately how many new subscribers per

    25     month does Alarm.com have?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 230 of 316 PageID #:
                                   14546                                  472


     1     A.      In the core business, approximately 70,000 new

     2     subscribers a month.

     3     Q.      And if SecureNet did not take the Protect America

     4     business, did Alarm.com have the capacity to service it?

     5     A.      Oh, certainly.

     6                     MR. YOON:    Now, sir, we'd like to now admit

     7     Exhibit PTX-264.

     8                     MS. WHELAN:    No objection.

     9                     THE COURT:    All right.   Admitted without

    10     objection.

    11                     (Exhibit PTX-264 was admitted into evidence.)

    12     BY MR. YOON:

    13     Q.      If we could blow up the top email, sir.         Mr. Natale,

    14     who is Kevin Bradley?

    15     A.      He's our vice president of financial planning.

    16     Q.      And do you communicate with Mr. Bradley regarding the

    17     pricing of Alarm.com products?

    18     A.      I do.

    19     Q.      And do you do that in your position as VP of sales?

    20     A.      Yes.

    21     Q.      Do you communicate with Mr. Bradley when you're

    22     competing for new business?

    23     A.      Yes.

    24     Q.      Do you see the first sentence there in the email,

    25     "We're definitely not going to compete with SecureNet head
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 231 of 316 PageID #:
                                   14547                                  473


     1     on regarding price"?

     2     A.      Yes, sir.

     3     Q.      As VP of sales, what do you understand Alarm.com's

     4     view is in terms of competing with SecureNet on price?

     5     A.      Well, in Mr. Bradley's opinion, that we could not

     6     maintain our level of service to our dealers if we were to

     7     go as low as SecureNet, so he was not willing to go that low

     8     in terms of pricing.

     9     Q.      And what is Mr. Bradley's position at Alarm.com?

    10     A.      He's vice president of financial planning.

    11                   MR. YOON:    No further questions.

    12                         CROSS-EXAMINATION

    13     BY MS. WHELAN:

    14     Q.      Good afternoon, Mr. Natale.

    15     A.      Hi.

    16     Q.      We haven't met before.      My name is Rose Whelan.      I'm

    17     one of the lawyers for SecureNet.        Let's talk about the

    18     services that Alarm.com provides.        Alarm.com generally

    19     provides different tiers of services; correct?

    20     A.      That's correct.

    21     Q.      Please turn to DTX-302 in your binder.

    22                   MS. WHELAN:    And Your Honor, I'd move to admit

    23     DTX-302.

    24                   MR. YOON:    No objection, Your Honor.

    25                   THE COURT:    All right.    Admitted without
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 232 of 316 PageID #:
                                   14548                                  474


     1     objection.

     2                     (Exhibit DTX-302 was admitted into evidence.)

     3     BY MS. WHELAN:

     4     Q.      This is Alarm.com's service and pricing list for

     5     2016; correct?

     6     A.      Yes.

     7     Q.      Let's look at the residential services.         Let's first

     8     look at the wireless signal forwarding.

     9                     And this wireless signal forwarding, this does

    10     not give you any notifications or remote access to your

    11     system; correct?

    12     A.      It doesn't give the consumer remote access.         No.   You

    13     can actually look at that plan remotely, see the status of

    14     your system, but you can't control it.

    15     Q.      The only thing it really does is provides a

    16     transmittal of alarm signals to a central station; correct?

    17     A.      No.     Well, no, not exactly.    It also allows the

    18     dealer to remotely control, remotely program the system.           So

    19     there's more than just that.

    20     Q.      But as far as an end user, that's really the only

    21     service that they would see?

    22     A.      Yeah.    Yes.

    23     Q.      So you'd agree with me that that service doesn't

    24     include Z-wave; correct?

    25     A.      Well, it could -- it could include Z-wave at the
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 233 of 316 PageID #:
                                   14549                                  475


     1     residential -- at the home level, but not remote

     2     connectivity.

     3     Q.      Right.   So the Alarm.com app wouldn't provide Z-wave

     4     functionality with that service level?

     5     A.      Right.

     6     Q.      Let's move to the next tier.       The next tier is called

     7     interactive; correct?

     8     A.      Correct.

     9     Q.      And it allows you to monitor the status of sensors in

    10     your home?

    11     A.      It does.

    12     Q.      And to arm and disarm your system?

    13     A.      Yes.

    14     Q.      And you'd agree with me as well that this doesn't

    15     include Z-wave, either; correct?

    16     A.      It doesn't -- it doesn't include remote connect or

    17     remote management of Z-wave.       That's correct.

    18     Q.      And the next level is called interactive with

    19     automation?

    20     A.      Right.

    21     Q.      And that allows you to do things like control

    22     different features in your house, for example, lights,

    23     thermostats, door locks?

    24     A.      Yes, that level includes the complete Z-wave

    25     integration.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 234 of 316 PageID #:
                                   14550                                  476


     1     Q.       So you'd agree with me that Z-wave is what provides

     2     that functionality?

     3     A.       Well, it provides the lights, and locks, and

     4     thermostats.    There's other Wi-Fi features that are included

     5     in that as well.

     6     Q.       So that service plan includes Z-wave, you'd agree?

     7     A.       Yes.   It includes Z-wave.

     8     Q.       Let's look at the prices for these different service

     9     plans.   Now, would you agree with me that the interactive

    10     with automation is only one more than interactive?

    11     A.       One dollar more?

    12     Q.       Excuse me.    One dollar more?

    13     A.       Yes.

    14     Q.       Yes.   So if an end customer were to add Z-wave to the

    15     Alarm.com app to their home security system, Alarm.com would

    16     only receive one additional dollar for that; correct?

    17     A.       We would, from the dealer, that is correct.

    18     Q.       Let's turn to PTX-253.     I believe that was already

    19     admitted into evidence.

    20     A.       That would be in the other binder?

    21     Q.       Yes, sir.    It's in the other binder.

    22     A.       Yes.

    23     Q.       And this is the pricing list that you discussed in

    24     your direct testimony; correct?

    25     A.       Correct.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 235 of 316 PageID #:
                                   14551                                  477


     1     Q.      It's from 2014?

     2     A.      Yes.

     3     Q.      And in 2014, the service plans were a little

     4     different; right?

     5     A.      They were, yes.

     6     Q.      And at that time, advanced interactive didn't include

     7     Z-wave, did it?

     8     A.      No.

     9     Q.      It was just in the interactive gold package?

    10     A.      I'm trying to remember at that point.        Yes, that's

    11     true.

    12     Q.      And if you look at the difference between the prices

    13     of the interactive gold and the interactive advanced

    14     packages, you'd agree with me that that's only 70 percent --

    15     excuse me, 70 cents more?

    16     A.      Correct.

    17     Q.      So if an end user were to add Z-wave to their home

    18     security package with Alarm.com dealers in the 2014 time

    19     period, they'd only pay 70 -- excuse me, Alarm.com would

    20     only receive 70 additional cents from the dealer; correct?

    21     A.      If they moved up in packages, they're -- it would

    22     make most sense to do that, but you could add automation to

    23     the advanced package.      But we -- what we were trying to do

    24     with the interactive gold was package more features together

    25     and sell it in a more -- at a more competitive price.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 236 of 316 PageID #:
                                   14552                                  478


     1     Q.      So -- but the difference to Alarm.com between a

     2     customer who was signed up with interactive gold or advanced

     3     interactive, that would only be 70 cents; right?

     4     A.      Between those two packages, yes.

     5     Q.      Let's talk about Alarm.com's pricing strategy.

     6     Alarm.com changes its pricing plans based on market

     7     conditions; correct?

     8     A.      Well, I mean, we change pricing mostly based on

     9     dealer commitment and volume, but --

    10     Q.      That would include market conditions, you would agree

    11     with me?

    12     A.      I guess it could.

    13     Q.      And one factor that you consider in pricing would be

    14     pricing offered by competitors; right?

    15     A.      I think it would be probably be a consideration.

    16     Q.      And you're aware of what SecureNet's pricing is,

    17     that's something you have received intel on; correct?

    18     A.      Generally, I know we've received some intel on it.

    19     I'm not exactly sure what their pricing is.

    20     Q.      If you could flip to PTX -- excuse me one moment.          If

    21     you could flip to DTX-61 in your binder.

    22     A.      Yes.

    23                    MS. WHELAN:   Your Honor, I'd move to admit

    24     DTX-61 into evidence.

    25                    MR. YOON:   No objection, Your Honor.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 237 of 316 PageID #:
                                   14553                                  479


     1                     THE COURT:   All right.   Admitted without

     2     objection.

     3     BY MS. WHELAN:

     4     Q.       This is an email you forwarded to others at

     5     Alarm.com; correct?

     6     A.       Yes, it looks like it.

     7     Q.       And there's an attachment to this email, correct, if

     8     you flip to the second page?

     9     A.       I -- I think so.    Yes.

    10     Q.       And if you look down at the -- go back to the first

    11     page and look at the bottom email.        Mr. Gregory refers to

    12     that attachment as intel; is that correct?

    13     A.       Yes.   Yes.

    14     Q.       And that intel, if you flip back to the second page,

    15     that's SecureNet's price list for AIN; correct?

    16     A.       Yes.

    17     Q.       So it's useful to know what your competition does;

    18     correct?

    19     A.       I'm not sure if it's useful.      I mean, it was -- it

    20     was interesting information.

    21     Q.       Well, you'd agree with me that there's certainly

    22     nothing untoward about monitoring competitors' prices;

    23     right?

    24     A.       I think that we were given some pricing here.         I

    25     mean, it was interesting to see what that was.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 238 of 316 PageID #:
                                   14554                                  480


     1     Q.       And that's something that you'd expect companies to

     2     do in the industry if they had access to competitors'

     3     pricing, that would be something they'd be interested in;

     4     right?

     5     A.       I would think that you would look at it.

     6     Q.       You looked at it?

     7     A.       I did look at it.

     8     Q.       Mr. Natale, would you agree that a competitor's price

     9     isn't the only thing that Alarm.com takes into account to

    10     determine pricing?

    11     A.       I'm sorry.   Could you repeat the question?

    12     Q.       I said would you agree that a competitor's price

    13     isn't the only thing that Alarm.com takes into account when

    14     determining pricing?

    15     A.       Yes, definitely.

    16     Q.       I would like to briefly discuss dealer relationships.

    17     You would agree that there would be costs to dealers

    18     associated with switching end customers from one software

    19     provider to another; right?

    20     A.       You mean back end provider?

    21     Q.       Correct, like an Alarm.com?

    22     A.       There would be costs associated with it, yes.

    23     Q.       And you would agree with me that Alarm.com and

    24     Protect America discussed the potential of Protect America

    25     switching end customers and subscribers from SecureNet to
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 239 of 316 PageID #:
                                   14555                                  481


     1     Alarm.com in 2015; right?

     2     A.      I don't remember that specifically.

     3     Q.      Let's flip to PTX 264, which is in your other binder.

     4     It was the exhibit you were discussing with Mr. Yoon.

     5     A.      Okay.

     6     Q.      If you could take a look at the back of that, I

     7     believe it's the page, the Bates number that ends in 37887.

     8     And there is an e-mail from Mr. Spencer Wheelwright of

     9     Protect America; right?

    10     A.      I see an e-mail from him.

    11     Q.      If you go down to the middle, you see Alarm.com

    12     provides three scenarios with different numbers of active

    13     accounts at the end of 2016; correct?

    14     A.      Yes.

    15     Q.      And if you look at the top of the e-mail you can see

    16     the conversation was taking place in May of 2015?

    17     A.      Yes.

    18     Q.      And if I can have you flip a little further in the

    19     chain to the Bates page ending in 37885.

    20     A.      Okay.

    21     Q.      And this is an e-mail from Kevin Bradley?

    22     A.      Okay.

    23     Q.      And Mr. Bradley was the gentleman you were discussing

    24     in your direct examination?

    25     A.      Correct.    Yes.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 240 of 316 PageID #:
                                   14556                                  482


     1     Q.      And, if you look down to four lines down I see

     2     Mr. Bradley says, "Scenario 3 may be the conversion of all

     3     their SecureNet accounts."      Do you see that?

     4     A.      Yes.

     5     Q.      And would you agree with me that Mr. Bradley is

     6     referring back to the scenario 3 in the e-mail for

     7     Mr. Wheelwright at Protect America?

     8     A.      Yes, I believe so.

     9     Q.      So Mr. Bradley almost was contemplating that one of

    10     the three scenarios at Protect America would involve

    11     switching all of the SecureNet accounts to Alarm.com;

    12     correct?

    13     A.      My understanding is all the accounts going forward,

    14     so moving to the Alarm.com platform I think is what he's

    15     saying here.

    16     Q.      So conversion?

    17     A.      Well, conversion to me would mean taking over old

    18     accounts or existing accounts and moving them on to our

    19     platform.    But I think he's talking about moving forward and

    20     using us as the platform.

    21     Q.      Right.   And Mr. Bradley uses the term conversion

    22     here; right?

    23     A.      He may have.     I don't know.

    24     Q.      He says scenario 3 may be the conversion of all of

    25     their SecureNet accounts.      And you said conversion would
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 241 of 316 PageID #:
                                   14557                                  483


     1     mean transferring old accounts and new accounts; correct?

     2     A.        I don't think he meant that.     I think he means in

     3     terms of conversion, converting the business to Alarm.com as

     4     we move forward.     I don't think he -- I don't think they

     5     would have been able to convert the old accounts very

     6     easily.

     7     Q.        Well, Alarm.com was so interested in getting Protect

     8     America business, doing this conversion as Mr. Bradley said

     9     that Protect America offered -- excuse me, Alarm.com offered

    10     Protect America a discount; correct?

    11     A.        I believe we did, yes.

    12     Q.        In fact, Alarm.com offered Protect America twelve

    13     months of free service for competitive takeovers; right?

    14     A.        That might be true, if it's in the document.

    15     Q.        It is.   If I can direct your attention to the page

    16     ending the 37883.

    17     A.        Okay.

    18     Q.        And in the middle of the page, middle e-mail,

    19     Mr. Martin Herbert wrote -- just for the jury, who is

    20     Mr. Herbert?

    21     A.        Marty Herbert is one of the account leaders at the

    22     time.   He was heading our corporate account.

    23     Q.        And he wrote, "We showed him a $99 direct price for

    24     new Verizon radios and twelve months of free service for

    25     competitive takeovers."
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 242 of 316 PageID #:
                                   14558                                  484


     1     A.      Yes.

     2     Q.      So it's fair to say that in discussions with Protect

     3     America, Alarm.com offered them twelve months of free

     4     service for competitive takeovers?

     5     A.      I think what the offer was is that we would provide

     6     free service for some period of time, I don't know what that

     7     was, as a conversion incentive to move over.

     8     Q.      And the e-mail says twelve months of free service;

     9     correct?   Do you see that?

    10     A.      Oh, yes.

    11     Q.      But even though Alarm.com offered Protect America

    12     twelve months of free service, Protect America did not

    13     switch from SecureNet to Alarm.com; correct?

    14     A.      That's true.

    15     Q.      Mr. Natale, dealers will partner with multiple

    16     companies at once?

    17     A.      They can.

    18     Q.      So, for example, a dealer will work with Honeywell or

    19     SecureNet, but also work with Alarm.com; correct?

    20     A.      Yes.

    21     Q.      Slomin's is a dealer; correct?

    22     A.      They are a dealer.

    23     Q.      And Slomin's is not an Alarm.com customer; correct?

    24     A.      No.

    25     Q.      And at some point Alarm.com and SecureNet were both
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 243 of 316 PageID #:
                                   14559                                  485


     1     competing for Slomin's business?

     2     A.      Well, we were competing for their business.          I'm not

     3     sure when SecureNet got involved with that account.

     4     Q.      But ultimately Slomin's chose to go with SecureNet;

     5     correct?

     6     A.      They did.

     7     Q.      Mr. Natale, Alarm.com has lost customers to

     8     Honeywell; correct?

     9     A.      We probably have.

    10     Q.      For example, you lost with ADS?

    11     A.      Yes.

    12     Q.      ADS is a dealer in Nashville?

    13     A.      That's correct.

    14     Q.      And they were using Alarm.com?

    15     A.      Yes.

    16     Q.      With hundreds of accounts on a monthly basis;

    17     correct?

    18     A.      Well, they were a Honeywell dealer and they started

    19     using some Alarm.com, and then decided to move all over to

    20     Honeywell to consolidate the business.        But it was a

    21     Honeywell account that we won partially and then they moved

    22     back to Honeywell.

    23     Q.      They switched back to Honeywell?

    24     A.      They did.

    25     Q.      Is if SecureNet loses this case and goes out of
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 244 of 316 PageID #:
                                   14560                                  486


     1     business as a result of this litigation --

     2                   MR. YOON:    Objection, Your Honor.      Side-bar.

     3                   THE COURT:    Yes.

     4                   (Side-bar discussion:)

     5                   MR. YOON:    The law is very clear, they can't

     6     argue that we're going to drive them out of business because

     7     of this lawsuit.     He mentioned in their opening how they

     8     would go out of business in the question, that's an improper

     9     question.

    10                   THE COURT:    What do you have to say?

    11                   MS. WHELAN:    I was simply asking if they

    12     didn't --

    13                   THE COURT:    What was the question?

    14                   MS. WHELAN:    I was going to ask if there would

    15     still be competitors, other competitors in the market.

    16                   THE COURT:    I'm going to sustain the objection

    17     to that question.     I mean, I don't get what the relevance of

    18     it is.

    19                   (End of side-bar.)

    20     BY MS. WHELAN:

    21     Q.       There are many competitors in the market other than

    22     SecureNet; correct?

    23     A.       I guess it depends on how you define many.        There are

    24     a handful that we compete against for our type of services.

    25     Q.       Like Honeywell?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 245 of 316 PageID #:
                                   14561                                  487


     1     A.      Like Honeywell, yes.

     2     Q.      And like Telular?

     3     A.      Right.

     4     Q.      And like Rein?

     5     A.      I wouldn't say we compete with Rein.

     6     Q.      They're competitor in the market, though?

     7     A.      Well, they don't compete for what we sell to.          We

     8     sell to dealers.     So they are not currently in that market.

     9     They could be a competitor at some point, but I don't think

    10     they are currently.

    11     Q.      But you would agree that other than SecureNet, there

    12     are other competitors?

    13     A.      Yes.

    14                    MS. WHELAN:    No further questions.

    15                    THE COURT:    Any redirect?

    16                    MR. YOON:    Just real short, Your Honor.

    17                          REDIRECT EXAMINATION

    18     BY MR. YOON:

    19     Q.      If I could have DTX 302 on the screen.        And this was

    20     in the cross-examination binder, sir.

    21     A.      I have it.

    22     Q.      And sir, if you could expand the residential

    23     interactive plan.

    24                    Sir, there was a discussion about the pricing of

    25     the difference between the interactive and the interactive
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 246 of 316 PageID #:
                                   14562                                  488


     1     with automation.     There is a reference to $7.15 and $8.15.

     2     Do you see that?

     3     A.      I do.

     4     Q.      Do you recall there was a discussion of a dollar

     5     difference, do you recall that?

     6     A.      Yes.

     7     Q.      But it's $8.15 per month; correct, sir?

     8     A.      That's correct.

     9     Q.      And $7.15 per month; correct?

    10     A.      Yes, sir.

    11     Q.      And what's the average length of a subscriber

    12     contract, sir?

    13     A.      I think the industry average is about eight years.

    14     Q.      So if you multiply eight times twelve, you get

    15     ninety-six; correct?

    16     A.      Yes.

    17                     MR. YOON:    Thank you.

    18                     THE COURT:   All right.   Mr. Natale, you may step

    19     down.   Watch your step.       And careful.

    20                     THE WITNESS:    Thank you.

    21                     I leave this here.

    22                     THE COURT:   Leave it.    Other people will take

    23     care of it.

    24                     MR. YOON:    Thank you, Mr. Natale.

    25                     Your Honor, we're going to call our next witness
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 247 of 316 PageID #:
                                   14563                                  489


     1     for direct examination, our damages expert, Brett Reed.

     2                    THE COURT:   Okay.

     3                    THE CLERK:   Please state and spell your full

     4     name for the record.

     5                    THE WITNESS:   Brett Reed.

     6                    MR. YOON:    This is only for reference, Your

     7     Honor.   We're not going to be using these many documents.

     8     I'm not going to make your clerk open them up.          These are

     9     just foundational purposes.

    10                         DIRECT EXAMINATION.

    11                    MR. YOON:    Has Mr. Reed been sworn in?

    12                    THE COURT:   Yes.

    13                    MR. YOON:    Thank you.

    14     BY MR. YOON:

    15     Q.       Mr. Reed, could you please introduce yourself to the

    16     jury, please?

    17     A.       Yes, good afternoon.      My name is Brett Reed.    I'm

    18     from Pasadena, California.      I'm an economist.     I work with a

    19     company call Competition Economics.

    20     Q.       What are you here to address today?

    21     A.       I'm here to address damages.      And in a patent case

    22     like this, damages experts such as I address adequate

    23     compensation for the alleged infringer to pay the patent

    24     owner, that's what I'm analyzing for damages.

    25     Q.       Mr. Reed, what's your area of expertise?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 248 of 316 PageID #:
                                   14564                                  490


     1     A.      I'm an economist and my experience over the last

     2     thirty-four years has been working on various matters

     3     relating to intellectual property valuation and other

     4     damages issues.     Occasionally it leads to my work on large

     5     patent infringement cases and sometimes I testify in United

     6     States District Court like this addressing my opinions about

     7     patent damages.

     8     Q.      And sir, approximately how many years have been doing

     9     patent damages analysis?

    10     A.      When I started work as an economic consultant right

    11     out of college, I started working on patent infringement

    12     matters.   It's been almost thirty-five years.

    13     Q.      How are you being compensated in this case, sir?

    14     A.      My firm is compensated for the time that's put into

    15     the project by myself and people at my firm that help assist

    16     me.

    17     Q.      What rate are you charging, sir?

    18     A.      My rate is $575 per hour.

    19     Q.      And is that your customary rate?

    20     A.      That is my customary rate.

    21     Q.      Is what you're being paid dependent in any way on the

    22     outcome of this case?

    23     A.      No, it's not.

    24     Q.      Can you tell me a little bit about your educational

    25     background?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 249 of 316 PageID #:
                                   14565                                  491


     1     A.      Yes.   I received a bachelors degree in economics and

     2     geography from the University of California.         I went into

     3     the Ph.D. program at UCLA, Ph.D. program in economics and

     4     there I received a masters degree in economics.          I was a

     5     teaching associates for two years.

     6                    MR. YOON:    At this time we would like to offer

     7     Mr. Brett Reed as a qualified expert in the field of

     8     economics and damages for the purposes of offering testimony

     9     regarding the patent reasonable royalty and lost profit

    10     damages in this case.

    11                    MR. CAMPBELL:   No objection.

    12                    THE COURT:   All right.    You may proceed.

    13     BY MR. YOON:

    14     Q.      Mr. Reed, could you briefly describe for the jury

    15     what you did to form your opinions in this case?

    16     A.      Yes.   I did a substantial amount of analysis and

    17     review of documents and data, including depositions that

    18     were available in this case, financial records from both

    19     Alarm.com, from iControl, from SecureNet.         I reviewed

    20     marketing materials, proposals and forecasts that were

    21     provided by these companies.       And a substantial amount of

    22     research of the underlying market conditions, including

    23     review of a lot of SalesForce.com documents of Alarm.com

    24     where it's addressing the interaction with the dealers about

    25     the competitive environment.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 250 of 316 PageID #:
                                   14566                                  492


     1     Q.      And sir, did you do anything to have an

     2     understanding, basic understanding of the technical issues

     3     in this case?

     4     A.      Well, in that regard, I'm an economist, so I rely on

     5     the technical experts.      In this case I had a meeting with

     6     Dr. Clark who you heard testify, and he provided me his

     7     opinions about the issues of the technical side, his

     8     opinions about infringement.       I also reviewed depositions of

     9     some of the company personnel and I had conversations with

    10     Mr. Bradley who you just heard about and Mr. Natale who you

    11     just heard testimony from.

    12     Q.      And did you have discussions with anyone else in

    13     forming your opinions?

    14     A.      Yes.    I also had discussions with Mr. Dawes who was

    15     the iControl CEO who you all heard testify yesterday.

    16     Q.      Now, as part of your review and analysis, Mr. Reed,

    17     did you review a substantial number of documents?

    18     A.      I did.   A large number of subscriber data, pricing

    19     data, large number of different types of documents going to

    20     the issues of financials and market issues.

    21                    MR. YOON:   At this time, Your Honor, we would

    22     like to move into evidence PTX 47, 48, 64 to 123, 206, 386,

    23     397, 434, 473, 871, and 800 to 826 into evidence.

    24                    And 781 into evidence.

    25                    MR. CAMPBELL:   No objection.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 251 of 316 PageID #:
                                   14567                                  493


     1                    THE COURT:   Well, are these these boxes here?

     2                    MR. YOON:    Yes, Your Honor.

     3                    THE COURT:   So what is the point?      Presumably

     4     you have some summaries.      Nobody is ever going to look at

     5     these boxes.    Why are you moving these into evidence?

     6                    MR. YOON:    And I understand, Your Honor.      I must

     7     apologize if I'm anally retentive.        I assume that we do have

     8     summaries.    We're going to be going over the summaries.          And

     9     I don't think it's disputed that Mr. Reed looked at them.

    10     We just were establishing a record.        That was the only

    11     reason.

    12                    THE COURT:   Okay.   Well, I'm going to hold off

    13     on admitting them because if I admit them at some point,

    14     then I'm going to be giving them to the jury.         And I just

    15     think that's not a good idea.

    16                    So if you need them when you're finished, you

    17     can bring it back.     But I don't think you're going to need

    18     them, and I don't think, if the defendant is planning to do

    19     the same thing, they're going to need it, either.

    20                    MR. YOON:    Understood, Your Honor.     We don't

    21     plan on making anyone go through all the boxes.

    22     BY MR. YOON:

    23     Q.        Mr. Reed, just to make clear on the record, when you

    24     formed your opinions in this case, what were the types of

    25     documents you relied on with respect to your reasonable
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 252 of 316 PageID #:
                                   14568                                  494


     1     royalty and lost profit analysis?

     2     A.        Well, in addition to review of documents that would

     3     go to determination of a royalty rate for my royalty

     4     opinion, which I'll be addressing in a little bit, I

     5     reviewed a substantial amount of information about the plans

     6     that were being offered.      You heard a little bit about that

     7     with Mr. Natale's testimony.

     8                    I looked at the data from SecureNet that showed

     9     the number of subscribers every month for the different

    10     accounts.    And that was part of the information I analyzed

    11     for purposes of assessing the reasonable royalty and the

    12     lost profit damages that I will be addressing.

    13     Q.        Well, let's go to the summary information, instead of

    14     the documents, Mr. Reed.      Can we have Slide 1 on the screen,

    15     please?

    16                    Mr. Reed, what types of damages are included in

    17     your analysis with regards to damages in this case?

    18     A.        My analysis includes two types which are typical on

    19     assessing a patent infringement damages case.         One is

    20     reasonable royalty, and the other is lost profits.

    21                    And this shows the summary of my analysis.        The

    22     lost profit damages are $14.54 million.        And the reasonable

    23     royalty damages are 5.54 million.

    24                    I should make a note that under the patent

    25     statute, a patent owner's entitled to no less than a
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 253 of 316 PageID #:
                                   14569                                  495


     1     reasonable royalty.     So I -- I analyzed the lost profit

     2     damages, and I'm going to address certain damages.

     3                   The lost profits don't apply to all the

     4     infringing activity.     Then with the remaining portion,

     5     reasonable royalty applies.

     6     Q.      And Mr. Reed, for what period of time did you do a

     7     lost profit analysis?

     8     A.      The lost profit damage period is limited to the

     9     period beginning March 8th, 2017.       That's the date which

    10     Alarm.com obtained ownership of the patents-in-suit, and

    11     that's when the accounting for lost profits begins.

    12     Q.      And what time period is covered by your reasonable

    13     royalty analysis?

    14     A.      This particular calculation which totals $20.1

    15     million, the reasonable royalty starts in September of 2014.

    16     That's the date in which the original lawsuit was filed that

    17     you heard Mr. Dawes address, and when the -- two of the

    18     patents, the '844 and '619 patents were identified to

    19     SecureNet.

    20     Q.      And, sir, in your analysis, what assumptions, if any,

    21     were you required to make?

    22     A.      There's important assumptions that every damage

    23     analyst is required to assess in a patent infringement case,

    24     and that is if the patents are viewed valid and that the

    25     patents are viewed infringed.       There's not questions about
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 254 of 316 PageID #:
                                   14570                                  496


     1     that.

     2                    In the real world, parties will often debate

     3     those issues, and it has an important implication on value.

     4     In the patent damages analysis, we assume the patents are

     5     valid.   We assume the patents are infringed.

     6     Q.       And if we could go to the next slide.       Now, how did

     7     you determine -- so what methodology did you use to

     8     determine the calculation of a reasonable royalty?

     9     A.       This is common methodology used.      We're talking about

    10     150 matters as an expert in patent infringement matters.

    11                    Every single one analyzes this form of damages,

    12     Georgia-Pacific factors.      It comes from a famous case law

    13     called the Georgia-Pacific case.

    14                    Fifteen economic, licensing and financial

    15     factors to evaluate.     And it shows some of these different

    16     factors grouped by type because it's often convenient to

    17     look at them in these -- in this group of five.          And they're

    18     often analyzed in the context of the 15th factor, which I'll

    19     discuss in a matter, which is called a hypothetical

    20     negotiation.

    21     Q.       Now, you analyzed all 15 factors, sir?

    22     A.       I analyzed all 15 as part of my analysis.

    23     Q.       And which factors did you consider to be most

    24     significant for the calculation of a reasonable royalty?

    25     A.       Well, there were three in particular.       The commercial
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 255 of 316 PageID #:
                                   14571                                  497


     1     relationship, the competitive relationship here between the

     2     parties, the licensing issues, and then the -- what I'm

     3     calling this blue slice of pie, popularity of patented

     4     invention.    The alternative set would be available from the

     5     prior art, sometimes called non-infringing alternatives and

     6     the profitability associated with it.

     7     Q.      If we could go to the next slide, Mr. Reed, you

     8     mentioned.    What is the hypothetical negotiation?

     9     A.      So it's this hypothetical context that, for purposes

    10     of assessing reasonable royalty damages, we assume that the

    11     patent owner and the party that's going to introduce a

    12     product that's going to be viewed infringing, that they sit

    13     together at a table like I'm showing you on this exhibit and

    14     negotiate about whether reasonable royalty would be -- would

    15     be taken into account, the considerations of both parties.

    16                   So here another aspect is this takes place just

    17     before the date of the first infringement, which would be,

    18     in this case, just before the patents issued.         So we have

    19     iControl which was the owner of the patents at the time, and

    20     SecureNet which is getting ready to face the situation where

    21     its product is going to be infringing these new patents that

    22     are being issued.

    23                   They have to sit down and agree to what a

    24     reasonable royalty would be.       So iControl provides patent

    25     technology to SecureNet in the form of a license.          SecureNet
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 256 of 316 PageID #:
                                   14572                                  498


     1     pays a royalty payment to iControl.

     2     Q.      If we can have the next slide, Slide 4, please.          Now,

     3     Mr. Reed, you were present during the opening statement in

     4     this case?

     5     A.      I was, yes.

     6     Q.      And do you recall that SecureNet put up this slide?

     7     And you also heard testimony about this KPMG report; do you

     8     recall that?

     9     A.      Yes.   To be clear, they put up the slide that's the

    10     small portion on the left-hand side, and I've added notes in

    11     my slide.    But, yes, this was a slide that was put up by

    12     SecureNet.

    13     Q.      Now, in your analysis, did you become aware of the

    14     KPMG report?

    15     A.      I did become aware of it as a deposition exhibit.

    16     Yes.

    17     Q.      And so what relevance do you believe that the KPMG

    18     report has to your reasonable royalty analysis in this case?

    19     A.      I don't think it has any relevance to any reasonable

    20     royalty analysis.     It provides certain information about the

    21     acquisition, but it doesn't address the right questions.

    22     Q.      And so why do you believe that it's not relevant to

    23     the reasonable royalty analysis with respect to the

    24     Georgia-Pacific factors, for example?

    25     A.      Well, for example, it doesn't address the
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 257 of 316 PageID #:
                                   14573                                  499


     1     Georgia-Pacific factors.      There's no assessment of the

     2     impact of SecureNet's infringement on either iControl or

     3     Alarm.com.     And in fact, the KPMG study didn't even address

     4     this, the SecureNet lawsuit.

     5     Q.      Now, does the KPMG study at any point assess what a

     6     reasonable royalty would be for SecureNet?

     7     A.      No.    It did not address the specific facts of this

     8     case.

     9     Q.      Does the KPMG analysis assume the validity and

    10     infringement of the patent?

    11     A.      No, it doesn't.     Again, that's a very important

    12     element of a patent infringement damages matter.

    13     Q.      And we'll come back to it with respect to lost

    14     profits, but just because it's on the slide right now:           Does

    15     the KPMG analysis include any type of lost profit

    16     calculation?

    17     A.      No, it doesn't.     It doesn't address the Panduit

    18     factors which I'll address later in my opinion.

    19     Q.      Let's go to Slide 5, please.       Now, Mr. Reed, in your

    20     opinion, what were the most important factors that would

    21     have driven the hypothetical negotiation between iControl

    22     and SecureNet at the date of the first infringement?

    23     A.      Yes.    I suggested a little bit of thia answer in the

    24     previous question and answer, but the number one item is the

    25     competitor relationship between SecureNet and iControl.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 258 of 316 PageID #:
                                   14574                                  500


     1     IControl had established relationships with ADT.          And then

     2     in 2012-2013, it was establishing a relationship with

     3     Telular.   We heard some about this testimony with respect to

     4     testimony from Mr. Dawes.

     5                    These were very important relationships for

     6     iControl, and these would have been foremost in iControl's

     7     mind when they would be negotiating with another company

     8     that would be attempting to compete with iControl and its

     9     critical customers.

    10                    The second element is that I have information in

    11     this case available about industry royalty rates for

    12     important licenses between an important license between

    13     Alarm.com and a company called Vivint, which is another very

    14     large security provider that uses Alarm.com technology and

    15     that provides information about royalty rates.          That's very

    16     informative.

    17                    And then the third is that SecureNet has a lack

    18     of ability of non-infringing alternative.         This was

    19     addressed by Dr. Clark in his testimony.

    20                    So what that means is that there's not some way

    21     that SecureNet could modify its product and offer something

    22     that would be acceptable to its dealers and to the end

    23     customers.    Thus, there's not going to be an easy

    24     alternative for them to be able to use that in negotiating

    25     with iControl to try to lower the royalty rate.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 259 of 316 PageID #:
                                   14575                                  501


     1     Q.      Now, sir, you mentioned there that Alarm.com-Vivint

     2     patent license.     Do you see that?

     3     A.      I do.

     4     Q.      Did that license involve the patents that we're

     5     talking about today?

     6     A.      No.     It involved the Alarm.com patents that was also

     7     a cross license with respect to certain Vivint patents and

     8     patent applications.     But I believe it's still relevant to

     9     my analysis.

    10     Q.      And that's what I wanted to ask you:        Even though it

    11     didn't involve the patents in this case, as a damages

    12     economic expert, why would you look at a license agreement

    13     like the Vivint license?

    14     A.      Well, more generally because it relates to important

    15     information about the industry.       But in this case, it goes

    16     further than that.     You've heard about testimony about a

    17     license agreement that came about in settlement between

    18     Alarm.com and iControl.      And what you heard is that iControl

    19     licensed its patents to Alarm.com.        And in exchange for

    20     that, Alarm.com licensed its patents back to iControl.

    21                     That establishes economic comparability under my

    22     analysis.     And, thus, when we analyze the value of the

    23     iControl patents, you would look at Alarm.com patents as

    24     they were licensed to Vivint.

    25     Q.      Now, sir, you had a reference up there to $1.50 per
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 260 of 316 PageID #:
                                   14576                                  502


     1     subscriber per month.      What are you referring to there?

     2     A.      What I am referring to there is part of my opinion on

     3     the reasonable royalty.      Often a reasonable royalty can be

     4     viewed as a payment that would be made, a frequently on a

     5     monthly basis or on an annual basis where you apply a

     6     royalty rate times the base of something.         So it could be

     7     $1.50 per subscriber a month applied to all the infringing

     8     subscribers.    It could be a percentage rate that is applied

     9     to revenue.    But the idea is that you would have a monthly

    10     or annual payment occurring year after year.

    11     Q.      And the basis of your analysis would be the form of

    12     royalty paid by SecureNet?

    13     A.      In my analysis, the form of the royalty would be very

    14     similar to many of the other agreements that I've seen and

    15     that I'll be addressing, a royalty that is a per month per

    16     subscriber royalty.     And specifically, in this case, $1.50

    17     per subscriber a month.

    18     Q.      Now, going to the first factor, the competitive

    19     relationship between the parties, how does that impact your

    20     analysis, sir?

    21     A.      Well, it gets to the specifics of what iControl was

    22     doing in the marketplace during this time, this relevant

    23     time period.

    24                    And what iControl had done, you heard the

    25     testimony, is that it entered into a relationship with ADT,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 261 of 316 PageID #:
                                   14577                                  503


     1     which was really critical to the success of iControl.           And

     2     there are very specific aspects of that agreement that are

     3     important.

     4     Q.      And if we can go to the next slide.        Can you tell the

     5     jury about the iControl agreement with ADT and how it

     6     affected your analysis?

     7     A.      Yes.   So the agreement between iControl and ADT, it's

     8     more than a patent license.       It covers software, services,

     9     and other things.     But it was a critical agreement for

    10     iControl, so it has a very large consideration in the

    11     assessment of a royalty that might apply between iControl

    12     and a competitor, SecureNet.       The iControl-ADT Master

    13     Services Agreement included terms such as most favored

    14     customer pricing.

    15                    So if iControl did something with another

    16     company, another competitor, for example, ADT would have the

    17     right to say, I demand better terms than that.          This would

    18     be important for the considerations of iControl if it would

    19     be dealing with any other company.

    20                    It also included excluded customers.       In other

    21     words, ADT said, I'm going to give you a lot of business,

    22     iControl, but I don't want you working with certain

    23     companies that I would view as competitors.         Those companies

    24     included Protect America, Slomin, Protection 1, and Mony

    25     which became -- now it's known as Brinks.         So this is a very
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 262 of 316 PageID #:
                                   14578                                  504


     1     important consideration.      IControl would have to be very

     2     careful when it deals with anybody else.

     3     Q.      And, sir, did you come across information in your

     4     analysis with regards to iControl's success with ADT?

     5     A.      Absolutely.    And you heard the testimony from

     6     Mr. Dawes, but I have a chart that demonstrates this.

     7     Q.      And could we have Slide 7?       What does this slide

     8     show, sir?

     9     A.      So this shows two things.      The red line shows the

    10     quarterly revenue that iControl earned from services it was

    11     providing to ADT.     And you can see that starting back in

    12     2010, it was a relatively small amount.        ADT kept adding

    13     more and more subscribers with the Pulse product.          And the

    14     revenues started increasing by -- by 2000.

    15                   The blue bars showing another aspect, which is

    16     what portion of the Pulse services are interactive, advanced

    17     interactive capabilities like Z-wave and video, and then

    18     other aspects like video.

    19                   And so that shows -- and that's a percentage

    20     going from zero percent up to about 45, 46 percent.          So that

    21     meant over this time period, more and more ADT customers

    22     were using advanced interactive capabilities and video.

    23     That was helping the success of this product and the growth

    24     of the revenues that iControl was earning.         And it shows the

    25     very significant importance of the ADT account to iControl.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 263 of 316 PageID #:
                                   14579                                  505


     1     Q.        So looking at the first quarter of 2010, roughly,

     2     what percentage of ADT customers were using the interactive

     3     and video services?

     4     A.        It would be pretty much zero until around 2013 time

     5     period.    And around that time period, there was a dramatic

     6     -- started to be a dramatic increase in the number of

     7     advanced interactive and video users.

     8     Q.        And, sir, you saw that the deal with iControl, the

     9     Connect business being acquired by Alarm.com, you saw that

    10     that was announced in the June 2016 time frame?

    11     A.        That's right.   It was announced in about June 2016

    12     and completed in March of 2017.

    13     Q.        So, roughly, at the time that the deal was announced,

    14     what percentage of the ADT customers had moved to the

    15     interactive and video services?

    16     A.        It was about 45 percent.

    17     Q.        And that's from zero in 2010?

    18     A.        Yes, that's correct.

    19     Q.        Now, let's go to the next slide.     Now, you mentioned

    20     another company called Telular.       Why was Telular relevant to

    21     your analysis?

    22     A.        Telular is another situation where iControl was

    23     working with the company providing the software, but also

    24     protected by the patents.      And Telular was the hope for

    25     iControl to compete in the dealer channel.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 264 of 316 PageID #:
                                   14580                                  506


     1                   The dealer channel is where Alarm.com has had

     2     success.   It's where SecureNet has had success.         And Telular

     3     was a company that had been in the industry, had some

     4     success.

     5                   And then they turned to iControl to be able to

     6     do the advanced interactive and video capabilities.

     7     Q.      Now, in the hypothetical negotiation that we've been

     8     talking about, are you familiar with the terms willing

     9     licensor, willing licensee?

    10     A.      Yes, I am.

    11     Q.      What do you understand that to mean in the context of

    12     the hypothetical negotiation of the two people sitting at

    13     the table?

    14     A.      Well, what it -- it's part of this Georgia-Pacific

    15     assessment.    It was -- and this factor 15, this hypothetical

    16     negotiation and the idea is that the parties would have to

    17     be willing to enter into an agreement before the

    18     infringement would begin and that both parties would have to

    19     consider the important significance of what would happen if

    20     a license was granted and the implications of that.

    21     Q.      Can you go to the next slide, Mr. Smith.         Now in this

    22     hypothetical negotiation, you had to have a willing licensor

    23     and a willing licensee; is that correct?

    24     A.      That's what the Georgia-Pacific framework specifies,

    25     yes.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 265 of 316 PageID #:
                                   14581                                  507


     1     Q.       So as a result of this negotiation, the parties would

     2     have to come up with an agreement?

     3     A.       That's correct.

     4     Q.       But what would iControl's interest be at the time of

     5     the hypothetical negotiation with respect to licensing a

     6     competitor?

     7     A.       Well, iControl's considerations are first and

     8     foremost this relationship with ADT, also reflected into its

     9     agreement with Telular.      For example, in the Telular

    10     agreement, iControl said you cannot deal with Protect

    11     America.    That is an exclusive party with respect to ADT, so

    12     Telular, you also cannot deal with Protect America, and

    13     others as well, like Protection One.

    14                    So that's a reflection of the consideration of

    15     this ADT agreement to what iControl is thinking about when

    16     it enters into this agreement.       And iControl generally did

    17     not want to license its patent technology to competitors.

    18     It wanted its patented technology to protect its

    19     relationship with companies like ADT and Telular.

    20     Q.       What impact would that have had on the type of

    21     royalty that iControl would have been willing to enter into?

    22     A.       IControl would be looking for a royalty rate that

    23     would be consistent with its ADT deals and the Telular

    24     deals.     So even though those are not what might be called a

    25     bare patent license agreement because ADT also got services,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 266 of 316 PageID #:
                                   14582                                  508


     1     ADT also got software, the consideration of those most

     2     favored pricing terms, the excluded customer terms would

     3     have been very important consideration for iControl.

     4     Q.      If we could go to the next slide.

     5                    Now, sir, we have been talking about all the

     6     factors.    How did you weigh these factors together?

     7     A.      Well, these factors and others are weighed, but this

     8     one is reflecting the licensing issues, iControl's policies,

     9     iControl's other licensing programs and the commercial

    10     relationship.    And so, for example, I considered the blue

    11     boxes here which are some of the negatives to iControl if

    12     it's going to willingly grant a license to a competitor.

    13                    And, for example, the bottom blue box risks

    14     goals in the dealer channel by licensing a competitor.           This

    15     would impact its relationship with Telular.         The one right

    16     above that, risks the $2 million prepayment that Telular

    17     made to iControl which is very important revenue in that

    18     early period when the revenues were relatively low for

    19     iControl.    Risk that future success with ADT that is tens of

    20     millions of dollars to iControl, these are critical issues

    21     to iControl.    Those points need to be taken into account.

    22                    The offset would be if I'm going to grant this

    23     license to SecureNet, what can I get back from SecureNet.

    24     And SecureNet wouldn't have had cash for an upfront payment,

    25     couldn't pay $2 million upfront like Telular did.          So the
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 267 of 316 PageID #:
                                   14583                                  509


     1     primary posit would be whatever royalties that would be paid

     2     over time by SecureNet to iControl.

     3     Q.      At the time of the hypothetical negotiation, who was

     4     the primary customer for the Connect business?

     5     A.      The primary customer was ADT.

     6     Q.      And over the entire period of time that the Connect

     7     business has been in operation, who has been the primary

     8     customer?

     9     A.      ADT was the driving force.       That's consistent, you

    10     heard the testimony from several witnesses addressing that

    11     ADT is the largest security provider in North America.

    12     Q.      How would the reasonable royalty have to balance the

    13     business risk to iControl?

    14     A.      To balance those risks, iControl would have to seek a

    15     reasonable royalty of the subscriber fee, per subscriber per

    16     month that ADT would not object to, that ADT wouldn't come

    17     back and say wait a minute, you offered a patent license for

    18     this fee, I want that, those terms, and I'm going to find my

    19     own ways to service my customers.       That would be disastrous

    20     for iControl.    It's a primary consideration for the

    21     reasonable royalty.

    22     Q.      If we go to the next slide.

    23                   Well, did you consider SecureNet's licensing

    24     history in your analysis?

    25     A.      I did.   But SecureNet does not enter into any license
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 268 of 316 PageID #:
                                   14584                                  510


     1     agreements.    You heard the testimony on video from Mr. Rose

     2     who is one of the executives at SecureNet.         So there were no

     3     license agreements that SecureNet had entered into.

     4     Q.      At the time of the hypothetical negotiation, did

     5     SecureNet have any policies with respect to licensing

     6     patents?

     7     A.      Mr. Rose said no, there were no policies either for

     8     its patents or for licensing in patents.

     9     Q.      Well, sir, what impact did the Alarm.com/Vivint

    10     license have as you talked about with ADT already?

    11     A.      The Alarm.com patents have the economic comparable to

    12     the iControl patents.      So I was able to analyze the

    13     agreement.    It was a patent license between Alarm.com and

    14     Vivint and I lay it down in this chart some of the important

    15     factors there.

    16                   First of all, it was a cross license.        So in

    17     addition to providing rights to Alarm.com patents to Vivint,

    18     Alarm.com also got certain rights back from Vivint.          That's

    19     an important distinction.

    20                   Vivint agreed to pay $1 per customer per month

    21     for a patent license for each Vivint customer, so Vivint is

    22     a dealer and for their particular customers they would agree

    23     to pay $1 per month per subscriber, but if Vivint wants to

    24     supply other dealers, what's called here a non-Vivint

    25     account, then the royalty would be as high as $2.50 per
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 269 of 316 PageID #:
                                   14585                                  511


     1     patent per month for the subscriber license.         There was also

     2     a consideration, if Vivint had to get another license,

     3     Alarm.com gave consideration, we'll lower our royalty rate

     4     to $2.07, this provides a range of royalty rates per

     5     subscriber per month per technology.

     6     Q.      Let's go to the next slide.

     7                   Did the Vivint/Alarm.com license play any type

     8     of benchmarking role to confirm your reasonable royalty

     9     analysis?

    10     A.      Another part of the Georgia-Pacific factors, what is

    11     shown in the midpoint, for example, in this $1 and $2.07

    12     rates was $1.50.     I also compared other similarities and

    13     differences between this agreement and a hypothetical

    14     agreement between iControl and SecureNet.         And it suggested

    15     at least $1.50 as a reasonable royalty for this case.

    16     Q.      Could we have the next slide, please.

    17                   Sir, let's talk a little bit more about

    18     SecureNet.    What role did SecureNet's participation with

    19     security dealers and security providers play in your

    20     analysis?

    21     A.      Well, that's several different aspects.         Part of the

    22     aspects go to the way it marketed its products.          The way it

    23     marketed its pricing.      The impact it had on Alarm.com with

    24     respect to Alarm.com accounts.       Here I'm focusing on

    25     iControl, and what it really goes to is the success of
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 270 of 316 PageID #:
                                   14586                                  512


     1     SecureNet winning dealer accounts by offering these advanced

     2     interactive video capabilities as part of its platform.

     3     Q.      If we could go to PTX 38, the replacement memorandum

     4     that's already been admitted into evidence.         And if we go to

     5     page 095244.    If you could blow up that.

     6                    What is this summary from the SecureNet

     7     financial document show?

     8     A.      This is showing the growth and then the projected

     9     growth in revenue and revenue per head and EBITDA which is a

    10     measure of profitability.      It shows that SecureNet was

    11     showing revenue growth and also future profitability as it

    12     gained scale of more and more customers, upgraded to more

    13     advanced capabilities, more video capabilities, so that the

    14     revenue per subscriber went up.

    15     Q.      Did you see the services revenue?

    16     A.      Yes.   At the very top.     So it shows revenue in 2016

    17     of 4.5 million with a projection that would increase

    18     substantially by 2020, 2021.

    19     Q.      And do you understand that services revenue relates

    20     to the accused products in this case?

    21     A.      Well, it relates to the platform that's being offered

    22     by SecureNet and that includes the complete interactive, one

    23     of the accused aspects and interactive with video.

    24     Q.      Sir, there has been some discussion about

    25     profitability, but what has been consistently SecureNet's
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 271 of 316 PageID #:
                                   14587                                  513


     1     gross margin profits with respect to that profit line?

     2     A.      Its gross margin has been consistently about 64, 66

     3     percent, which is a particularly large margin, especially

     4     given that they are using a low price strategy, a strategy

     5     that they're trying to undercut Alarm.com pricing.

     6     Q.      If we could now go to page 952, please.         This is the

     7     SecureNet private placement memorandum.        What do these

     8     subscriber projections show for SecureNet?

     9     A.      It's showing two things, the growth in the number of

    10     subscribers, which we see on the left side.         And then on the

    11     right side it's showing an increase in revenue per

    12     subscriber.    Again, as it's more and more successful getting

    13     subscribers to use vast interactive what they call complete

    14     interactive and interactive video, then the revenue per

    15     subscriber will go up as you see here.

    16     Q.      You heard some discussion during this case about

    17     these relative size of SecureNet and the relative size of

    18     Alarm.com?

    19     A.      Yes.

    20     Q.      What do SecureNet's projections show as to their

    21     size?

    22     A.      Well, SecureNet is showing here that it's number of

    23     subscribers is increasing from -- their projection for 2018

    24     was about .35 million, and increasing to over 1.1 million in

    25     2021.   That's what their projection is showing.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 272 of 316 PageID #:
                                   14588                                  514


     1     Q.      So in a three-year period they're projecting a

     2     tripling?

     3     A.      That's about correct, yes.

     4     Q.      Let's go back to slide 14 now.       Now, did you prepare

     5     this chart on the slide, sir?

     6     A.      I did, based on the information that we saw in the

     7     previous document.     So it shows the projection of

     8     profitability increasing as projected by SecureNet in their

     9     private placement memorandum.

    10     Q.      And how does this slide relate to the reasonable

    11     royalty analysis that you have done in this case?

    12     A.      Well, it relates to the Georgia-Pacific factors that

    13     go to issues such as the profitability, the success of the

    14     products, and it shows that while SecureNet hasn't

    15     necessarily earned profitability yet, it's projecting that

    16     it's going to have substantial success in the next several

    17     years and it's going to achieve profitability.

    18                   And we heard the testimony from Mr. Trundle and

    19     Mr. Dawes about how many years it takes for new companies in

    20     this industry to earn profitability.

    21     Q.      If we go to the next slide.

    22                   Sir, what are the key items now to kind of sum

    23     up that you relied on to get your reasonable royalty rate of

    24     $1.50 per subscriber per month?

    25     A.      The first item I already addressed, the iControl
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 273 of 316 PageID #:
                                   14589                                  515


     1     agreement with ADT, they had the most favored pricing terms.

     2     It had royalty rates of $1.65 up to 2.50 per subscriber.

     3     That's per subscriber per month.       That's more than a patent

     4     license, but it's critical to iControl and it would be

     5     foremost in iControl's mind.

     6                   The second group relates to the agreement

     7     between Vivint and Alarm.com.       And so Vivint is a customer

     8     of Alarm.com in addition to a company that took a patent

     9     license.   Vivint paid Alarm.com $1.57 per subscriber per

    10     month for advanced interactive services, so that's patent

    11     and software and support.      But also Vivint for another

    12     portion of Vivint's business where it wanted to introduce

    13     its own back end system agreed to pay $1 for a patent

    14     royalty only.    So that $1 for a royalty compared to $1.57 is

    15     about 64 percent, we consider that industry apportionment.

    16                   Generally I already addressed the Vivint, $2.07

    17     to 2.50 per subscriber month for a patent license when there

    18     is more competitive pressure on Alarm.com.         Again, SecureNet

    19     and iControl would be viewing this competitive pressure.

    20                   And the last item is Telular, Telular was

    21     iControl's hope for the dealer channel.        They were

    22     guaranteed at least $2 per subscriber for any subscriber.

    23     It was more than a patent license.        But we can use the 64

    24     percent apportionment and that points to a royalty

    25     equivalent for a patent license of about $1.28.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 274 of 316 PageID #:
                                   14590                                  516


     1                   So all of this information supports a royalty

     2     rate for SecureNet to pay for the alleged infringement here

     3     of $1.50 per subscriber month.

     4                   MR. YOON:    Your Honor, I'm about to turn to the

     5     lost profit analysis and it's five o'clock.

     6                   THE COURT:    All right.    So members of the jury,

     7     we're finished for the day.       So we'll start again tomorrow

     8     morning at 9:30.     And make sure you're here before then

     9     because hopefully we'll be ready to go at 9:30.

    10                   I want to remind you not to discuss the case

    11     with anyone, not to discuss the case with each other.           Don't

    12     go online to discuss the case.       Don't let anyone talk to you

    13     about the case.     Make sure that you keep an open mind, and

    14     that you're not hearing anything about the case other than

    15     what you hear here in court.

    16                   In addition, or related to that, don't do any

    17     research on the case.      Don't Google anything.     Don't be

    18     looking things up.     It is important that all the information

    19     you get on the case be what you -- what happens here in

    20     court.

    21                   All right.    So we'll see you tomorrow morning.

    22     Have a nice evening.

    23                   (Jury leaving the courtroom at 5:00 p.m.)

    24                   THE COURT:    All right.    Everyone can be seated.

    25     Mr. Reed, you can step down.
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 275 of 316 PageID #:
                                   14591                                  517


     1                   THE WITNESS:    Thank you, Your Honor.

     2                   THE COURT:    The only thing that I -- I don't

     3     want to talk about that now.

     4                   Is there anything you want to talk about?

     5                   MR. YOON:    No, Your Honor.    I want to update

     6     you.   After Mr. Reed is completed, we have three minutes of

     7     video we're playing and then we rest our case.          I estimate

     8     that Mr. Reed will be about a half an hour, in case the

     9     Court might want an update on that.

    10                   Additionally the issue with Mr. Trundle may be

    11     resolved.    Counsel for SecureNet indicated they would let me

    12     know by tomorrow morning if they were going to call him.

    13                   MR. MILCH:    That's right.

    14                   THE COURT:    That's good.    Thank you.

    15                   All right.    And so just in terms of tomorrow, if

    16     the defendant wants to make any motions after plaintiff

    17     rest, I don't want to take time while the jury is here, so

    18     we'll consider them made and you can either submit something

    19     in writing or like the next break or at lunch make them

    20     orally, or some combination of both.        But whatever it is, I

    21     will consider them as long as I'm properly notified about

    22     them afterwards to have been made at the proper time.           Okay?

    23                   MR. MILCH:    Absolutely, Your Honor.

    24                   THE COURT:    All right.    Anything else that you

    25     want to bring up, Mr. Milch?
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 276 of 316 PageID #:
                                   14592                                  518


     1                   MR. MILCH:    Nothing.

     2                   MR. YOON:    Nothing, Your Honor.

     3                   THE COURT:    All right.    See you tomorrow then.

     4                   (Court recessed at 4:58 p.m.)

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 277 of 316 PageID #:
                                   14593                                  1


             $                270:23, 352:13,           403:12, 403:17,            451:11, 457:1,             444:10, 444:11,
                              352:17                    409:17, 426:1,             457:2, 457:4, 457:7,       444:13, 444:17,
  $1.28 [1] - 515:25        '844 [22] - 262:16,         426:3, 426:5,              514:4                      444:20, 444:23,
  $1.50 [7] - 501:25,         267:11, 268:1,            426:17, 427:13,           1420 [1] - 420:18           448:25, 449:7,
   502:7, 502:16,             268:6, 268:11,            427:14, 429:12,           143 [1] - 248:24            459:8, 460:25,
   511:12, 511:15,            268:16, 314:18,           434:16, 434:24,           1430 [1] - 420:18           508:16, 508:25,
   514:24, 516:3              315:18, 352:2,            447:20, 448:1,            144 [1] - 248:24            515:22
  $1.57 [2] - 515:9,          352:12, 368:1,            450:17, 450:20,           1440 [2] - 420:21,         2.0 [2] - 329:9, 329:15
   515:14                     368:7, 368:11,            451:16, 459:8,             421:10                    2.1 [1] - 311:21
  $1.65 [1] - 515:2           429:3, 430:5,             459:19, 460:24,           145 [1] - 267:16           2.3 [1] - 344:24
  $14.54 [1] - 494:22         433:10, 434:15,           467:3, 467:5, 467:7,      1460 [1] - 421:14          2.4 [1] - 293:12
  $150 [1] - 320:7            435:2, 435:10,            494:14, 503:24,           1470 [1] - 421:20          2.5 [2] - 293:12, 314:3
  $2.07 [3] - 511:4,          436:1, 436:9, 495:18      510:20, 510:23,           1480 [1] - 421:23          2.50 [2] - 515:2,
   511:11, 515:16           '93 [1] - 382:10            511:11, 515:13,           1490 [1] - 422:1            515:17
  $2.50 [1] - 510:25        '931 [27] - 267:18,         515:14                    14th [1] - 348:23          20 [4] - 272:21,
  $3.50 [2] - 307:23,         314:18, 315:18,          1's [1] - 291:20           15 [6] - 256:8, 334:24,     294:16, 311:4,
   328:1                      352:2, 352:13,           1.1 [1] - 513:24            335:17, 496:21,            348:17
  $4 [1] - 307:23             368:1, 368:4,            1.4 [1] - 332:3             496:22, 506:15            20.1 [1] - 495:14
  $575 [1] - 490:18           368:10, 371:2,           1.5 [1] - 307:13           15-807(RGA [1] -           200 [1] - 323:23
  $7.15 [2] - 488:1,          382:3, 382:11,           1.6 [3] - 266:5, 284:8,     243:7                     2000 [3] - 272:11,
   488:9                      388:4, 393:19,            314:16                    15-minute [1] - 334:20      278:24, 504:14
  $8.15 [2] - 488:1,          401:16, 401:20,          10 [3] - 308:22, 323:9,    150 [2] - 320:4, 496:10    2003 [2] - 272:11,
   488:7                      401:22, 402:22,           381:17                    15th [1] - 496:18           290:2
  $9.95 [1] - 471:4           427:8, 427:13,           10(k [2] - 321:15,                                    2007 [3] - 262:21,
                                                                                  16 [1] - 378:5
                              427:24, 428:11,           326:6                                                 264:21, 265:3
  $92,500,000 [1] -                                                               17 [1] - 463:3
                              428:21, 436:9,           10-K [4] - 297:2,                                     2007-2008 [2] -
   319:14                                                                         173 [6] - 356:19,
                              459:8, 459:19,            297:11, 297:21,                                       265:13, 265:16
  $96 [1] - 276:21                                                                 356:20, 374:18,
                              460:23, 460:24            298:16                                               2008 [8] - 264:21,
  $99 [1] - 483:23                                                                 374:25, 378:17,
                                                       10430 [1] - 286:6           423:8                      265:3, 277:7,
              '                         /              10867 [1] - 297:15         175 [2] - 404:12,           277:13, 278:21,
                                                       11 [2] - 299:14, 382:14     404:14                     361:13, 425:14,
                            /s [1] - 297:18            115 [1] - 340:18
  '07 [1] - 264:13                                                                176 [1] - 358:3             425:17
  '08 [1] - 264:16                                     11:16 [1] - 334:22         18 [2] - 320:14, 320:21    2009 [3] - 353:11,
  '16 [1] - 470:10                      0              11:30 [1] - 334:20         180 [2] - 256:3, 358:11     355:22, 356:1
  '17 [2] - 253:3, 470:11                              11:31 [1] - 335:18         1802 [1] - 395:9           2010 [6] - 279:5,
                            003 [1] - 450:16
  '18 [1] - 253:3                                      11th [3] - 268:5,          1806 [1] - 396:11           294:22, 353:18,
                            0043 [1] - 414:4
  '619 [41] - 262:16,                                   268:14, 268:19            183 [5] - 358:24,           504:12, 505:1,
                            0044 [1] - 414:4
    267:12, 268:2,                                     12 [16] - 373:8, 381:1,     359:3, 359:8, 375:3,       505:17
                            009 [5] - 351:4, 351:7,
    268:6, 268:12,                                      384:2, 384:3,              394:21                    2011 [4] - 353:19,
                             379:24, 380:1, 423:8
    268:16, 314:18,                                     417:18, 418:9,            184 [1] - 375:16            354:14, 354:23,
                            020 [2] - 351:4, 351:7
    315:18, 352:2,                                      418:11, 418:13,           18th [3] - 268:4,           425:10
                            0314068 [1] - 348:24
    352:13, 368:1,                                      421:9, 422:8,              268:14, 268:19            2012-2013 [1] - 500:2
                            038 [2] - 351:4, 351:7      422:14, 422:16,
    368:4, 368:11,                                                                19 [1] - 256:8             2013 [6] - 263:3,
                            043 [2] - 414:19,           451:11, 457:1,
    403:4, 403:5,                                                                 192 [1] - 317:16            406:7, 406:13,
                             414:21                     457:4, 457:7
    403:15, 403:17,                                                               195 [7] - 361:4, 397:1,     425:16, 425:17,
                            044 [1] - 414:21           1210 [2] - 418:14,                                     505:4
    409:17, 411:7,                                                                 397:8, 397:11,
                            095244 [1] - 512:5          418:21                                               2014 [17] - 248:19,
    420:5, 422:14,                                                                 413:8, 421:2, 424:19
    425:12, 425:16,                                    123 [1] - 492:22           197 [3] - 361:15,           265:6, 267:13,
    425:19, 426:3,                      1              1230 [1] - 418:24           361:24, 414:6              306:20, 307:8,
    426:13, 427:8,                                     1240 [1] - 419:8           1:00 [1] - 335:7            307:14, 307:20,
                            1 [51] - 291:19, 296:11,
    427:14, 427:24,                                    1260 [1] - 419:17                                      308:1, 327:6,
                             322:20, 329:6,                                       1:05 [1] - 399:15
    428:11, 428:21,                                    1270 [1] - 419:24                                      327:10, 327:17,
                             329:19, 329:24,                                      1:30 [1] - 335:6
    429:12, 430:14,                                    1277 [1] - 404:13                                      327:22, 470:9,
                             344:14, 344:15,                                      1st [2] - 354:13,
    433:16, 434:16,                                    12:30 [1] - 335:6                                      477:1, 477:3,
                             364:23, 368:2,                                        354:23
    434:23, 436:9,                                     13 [2] - 305:12, 305:20                                477:18, 495:15
                             368:10, 369:13,
    450:16, 450:20,                                    14 [17] - 373:8, 387:16,                              2014-2015 [1] - 265:23
    495:18
                             370:7, 379:7,
                                                        417:18, 418:11,
                                                                                             2               2015 [31] - 247:16,
                             382:10, 393:20,
  '635 [8] - 267:12,                                    420:4, 421:9,             2 [19] - 267:23, 344:15,    248:2, 248:4,
                             401:16, 401:20,
    268:2, 268:6,                                       421:12, 422:8,             344:17, 367:23,            248:21, 249:14,
                             402:25, 403:1,
    268:11, 268:16,                                     422:14, 422:18,            367:24, 375:9,             252:17, 252:18,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 278 of 316 PageID #:
                                   14594                                  2


   253:10, 253:24,           330:17, 330:22,          386 [1] - 492:22           5:00 [1] - 516:23                    9
   255:2, 255:5,             331:5                    397 [1] - 492:23
   255:23, 256:20,          24 [1] - 403:3            3:36 [1] - 466:22                     6              9 [14] - 250:23, 251:2,
   259:18, 259:21,          24-by-7 [1] - 336:25      3:52 [1] - 467:24                                     298:22, 320:24,
   260:9, 267:9,            245 [3] - 314:2, 314:4,   3rd [1] - 311:12           6 [1] - 352:12             348:4, 368:10,
   267:20, 268:4,            314:8                                               6.95 [1] - 307:10          381:3, 399:9,
   268:5, 268:14,           246 [4] - 405:16,                    4               60 [1] - 328:21            401:22, 402:1,
   268:15, 268:19,           405:18, 405:23,                                     624 [2] - 384:20, 385:9    402:3, 402:25,
   303:17, 312:2,            405:25                   4 [3] - 352:12, 426:13,    625 [3] - 390:24,          403:1, 427:13
   312:6, 470:10,           25 [1] - 403:3             498:2                      463:11, 463:12           9.95 [1] - 307:8
   481:1, 481:16            253 [3] - 469:17,         4.4 [4] - 319:11, 320:1,   626 [1] - 389:20          9.99 [1] - 354:4
  2016 [19] - 253:3,         469:22, 469:24            320:7, 320:12             64 [4] - 492:22, 513:2,   90 [4] - 293:4, 323:7,
   254:13, 283:7,           25th [1] - 349:20         4.5 [1] - 512:17            515:15, 515:23            323:11, 349:13
   301:4, 311:12,           26 [1] - 403:15           4.99 [1] - 354:2           66 [1] - 513:2            900 [3] - 275:6, 275:8,
   311:24, 330:17,          264 [1] - 481:3           40 [1] - 323:20                                       323:11
   330:22, 331:5,           265 [3] - 304:22,         401 [2] - 306:13,                     7              92,500 [1] - 319:14
   348:23, 350:3,            304:25, 305:6             306:17                                              952 [1] - 513:6
   353:4, 353:6, 353:8,     27 [1] - 303:18           41 [1] - 427:7             7 [6] - 371:24, 372:1,    959 [1] - 350:22
   474:5, 481:13,           291 [2] - 397:21,         42 [1] - 456:21             402:2, 402:25,           9:00 [1] - 243:14
   505:10, 505:11,           410:19                   422 [3] - 389:19,           451:1, 504:7             9:30 [3] - 257:14,
   512:16                   295 [4] - 263:11,          390:17, 463:6             7.10 [1] - 424:21          516:8, 516:9
  2017 [15] - 247:13,        263:23, 264:4, 264:9     425 [1] - 463:4            7.11 [2] - 398:24,        9:37 [1] - 259:4
   254:8, 254:9,            2:04 [1] - 401:9          43 [2] - 429:7, 433:8       424:22
   254:13, 297:11,                                                               7.3 [1] - 408:12
   297:21, 297:23,
                            2GIG [5] - 358:19,        434 [1] - 492:23                                                A
                             453:9, 455:22,           44 [1] - 433:9             7.36 [1] - 421:5
   298:16, 299:5,            459:13, 459:16           45 [2] - 504:20, 505:16    7.44 [1] - 412:3          a.m [4] - 243:14,
   299:9, 310:25,                                                                7.5 [2] - 413:6, 413:9     259:4, 334:22,
                            2GiG [1] - 444:15         46 [1] - 504:20
   349:5, 349:20,                                                                7.6 [1] - 413:5            335:18
                                                      47 [1] - 492:22
   495:9, 505:12                                                                 70 [7] - 279:25,
  201710(k [1] - 321:14
                                       3              473 [1] - 492:23                                     ability [21] - 279:17,
                                                      48 [8] - 368:11, 430:5,     421:14, 477:14,           302:21, 344:16,
  2018 [5] - 305:4,         3 [8] - 298:2, 344:15,                                477:15, 477:19,           389:8, 390:19,
                                                       434:15, 435:2,
   305:5, 323:20,            344:18, 352:12,                                      477:20, 478:3             393:11, 393:16,
                                                       435:11, 435:14,
   344:23, 513:23            406:7, 482:2, 482:6,                                70,000 [1] - 472:1         394:1, 406:3,
                                                       436:1, 492:22
  2019 [2] - 243:14,         482:24                                              72 [2] - 311:11, 311:16    409:24, 417:11,
                                                      49 [1] - 316:21
   342:19                   3-PDEM [1] - 364:24                                  73 [1] - 310:7             421:16, 421:17,
                                                      4:00 [1] - 466:20
  2020 [1] - 512:18         3.1 [1] - 317:2                                      743 [5] - 376:21,          421:18, 424:23,
                                                      4:58 [1] - 518:4
  2021 [2] - 512:18,        3.1(b [1] - 317:3                                     377:2, 378:8,             431:19, 440:1,
   513:25                   3.4 [2] - 317:10                                      378:11, 450:13            443:16, 445:10,
  204 [1] - 378:18                                               5                                          462:2, 500:18
                            30(b)(6 [1] - 249:25                                 744 [4] - 407:15,
  206 [1] - 492:22          302 [2] - 413:4, 487:19   5 [6] - 243:14, 307:17,     408:2, 466:11,           able [51] - 275:14,
  215 [3] - 288:5, 315:6,   307 [1] - 424:20           352:12, 458:2,             466:15                    276:1, 278:13,
   315:8                    308 [2] - 398:23,          458:3, 499:19             781 [1] - 492:24           284:20, 291:8,
  216 [2] - 287:17,          424:20                   5.5 [2] - 305:2, 305:17                               291:17, 291:21,
   287:22                   30th [1] - 349:5          5.54 [1] - 494:23                     8               291:25, 293:1,
  22 [4] - 304:18, 305:2,   323 [1] - 421:3           5.99 [1] - 354:6                                      293:5, 293:24,
   305:13, 305:16           329 [1] - 412:2           50 [9] - 275:19,           8 [3] - 276:18, 301:21,    309:1, 309:4,
  220 [1] - 246:14          34 [1] - 416:24            275:20, 293:11,            310:25                    339:11, 350:7,
  221 [3] - 249:5,          342 [2] - 283:1, 330:20    312:9, 323:15,            8,073,931 [1] - 351:24     369:21, 376:6,
   250:23, 251:1                                       323:19, 325:20,           8,473,619 [1] - 351:18     385:19, 385:20,
                            35 [1] - 513:24
  222 [1] - 250:23                                     328:3, 330:10             8,478,844 [1] - 351:21     387:5, 389:5,
                            355 [1] - 327:6
  229 [5] - 286:16,                                   500 [2] - 323:14,          80 [1] - 293:3             389:17, 391:9,
                            360 [1] - 248:6
   286:17, 310:16,                                     323:15                    800 [1] - 492:23           391:23, 392:15,
                            361 [1] - 330:4
   310:18, 316:12                                     529897 [1] - 350:22        826 [1] - 492:23           393:5, 393:13,
                            371 [2] - 285:10, 330:4
  23 [3] - 250:24, 319:2,                                                        844 [1] - 243:12           402:10, 402:20,
                            37883 [1] - 483:16        5351 [2] - 263:17,
   402:15                                                                        850 [1] - 323:13           409:1, 409:3, 409:4,
                            37885 [1] - 481:19         263:20
  238 [3] - 318:4, 318:7,                                                        871 [1] - 492:23           409:17, 411:15,
                            37887 [1] - 481:7         5368 [1] - 264:9
   318:10                                                                        88 [1] - 315:3             417:21, 420:24,
                            38 [2] - 350:20, 512:3    55 [4] - 368:11,
  239 [3] - 316:9,                                                               8th [1] - 495:9            422:21, 428:11,
                            384 [6] - 343:23,          403:12, 426:13,
   316:13, 316:16                                                                                           428:16, 428:22,
                             343:25, 344:3,            427:14
  23rd [4] - 311:24,                                                                                        429:23, 435:25,
                             344:7, 344:8, 344:21     5627 [1] - 333:7
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 279 of 316 PageID #:
                                   14595                                  3


   439:15, 440:4,           accusing [1] - 294:19       432:12, 439:7,            466:13, 466:15,           436:8, 468:17,
   443:13, 467:4,           achieve [1] - 514:17        439:14, 504:12            469:19, 469:22,           468:18, 473:14,
   483:5, 500:24,           acquire [1] - 285:21       addition [9] - 302:11,     472:9, 472:11,            489:17
   506:5, 510:12            acquired [11] - 284:14,     361:16, 365:8,            473:25, 474:2,           afterwards [3] - 246:9,
  abreast [3] - 308:19,      285:5, 286:25,             368:15, 386:17,           476:19, 479:1, 512:4      466:24, 517:22
   309:17, 309:20            298:12, 311:4,             494:2, 510:17,           admitting [2] - 363:9,    agencies [4] - 366:4,
  absent [1] - 455:4         313:18, 316:2,             515:8, 516:16             493:13                    366:7, 366:9, 366:10
  absolutely [8] - 289:1,    320:17, 320:21,           additional [9] - 261:8,   adopted [1] - 277:21      agency [1] - 366:2
   365:25, 384:1,            339:7, 505:9               261:15, 261:18,          ADS [2] - 485:10,         ago [5] - 274:16,
   388:17, 447:19,          acquiring [3] - 283:12,     308:4, 402:1, 402:2,      485:12                    282:21, 366:24,
   454:9, 504:5, 517:23      313:24, 318:13             405:3, 476:16,           ADT [51] - 283:20,         368:1, 374:16
  AC [1] - 279:24           acquisition [26] -          477:20                    283:21, 283:22,          agree [27] - 252:17,
  accept [2] - 444:18,       254:8, 284:7,             additionally [1] -         283:24, 284:3,            255:22, 437:6,
   444:21                    284:23, 285:7,             517:10                    284:5, 340:12,            440:6, 440:18,
  acceptable [1] -           292:6, 292:12,            address [11] - 489:20,     340:14, 342:3,            441:1, 444:1,
   500:22                    293:6, 296:1, 296:3,       489:21, 489:22,           342:4, 342:6, 342:8,      444:24, 445:16,
  accepted [1] - 449:1       298:8, 298:11,             495:2, 495:17,            342:10, 342:11,           449:2, 451:22,
  access [6] - 360:21,       309:23, 309:25,            498:21, 498:25,           342:14, 342:15,           474:23, 475:14,
   366:13, 389:1,            312:7, 313:13,             499:3, 499:7,             342:21, 343:21,           476:1, 476:6, 476:9,
   474:10, 474:12,           316:6, 319:17,             499:17, 499:18            346:10, 346:12,           477:14, 478:10,
   480:2                     320:23, 331:8,            addressable [3] -          350:4, 500:1,             479:21, 480:8,
  accessible [1] - 380:9     331:15, 336:15,            299:2, 299:4, 299:8       502:25, 503:5,            480:12, 480:17,
  accessing [1] - 402:11     339:6, 340:8,             addressed [3] -            503:7, 503:12,            480:23, 482:5,
  accolades [1] - 366:16     340:10, 343:4,             500:19, 514:25,           503:16, 503:21,           487:11, 497:23,
  according [3] -            498:21                     515:16                    504:4, 504:11,            510:22
   296:10, 303:20,          ACQUISITION [1] -          addresses [1] - 464:7      504:12, 504:21,          agreed [3] - 453:16,
   384:5                     243:5                     addressing [6] -           504:25, 505:2,            510:20, 515:13
  account [11] - 359:12,    Acquisition [8] -           490:6, 491:24,            505:14, 507:8,           agreed-upon [1] -
   480:9, 480:13,            286:11, 286:14,            494:4, 494:12,            507:11, 507:15,           453:16
   483:21, 483:22,           287:1, 295:8, 298:3,       502:15, 509:10            507:19, 507:23,          agreeing [1] - 313:23
   485:3, 485:21,            310:23, 311:4, 311:7      adequate [1] - 489:22      507:25, 508:1,           agreement [51] -
   497:15, 504:25,          Acquisitions [1] -         adjustment [1] - 325:8     508:19, 509:5,            267:2, 285:20,
   508:21, 510:25            285:23                    admit [13] - 263:22,       509:9, 509:11,            286:1, 286:3, 286:6,
  Account [1] - 395:11      activated [2] - 406:20,     282:25, 310:7,            509:16, 510:10,           286:24, 287:25,
  accountants [1] -          433:3                      310:11, 310:12,           515:1                     288:15, 288:17,
   296:2                    active [3] - 257:23,        384:14, 405:18,          ADT's [2] - 342:17,        288:20, 310:10,
  accounted [1] -            416:4, 481:12              466:8, 466:10,            344:10                    310:22, 310:25,
   303:18                   activities [2] - 309:18,    472:6, 473:22,           advanced [12] - 367:4,     311:2, 311:7, 311:8,
  accounting [3] -           350:13                     478:23, 493:13            477:6, 477:13,            311:22, 311:24,
   318:15, 318:17,          activity [2] - 341:18,     admitted [55] - 263:25,    477:23, 478:2,            312:4, 314:13,
   495:11                    495:4                      264:4, 283:3, 283:5,      504:16, 504:22,           316:4, 316:6, 318:1,
  accounts [16] -           acts [1] - 341:25           285:14, 285:15,           505:7, 506:6, 512:1,      322:3, 324:20,
   343:11, 344:9,           actual [1] - 442:5          286:19, 286:21,           512:13, 515:10            325:9, 330:15,
   481:13, 482:3,           adaptors [1] - 439:9        287:19, 287:20,          advancements [2] -         330:24, 330:25,
   482:11, 482:13,          add [17] - 319:10,          288:9, 288:10,            284:21, 284:22            331:1, 331:23,
   482:18, 482:25,           338:20, 340:1,             297:7, 297:9,            advantage [3] -            332:3, 332:19,
   483:1, 483:5,             344:18, 376:3,             300:24, 301:1,            308:24, 309:1, 387:5      501:12, 501:17,
   485:16, 494:10,           376:11, 405:8,             304:24, 304:25,          advice [1] - 352:10        503:2, 503:5, 503:7,
   511:24, 512:1             405:10, 409:9,             306:15, 306:17,          advised [1] - 422:10       503:9, 506:17,
  accurate [8] - 296:21,     420:22, 431:24,            310:9, 310:15,           afar [1] - 407:14          507:2, 507:9,
   299:12, 300:17,           432:11, 439:12,            311:15, 311:16,          affect [1] - 471:17        507:10, 507:15,
   302:20, 305:9,            476:14, 477:17,            314:6, 314:8, 315:7,     affected [1] - 503:6       507:16, 507:25,
   305:20, 354:11,           477:22                     316:15, 316:16,          affiliates [1] - 317:11    510:13, 511:13,
   354:19                   added [2] - 338:22,         318:9, 318:10,           affirm [6] - 271:9,        511:14, 515:1, 515:6
  accurately [1] - 306:6     498:10                     344:2, 344:3, 351:6,      271:12, 336:7,           Agreement [8] -
  accused [8] - 381:19,     addendum [1] -              351:7, 362:18,            336:10, 363:21,           285:10, 286:2,
   436:22, 445:25,           361:16                     362:20, 362:24,           363:24                    286:7, 286:10,
   446:1, 446:18,           adding [9] - 261:8,         367:21, 378:10,          afford [1] - 284:20        295:5, 321:5, 330:5,
   459:11, 512:20,           261:18, 354:21,            378:11, 384:17,          afternoon [7] -            503:13
   512:23                    376:13, 421:21,            384:18, 405:23,           336:19, 364:4,           agreements [4] -
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 280 of 316 PageID #:
                                   14596                                  4


   268:24, 502:14,        307:16, 307:19,         484:11, 484:13,          420:1, 420:3, 461:8,       494:5, 504:12
   510:1, 510:3           307:25, 308:19,         484:19, 484:23,          474:17, 475:9,            anally [1] - 493:7
  ahead [3] - 267:5,      308:24, 309:1,          484:25, 485:7,           475:21                    Analysis [2] - 348:20,
   399:8, 420:17          309:12, 309:17,         485:14, 485:19,         almost [6] - 293:1,         349:1
  AIN [1] - 479:15        309:20, 310:3,          491:19, 491:23,          307:25, 332:11,           analysis [58] - 304:1,
  AK [1] - 311:11         312:5, 313:13,          495:10, 499:3,           426:19, 482:9,             334:12, 364:11,
  Al [1] - 366:17         314:13, 314:23,         500:13, 500:14,          490:12                     372:7, 374:8,
  Alarm [6] - 300:10,     315:2, 315:11,          501:1, 501:6,           alone [1] - 280:4           374:10, 375:12,
   314:10, 323:6,         315:22, 315:25,         501:18, 501:19,         alternative [4] - 426:8,    376:5, 379:19,
   348:24, 350:4,         317:9, 317:22,          501:20, 501:23,          497:4, 500:18,             381:13, 381:15,
   350:22                 318:12, 318:21,         505:9, 506:1,            500:24                     381:22, 382:24,
  alarm [5] - 289:21,     318:24, 322:6,          510:11, 510:13,         alternatively [1] -         402:5, 403:16,
   289:22, 337:21,        322:20, 322:23,         510:17, 510:18,          435:16                     409:6, 416:7, 422:4,
   361:5, 474:16          323:1, 323:19,          511:3, 511:23,          alternatives [3] -          427:10, 427:12,
  Alarm's [3] - 297:11,   323:23, 324:4,          511:24, 513:5,           428:22, 436:1, 497:5       427:23, 428:4,
   307:13, 311:11         324:6, 324:12,          513:18, 515:7,          Alula [5] - 282:22,         429:1, 434:22,
  Alarm-SecureNet [2] -   324:17, 325:5,          515:8, 515:9, 515:18     326:15, 326:16,            435:13, 437:11,
   348:24, 350:22         325:13, 325:19,        ALARM.COM [1] -           326:18, 326:22             452:4, 490:9,
  Alarm.com [249] -       325:21, 326:11,         243:4                   Amazon [2] - 300:14,        491:16, 492:16,
   247:13, 254:4,         327:14, 328:3,         Alarm.com's [16] -        353:4                      494:1, 494:17,
   255:8, 263:1, 263:3,   328:5, 328:15,          290:25, 291:5,          America [78] - 283:23,      494:18, 494:21,
   266:3, 266:11,         328:19, 329:8,          297:22, 301:3,           291:4, 291:5, 291:6,       495:7, 495:13,
   270:1, 271:1, 271:2,   329:11, 329:16,         306:9, 319:17,           291:9, 296:11,             495:20, 496:4,
   271:25, 272:2,         329:18, 330:1,          321:11, 328:10,          349:5, 349:9,              496:22, 498:13,
   272:9, 272:18,         331:5, 331:23,          342:23, 356:2,           353:17, 355:11,            498:18, 498:20,
   273:1, 273:3,          332:7, 332:10,          363:1, 468:9, 469:2,     355:12, 355:22,            498:23, 499:9,
   273:12, 274:16,        332:12, 332:17,         473:3, 474:4, 478:5      356:1, 360:4, 360:5,       499:15, 501:9,
   275:2, 275:4, 275:7,   332:20, 332:21,        Alarm.com-Vivint [1] -    360:9, 360:20,             501:22, 502:11,
   276:5, 277:5,          332:23, 334:9,          501:1                    361:13, 377:4,             502:13, 502:20,
   277:23, 278:22,        335:23, 336:14,        Alarm.com/Vivint [1] -    377:14, 377:23,            503:6, 504:4,
   279:3, 279:6,          336:20, 336:21,         510:9                    378:14, 380:23,            505:21, 509:24,
   279:10, 280:7,         337:24, 338:24,        Alder [12] - 291:13,      385:17, 408:12,            511:9, 511:20,
   280:20, 280:21,        339:17, 340:2,          291:14, 291:15,          411:18, 412:14,            514:11, 516:5
   281:16, 281:20,        340:17, 340:19,         296:11, 349:5,           427:2, 428:5, 428:8,      analyst [1] - 495:23
   282:3, 282:5,          341:4, 341:23,          349:9, 354:25,           429:14, 429:25,           analysts [1] - 301:16
   282:11, 282:18,        342:1, 343:6,           355:1, 355:4,            433:1, 433:7, 435:7,      analyze [5] - 368:16,
   283:12, 284:14,        343:13, 345:20,         355:15, 355:17,          435:16, 437:14,            369:2, 403:10,
   285:3, 285:24,         346:7, 346:22,          355:18                   439:4, 441:2,              501:22, 510:12
   286:3, 286:12,         349:18, 349:22,        algorithm [6] - 373:7,    441:16, 441:23,           analyzed [6] - 403:6,
   286:14, 287:1,         353:8, 354:4, 355:6,    417:2, 417:18,           442:10, 442:16,            494:10, 495:1,
   287:7, 288:15,         355:7, 355:9,           420:8, 421:12, 422:7     442:20, 443:6,             496:18, 496:21,
   288:16, 288:17,        355:12, 355:19,        algorithms [7] -          444:3, 450:12,             496:22
   288:21, 288:24,        355:20, 355:23,         417:24, 418:7,           452:15, 452:20,           analyzes [1] - 496:11
   289:16, 290:2,         356:9, 356:11,          422:13, 451:11,          462:7, 462:13,            analyzing [1] - 489:24
   290:7, 290:23,         364:5, 407:12,          457:1, 457:4, 457:7      464:15, 464:21,           Andrew [4] - 351:10,
   291:6, 291:15,         407:17, 408:6,         aligned [1] - 272:5       465:1, 465:4, 465:5,       351:13, 362:23,
   292:2, 292:13,         468:24, 469:13,        Alison [1] - 274:14       465:11, 465:15,            396:6
   293:8, 293:13,         469:14, 471:3,         alleged [2] - 489:23,     466:2, 471:23,            ANDREWS [1] -
   294:19, 294:22,        471:12, 471:22,         516:2                    472:3, 480:24,             243:16
   294:25, 295:24,        471:25, 472:4,         Allie [3] - 274:14,       481:9, 482:7,             Android [3] - 371:13,
   296:17, 297:1,         472:17, 473:9,          274:21, 274:22           482:10, 483:8,             384:5, 447:24
   297:21, 298:15,        473:18, 475:3,         allow [2] - 280:3,        483:9, 483:10,            annotate [1] - 383:12
   299:4, 299:9,          476:15, 477:18,         359:14                   483:12, 484:3,            annotation [1] -
   299:17, 300:2,         477:19, 478:1,         allowed [4] - 275:21,     484:11, 484:12,            383:16
   300:7, 300:13,         478:6, 479:5, 480:9,    275:24, 313:19,          503:24, 507:11,           announced [11] -
   301:7, 304:3, 304:7,   480:13, 480:21,         467:7                    507:12, 509:11             283:11, 284:6,
   304:14, 305:3,         480:23, 481:1,                                  American [3] - 442:22,
                                                 allows [13] - 337:20,                                284:7, 292:6,
   305:7, 305:17,         481:11, 482:11,                                  468:22, 468:24
                                                  338:6, 362:2,                                       292:12, 331:14,
   305:23, 306:3,         482:14, 483:3,                                  amount [5] - 357:15,
                                                  389:12, 390:1,                                      331:20, 343:4,
   306:19, 307:7,         483:7, 483:9,                                    491:16, 491:21,
                                                  391:19, 396:23,                                     505:10, 505:11,
                          483:12, 484:3,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 281 of 316 PageID #:
                                   14597                                  5


   505:13                  applications [4] -         310:3, 316:18,           attempting [4] - 276:9,    267:22, 268:3,
  announcement [1] -        311:5, 390:12,            316:24, 381:23,           279:21, 280:3, 500:8      268:7, 270:11,
   407:6                    395:5, 501:8              437:12                   attempts [1] - 410:22      289:17, 289:18,
  annual [5] - 297:2,      applied [2] - 502:7,      assertions [1] - 270:6    attention [3] - 321:4,     318:21, 318:24,
   299:18, 326:6,           502:8                    assess [2] - 495:23,       412:2, 483:15             323:1, 323:4, 352:7,
   502:5, 502:10           applies [1] - 495:5        499:5                    attorney [1] - 352:19      355:18, 355:20,
  answer [6] - 258:17,     apply [5] - 256:6,        assessing [3] -           attorneys [5] - 296:2,     355:25, 356:10,
   260:3, 260:4,            372:7, 495:3, 502:5,      494:11, 494:19,           345:16, 352:3,            411:21, 428:24,
   379:15, 499:23,          503:11                    497:10                    352:18, 364:5             442:7, 445:2, 447:4,
   499:24                  applying [1] - 374:9      assessment [3] -          audio [2] - 392:2,         447:9, 448:6,
  Answer [4] - 246:20,     apportionment [2] -        499:1, 503:11,            392:5                     448:22, 449:6,
   246:23, 247:1, 247:3     515:15, 515:24            506:15                   author [4] - 348:22,       450:5, 454:4, 462:2,
  antidote [1] - 306:1     appreciate [2] -          asset [2] - 311:8,         359:7, 361:8, 361:11      465:14, 465:21,
  anyway [1] - 254:2        251:18, 444:19            311:21                   authority [1] - 247:14     466:1, 478:16,
  apart [4] - 352:9,       Approach [1] - 333:14     Asset [6] - 285:10,       automatic [18] -           498:13, 498:15
   375:15, 376:16,         approach [5] - 333:16,     286:1, 286:6,             413:17, 413:23,
   450:18                   333:19, 369:9,            286:10, 295:5, 330:4      414:23, 414:25,                    B
  API [13] - 359:9,         376:22, 407:22           assets [9] - 298:12,       415:8, 415:12,
   359:22, 361:24,         approached [1] -           309:25, 312:13,           416:5, 416:9,            bachelors [1] - 491:1
   362:4, 362:8,            245:25                    313:9, 318:12,            416:11, 433:12,          back-end [1] - 454:17
   394:18, 394:22,         approval [1] - 313:18      319:6, 320:3,             433:13, 433:14,          backed [1] - 294:25
   395:2, 395:13,          April [1] - 264:16         320:25, 321:22            433:23, 433:24,          background [3] -
   395:14, 398:20,         architecture [13] -       assigned [4] - 320:6,      434:7, 444:7,             246:6, 272:13,
   414:7, 425:23            329:13, 354:22,           321:3, 321:4, 321:24      458:13, 458:17            490:25
  APIs [1] - 359:1          378:20, 378:21,          assignment [4] -          automatically [26] -      bad [1] - 252:7
  apologies [1] - 436:17    378:23, 379:10,           286:24, 310:10,           372:9, 372:23,           balance [2] - 509:12,
  apologize [7] - 258:3,    380:4, 382:4,             310:22, 311:4             372:25, 409:19,           509:14
   271:15, 312:22,          382:22, 402:17,          assist [1] - 490:15        410:14, 411:9,           Baltimore [1] - 364:8
   313:2, 335:15,           403:20, 425:9,           associate [2] - 421:18,    411:19, 413:24,          bar [7] - 274:7,
   382:7, 493:7             428:14                    421:23                    415:1, 415:10,            312:14, 312:17,
  app [41] - 379:21,       area [9] - 289:6,         associated [10] -          417:4, 417:7, 430:6,      313:3, 486:2, 486:4,
   380:12, 383:22,          372:13, 372:16,           359:12, 360:1,            430:14, 431:3,            486:19
   385:3, 385:5, 385:6,     383:2, 383:13,            387:23, 425:24,           442:24, 451:6,           bare [1] - 507:25
   385:14, 385:15,          389:12, 404:11,           458:8, 458:20,            451:10, 451:17,          Barrie [4] - 347:21,
   385:25, 386:1,           461:9, 489:25             459:3, 480:18,            457:23, 458:8,            348:3, 348:21,
   388:5, 390:19,          areas [1] - 352:25         480:22, 497:6             458:9, 458:15,            348:22
   391:13, 392:9,          arguable [1] - 434:4      Associated [1] -           458:19, 459:2, 459:3     Barry [1] - 301:24
   420:1, 427:17,          argue [1] - 486:6          419:13                   automation [16] -         bars [1] - 504:15
   428:18, 428:19,         argument [2] - 456:6,     associates [1] - 491:5     261:21, 262:3,           base [4] - 343:5,
   432:13, 435:23,          458:18                   association [1] -          272:24, 279:16,           355:9, 405:2, 502:6
   440:4, 440:15,          arm [9] - 344:16,          459:2                     279:19, 280:8,           based [29] - 322:3,
   445:6, 445:7,            385:19, 385:23,          assume [7] - 323:6,        344:18, 353:16,           324:19, 351:2,
   445:15, 445:17,          386:6, 420:25,            405:15, 493:7,            376:18, 380:7,            362:13, 367:13,
   446:7, 447:2, 447:3,     445:11, 445:12,           496:4, 496:5,             445:18, 470:24,           367:14, 367:19,
   447:6, 448:9,            445:14, 475:12            497:10, 499:9             475:19, 476:10,           382:24, 385:13,
   454:18, 456:14,         arming [3] - 385:21,      assumed [1] - 418:16       477:22, 488:1             388:13, 400:22,
   461:13, 461:19,          393:2, 393:6             assumptions [2] -         available [5] - 337:25,    401:18, 402:5,
   463:9, 464:4, 464:9,    arrange [1] - 268:20       495:20, 495:22            345:5, 491:18,            403:24, 409:6,
   475:3, 476:15           arsenal [1] - 332:13      AT&T [2] - 300:13,         497:4, 500:11             413:21, 416:7,
  APPEARANCES [2] -        ARSHT [1] - 244:2          303:7                    average [2] - 488:11,      422:4, 427:10,
   243:18, 244:1           art [2] - 261:14, 497:5   attached [2] - 404:5,      488:13                    427:12, 427:23,
  appeared [1] - 329:12                               410:12                   avoid [2] - 251:21,        428:4, 434:8,
                           aspect [2] - 497:16,
  appearing [1] - 266:22                             attachment [2] -           258:17                    434:22, 435:13,
                            504:15
  Apple [4] - 300:14,                                 479:7, 479:12            awake [1] - 274:5          435:21, 478:6,
                           aspects [9] - 361:25,
   302:11, 384:4,                                    attempt [6] - 250:6,      awards [1] - 366:15        478:8, 514:6
                            367:7, 367:8, 368:3,
   447:23                                             267:25, 268:20,          Awards [1] - 366:17       bases [1] - 398:15
                            503:2, 504:18,
  appliances [1] -                                    274:8, 281:7, 368:16     aware [40] - 250:7,       basic [5] - 338:6,
                            511:21, 511:22,
   390:18                   512:23                   attempted [3] -            250:10, 261:14,           344:15, 354:17,
  application [2] -                                   270:12, 270:15,           263:7, 267:11,            395:18, 492:2
                           assembled [1] - 321:3
   388:15, 391:8                                      270:18                    267:14, 267:18,          basis [14] - 248:21,
                           asserted [6] - 260:20,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 282 of 316 PageID #:
                                   14598                                  6


   268:10, 294:24,         252:18, 260:7,             291:22, 342:25,           448:16, 448:17,          449:11
   341:20, 396:1,          268:4, 268:14,             345:11, 369:25,           448:18, 450:9,          build [3] - 275:24,
   467:4, 467:6,           268:19, 281:25,            423:21, 490:24,           450:11, 450:12,          276:9, 293:18
   469:11, 471:11,         288:15, 314:10,            494:4, 494:6,             450:14, 464:20,         building [2] - 272:4,
   471:15, 485:16,         315:10, 324:4,             499:23, 511:17            465:22, 508:13           275:22
   502:5, 502:11           324:6, 329:11,            black [1] - 465:22        boxes [6] - 363:7,       built [3] - 278:8,
  Bates [4] - 263:16,      331:1, 331:23,            blacked [1] - 301:23       376:9, 493:1, 493:5,     338:14, 418:3
   350:22, 481:7,          342:13, 347:23,           BlankenScout [1] -         493:21, 508:11          bullet [4] - 309:4,
   481:19                  361:5, 365:21,             303:15                   Bradley [11] - 472:14,    404:25, 458:1, 458:2
  battery [1] - 427:4      367:5, 368:17,            blew [1] - 246:2           472:16, 472:21,         bunch [2] - 252:6,
  bear [1] - 463:5         388:11, 398:6,            blow [7] - 256:7,          481:21, 481:23,          446:9
  bearing [2] - 350:21,    406:9, 422:13,             344:6, 344:20,            482:2, 482:5, 482:9,    bus [2] - 398:2, 398:5
   388:5                   430:8, 434:15,             375:4, 379:25,            482:21, 483:8,          business [72] -
  became [12] - 254:8,     477:12, 478:1,             472:13, 512:5             492:10                   256:10, 256:13,
   261:14, 267:14,         478:4, 487:25,            blown [1] - 333:14        Bradley's [2] - 473:5,    266:1, 266:3,
   267:21, 273:3,          497:1, 499:21,            blue [5] - 383:11,         473:9                    273:18, 277:6,
   275:25, 285:3,          499:25, 500:12,            497:3, 504:15,           brand [2] - 342:10,       278:23, 278:24,
   289:18, 338:6,          501:17, 502:19,            508:10, 508:13            462:25                   279:4, 279:7,
   342:24, 355:4,          503:7, 503:11,            BLUMENFELD [15] -         brands [1] - 463:2        280:15, 280:21,
   503:25                  510:13, 511:13,            244:2, 245:18,           break [13] - 273:23,      281:2, 282:13,
  become [8] - 267:11,     511:14, 515:7              245:20, 246:12,           278:16, 279:3,           282:14, 283:12,
   267:18, 289:17,        beyond [1] - 341:22         246:17, 247:5,            281:7, 334:20,           283:14, 283:15,
   365:21, 416:4,         big [12] - 276:6, 276:7,    252:15, 252:25,           347:23, 399:11,          283:16, 284:15,
   498:13, 498:15          276:23, 276:24,            253:21, 254:11,           399:12, 423:21,          285:6, 285:21,
  bed [1] - 387:6          277:12, 277:17,            257:7, 344:1,             466:18, 466:19,          290:15, 290:25,
  bedroom [1] - 387:4      277:18, 277:19,            345:11, 345:14,           466:23, 517:19           291:5, 291:8,
  BEFORE [1] - 243:16      310:13, 323:12,            347:12                   break-even [1] -          291:14, 291:21,
  beforehand [2] -         343:8                     Blumenfeld [4] -           278:16                   291:22, 292:7,
   253:17                 biggest [4] - 276:4,        245:19, 249:11,          breakdown [1] -           293:7, 296:9, 298:3,
  began [3] - 248:19,      276:6, 276:11,             252:10, 345:16            306:25                   298:8, 306:3,
   261:13, 277:22          346:14                    blurred [1] - 365:21      breaking [1] - 305:13     312:12, 313:8,
  begin [1] - 506:18      bill [4] - 258:19,         board [4] - 369:12,       Brett [4] - 489:1,        313:24, 322:2,
  beginning [4] -          279:22, 281:18,            369:17, 370:5,            489:5, 489:17, 491:7     322:14, 324:11,
   332:12, 356:18,         281:20                     404:16                   brief [1] - 467:9         324:17, 324:19,
   421:4, 495:9           Bill [1] - 266:12          body [2] - 332:13,        briefly [9] - 272:13,     325:5, 325:13,
  begins [4] - 397:22,    billing [1] - 281:21        366:2                     364:7, 364:25,           325:21, 327:13,
   406:6, 406:16,         billion [6] - 303:3,       Boggs [1] - 243:12         371:5, 389:24,           328:10, 329:25,
   495:11                  322:17, 322:20,           bolt [2] - 433:2, 433:4    410:17, 470:21,          332:21, 332:25,
  behalf [3] - 286:10,     323:22, 324:2,            border [1] - 366:23        480:16, 491:14           337:12, 342:23,
   301:6, 314:13           328:25                    bottom [15] - 249:1,      bring [8] - 258:21,       343:19, 469:10,
  belief [1] - 268:10     bind [7] - 362:10,          263:20, 264:18,           258:23, 271:16,          472:1, 472:4,
  belong [1] - 357:11      412:22, 431:10,            308:12, 321:6,            340:3, 402:21,           472:22, 483:3,
  below [7] - 302:1,       433:4, 433:22,             353:21, 368:9,            444:4, 493:17,           483:8, 485:1, 485:2,
   370:21, 373:10,         434:3, 434:6               370:8, 397:21,            517:25                   485:20, 486:1,
   373:15, 386:14,        binder [21] - 263:10,       421:3, 461:10,           bringing [1] - 358:14     486:6, 486:8,
   395:16, 424:22          282:23, 285:10,            470:7, 479:11,           brings [1] - 342:8        503:21, 505:9,
  benchmarking [1] -       287:14, 288:3,             508:13                   Brinks [1] - 503:25       509:4, 509:7,
   511:8                   310:6, 314:2, 316:9,      box [35] - 363:5,         broadband [2] -           509:13, 515:12
  beneath [3] - 307:10,    318:4, 343:23,             363:6, 363:10,            448:12, 448:13          businesses [1] -
   315:17, 373:19          384:13, 450:18,            363:16, 370:16,          broadcasted [1] -         280:17
  beside [1] - 264:15      467:12, 467:13,            370:21, 371:4,            421:24                  busy [1] - 251:24
  best [7] - 255:16,       467:14, 473:21,            376:15, 376:16,          broke [4] - 247:12,      button [7] - 362:10,
   302:21, 334:4,          476:20, 476:21,            376:21, 377:1,            279:7, 294:22,           431:10, 431:12,
   345:4, 353:18,          478:21, 481:3,             377:3, 377:9,             401:15                   432:18, 433:4,
   354:8, 354:20           487:20                     377:10, 377:16,          broken [2] - 344:14,      434:3, 434:6
  better [5] - 281:12,    binders [3] - 271:16,       378:6, 383:11,            413:2                   buttons [4] - 412:22,
   282:12, 289:6,          271:18, 335:12             385:24, 391:4,           brought [5] - 341:9,      432:3, 432:23,
   341:3, 503:17          bit [15] - 245:21,          402:9, 408:12,            400:9, 440:3,            433:22
  between [46] - 247:9,    251:8, 272:12,             410:2, 429:21,            443:23, 444:9           buy [2] - 294:2, 338:8
   247:10, 249:6,          278:11, 288:23,            433:1, 447:7,            browser [2] - 449:10,    buying [1] - 331:9
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 283 of 316 PageID #:
                                   14599                                  7


  BY [64] - 243:19,         453:24, 454:4,            carbon [1] - 273:21      caused [1] - 334:2         504:6, 510:14, 514:5
   243:22, 243:22,          454:7, 454:10,            card [5] - 377:7,        cell [1] - 379:2          Charter [1] - 300:13
   243:23, 243:23,          454:12, 454:13,            431:12, 439:18,         cellular [7] - 387:14,    cheat [2] - 358:14,
   244:2, 244:3, 244:5,     454:14, 454:15,            439:19, 439:20           402:11, 410:7,            358:18
   244:6, 244:6, 244:7,     454:17, 454:20,           care [3] - 339:20,        410:8, 411:3,            cheating [1] - 267:4
   244:7, 244:8,            454:24, 454:25,            342:21, 488:23           439:18, 449:23           check [3] - 392:17,
   259:15, 260:17,          455:2, 455:4,             careful [2] - 488:19,    center [4] - 371:15,       392:23, 466:10
   264:5, 265:10,           455:11, 455:15,            504:2                    379:3, 379:4, 409:4      chief [6] - 266:12,
   271:21, 283:6,           455:17, 455:21,           cares [1] - 341:17       central [9] - 262:14,      267:7, 336:20,
   285:16, 286:22,          456:3, 456:9,             case [79] - 246:1,        274:1, 289:19,            337:23, 351:11,
   287:21, 288:11,          456:17, 461:18,            246:7, 248:18,           289:20, 289:25,           356:16
   294:11, 297:10,          462:7, 462:8,              248:20, 249:18,          337:19, 449:14,          chip [1] - 357:1
   301:2, 305:1,            462:11, 462:22,            254:21, 261:11,          474:16                   choices [2] - 355:8,
   306:18, 310:21,          463:1, 463:21,             270:1, 270:2,           cents [3] - 477:15,        355:14
   311:17, 313:5,           463:24, 464:1,             270:24, 271:10,          477:20, 478:3            choose [2] - 282:11,
   314:9, 315:9,            464:15, 464:24             285:1, 285:22,          CEO [11] - 262:21,         282:12
   316:17, 318:11,         cameras [11] - 261:6,       287:2, 291:20,           263:7, 271:2,            chose [1] - 485:4
   326:3, 329:23,           380:8, 385:20,             329:6, 336:8,            271:25, 272:1,           chosen [1] - 280:19
   335:24, 336:16,          389:7, 390:2,              345:20, 363:22,          306:8, 318:21,           Chris [1] - 294:12
   344:4, 345:14,           446:20, 455:5,             364:5, 364:10,           318:24, 351:14,          CHRISTOPHER [1] -
   364:3, 367:22,           455:25, 456:11,            364:14, 364:18,          401:3, 492:15             244:6
   370:1, 376:25,           462:4, 464:3               368:24, 371:12,         CEO's [1] - 247:10        cite [1] - 464:10
   378:12, 379:16,         Campbell [1] - 294:12       374:20, 375:12,         CEOs [1] - 255:19         civilian [1] - 366:3
   384:19, 401:13,         CAMPBELL [38] -             385:14, 386:20,         certain [9] - 245:8,      claim [59] - 368:11,
   405:24, 407:25,          244:6, 283:2,              397:9, 401:19,           433:22, 454:9,            372:7, 373:21,
   436:7, 468:16,           285:13, 286:18,            401:25, 402:19,          454:11, 495:2,            381:15, 381:19,
   469:23, 471:16,          287:18, 288:8,             404:14, 414:9,           498:20, 501:7,            381:20, 382:8,
   472:12, 473:13,          294:11, 297:4,             418:18, 419:10,          503:22, 510:18            382:10, 382:16,
   474:3, 479:3,            297:10, 300:21,            429:9, 435:24,          certainly [12] - 251:6,    382:17, 388:9,
   486:20, 487:18,          301:2, 304:21,             443:21, 452:16,          256:11, 384:12,           388:12, 393:20,
   489:14, 491:13,          305:1, 306:12,             485:25, 489:21,          387:20, 412:13,           394:3, 394:7,
   493:22                   306:18, 310:7,             490:13, 490:22,          414:25, 430:2,            394:16, 399:9,
                            310:17, 310:20,            491:10, 491:15,          439:22, 456:5,            401:16, 401:20,
            C               310:21, 311:13,            491:18, 492:3,           456:7, 472:5, 479:21      401:22, 401:23,
                            311:17, 312:24,            492:5, 493:24,          chain [1] - 481:19         401:24, 401:25,
  C-L-A-R-K [1] - 363:20    313:4, 313:5, 314:9,       494:17, 494:19,         challenge [3] - 276:7,     402:2, 402:3,
  C.A [1] - 243:7           315:4, 315:9,              495:23, 496:12,          276:11                    403:17, 409:17,
  cable [2] - 303:6,        316:10, 316:13,            496:13, 497:18,         challenges [2] -           411:15, 422:5,
   439:15                   316:17, 318:5,             498:4, 498:18,           276:4, 276:6              423:10, 426:1,
  calculate [3] - 334:2,    318:7, 318:11,             499:8, 500:11,          change [10] - 322:2,       426:3, 426:5,
   334:5, 334:8             325:24, 329:21,            501:11, 501:15,          324:19, 331:14,           426:13, 426:14,
  calculation [4] -         400:19, 491:11,            502:16, 511:15,          331:17, 400:25,           426:15, 426:16,
   495:14, 496:8,           492:25                     512:20, 513:16,          421:15, 423:18,           426:17, 429:4,
   496:24, 499:16          Canary [1] - 300:15         514:11, 516:10,          424:11, 459:3, 478:8      429:9, 429:12,
  Caleb [1] - 243:12       cannot [3] - 313:21,        516:11, 516:12,         changed [3] - 282:20,      430:5, 434:16,
  California [6] -          507:10, 507:12             516:13, 516:14,          353:2, 354:13             434:23, 434:24,
   292:16, 292:21,         cap [3] - 322:17,           516:17, 516:19,         changes [5] - 245:7,       435:11, 436:1,
   339:9, 339:15,           323:25, 324:1              517:7, 517:8             245:8, 398:14,            436:23, 436:25,
   489:18, 491:2           capabilities [8] -         cases [4] - 294:3,        458:9, 478:6              450:17, 450:20,
  camera [56] - 377:20,     261:16, 405:8,             416:17, 446:20,         channel [4] - 505:25,      450:25, 451:16,
   378:2, 391:4, 391:7,     504:17, 504:22,            490:5                    506:1, 508:14,            459:8, 459:19,
   391:13, 391:19,          506:6, 512:2, 512:13      cash [3] - 265:24,        515:21                    459:24, 460:24,
   391:23, 391:24,         capability [8] - 261:15,    294:24, 508:24          Channel [2] - 348:20,      461:6
   392:16, 402:6,           383:8, 388:18,            casing [1] - 438:12       349:1                    Claim [4] - 372:1,
   402:7, 402:9,            393:4, 405:4,             catching [1] - 315:14                               434:15, 435:2,
                                                                               charge [4] - 324:16,
   402:10, 402:16,          419:15, 440:1, 444:9      categories [1] -                                    435:14
                                                                                328:19, 328:20,
   402:18, 402:19,         capacity [3] - 284:18,      279:11                                            claimed [1] - 310:3
                                                                                470:3
   402:21, 441:7,           293:6, 472:4              category [4] - 273:13,                             claiming [2] - 406:25,
                                                                               charging [2] - 331:4,
   447:7, 447:10,          Capital [1] - 350:4         279:16, 279:20,                                    407:3
                                                                                490:17
   450:8, 453:12,          capital [1] - 322:23        280:1                                             claims [19] - 244:22,
                                                                               chart [4] - 305:13,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 284 of 316 PageID #:
                                   14600                                  8


   245:8, 262:16,           clerk [1] - 489:8        391:19, 414:13          291:1, 296:21,         competes [3] -
   368:2, 368:10,           click [1] - 388:19      commercial [4] -         328:8, 328:10,          329:16, 329:18,
   368:13, 370:14,          client [5] - 313:22,     299:9, 366:5,           329:4, 329:25,          471:11
   371:17, 381:24,           371:10, 379:24,         496:25, 508:9           331:1, 338:22,         competing [10] -
   402:25, 403:1,            426:21, 426:24         commercials [1] -        349:17, 480:1,          289:5, 289:13,
   403:10, 403:12,          clients [1] - 358:1      342:9                   484:16, 491:21,         304:9, 304:10,
   427:13, 427:14,          clip [1] - 438:17       Commission [3] -         503:23, 507:19,         329:13, 329:25,
   428:10, 436:21,          close [2] - 341:8,       296:18, 322:7, 326:6    514:19                  472:22, 473:4,
   437:12                    408:5                  commitment [1] -        companies' [2] -         485:1, 485:2
  clarification [1] -       closed [3] - 331:21,     478:9                   270:10, 270:13         competition [10] -
   249:15                    341:8, 413:1           Committee [1] -         Company [2] - 289:5      262:24, 282:17,
  clarify [2] - 253:18,     closely [1] - 400:20     341:12                 company [51] - 243:9,    288:24, 288:25,
   259:8                    closer [2] - 318:1,     common [3] - 368:2,      255:7, 255:9, 272:3,    296:16, 302:23,
  clarity [2] - 323:25,      323:20                  390:3, 496:9            272:10, 274:21,         303:6, 329:3,
   324:18                   cloud [1] - 361:6       communicate [23] -       275:8, 275:23,          471:17, 479:17
  Clark [44] - 257:17,      Co [1] - 341:12          337:2, 338:18,          276:25, 277:12,        Competition [2] -
   363:2, 363:20,           co [1] - 260:24          361:25, 390:3,          290:6, 290:13,          299:15, 489:19
   364:4, 364:6, 364:8,     CO [1] - 281:5           394:1, 398:8,           291:4, 292:18,         Competitive [2] -
   364:25, 367:18,          co-inventors [1] -       402:20, 404:8,          292:19, 293:15,         348:20, 349:1
   367:23, 369:11,           260:24                  408:16, 408:20,         295:1, 295:7,          competitive [19] -
   369:12, 369:22,          CO2 [1] - 337:16         409:3, 409:4,           295:10, 295:12,         263:4, 299:21,
   370:2, 370:4,            Coast [1] - 292:21       420:24, 440:8,          296:17, 301:10,         302:3, 305:22,
   371:25, 375:17,                                   440:11, 440:15,         302:5, 303:5,           305:23, 305:24,
                            code [19] - 357:19,
   376:20, 377:1,                                    440:16, 454:1,          322:18, 322:20,         306:6, 309:6,
                             379:17, 379:20,
   381:1, 381:4, 382:7,                              455:6, 462:5, 469:9,    323:22, 328:25,         309:12, 309:21,
                             380:11, 415:10,
   401:14, 404:13,                                   472:16, 472:21          331:2, 331:3,           477:25, 483:13,
                             417:23, 418:1,
   405:25, 407:15,                                  communicated [3] -       331:13, 331:17,         483:25, 484:4,
                             418:3, 420:25,
   408:1, 408:12,                                    357:7, 419:2, 471:5     331:19, 338:5,          491:25, 497:1,
                             427:17, 441:22,
   408:14, 409:16,                                  communicates [6] -       339:24, 341:5,          502:18, 515:18,
                             445:1, 453:2, 453:6,
   412:4, 413:10,                                    381:8, 390:5, 394:6,    341:7, 342:1, 342:4,    515:19
                             463:25, 464:2,
   414:5, 414:22,                                    398:2, 404:6, 410:8     409:7, 448:23,         competitor [27] -
                             464:4, 464:7, 464:10
   416:24, 417:13,                                  communicating [7] -      489:19, 492:9,          300:4, 302:6, 304:3,
                            coded [1] - 434:19
   424:20, 435:9,                                    367:5, 395:21,          500:7, 500:13,          304:5, 304:6, 304:9,
                            codes [2] - 452:22,
   436:4, 436:8,                                     397:17, 414:16,         503:16, 503:19,         304:14, 306:4,
                             452:25
   447:18, 457:20,                                   420:11, 430:20,         505:20, 505:23,         317:13, 317:17,
                            cold [1] - 468:7
   466:20, 492:6,                                    439:5                   506:3, 515:8            321:16, 321:19,
                            collaborate [1] -
   500:19                                           Communication [1] -     company's [2] -          322:5, 326:11,
                             313:19
  class [1] - 459:2                                  414:7                   332:20, 349:13          326:14, 349:22,
                            collaboration [2] -
  classes [1] - 365:23                              communication [15] -    comparability [1] -      353:4, 353:6, 353:8,
                             313:18, 342:13
  classified [1] - 366:12                            250:9, 250:11,          501:21                  487:6, 487:9,
                            collected [1] - 389:1
  clause [7] - 312:10,                               268:5, 268:9,          comparable [1] -         499:25, 503:12,
                            college [1] - 490:11
   313:6, 313:12,                                    268:15, 279:14,         510:11                  503:16, 507:6,
                            color [1] - 434:18
   314:16, 317:2,                                    361:17, 361:18,        compare [1] - 421:9      508:12, 508:14
                            column [4] - 264:13,
   317:10, 317:16                                    397:13, 398:10,        compared [2] -          competitor's [3] -
                             264:16, 264:21,
  clean [4] - 251:9,                                 408:21, 409:2,          511:12, 515:14          308:20, 480:8,
                             344:12
   251:11, 251:14,                                   409:24, 410:7, 421:5   comparison [2] -         480:12
                            columns [1] - 264:15
   252:8                                            communications [12]      388:11, 422:8          competitors [23] -
                            combination [3] -
  clear [13] - 251:7,                                - 254:12, 365:7,       compatible [2] -         282:18, 282:19,
                             278:9, 367:10,
   297:17, 323:18,                                   365:8, 373:2, 398:9,    454:17, 454:20          289:16, 300:3,
                             517:20
   352:4, 352:5, 352:6,                              398:12, 405:4,         compensated [2] -        300:8, 300:11,
                            Comcast [5] - 300:13,
   438:10, 443:23,                                   411:11, 417:10,         490:13, 490:14          300:15, 302:12,
                             303:7, 316:8, 317:6,
   449:25, 463:14,                                   429:24, 430:10,        compensation [3] -       307:1, 308:4,
                             317:23
   486:5, 493:23, 498:9                              430:19                  364:17, 469:12,         321:11, 324:10,
                            comfortable [1] -
  CLERK [14] - 258:11,                              Communications [1] -     489:23                  326:22, 327:1,
                             448:7
   271:3, 271:5, 271:9,                              300:14                 compete [9] - 304:15,    327:17, 327:23,
                            coming [6] - 250:3,
   271:14, 335:1,                                   companies [24] -         309:17, 309:20,         478:14, 486:15,
                             256:12, 343:4,                                                          486:21, 487:12,
   336:3, 336:7,                                     247:11, 255:15,         472:25, 486:24,
                             359:24, 418:9, 420:5
   336:12, 363:18,                                   276:24, 282:19,         487:5, 487:7, 500:8,    503:23, 507:17
                            command [4] - 412:6,
   363:21, 364:1,                                    286:9, 287:8,           505:25                 competitors' [3] -
                             421:7, 458:7, 459:1                                                     309:18, 479:22,
   468:11, 489:3                                     290:20, 290:23,        competed [1] - 291:20
                            commands [2] -
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 285 of 316 PageID #:
                                   14601                                  9


   480:2                    418:5                     342:7, 342:20,            512:25, 513:2             488:12
  complaint [3] -          concept [1] - 416:5        342:23, 343:10,          consolidate [1] -         contrast [2] - 321:22,
   248:20, 267:16,         concern [1] - 247:15       343:14, 344:10,           485:20                    322:25
   267:22                  concerned [4] - 248:9,     344:23, 344:25,          constantly [1] -          contributor [1] -
  complete [10] -           252:4, 363:16,            345:2, 346:5, 346:7,      299:23                    328:12
   295:25, 296:2,           366:11                    354:6, 505:9, 509:4,     constitutes [1] - 434:3   Control [2] - 419:12,
   353:24, 415:11,         conclude [2] - 325:4,      509:6                    construction [7] -         419:24
   416:8, 437:10,           383:25                   connect [13] - 283:18,     384:6, 417:1, 422:5,     control [27] - 261:15,
   475:24, 512:22,         concluded [1] - 339:7      376:15, 387:13,           425:25, 450:25,           279:13, 279:17,
   513:13                  conclusion [3] -           402:20, 410:23,           451:22, 459:24            344:16, 366:13,
  completed [3] -           270:20, 362:12,           439:10, 439:15,          Constructions [1] -        371:19, 375:9,
   331:15, 505:12,          413:21                    440:1, 452:23,            372:1                     380:21, 385:4,
   517:6                   Conclusion [1] -           453:25, 463:15,          construed [5] -            385:17, 388:25,
  completely [1] - 270:7    356:13                    475:16                    361:12, 373:21,           389:8, 390:5,
  completes [1] -          Concord [2] - 404:18,     connected [10] -           373:23, 374:2             390:20, 393:12,
   357:12                   404:22                    262:14, 370:24,          consultant [1] -           393:16, 417:11,
  complex [2] - 244:17,    conditions [3] - 478:7,    371:6, 379:3, 380:5,      490:10                    420:3, 421:16,
   365:16                   478:10, 491:22            380:9, 399:6,            consulting [1] - 366:9     439:23, 440:15,
  component [29] -         conducted [1] -            439:18, 440:25,          Consumer [1] -             440:16, 445:17,
   372:18, 372:21,          355:15                    452:24                    419:24                    455:21, 474:14,
   373:3, 394:9, 403:8,    conductivity [1] -        connection [22] -         consumer [2] - 420:2,      474:18, 475:21
   409:18, 411:9,           380:7                     312:12, 313:7,            474:12                   controller [2] - 458:8,
   411:21, 412:16,         conduit [1] - 357:13       314:20, 338:15,          consumers [2] -            458:20
   412:17, 413:12,         conference [1] -           372:17, 372:21,           340:22, 345:6            Controlling [1] -
   413:25, 415:14,          254:24                    379:2, 398:4, 398:6,     contact [4] - 250:6,       385:10
   420:11, 420:12,         conferred [1] - 257:17     409:18, 411:2,            250:16, 268:1,           controlling [2] -
   422:5, 430:16,          confidence [4] -           411:4, 411:8, 413:2,      465:17                    389:10, 390:18
   450:22, 451:2,           277:1, 278:11,            415:13, 422:5,           contains [2] - 305:12,    controls [1] - 468:6
   451:15, 451:17,          278:17, 278:18            427:1, 450:22,            308:3                    convenient [1] -
   453:12, 453:14,         confidential [1] -         451:2, 451:14,           contemplating [1] -        496:16
   453:20, 459:25,          356:23                    451:16                    482:9                    conversation [1] -
   460:12, 460:13,         configured [3] -          connectivity [4] -        contender [2] - 329:9,     481:16
   460:17                   411:20, 441:23,           350:8, 376:4,             329:10                   conversations [2] -
  components [32] -         442:11                    376:17, 475:2            content [6] - 389:12,      471:9, 492:9
   363:13, 373:1,          confirm [1] - 511:8       connectors [2] -           392:3, 392:5, 392:8,     conversion [9] -
   373:12, 373:16,                                    438:14, 439:8             392:9, 461:9              482:2, 482:16,
                           confirming [1] -
   373:17, 374:5,                                    connects [2] - 404:24,    contents [1] - 378:25      482:17, 482:21,
                            253:24
   403:21, 409:13,                                    410:20                   context [9] - 248:18,      482:24, 482:25,
                           confused [1] - 400:1
   409:22, 410:11,                                   consider [11] - 367:14,    255:20, 313:15,           483:3, 483:8, 484:7
                           Congress [1] - 366:22
   410:12, 411:10,                                    383:21, 384:9,            350:7, 371:12,           convert [2] - 319:10,
                           Connect [57] - 266:1,
   411:12, 417:8,                                     387:22, 478:13,           405:5, 496:18,            483:5
                            266:3, 283:15,
   423:12, 423:23,                                    496:23, 506:19,           497:9, 506:11            converting [1] - 483:3
                            283:17, 284:2,
   425:21, 429:17,                                    509:23, 515:15,          contingent [1] -          COOLEY [1] - 244:5
                            284:4, 284:5,
   429:22, 430:11,                                    517:18, 517:21            364:17                   copies [1] - 248:15
                            284:15, 285:5,
   446:2, 450:7,                                     consideration [9] -       continue [4] - 339:11,    copy [1] - 470:7
                            285:6, 292:6,
   451:19, 451:21,                                    478:15, 503:10,           345:6, 399:20,           core [4] - 263:4,
                            292:12, 293:7,
   452:1, 452:4,                                      504:1, 507:14,            401:11                    341:18, 341:23,
                            293:12, 298:3,
   453:17, 457:16,                                    508:1, 508:3,            CONTINUED [1] -            472:1
                            298:8, 319:11,
   460:4, 460:10,                                     509:20, 511:2, 511:3      244:1                    corner [3] - 348:10,
                            320:6, 320:8,
   464:23                                            considerations [3] -                                 348:12, 371:9
                            320:11, 320:12,                                    continued [6] -
  comprehensive [1] -       327:13, 329:9,            497:15, 503:18,           254:13, 276:2,           corporate [2] - 306:9,
   297:22                   329:18, 329:20,           507:7                     278:15, 279:1,            483:22
  comprising [1] -          337:3, 339:2, 339:4,     considered [2] -           340:24, 365:12           corporation [2] -
   382:25                   339:12, 339:13,           368:3, 508:10            continues [2] -            243:4, 243:5
  computer [10] - 337:7,    339:16, 340:6,           considering [1] -          302:25, 451:18           Correct [1] - 264:23
   365:2, 365:3, 365:4,     340:8, 340:11,            290:16                   continuing [2] -          correct [246] - 246:6,
   365:22, 394:25,          340:12, 340:16,          consistent [4] -           250:23, 300:10            260:10, 260:22,
   395:3, 395:4, 395:5,     340:20, 340:22,           406:14, 407:13,                                     261:5, 261:7, 261:9,
                                                                               continuous [1] -
   395:21                   341:4, 341:19,            507:23, 509:9                                       261:11, 261:16,
                                                                                398:13
  computers [2] - 418:4,    341:25, 342:6,           consistently [2] -                                   261:22, 262:1,
                                                                               contract [2] - 353:20,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 286 of 316 PageID #:
                                   14602                                  10


   262:2, 262:11,          355:3, 355:5, 355:6,     corresponding [1] -      252:23, 253:6,          493:3, 493:12,
   262:12, 262:15,         355:8, 355:11,            434:23                  254:3, 254:6,           516:6, 516:24,
   262:18, 262:20,         355:12, 355:15,          cost [5] - 307:25,       254:25, 256:14,         517:2, 517:14,
   263:5, 263:6,           355:16, 356:3,            320:10, 333:20,         256:19, 257:1,          517:24, 518:3
   263:14, 264:25,         360:4, 397:19,            333:21, 333:25          257:4, 257:8,          Court [13] - 271:10,
   265:1, 265:3, 265:7,    436:10, 436:20,          costs [2] - 480:17,      257:13, 257:18,         312:19, 336:8,
   268:12, 268:17,         437:5, 437:9,             480:22                  258:4, 258:9,           363:22, 372:6,
   268:18, 269:5,          437:12, 437:15,          counsel [14] - 247:10,   258:13, 258:20,         372:10, 373:6,
   269:21, 270:3,          437:20, 437:23,           249:18, 250:18,         258:23, 259:2,          373:22, 417:1,
   270:7, 294:20,          438:1, 438:4, 438:6,      257:6, 266:20,          259:5, 260:14,          417:19, 490:6,
   294:21, 295:16,         438:15, 439:5,            326:25, 331:24,         263:25, 264:3,          517:9, 518:4
   296:19, 296:24,         439:24, 440:5,            333:8, 335:21,          266:8, 266:14,         court [4] - 271:19,
   297:3, 297:11,          440:12, 440:17,           386:22, 400:13,         270:21, 271:17,         467:13, 516:15,
   297:13, 297:19,         440:21, 440:25,           408:15, 467:3,          283:3, 285:14,          516:20
   297:20, 297:23,         441:3, 441:7,             517:11                  286:19, 287:19,        Court's [6] - 257:12,
   298:8, 299:6,           441:14, 441:17,          count [1] - 349:8        288:9, 294:9, 297:7,    372:8, 384:5,
   299:10, 299:11,         442:8, 442:11,           counter [1] - 259:25     300:24, 304:24,         425:24, 450:25,
   299:23, 300:2,          443:8, 443:11,           counter-licensing [1]    306:15, 310:12,         453:15
   300:5, 300:8, 300:9,    444:20, 444:23,           - 259:25                310:19, 311:15,        Courthouse [1] -
   300:11, 300:12,         445:1, 445:4, 445:8,     countermeasures [1]      312:16, 312:25,         243:12
   301:12, 302:13,         445:11, 445:23,           - 366:23                314:6, 315:8,          courtroom [13] -
   302:17, 303:1,          446:2, 447:1, 447:3,     counterproposal [2] -    316:15, 318:9,          259:4, 334:22,
   303:4, 303:25,          447:6, 452:4,             246:19, 259:25          325:25, 329:22,         335:18, 366:20,
   304:4, 304:20,          452:20, 455:6,           counters [1] - 267:2     334:16, 334:23,         399:15, 399:22,
   305:7, 305:10,          455:12, 457:4,           counts [1] - 266:21      335:2, 335:7,           400:17, 400:24,
   306:4, 307:20,          457:13, 457:16,          couple [15] - 245:22,    335:10, 335:14,         401:7, 401:9,
   308:1, 309:7,           458:10, 458:23,           248:13, 265:11,         335:16, 335:19,         466:22, 467:24,
   309:10, 309:18,         459:17, 459:18,           272:23, 273:5,          336:2, 344:2,           516:23
   309:21, 309:25,         459:22, 462:5,            282:21, 291:16,         345:10, 347:14,        cover [2] - 397:1,
   310:4, 310:5,           464:13, 464:16,           292:11, 337:4,          347:16, 347:19,         449:22
   310:23, 311:1,          473:19, 473:20,           342:15, 345:2,          348:2, 351:6,          covered [2] - 255:16,
   311:2, 311:22,          474:5, 474:11,            383:13, 399:8,          351:12, 356:17,         495:12
   312:2, 312:6,           474:16, 474:24,           424:18, 457:24          362:18, 362:25,        covers [1] - 503:8
   313:14, 314:11,         475:7, 475:8,            coupled [15] - 373:12,   363:3, 363:8,          create [3] - 273:17,
   314:18, 314:21,         475:15, 475:17,           383:2, 393:22,          363:12, 363:15,         361:7, 430:21
   314:22, 314:25,         476:16, 476:17,           409:19, 423:1,          367:21, 369:10,        created [6] - 250:20,
   315:11, 315:23,         476:24, 476:25,           423:6, 423:13,          369:15, 369:20,         284:3, 332:12,
   315:24, 316:19,         477:16, 477:20,           424:2, 429:16,          369:24, 376:24,         354:9, 361:9, 368:20
   316:21, 316:25,         478:7, 478:17,            450:22, 452:1,          378:10, 379:12,        creates [1] - 357:12
   317:8, 318:25,          479:5, 479:7,             453:18, 453:21,         379:15, 384:17,        creation [2] - 274:23,
   319:12, 319:14,         479:12, 479:15,           460:5, 461:10           399:10, 399:16,         348:22
   319:19, 319:22,         479:18, 480:21,                                   399:19, 399:23,        creative [1] - 274:23
                                                    coupling [9] - 372:23,
   320:5, 320:13,          481:13, 481:25,                                   400:4, 400:10,
                                                     409:20, 410:5,                                 credit [1] - 377:7
   321:16, 322:15,         482:12, 483:1,                                    400:16, 400:22,
                                                     410:6, 417:4,                                  critical [6] - 342:21,
   322:16, 323:6,          483:10, 484:9,                                    401:5, 401:10,
                                                     429:15, 430:8,                                  500:9, 503:1, 503:9,
   324:4, 324:5,           484:13, 484:19,                                   405:20, 407:24,
                                                     451:7, 451:17                                   508:20, 515:4
   324:12, 325:17,         484:21, 484:23,                                   466:6, 466:9,
                                                    course [7] - 246:5,                             CROSS [4] - 294:10,
   327:14, 327:15,         485:5, 485:8,                                     466:13, 466:18,
                                                     246:6, 253:11,                                  345:13, 436:6,
   327:20, 327:21,         485:13, 485:17,                                   466:23, 466:25,
                                                     255:14, 273:6,                                  473:12
   328:22, 328:23,         486:22, 488:7,                                    467:6, 467:10,
                                                     364:19, 471:23                                 cross [24] - 247:22,
   329:16, 330:18,         488:8, 488:9,                                     467:15, 467:18,
                                                    COURT [150] - 243:1,                             251:12, 251:15,
   345:24, 346:12,         488:15, 505:18,                                   467:21, 467:23,
                                                     244:12, 245:16,                                 252:23, 253:1,
   346:13, 347:8,          506:23, 507:3, 514:3                              467:25, 468:10,
                                                     245:19, 246:4,                                  253:16, 253:20,
   349:6, 349:7,          corrected [1] - 248:10                             469:19, 471:14,
                                                     246:16, 247:4,                                  254:1, 254:2,
   349:18, 350:1,         correctly [2] - 246:11,                            472:9, 473:25,
                                                     248:11, 248:25,                                 259:10, 259:12,
   350:2, 350:6, 350:7,    462:11                                            479:1, 486:3,
                                                     249:7, 249:23,                                  260:15, 294:9,
   350:24, 350:25,        correlation [1] -                                  486:10, 486:13,
                                                     250:2, 250:17,                                  316:6, 326:10,
   351:16, 352:3,          434:15                                            486:16, 487:15,
                                                     251:6, 251:13,                                  333:16, 341:19,
   353:1, 353:9,          correspond [2] -                                   488:18, 488:22,
                                                     251:18, 251:25,                                 345:10, 400:2,
   353:23, 354:10,         394:8, 425:21                                     489:2, 489:12,
                                                     252:3, 252:10,                                  400:20, 400:21,
   354:24, 355:2,                                                            491:12, 493:1,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 287 of 316 PageID #:
                                   14603                                  11


   487:20, 501:7,            503:14, 508:2,          279:14, 303:20,         dead [2] - 433:2, 433:4   deeply [1] - 340:9
   510:16                    509:4, 509:5, 509:8,    303:23, 371:15,         deal [22] - 245:2,        defendant [3] -
  CROSS-                     510:20, 510:21,         374:3, 374:4, 379:3,     245:3, 284:6,             347:25, 493:18,
   EXAMINATION [4] -         515:7                   379:4, 389:1,            289:22, 292:11,           517:16
   294:10, 345:13,          Customer [1] - 319:13    394:14, 394:19,          292:15, 324:13,          Defendant [2] -
   436:6, 473:12            customer's [1] -         395:1, 395:6, 395:7,     331:10, 331:12,           243:10, 244:9
  cross-examination          357:16                  398:18, 413:13,          331:14, 331:20,          defendant's [1] -
   [10] - 253:16, 259:10,   customers [49] -         413:16, 413:22,          331:21, 341:8,            259:10
   259:12, 260:15,           277:11, 277:15,         423:11, 423:12,          343:8, 365:16,           defendants [1] -
   294:9, 326:10,            277:25, 278:4,          423:14, 423:16,          367:4, 374:14,            255:13
   333:16, 345:10,           278:5, 278:6,           423:17, 423:19,          466:24, 505:8,           Defense [1] - 366:7
   400:20, 487:20            281:19, 289:4,          423:20, 423:23,          505:13, 507:10,          defense [1] - 252:6
  cross-examining [2] -      290:23, 292:2,          423:24, 424:8,           507:12                   defense's [1] - 259:10
   247:22, 252:23            294:5, 324:21,          424:9, 424:15,          Dealer [2] - 348:20,      defenses [1] - 245:8
  crystal [1] - 251:6        340:14, 346:7,          424:16, 425:1,           349:1                    define [5] - 295:14,
  CTO [2] - 274:22,          346:10, 346:17,         425:2, 425:4,           dealer [21] - 280:11,      392:19, 396:19,
   396:7                     349:3, 349:4, 349:8,    425:23, 426:22,          291:24, 350:11,           423:4, 486:23
  culture [2] - 292:25,      349:12, 350:14,         491:17, 492:18,          429:13, 471:2,           defined [7] - 295:14,
   343:5                     355:8, 355:10,          492:19, 494:8            474:18, 476:17,           378:21, 379:22,
  cumbersome [1] -           355:12, 355:13,        database [14] -           477:20, 478:9,            390:15, 459:25,
   465:8                     356:24, 360:12,         359:11, 359:16,          480:16, 484:18,           460:3, 460:9
  current [6] - 296:4,       360:15, 360:16,         359:17, 360:1,           484:21, 484:22,          defines [1] - 317:17
   304:18, 305:16,           366:5, 428:4, 428:5,    374:6, 394:19,           485:12, 485:18,          definitely [4] - 298:21,
   313:21, 355:1,            428:7, 435:22,          395:22, 396:2,           505:25, 506:1,            460:17, 472:25,
   392:24                    469:2, 480:18,          396:9, 396:25,           508:14, 510:22,           480:15
  custodian [1] - 348:21     480:25, 485:7,          398:20, 413:14,          512:1, 515:21            definition [6] - 317:20,
  custom [2] - 380:3,        500:9, 500:23,          421:22, 424:13          dealers [21] - 291:25,     320:14, 372:6,
   383:20                    503:20, 504:21,        databases [1] - 421:21    292:1, 296:13,            372:8, 453:15,
  customary [2] -            505:2, 505:14,         date [12] - 254:9,        309:11, 435:4,            453:16
   490:19, 490:20            509:19, 510:22,         315:14, 330:17,          469:4, 469:5,            definitions [2] - 374:9,
  customer [70] -            512:12                  330:19, 330:21,          469:10, 469:15,           459:21
   256:18, 275:17,          customized [1] -         348:22, 354:9,           470:1, 470:19,           definitively [1] -
   276:17, 276:20,           361:10                  470:4, 495:9,            471:6, 473:6,             303:22
   277:13, 277:18,                                   495:16, 497:17,          477:18, 480:17,          degree [4] - 272:15,
   279:13, 279:17,                    D              499:22                   484:15, 487:8,            337:7, 491:1, 491:4
   279:21, 281:11,                                  dated [3] - 306:20,       491:24, 500:22,          degrees [2] - 279:25,
   281:22, 282:1,           D-O-N-A-L-D [1] -        310:25, 311:24           510:24, 511:19            365:2
   283:19, 283:20,           468:14                 dates [1] - 406:11       dealing [3] - 352:3,      DELAWARE [1] -
   291:7, 291:10,           daily [1] - 469:11      David [5] - 356:15,       464:2, 503:19             243:2
   291:13, 291:15,          damage [3] - 334:12,     362:14, 396:6,          deals [9] - 298:10,       Delaware [5] - 243:4,
   293:22, 304:9,            495:8, 495:22           397:3, 425:6             331:16, 368:4,            243:5, 243:9,
   304:10, 304:15,          damages [23] -          Dawes [24] - 246:14,      368:7, 403:7, 504:2,      243:13, 280:14
   304:16, 306:2,            467:17, 489:1,          247:22, 248:1,           507:23, 507:24
                                                                                                       delay [1] - 370:4
   321:2, 340:12,            489:21, 489:22,         249:13, 253:12,         dealt [1] - 365:7
                                                                                                       deliver [2] - 266:17,
   343:5, 346:14,            489:24, 490:4,          253:15, 254:3,          debate [1] - 496:2         360:19
   350:13, 352:22,           490:7, 490:9, 491:8,    255:1, 257:3,           decade [4] - 276:2,       delivered [2] - 377:21,
   352:23, 355:1,            491:10, 494:12,         258:16, 258:19,          279:8, 368:1, 374:16      392:9
   355:4, 355:6, 355:7,      494:16, 494:17,         259:2, 259:16,          December [5] -            delivering [1] - 278:2
   355:9, 355:18,            494:19, 494:22,         260:18, 265:11,          306:20, 327:6,
                                                                                                       delivery [1] - 269:15
   355:19, 355:20,           494:23, 495:2,          266:8, 340:13,           327:10, 406:7,
                                                                                                       demand [1] - 503:17
   355:22, 356:1,            496:4, 496:11,          369:5, 406:8,            406:13
                             497:10, 499:12,                                                           DEMANDED [1] -
   356:9, 356:10,                                    492:14, 495:17,         decide [1] - 244:17
                             501:11                                                                     243:8
   359:15, 360:5,                                    500:4, 504:6, 514:19    decided [4] - 246:8,
                            Dan [2] - 336:19,                                                          demonstrate [1] -
   360:17, 362:9,                                   Dawes' [6] - 245:24,      280:14, 281:14,
                             407:8                                                                      382:18
   370:13, 370:19,                                   248:16, 249:4,           485:19
                            Daniel [3] - 335:9,                                                        demonstrates [1] -
   371:20, 371:23,                                   250:14, 250:19,         decision [1] - 280:24
                             335:23, 336:5                                                              504:6
   378:25, 379:6,                                    259:8                   deck [2] - 306:22,
                            DANIEL [1] - 336:5                                                         demonstration [2] -
   396:16, 397:15,                                  days [6] - 276:5,         307:5
                                                                                                        438:22, 464:12
   471:21, 476:14,          Data [2] - 413:9         290:1, 337:4, 343:6,    declaration [1] -
                                                                                                       demonstrative [16] -
   478:2, 484:23,           data [49] - 274:1,       361:13, 397:4            304:13
                                                                                                        296:8, 296:9,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 288 of 316 PageID #:
                                   14604                                  12


   364:24, 383:6,            442:4                    388:17, 390:1,            304:3, 304:5, 304:6,      355:1, 362:7,
   387:16, 388:20,          detector [4] - 273:22,    390:3, 390:5,             304:14, 321:4,            408:18, 410:12,
   388:21, 389:4,            281:4, 281:5, 337:14     390:20, 393:17,           322:5, 326:14,            442:3, 461:25,
   392:10, 392:11,          determination [1] -       396:1, 396:20,            327:16, 327:22,           462:4, 476:23,
   393:8, 393:18,            494:3                    414:17, 415:15,           332:16, 345:24,           480:24
   402:14, 403:2,           determine [3] -           417:11, 419:9,            353:24, 391:14,          discussing [5] -
   431:17, 432:17            480:10, 496:7, 496:8     419:21, 420:3,            412:2, 476:24,            337:4, 338:13,
  demonstratives [2] -      determines [2] -          421:14, 423:12,           481:24, 483:15,           377:12, 481:4,
   364:20, 434:25            281:23, 423:18           424:1, 424:2,             483:23, 489:1             481:23
  Department [1] -          determining [3] -         425:22, 426:21,          directed [1] - 461:13     discussion [11] -
   366:7                     424:11, 434:21,          430:7, 430:8,            direction [1] - 336:23     254:19, 282:17,
  dependent [5] -            480:14                   430:11, 430:15,          directly [5] - 280:22,     292:7, 312:17,
   401:23, 401:24,          develop [4] - 261:25,     430:20, 430:24,           304:16, 329:16,           328:24, 400:7,
   426:14, 426:16,           270:12, 273:6, 428:1     431:2, 431:6,             469:9, 469:13             486:4, 487:24,
   490:21                   Developed [1] -           431:21, 431:22,          dirty [1] - 462:12         488:4, 512:24,
  depicted [6] - 380:2,      319:11                   431:24, 432:6,           disability [1] - 280:5     513:16
   381:5, 384:7,            developed [10] -          432:12, 432:21,          disable [1] - 421:7       discussions [10] -
   391:11, 403:14,           290:4, 319:25,           432:22, 433:22,          disagree [3] - 270:5,      248:3, 248:4,
   404:2                     320:7, 320:15,           434:7, 435:16,            387:1, 387:2              252:18, 253:25,
  deploy [1] - 444:6         320:17, 338:5,           445:18, 447:24,          disarm [7] - 344:16,       254:13, 254:15,
  deployed [2] - 366:18,     350:10, 350:11,          448:1, 448:2,             385:19, 420:25,           254:20, 484:2,
   367:12                    425:9, 428:14            454:22, 455:1,            445:11, 445:12,           492:12, 492:14
  deployment [1] -          developing [2] -          455:16, 455:23,           445:14, 475:12           dismiss [1] - 246:8
   366:4                     272:7, 449:25            457:13, 457:15,          disarming [2] - 393:3,    dismissed [2] - 251:1,
  deposition [18] -         development [5] -         458:25, 461:16,           393:6                     259:17
   249:24, 261:11,           284:18, 292:9,           461:17                   disassembled [2] -        disparity [3] - 324:3,
   261:24, 266:18,           292:13, 341:2, 428:3    diagram [2] - 380:2,       404:15, 438:2             324:6, 324:10
   267:6, 270:20,           device [35] - 273:25,     380:15                   disastrous [1] -          display [5] - 373:24,
   347:21, 348:3,            371:4, 372:12,          dial [1] - 409:4           509:19                    374:18, 460:1,
   348:18, 351:3,            376:9, 379:24,          difference [5] -          disclaimed [1] -           461:13, 461:19
   351:10, 351:13,           382:25, 394:5,           422:20, 477:12,           368:21                   dispute [3] - 247:6,
   356:15, 356:18,           394:10, 394:14,          478:1, 487:25, 488:5     disconnect [2] -           406:9, 446:24
   362:12, 362:14,           395:17, 395:19,         differences [1] -          438:14, 438:16           disputed [2] - 372:5,
   362:22, 498:15            395:25, 402:19,          511:13                   discount [1] - 483:10      493:9
  depositions [3] -          404:7, 404:10,          different [30] - 319:5,   discover [5] - 416:16,    dissimilar [1] - 350:15
   266:24, 491:17,           418:19, 423:12,          323:25, 345:2,            431:3, 431:22,           distinction [3] -
   492:8                     423:17, 425:1,           353:10, 353:11,           434:6, 458:25             273:15, 458:21,
  describe [10] - 272:13,    425:24, 426:24,          372:19, 376:17,          discovered [4] -           510:19
   275:7, 285:3,             432:19, 433:4,           382:8, 385:21,            415:18, 417:12,          distinguishing [1] -
   333:15, 333:20,           433:5, 434:5,            404:21, 409:10,           440:21, 442:24            408:9
   340:5, 416:24,            440:13, 454:23,          422:25, 429:11,          discovering [6] -         distribute [1] - 335:11
   420:7, 470:21,            458:3, 458:6, 458:7,     429:19, 430:2,            411:10, 413:24,          Distribution [2] -
   491:14                    458:10, 458:11,          430:13, 432:15,           417:8, 430:7,             348:21, 349:1
  described [3] - 341:6,     458:19                   445:23, 452:3,            430:14, 431:24           District [1] - 490:6
   396:15, 422:13           Device [1] - 415:4        459:10, 460:7,           discovery [18] - 403:7,   DISTRICT [2] - 243:1,
  describes [1] - 333:12    Devices [4] - 395:11,     473:19, 475:22,           412:13, 413:17,           243:2
  describing [4] -           419:13, 419:18           476:8, 477:4,             413:23, 414:23,          DIY [4] - 302:12,
   268:10, 365:24,          devices [83] - 261:8,     481:12, 492:19,           415:12, 415:18,           302:14, 303:13,
   415:8, 417:8              261:18, 261:22,          494:9, 496:15,            416:5, 416:9,             303:17
  description [1] -          279:19, 361:6,           511:21                    416:11, 416:19,          do-it-yourself [2] -
   321:25                    361:23, 362:2,          difficult [1] - 264:12     418:23, 433:11,           303:14, 303:18
  design [4] - 281:13,       362:5, 362:11,          digital [3] - 365:21,      433:23, 433:24,          Doctor [7] - 442:6,
   352:21, 352:22,           368:5, 368:8, 371:6,     365:24, 366:23            444:7, 458:17,            449:24, 457:10,
   354:12                    371:11, 371:13,         Direct [1] - 306:23        458:23                    457:12, 459:5,
  designed [2] - 428:14,     373:5, 374:5,           DIRECT [4] - 271:20,      discuss [7] - 247:24,      463:5, 463:10
   445:7                     375:25, 376:2,           364:2, 468:15,            268:21, 480:16,          doctorate [3] - 365:3,
  designs [1] - 320:18       376:8, 377:16,           489:10                    496:19, 516:10,           365:5, 365:10
  desirable [1] - 276:10     380:7, 380:8,           direct [24] - 282:18,      516:11, 516:12           Doctrine [9] - 244:25,
  detail [1] - 369:6         380:10, 380:20,          282:19, 289:16,          discussed [11] -           426:6, 426:9,
  detect [2] - 377:19,       380:22, 384:5,           294:15, 295:4,            245:21, 328:11,           433:18, 433:25,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 289 of 316 PageID #:
                                   14605                                  13


   434:2, 435:4, 437:2,     514:11                     325:13, 486:6            301:22, 302:19,           430:18
   437:4                   door [29] - 273:23,        driven [1] - 499:21       303:9, 303:10,           element [12] - 244:21,
  document [53] -           281:6, 337:13,            drives [1] - 325:21       321:18                    244:22, 389:15,
   263:10, 269:20,          376:18, 377:20,           driving [1] - 509:9      easel [2] - 369:18,        393:19, 394:4,
   297:25, 310:11,          378:2, 378:4, 380:8,      dropped [1] - 247:16      369:19                    409:16, 410:15,
   318:3, 325:18,           386:13, 390:2,            DTX [22] - 263:10,       easier [2] - 282:15,       411:6, 422:24,
   327:6, 327:10,           390:10, 390:13,            263:22, 264:4,           369:19                    430:5, 499:12,
   328:21, 330:11,          391:5, 392:17,             264:9, 304:22,          easily [1] - 483:6         500:10
   330:17, 344:5,           393:12, 394:15,            304:25, 305:6,          East [1] - 292:21         elements [20] -
   344:9, 348:5, 348:9,     412:19, 412:21,            306:13, 306:17,         easy [2] - 406:25,         381:15, 381:20,
   350:20, 354:9,           413:1, 415:23,             310:6, 310:7,            500:23                    381:23, 382:9,
   356:23, 356:24,          415:24, 416:2,             311:11, 311:16,         EBITDA [1] - 512:9         382:17, 382:22,
   357:23, 358:4,           416:3, 433:3,              314:2, 314:3, 314:8,    Ecobee [1] - 308:17        401:20, 401:25,
   358:13, 358:16,          441:12, 452:8,             315:3, 316:8,           economic [6] -             402:1, 402:2,
   358:25, 359:1,           465:23, 475:23             316:16, 318:4,           341:17, 490:10,           403:17, 426:5,
   359:3, 361:7,           doors [2] - 373:13,         318:10, 487:19           496:14, 501:12,           426:17, 428:3,
   361:19, 361:21,          377:19                    DTX-2388 [1] - 333:4      501:21, 510:11            429:5, 429:12,
   362:5, 378:19,          DORSNEY [5] -              DTX-242 [2] - 297:5,     Economics [1] -            434:15, 434:20,
   379:23, 381:10,          243:19, 258:21,            297:9                    489:19                    446:9, 446:23
   389:18, 391:12,          258:25, 335:3, 335:9      DTX-302 [3] - 473:21,    economics [4] -           elsewhere [1] - 430:1
   395:10, 397:20,         Dorsney [1] - 335:7         473:23, 474:2            491:1, 491:3, 491:4,     email [7] - 258:1,
   398:23, 406:24,         down [25] - 266:9,         DTX-371 [1] - 330:6       491:8                     258:2, 472:13,
   413:3, 414:5, 414:8,     287:4, 292:18,            DTX-401 [1] - 327:4      economist [3] -            472:24, 479:4,
   414:12, 414:23,          305:13, 307:16,           DTX-61 [2] - 478:21,      489:18, 490:1, 492:4      479:7, 479:11
   414:25, 415:2,           307:22, 317:3,             478:24                  edited [1] - 266:24       embodies [1] - 427:13
   457:20, 463:6,           319:13, 334:17,           DTX-87 [2] - 300:20,     EDM [1] - 342:3           employee [4] - 254:5,
   463:8, 463:23,           347:17, 386:7,             301:1                   education [3] -            254:10, 295:23,
   483:14, 512:7, 514:7     389:8, 395:7,             dual [1] - 307:18         272:13, 365:1,            295:24
  documentation [2] -       402:18, 404:25,           duplicate [1] - 310:9     367:13                   employees [7] -
   297:19, 380:18           406:16, 421:20,           during [16] - 250:5,     educational [1] -          265:16, 275:2,
  documented [1] -          479:10, 481:11,            250:8, 259:23,           490:24                    275:4, 275:8,
   269:18                   482:1, 488:19,             260:7, 267:25,          effect [3] - 322:9,        275:13, 275:19,
  documents [21] -          497:23, 510:14,            268:4, 268:8,            322:14, 324:13            278:3
   253:2, 374:21,           516:25                     332:16, 346:4,          effective [1] - 333:25    employer [1] - 304:17
   374:22, 374:23,         downstairs [1] - 387:7      404:14, 432:8,                                    enable [2] - 350:11,
                                                                               efficient [1] - 282:14
   375:1, 379:10,          Dr [42] - 257:17, 363:2,    432:16, 442:22,                                    421:7
                                                                               effort [2] - 294:7,
   381:12, 382:23,          364:4, 364:6,              498:3, 502:22,                                    enables [1] - 390:1
                                                                                340:3
   397:5, 403:21,           364:25, 367:18,            513:16                                            enclosure [6] -
                                                                               efforts [1] - 247:8
   411:23, 424:15,          367:23, 369:11,                                                               376:16, 407:1,
                                                                               eight [10] - 275:17,
   433:11, 489:7,           369:12, 369:22,
   491:17, 491:23,
                                                                 E              275:21, 275:22,           431:14, 444:16,
                            370:2, 370:4,                                                                 460:16, 460:22
                                                                                278:25, 308:3,
   492:17, 492:19,          371:25, 375:17,           e-mail [7] - 481:8,                                encompass [1] -
                                                                                342:17, 348:9,
   493:25, 494:2,           376:20, 377:1,             481:10, 481:15,                                    433:21
                                                                                379:25, 488:13,
   494:14                   381:1, 381:4, 382:7,       481:21, 482:6,                                    encompasses [1] -
                                                                                488:14
  DOD [2] - 366:3, 366:6    401:14, 404:13,            483:18, 484:8                                      470:23
                                                                               either [24] - 252:2,
  dollar [6] - 303:3,       405:25, 407:15,           e-mails [1] - 427:3                                encountered [1] -
                                                                                252:15, 253:8,
   328:25, 476:11,          408:1, 408:12,            early [10] - 254:12,                                328:13
                                                                                337:11, 346:2,
   476:12, 476:16,          408:14, 409:16,            275:19, 276:4,                                    encourage [2] -
                                                                                346:17, 347:2,
   488:4                    412:4, 413:10,             276:24, 276:25,                                    408:10, 435:22
                                                                                347:8, 357:11,
  dollars [2] - 324:2,      414:5, 414:22,             280:24, 290:1,                                    encryption [1] -
                                                                                383:14, 388:8,
   508:20                   416:24, 417:13,            295:3, 361:13,                                     357:12
                                                                                412:25, 426:5,
  Donald [1] - 468:13       424:20, 435:8,             508:18                                            End [1] - 486:19
                                                                                431:2, 435:4, 437:3,
  done [17] - 267:2,        436:4, 436:8,             early-stage [1] -                                  end [28] - 273:16,
                                                                                439:14, 456:2,
   290:15, 293:4,           447:18, 457:20,            276:25                                             281:21, 281:22,
                                                                                457:17, 475:15,
   340:19, 340:24,          466:20, 492:6,            earn [1] - 514:20                                   304:10, 309:10,
                                                                                493:19, 499:2,
   341:11, 366:1,           500:19                    earned [2] - 504:10,                                309:11, 313:3,
                                                                                510:7, 517:18
   366:9, 381:6,           dramatic [2] - 505:5,       514:15                                             351:1, 362:9,
                                                                               electrical [1] - 365:2
   415:18, 417:3,           505:6                     earning [1] - 504:24                                397:18, 425:19,
                                                                               electronic [1] - 311:18
   421:13, 426:19,         drive [5] - 324:11,        earnings [8] - 300:19,                              439:22, 440:14,
                                                                               electronically [3] -
   442:3, 502:24,           324:17, 325:5,             301:4, 301:18,                                     445:7, 445:10,
                                                                                297:18, 430:10,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 290 of 316 PageID #:
                                   14606                                  14


   446:12, 447:17,          335:18, 337:15,            517:7                    evolving [2] - 299:23,   exception [1] - 434:1
   449:19, 454:17,          401:9, 467:24             estimated [2] -            340:25                  excerpt [4] - 270:20,
   474:20, 476:14,         enterprise [3] - 360:4,     307:23, 327:25           exact [1] - 406:11        356:13, 356:18,
   477:17, 480:18,          360:12, 360:16            estimates [2] - 307:17,   exactly [8] - 281:4,      362:12
   480:20, 480:25,         enters [1] - 507:16         354:8                     324:18, 327:2,          exchange [8] - 316:7,
   481:13, 500:22,         entire [8] - 296:3,        estoppel [1] - 244:15      391:24, 422:11,          332:6, 332:9,
   515:13                   332:13, 342:1,            ether [1] - 408:23         441:13, 474:17,          332:11, 332:14,
  ending [20] - 264:16,     457:3, 457:6,             Ethernet [5] - 439:8,      478:19                   332:24, 357:13,
   375:3, 375:16,           457:10, 509:6              439:12, 439:15,          EXAMINATION [11] -        501:19
   378:18, 384:20,         entirely [1] - 369:20       439:25, 440:13            265:9, 271:20,          Exchange [2] -
   385:9, 389:20,          entities [1] - 328:13      evaluate [1] - 496:15      294:10, 326:2,           296:18, 322:7
   395:9, 396:11,          entitled [9] - 298:3,      evaluated [1] - 329:8      345:13, 364:2,          exchanged [2] -
   397:20, 398:23,          298:22, 306:20,           evaluating [2] -           436:6, 468:15,           331:25, 332:20
   404:13, 410:18,          314:16, 348:25,            262:24, 414:22            473:12, 487:17,         exciting [1] - 348:17
   412:2, 413:4,            350:21, 393:9,            evaluation [1] - 290:9     489:10                  exclude [1] - 400:24
   414:18, 421:3,           414:6, 494:25             evening [1] - 516:22      examination [13] -       excluded [2] - 503:20,
   424:19, 481:19,         entity [4] - 287:1,        event [6] - 337:16,        253:16, 259:10,          508:2
   483:16                   289:13, 295:25             341:10, 391:20,           259:12, 260:15,         exclusive [5] - 282:8,
  ends [1] - 481:7         entrants [1] - 303:1        401:6, 426:22, 468:6      294:9, 321:15,           282:9, 282:16,
  energy [3] - 279:20,     entry [1] - 321:5          events [10] - 341:7,       326:10, 333:16,          507:11
   279:22, 280:1           environment [1] -           367:6, 371:19,            345:10, 400:20,         excuse [6] - 325:16,
  engage [1] - 341:17       491:25                     379:5, 390:9,             481:24, 487:20,          476:12, 477:15,
  engaged [1] - 342:18     equipment [1] -             390:15, 392:19,           489:1                    477:19, 478:20,
  engineer [3] - 341:24,    377:22                     426:23, 458:9, 459:3     examined [1] - 438:2      483:9
   372:4, 374:16           equivalent [5] - 390:4,    evidence [70] - 264:4,    examining [2] -          execute [1] - 341:2
  engineering [5] -         416:8, 422:13,             277:8, 283:1, 283:5,      247:22, 252:23          executing [5] - 373:7,
   272:16, 274:8,           434:5, 515:25              285:11, 285:15,          Example [3] - 359:19,     388:15, 417:17,
   337:8, 340:2, 365:3     Equivalents [9] -           286:17, 286:21,           387:17, 393:9            417:22, 451:10
  engineers [6] -           244:25, 426:6,             287:16, 287:20,          example [39] - 282:22,   executive [1] - 351:11
   284:20, 336:24,          426:10, 433:19,            288:6, 288:10,            319:10, 341:24,         executives [1] - 510:2
   339:7, 339:8,            433:25, 434:2,             297:5, 297:9,             342:16, 357:18,         exhibit [12] - 257:22,
   341:20, 342:1            435:5, 437:2, 437:4        300:21, 301:1,            359:14, 360:20,          310:14, 358:2,
  enhancing [2] - 292:8,   equivalents [1] -           304:22, 304:25,           362:4, 374:25,           374:25, 407:14,
   354:20                   434:8                      306:13, 306:17,           390:6, 390:14,           408:11, 450:12,
  enjoyed [1] - 308:24     ERIK [1] - 244:5            311:13, 311:16,           392:3, 392:8,            451:1, 469:17,
  enroll [14] - 362:5,     especially [1] - 513:3      314:8, 315:4,             392:12, 392:15,          481:4, 497:13,
   378:4, 378:16,          ESQUIRE [13] -              316:10, 316:16,           392:24, 393:7,           498:15
   411:24, 412:5,           243:19, 243:22,            318:5, 318:10,            395:13, 395:16,         Exhibit [32] - 267:16,
   412:8, 412:10,           243:22, 243:23,            343:25, 344:3,            398:20, 413:24,          267:23, 283:5,
   412:15, 432:6,           243:23, 244:2,             348:1, 351:4, 351:8,      424:3, 424:25,           285:12, 285:15,
   441:20, 443:3,           244:3, 244:5, 244:6,       362:15, 362:20,           431:12, 431:18,          285:17, 286:21,
   443:14, 443:24,          244:6, 244:7, 244:7,       378:8, 378:11,            446:10, 448:25,          286:23, 287:20,
   458:24                   244:8                      382:23, 384:15,           456:9, 471:21,           288:10, 297:9,
  enrolled [4] - 419:1,    essentially [6] - 246:2,    384:18, 403:22,           475:22, 484:18,          301:1, 311:21,
   458:11, 458:12,          256:16, 385:3,             403:24, 405:19,           485:10, 498:24,          330:4, 348:4,
   459:1                    420:10, 422:17,            405:23, 435:21,           498:25, 503:16,          348:17, 350:20,
  enrolling [1] - 362:11    432:6                      440:3, 440:10,            507:9, 508:10,           356:19, 356:20,
  enrollment [11] -        establish [3] - 429:23,     440:14, 440:23,           508:13, 511:11           358:11, 358:24,
   362:7, 377:25,           451:6, 470:3               443:23, 444:22,          examples [12] -           359:8, 361:4,
   411:18, 415:11,         established [4] -           444:25, 445:3,            287:10, 287:11,          361:15, 361:24,
   458:3, 458:6,            320:9, 410:23,             452:18, 454:6,            287:12, 375:7,           384:18, 408:2,
   458:10, 458:19,          411:2, 500:1               454:16, 456:1,            376:2, 387:25,           450:13, 469:24,
   458:22, 458:23,         establishes [2] -           456:2, 466:15,            412:18, 419:5,           472:7, 472:11, 474:2
   459:5                    357:12, 501:21             469:17, 469:22,           424:14, 424:17,         exhibits [12] - 347:23,
  enter [5] - 330:14,      establishing [7] -          472:11, 474:2,            432:24, 449:9            347:25, 351:3,
   420:25, 506:17,          372:23, 409:19,            476:19, 478:24,          Excell [2] - 348:18,      352:12, 362:15,
   507:21, 509:25           417:4, 430:7,              492:22, 492:23,           348:19                   362:19, 362:23,
  entered [4] - 268:23,     451:17, 493:10,            492:24, 493:5, 512:4     except [5] - 327:17,      363:5, 363:9,
   311:7, 502:25, 510:3     500:2                     evidentiary [1] - 257:9    354:12, 408:20,          363:10, 363:11,
  entering [5] - 259:4,    estimate [2] - 307:5,      evolve [1] - 342:14        437:2, 466:7             466:8
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 291 of 316 PageID #:
                                   14607                                  15


  existing [6] - 345:4,       247:12, 255:16,         few [4] - 259:9,              512:7                   fit [4] - 361:12, 380:12,
   355:20, 405:2,             265:5, 307:3,             345:19, 366:17,           financials [1] - 492:20     382:4, 407:20
   406:18, 407:1,             321:15, 323:3,            374:16                    fine [3] - 253:21,        fits [2] - 380:3, 433:2
   482:18                     328:21, 385:16,         fewer [1] - 282:15            257:7, 363:16           five [13] - 257:2,
  exit [1] - 421:13           433:16, 447:4,          Fi [11] - 380:21,           finish [1] - 331:12         258:10, 273:20,
  exiting [1] - 337:16        483:12, 499:3             383:14, 387:10,           finished [4] - 259:11,      311:18, 331:10,
  expand [3] - 293:6,       factor [4] - 478:13,        387:13, 389:25,             292:15, 493:16,           351:20, 361:2,
   378:19, 487:22             496:18, 502:18,           431:2, 454:2, 455:5,        516:7                     368:13, 468:4,
  expansion [1] -             506:15                    456:11, 462:5, 476:4      finishing [1] - 401:15      490:12, 496:17,
   361:16                   factors [15] - 496:12,    field [5] - 365:11,         fire [1] - 259:1            516:5
  expect [2] - 345:1,         496:15, 496:16,           365:12, 365:14,           firm [4] - 318:15,        flew [1] - 292:20
   480:1                      496:21, 496:23,           367:19, 491:7               318:17, 490:14,         flip [6] - 478:20,
  expectations [2] -          498:24, 499:1,          fields [4] - 272:22,          490:15                    478:21, 479:8,
   322:2, 324:18              499:18, 499:20,           272:23, 272:24,           firmware [2] - 441:18,      479:14, 481:3,
  expected [1] - 336:25       508:6, 508:7,             359:25                      442:4                     481:18
  expecting [2] - 245:8,      510:15, 511:10,         fifteen [2] - 265:17,       first [90] - 246:7,       flood [2] - 390:11,
   442:2                      514:12                    496:14                      248:19, 249:3,            419:15
  expensive [1] - 306:2     facts [1] - 499:7         fifty [2] - 330:12, 343:3     250:25, 259:18,         floor [2] - 396:18
  experience [6] -          fair [17] - 267:7,        figure [18] - 246:8,          260:7, 261:25,          Florida [2] - 272:15,
   367:13, 372:4,             267:14, 267:21,           281:3, 369:13,              263:16, 264:13,           406:6
   374:16, 428:5,             268:8, 269:1,             370:7, 370:12,              267:11, 267:14,         flow [1] - 265:24
   464:11, 490:1              269:24, 308:19,           379:7, 381:22,              267:18, 273:2,          FLOWER [2] - 335:24,
  experienced [1] -           313:20, 322:22,           412:8, 418:2, 420:8,        274:2, 274:18,            336:16
   334:9                      324:22, 324:25,           422:16, 422:18,             276:17, 277:4,          FLOWERS [14] -
  expert [10] - 257:18,       349:10, 349:12,           442:9, 447:20,              277:7, 279:11,            243:23, 335:12,
   257:19, 281:2,             349:15, 349:16,           448:1, 467:3, 467:5,        280:24, 289:17,           335:22, 336:13,
   367:14, 367:18,            352:1, 484:2              467:7                       289:18, 289:22,           343:24, 344:4,
   467:17, 489:1,           fairly [2] - 291:9,       Figure [7] - 368:2,           291:3, 299:17,            345:8, 347:15,
   491:7, 496:10,             363:14                    418:9, 418:11,              300:4, 302:5,             347:20, 351:2,
   501:12                   faith [5] - 276:11,         418:13, 420:4               308:24, 316:23,           351:9, 356:14,
  expertise [2] - 341:22,     276:12, 276:13,         Figures [4] - 417:18,         321:16, 321:19,           362:13, 362:21
   489:25                     277:2                     457:1, 457:4, 457:7         342:25, 343:5,          Flowers [1] - 336:14
  experts [2] - 489:22,     fall [1] - 382:22         figures [4] - 337:2,          348:8, 358:24,          fly [3] - 244:17,
   492:5                    familiar [9] - 273:8,       373:8, 403:20,              364:6, 370:14,            339:15, 342:17
  explain [6] - 275:10,       290:7, 329:12,            422:14                      371:21, 371:23,         flying [1] - 339:9
   371:1, 371:5, 383:6,       337:24, 338:2,          file [4] - 250:16, 270:2,     372:9, 372:12,          fob [1] - 385:24
   389:24, 421:11             358:21, 401:23,           311:11, 368:20              372:13, 374:5,          focus [5] - 312:9,
  explained [2] - 457:5,      405:25, 506:8           filed [16] - 246:10,          379:1, 379:8, 379:9,      365:6, 411:8,
   457:9                    family [2] - 293:8,         247:6, 247:7,               382:1, 382:25,            417:14, 470:20
  explaining [2] -            299:5                     248:20, 251:4,              383:3, 383:19,          focused [4] - 272:5,
   268:10, 359:1            famous [1] - 496:12         253:10, 253:11,             384:9, 384:10,            277:1, 281:10,
  explanation [1] -         far [9] - 291:7, 321:8,     267:22, 312:1,              384:12, 384:22,           340:24
   457:11                     346:16, 347:1,            312:6, 367:25,              386:23, 393:20,         focusing [3] - 250:15,
  expressly [1] - 317:23      347:4, 347:7,             372:5, 407:4,               394:1, 394:21,            275:23, 511:24
  extended [1] - 369:24       352:22, 363:15,           425:15, 425:17,             396:18, 399:24,         folks [6] - 273:5,
  extending [2] -             474:20                    495:16                      402:18, 403:25,           280:10, 289:3,
   397:21, 424:20           fault [1] - 312:23        files [1] - 326:19            406:5, 409:20,            293:1, 341:22,
                            favored [3] - 503:13,     filing [5] - 259:21,          414:5, 414:17,            342:17
  extensive [1] - 248:3
                              508:2, 515:1              260:8, 297:19,              417:9, 417:21,          following [4] - 264:15,
  extensively [1] - 369:1
                            feature [3] - 345:6,        300:3, 326:5                422:24, 423:1,            351:3, 362:15,
  extent [1] - 313:19
                              354:21, 461:22          filings [3] - 296:17,         423:13, 427:9,            397:21
  eye [1] - 370:10
                            features [7] - 309:10,      296:22, 297:1               429:16, 429:18,         follows [1] - 313:6
  eyes [1] - 374:17
                              352:23, 405:1,          finally [5] - 276:16,         429:19, 429:25,         FOR [1] - 243:2
                              470:23, 475:22,           276:17, 341:8,              430:9, 430:17,
              F               476:4, 477:24             374:1, 422:1                442:18, 471:23,
                                                                                                            force [2] - 321:3,
                                                                                                              509:9
                            February [1] - 243:14     finances [1] - 263:7          472:24, 474:7,
  face [2] - 438:6,                                                                                         forecasts [1] - 491:20
                            fee [3] - 364:15,         financial [8] - 297:22,       479:10, 497:17,
    497:20                                                                                                  foremost [3] - 500:6,
                              509:15, 509:18            301:10, 334:8,              499:22, 502:18,
  faces [1] - 309:15                                                                                          507:8, 515:5
                            feeds [1] - 462:2           472:15, 473:10,             505:1, 507:7,
  facilities [1] - 366:12                                                                                   forget [2] - 255:7,
                            felt [1] - 281:11           491:18, 496:14,             510:16, 514:25
  fact [13] - 247:8,                                                                                          466:8
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 292 of 316 PageID #:
                                   14608                                  16


  form [9] - 244:20,        friend [2] - 290:3           404:23, 405:13,         406:2, 414:11,            302:11, 304:3,
    245:6, 245:10,          front [6] - 299:17,          405:14, 406:17,         420:8, 473:18,            304:6, 304:14,
    451:9, 491:15,            305:6, 369:12,             406:19, 407:4,          478:18, 501:14,           308:12, 308:14,
    496:11, 497:25,           370:8, 391:22,             407:5, 407:12,          507:16, 515:16            353:6, 516:17
    502:11, 502:13            450:11                     408:3, 408:16,         generate [2] - 276:20,    Gore [1] - 366:17
  formal [1] - 289:1        full [7] - 271:5, 272:11,    408:20, 409:12,         424:16                   government [3] -
  formed [3] - 352:11,        335:17, 336:3,             409:19, 409:25,        generated [1] - 289:21     272:16, 366:3,
    352:16, 493:24            363:18, 468:11,            410:8, 410:20,         generates [4] -            366:15
  forming [3] - 372:24,       489:3                      410:22, 410:25,         276:18, 423:15,          governmental [1] -
    417:5, 492:13           fully [4] - 317:4,           412:7, 412:11,          424:8, 426:20             366:2
  forms [2] - 350:17,         333:24, 339:25,            413:12, 413:16,        generating [2] - 425:3,   gradually [1] - 275:22
    411:9                     406:20                     414:14, 414:16,         434:21                   graduate [1] - 274:24
  forth [5] - 246:25,       function [10] - 372:20,      418:19, 418:22,        generic [1] - 395:18      graduated [1] - 272:14
    247:8, 357:10,            372:22, 373:4,             420:10, 420:14,        gentleman [1] -           grant [3] - 317:12,
    362:5, 368:17             384:12, 405:12,            420:22, 423:2,          481:23                    508:12, 508:22
  fortunately [1] - 429:5     416:10, 417:3,             423:6, 423:11,         geography [1] - 491:2     granted [1] - 506:20
  forty [4] - 343:2,          417:14, 434:9,             423:15, 423:16,        Georgia [8] - 496:12,     grantee [2] - 317:11,
    343:7, 468:4              451:14                     423:17, 423:25,         496:13, 498:24,           317:22
  forty-five [2] - 468:4    function-way-result          424:5, 424:8, 424:9,    499:1, 506:14,           granting [1] - 317:23
  forum [1] - 366:20          [1] - 434:9                424:21, 424:22,         506:24, 511:10,          great [5] - 284:22,
  forward [3] - 482:13,     functionality [11] -         424:24, 425:3,          514:12                    324:3, 324:6,
    482:19, 483:4             352:23, 354:21,            429:15, 429:16,        Georgia-Pacific [8] -      324:10, 347:18
  forwarded [1] - 479:4       391:16, 462:15,            429:25, 430:7,          496:12, 496:13,          green [2] - 383:16,
  forwarding [2] -            462:18, 462:21,            430:8, 430:9,           498:24, 499:1,            431:12
    474:8, 474:9              463:15, 463:23,            430:12, 430:15,         506:14, 506:24,          Gregory [1] - 479:11
                              464:18, 475:4, 476:2       430:18, 430:20,         511:10, 514:12
  foundation [1] -                                                                                        gross [2] - 513:1,
                            functions [20] - 262:1,      431:1, 431:3,          giant [1] - 303:3
    275:25                                                                                                 513:2
                              262:4, 336:25,             431:11, 431:14,        giants [1] - 303:7
  foundational [1] -                                                                                      ground [1] - 281:5
                              338:6, 340:14,             432:9, 434:4,          GiG [9] - 375:9,
    489:9                                                                                                 group [11] - 317:6,
                              373:2, 376:3, 376:4,       450:23, 453:5           444:10, 444:11,
  founded [1] - 293:13                                                                                     337:12, 339:14,
                              388:25, 403:23,           Gateway [2] - 395:11,    444:13, 444:17,
  founder [1] - 274:19                                                                                     340:1, 340:21,
                              411:11, 417:10,            398:24                  444:20, 444:23,
  founders [2] - 273:7,                                                                                    342:11, 342:16,
                              419:16, 420:2,            Gateways [1] - 375:5     448:25, 449:7
    274:15                                                                                                 346:5, 396:20,
                              428:9, 430:10,            gateways [10] -         given [9] - 245:7,         496:17, 515:6
  founding [1] - 273:1
                              430:19, 444:5,             262:19, 338:22,         253:19, 266:18,
  four [15] - 249:21,                                                                                     grouped [1] - 496:16
                              451:3, 456:7               346:1, 347:8, 375:7,    360:1, 372:3, 450:8,
    252:5, 278:15,                                                                                        grow [4] - 275:14,
                            future [2] - 508:19,         376:6, 404:21,          467:2, 479:24, 513:4
    290:20, 291:1,                                                                                         276:1, 276:2, 340:19
                              512:11                     407:16, 409:6,         glance [1] - 313:15
    328:8, 328:10,                                                                                        growing [3] - 303:13,
                                                         446:18                 global [1] - 347:22
    328:13, 329:4,                                                                                         343:7, 343:10
                                       G                gather [1] - 255:12     Go!Control [9] -
    339:22, 367:1,                                                                                        grown [3] - 293:7,
                                                        gathered [1] - 246:8     375:11, 392:14,
    441:11, 482:1, 490:2                                                                                   342:24, 342:25
                            gained [1] - 512:12         GE [1] - 338:6           392:16, 393:2,
  fourth [2] - 284:9,                                                                                     growth [6] - 346:6,
                            gate [1] - 404:4            gears [1] - 459:7        444:5, 444:8,
    303:17                                                                                                 504:23, 512:8,
                            gateway [96] - 262:17,      general [12] - 354:7,    444:10, 444:11,           512:9, 512:11, 513:9
  fraction [3] - 322:25,
                             338:9, 338:11,              354:21, 355:21,         449:8
    325:19, 325:20                                                                                        GSM [1] - 406:17
                             338:20, 358:9,              365:6, 376:9,          goal [2] - 275:13,
  fragmented [1] -                                                                                        guaranteed [1] -
                             362:1, 362:8, 368:8,        378:23, 384:22,         275:19
    299:19                                                                                                 515:22
                             370:18, 372:11,             400:5, 445:12,         goals [1] - 508:14
  frame [6] - 251:7,                                                                                      guess [14] - 245:7,
                             372:15, 375:21,             447:8, 455:1, 455:16   GoControl [8] -
    255:5, 265:13,                                                                                         252:11, 254:9,
                             375:23, 376:3,             generally [28] -         358:14, 358:19,
    265:18, 350:3,                                                                                         371:8, 379:17,
                             376:12, 376:13,             337:11, 337:24,         387:18, 431:19,
    505:10                                                                                                 387:18, 400:4,
                             376:14, 380:6,              356:20, 356:22,         453:9, 459:13,
  framework [1] -                                                                                          400:6, 405:20,
                             380:24, 395:17,             358:7, 364:9,           459:16, 460:20
    506:24                                                                                                 413:5, 425:15,
                             395:24, 397:17,             365:14, 367:2,         Gold [2] - 470:21
  FRANK [1] - 244:7                                                                                        460:11, 478:12,
                             398:1, 398:7,               367:24, 372:2,         gold [4] - 477:9,
  free [8] - 317:4,                                                                                        486:23
                             398:13, 398:15,             378:22, 380:2,          477:13, 477:24,
    324:16, 483:13,                                                                                       guessing [1] - 401:5
                             398:18, 398:25,             382:11, 382:20,         478:2
    483:24, 484:3,                                                                                        guide [2] - 358:21,
                             399:4, 403:25,              382:21, 391:11,        GOODRICH [1] -
    484:6, 484:8, 484:12                                                                                   463:9
                             404:1, 404:4,               396:15, 397:11,
  frequently [4] - 247:1,                                                        243:21
                             404:17, 404:19,             399:3, 403:14,
    289:7, 326:24, 502:4                                                        Google [9] - 300:14,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 293 of 316 PageID #:
                                   14609                                  17


                           347:4, 372:11,             493:12                  325:16, 325:21,         478:25, 486:2,
            H
                           395:23, 399:25,           holding [4] - 286:11,    326:14, 326:18,         487:16, 488:25,
  half [4] - 307:19,       425:11, 427:16,            295:15, 295:18,         327:18, 327:23,         489:7, 492:21,
   328:20, 328:21,         436:23, 446:25,            438:17                  328:25, 329:3,          493:2, 493:6,
   517:8                   492:6, 492:10,            Holdings [1] - 286:12    329:8, 329:15,          493:20, 516:4,
  Hammer [1] - 366:17      492:11, 492:15,           home [41] - 261:21,      329:17, 329:20,         517:1, 517:5,
  hand [27] - 246:14,      494:6, 495:17,             262:3, 272:24,          330:2, 484:18,          517:23, 518:2
   248:14, 325:2,          498:7, 500:3,              273:17, 274:1,          485:8, 485:18,         HONORABLE [1] -
   344:12, 344:20,         501:16, 501:18,            279:16, 279:18,         485:20, 485:21,         243:16
   370:11, 371:9,          502:24, 504:5,             279:19, 280:8,          485:22, 485:23,        hook [1] - 338:17
   371:14, 375:20,         509:10, 510:1,             281:2, 302:23,          486:25, 487:1          hope [7] - 247:24,
   376:20, 381:10,         513:16, 514:18             304:18, 305:3,         Honeywell's [3] -        253:22, 256:11,
   382:14, 382:19,        hearing [2] - 247:4,        305:16, 321:12,         324:1, 326:21, 329:9    280:19, 282:11,
   382:20, 397:17,         516:14                     337:11, 337:15,        Honor [110] - 245:12,    505:24, 515:21
   402:15, 403:15,        hearsay [1] - 471:13        337:16, 337:20,         245:15, 245:18,        hoped [1] - 275:20
   403:18, 404:9,         heavily [1] - 266:24        353:16, 370:22,         248:13, 248:15,        hopefully [3] - 272:6,
   415:9, 418:8, 422:7,   held [1] - 465:18           376:18, 379:5,          248:18, 249:3,          273:6, 516:9
   422:13, 422:15,        Helix [3] - 361:23,         380:7, 380:21,          249:10, 249:19,        hoping [1] - 275:16
   429:8, 498:10           362:1, 362:3               381:7, 381:9, 383:9,    250:1, 250:24,         hosting [1] - 360:17
  handed [1] - 271:16     hello [1] - 260:19          387:9, 390:1, 417:7,    251:20, 252:9,         hour [2] - 490:18,
  handful [3] - 279:11,   help [8] - 269:16,          445:17, 449:3,          252:19, 253:21,         517:8
   338:25, 486:24          280:4, 281:3,              449:4, 449:13,          254:16, 256:1,         hourly [1] - 364:15
  handshake [1] -          341:14, 358:21,            450:1, 475:1,           256:4, 256:11,         hours [1] - 252:5
   357:10                  364:20, 418:1,             475:10, 476:15,         256:16, 256:23,        house [6] - 338:19,
  hang [1] - 356:21        490:15                     477:17                  257:9, 257:25,          381:9, 386:5,
  happy [2] - 251:14,     helpful [1] - 381:13       Home [8] - 291:23,       258:8, 258:17,          386:12, 390:7,
   323:16                 helping [1] - 504:23        291:24, 296:11,         258:21, 259:14,         475:22
  hard [1] - 407:19       helps [1] - 251:16          349:6, 349:9, 356:5,    260:13, 260:16,        hub [2] - 273:18,
  hardware [4] - 350:8,   Herbert [3] - 483:19,       356:8                   263:22, 263:24,         390:4
   357:8, 367:11,          483:20, 483:21            home-automation-         264:1, 266:10,         human [2] - 341:14,
   448:16                 hi [4] - 245:19, 271:4,     type [1] - 380:7        271:15, 282:25,         415:22
  harm [2] - 334:2,        336:19, 473:15            homeowner [3] -          297:4, 297:6,          hundred [8] - 281:19,
   334:8                  hidden [1] - 348:6          280:7, 280:16,          300:22, 300:23,         292:20, 322:17,
  head [4] - 289:19,      high [6] - 272:14,          281:24                  304:23, 306:14,         322:23, 323:7,
   422:23, 472:25,         281:5, 337:5, 337:7,      homeowners [3] -         310:8, 310:17,          323:22, 324:1,
   512:9                   365:1, 510:25              280:23, 284:5, 284:8    310:18, 311:14,         328:25
                          higher [1] - 284:19        homes [10] - 277:22,     312:14, 313:4,         hundred-billion-
  head's [1] - 290:5
                                                      278:10, 299:6,          314:5, 315:5, 315:6,
  headed [1] - 249:9      highlight [1] - 320:16                                                      dollar [1] - 328:25
                                                      304:19, 305:2,          316:11, 318:8,
  heading [8] - 375:5,    highlighted [4] -                                                          hundreds [1] - 485:16
                                                      305:14, 305:17,         326:1, 329:21,
   378:20, 395:10,         319:24, 415:3,                                                            hurt [3] - 328:5,
                                                      343:8, 446:12, 450:4    335:3, 335:5,
   396:12, 397:23,         457:23, 458:16                                                             328:10, 328:15
                                                     homework [1] -           335:13, 335:15,
   412:3, 424:21,         highlighting [1] -                                                         hypothetical [12] -
                                                      391:25                  335:22, 343:24,
   483:22                  458:15                                                                     496:19, 497:8,
                                                     Honeywell [55] -         345:11, 347:12,
  headquartered [1] -     highly [3] - 299:21,                                                        497:9, 499:21,
                                                      282:20, 287:13,         347:15, 347:20,
   339:18                  302:2, 325:3                                                               506:7, 506:12,
                                                      300:5, 302:6, 303:3,    347:22, 351:2,
  headquarters [1] -      himself [1] - 251:9                                                         506:15, 506:22,
                                                      307:4, 307:16,          351:5, 356:14,
   342:17                 hired [5] - 273:2,                                                          507:5, 509:3, 510:4,
                                                      308:15, 314:1,          362:13, 362:21,
  hear [18] - 253:9,       273:6, 274:19,                                                             511:13
                                                      314:10, 314:20,         363:1, 363:4,
   255:18, 266:21,         318:12, 318:19
                                                      314:23, 314:24,         363:17, 367:17,
   277:19, 289:7,         historically [1] -
                                                      314:25, 321:5,          367:20, 369:8,                    I
   289:9, 326:23,          338:16
                                                      321:11, 321:15,         376:22, 378:7,
   386:22, 386:24,        history [4] - 244:14,                                                      i)2 [1] - 330:14
                                                      321:16, 321:20,         399:21, 399:24,
   391:23, 400:7,          340:5, 368:20,                                                            IAN [1] - 243:23
                                                      321:23, 322:5,          400:3, 400:8,
   401:3, 407:7,           509:24                                                                    Ian [2] - 274:20,
                                                      322:10, 322:12,         400:12, 400:19,
   407:10, 425:8,         hit [3] - 370:10, 434:6,                                                     274:24
                                                      322:17, 322:22,         401:1, 401:12,
   471:11, 516:15          468:5                                                                     iCamera [2] - 462:23,
                                                      323:22, 324:4,          407:22, 466:7,
  heard [31] - 246:5,     hmm [2] - 292:5,                                                             464:8
                                                      324:9, 324:16,          466:12, 467:2,
   260:23, 290:9,          352:15                                                                    iceberg [2] - 468:3,
                                                      324:22, 325:2,          467:12, 467:19,
   290:10, 290:13,        hold [4] - 309:2,                                                            468:5
                                                      325:4, 325:12,          468:8, 473:22,
   310:2, 328:24,          309:4, 464:25,                                                            ICN [12] - 243:4,
                                                                              473:24, 478:23,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 294 of 316 PageID #:
                                   14610                                  18


    285:23, 286:3,           501:20, 501:23,            362:3, 375:21,          improper [1] - 486:8      independently [2] -
    286:11, 286:13,          502:21, 502:24,            376:14, 437:19,         improve [1] - 340:19        280:5, 405:13
    287:1, 295:7, 296:3,     503:1, 503:5, 503:7,       438:1, 438:5,           improvements [1] -        indicated [4] - 277:5,
    310:23, 311:4,           503:10, 503:11,            438:10, 438:23,           354:12                    400:2, 471:5, 517:11
    311:7, 336:14            503:12, 503:15,            439:3, 439:20,          improving [1] - 340:25    indirect [1] - 304:9
  icon [1] - 391:14          503:18, 503:22,            439:22, 440:5,          IN [1] - 243:1            individual [1] - 396:17
  iControl [152] -           504:1, 504:10,             440:8, 440:12,          INC [1] - 243:4           industry [8] - 338:4,
    245:25, 246:18,          504:24, 504:25,            440:17, 440:19,         incentive [1] - 484:7       480:2, 488:13,
    247:14, 250:6,           505:8, 505:22,             440:24, 443:11,         include [21] - 287:2,       500:11, 501:15,
    251:1, 254:4, 254:7,     505:25, 506:5,             443:13, 443:15,           315:21, 356:25,           506:3, 514:20,
    254:14, 256:18,          507:10, 507:15,            443:25                    358:9, 365:16,            515:15
    259:17, 259:20,          507:16, 507:21,          IGMs [3] - 356:25,          384:6, 388:23,          infer [1] - 251:8
    259:21, 261:3,           507:22, 508:3,             357:2, 361:23             416:12, 417:6,          influenced [1] -
    261:6, 261:8,            508:11, 508:17,          ignore [1] - 301:23         419:20, 448:3,            254:22
    261:14, 261:18,          508:19, 508:20,          iHub [2] - 370:17,          454:23, 455:25,         information [37] -
    261:21, 261:24,          508:21, 509:2,             448:15                    461:4, 474:24,            277:5, 277:8,
    262:3, 262:6,            509:13, 509:14,          II [1] - 243:15             474:25, 475:15,           301:13, 305:22,
    262:10, 262:13,          509:20, 510:12,          image [2] - 463:12,         475:16, 477:6,            305:24, 306:4,
    262:19, 262:21,          511:14, 511:25,            470:25                    478:10, 499:15            307:4, 308:4,
    262:24, 263:13,          514:25, 515:4,           images [1] - 463:22       included [15] - 296:10,     344:12, 354:7,
    263:17, 265:2,           515:19                   imagine [4] - 276:8,        299:5, 299:9, 317:7,      354:8, 355:21,
    265:5, 265:16,         iControl's [11] - 263:4,     276:15, 313:17,           320:8, 321:15,            357:8, 357:13,
    265:18, 265:23,          263:7, 264:24,             342:20                    322:13, 325:11,           359:11, 359:15,
    266:10, 267:15,          500:6, 504:4, 507:4,     immediately [1] -           399:3, 416:5, 476:4,      359:21, 368:16,
    267:22, 268:1,           507:7, 508:8, 508:9,       258:19                    494:16, 503:13,           374:5, 395:19,
    268:6, 268:9,            515:5, 515:21            immensely [1] - 332:8       503:20, 503:24            395:22, 396:24,
    268:15, 268:21,        iControl-ADT [1] -         imminently [1] - 387:3    includes [21] - 307:5,      399:2, 440:20,
    283:12, 285:1,           503:12                   impact [12] - 290:25,       314:17, 320:17,           440:24, 479:20,
    285:5, 285:21,         ID [7] - 395:17,             291:3, 291:4,             336:23, 379:4,            494:5, 494:10,
    286:25, 287:11,          395:18, 419:11,            291:13, 292:12,           383:1, 418:18,            494:13, 498:20,
    288:16, 288:18,          420:20, 424:10,            292:14, 499:2,            423:24, 424:5,            500:10, 500:15,
    288:20, 295:5,           454:23                     502:19, 507:20,           426:2, 426:5,             501:15, 504:3,
    298:4, 298:8,          idea [5] - 273:4, 273:6,     508:15, 510:9,            429:17, 446:4,            514:6, 516:1, 516:18
    298:12, 298:13,          493:15, 502:9,             511:23                    446:7, 446:14,          informative [1] -
    298:20, 307:4,           506:16                   impacts [1] - 471:19        446:16, 475:24,           500:16
    307:10, 307:14,        ideas [1] - 361:12         implementation [1] -        476:6, 476:7,           informed [1] - 350:3
    309:25, 310:22,        identified [13] - 300:3,     344:10                    494:18, 512:22          infringe [5] - 250:12,
    312:1, 312:8,            300:7, 300:11,           implemented [2] -         including [8] - 248:3,      268:11, 270:6,
    313:13, 313:14,          300:13, 304:14,            261:25, 367:10            263:1, 369:4,             381:19, 436:25
    313:21, 315:2,           317:18, 321:22,          implication [1] - 496:3     409:21, 439:8,          infringed [13] -
    315:10, 315:23,          326:19, 416:23,                                      451:18, 491:17,           244:24, 244:25,
                                                      implications [1] -
    316:1, 318:13,           417:14, 452:3,                                       491:22                    245:1, 245:3, 426:9,
                                                        506:20
    319:17, 319:18,          464:7, 495:18                                      income [2] - 264:19,        426:12, 433:17,
                                                      importance [2] -
    320:3, 320:21,         identifier [1] - 357:8                                 264:24                    436:12, 436:14,
                                                        332:17, 504:25
    322:2, 324:19,         identifies [4] - 299:1,                              Incorporated [1] -          436:15, 436:21,
                                                      important [28] - 252:7,
    327:17, 327:20,          307:7, 315:18,                                       263:14                    495:25, 496:5
                                                        269:7, 269:9,
    330:14, 331:6,           320:25                                             incorrect [2] - 246:5,    infringement [31] -
                                                        269:12, 273:15,
    331:8, 331:23,         identify [20] - 298:15,                                439:6                     244:21, 244:22,
                                                        285:6, 293:14,
    331:25, 332:6,           302:5, 302:8,                                      increase [3] - 505:6,       248:19, 257:19,
                                                        297:25, 301:18,
    332:9, 332:14,           302:11, 326:10,                                      512:17, 513:11            334:3, 334:10,
                                                        305:9, 339:19,
    332:19, 332:24,          326:13, 326:21,                                                                364:11, 374:8,
                                                        495:22, 496:3,          increased [1] - 284:17
    339:6, 370:17,           326:25, 327:16,                                                                388:7, 403:6,
                                                        499:11, 499:20,         increases [1] - 274:6
    371:9, 406:9,            381:14, 417:21,                                                                403:16, 433:18,
                                                        500:5, 500:12,          increasing [4] -
    448:15, 448:16,          420:18, 428:11,                                                                433:25, 437:8,
                                                        501:14, 503:3,            504:14, 513:23,
    448:17, 491:19,          428:16, 428:22,                                                                446:1, 456:6, 467:4,
                                                        503:18, 504:1,            513:24, 514:8
    492:15, 497:19,          428:25, 430:24,                                                                467:7, 490:5,
                                                        506:19, 508:3,          indefinitely [1] -
    497:24, 498:1,           435:25, 444:13,                                                                490:11, 492:8,
                                                        508:17, 510:14,           410:24
    499:2, 499:21,           463:24                                                                         494:19, 495:23,
                                                        510:19, 516:18          independent [5] -
    499:25, 500:1,         IGM [25] - 348:5,                                                                496:10, 497:17,
                                                      impression [1] -            350:5, 423:14,
    500:6, 500:8,            348:10, 357:4,                                                                 499:2, 499:10,
                                                        247:16                    424:4, 426:14
    500:25, 501:18,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 295 of 316 PageID #:
                                   14611                                  19


    499:12, 499:22,            396:19, 413:17,            478:3, 487:23,           introducing [1] -           368:18, 368:23,
    506:18, 516:2              413:23, 424:10             487:25, 504:16,            353:14                    414:13, 425:16,
  infringer [1] - 489:23     instant [1] - 405:1          504:17, 504:22,          intrusion [1] - 337:11      425:17, 497:18,
  infringes [1] - 403:1      instead [2] - 463:5,         505:2, 505:7,            invalidity [1] - 436:19     497:22
  infringing [11] -            494:13                     505:15, 506:6,           invent [14] - 261:2,      issues [13] - 251:21,
    294:19, 428:12,          instruct [3] - 247:25,       512:2, 512:22,             261:3, 261:6, 261:8,      257:20, 366:21,
    428:17, 428:22,            358:6                      512:23, 513:13,            261:18, 261:21,           490:4, 492:2, 492:7,
    435:25, 495:4,           instructed [1] - 443:6       513:14, 515:10             262:3, 262:6, 262:8,      492:20, 496:3,
    497:5, 497:12,           instructions [3] -         interacts [1] - 404:19       262:9, 262:10,            497:2, 508:8,
    497:21, 500:18,            245:9, 266:16, 359:9     interconnecting [1] -        262:13, 262:19,           508:20, 514:13
    502:7                    intact [1] - 339:10          372:12                     310:3                   issuing [1] - 368:19
  Initialization/            integrate [6] - 341:4,     interest [2] - 266:23,     invented [2] - 260:24,    Item [4] - 418:14,
    Enrollment [1] -           341:14, 373:4,             507:4                      367:8                     418:21, 418:24,
    415:5                      430:19, 431:4, 444:3     interested [2] - 480:3,    invention [1] - 497:4       419:24
  innovative [1] -           integrated [3] -             483:7                    inventions [3] -          item [12] - 249:21,
    274:24                     261:23, 262:3,           interesting [3] - 329:5,     269:19, 269:21,           313:16, 319:18,
  input [9] - 331:6,           339:25                     479:20, 479:25             270:2                     363:6, 420:18,
    372:10, 412:11,          integrates [1] - 430:10    interface [28] - 370:19,   inventor [5] - 272:17,      420:21, 421:10,
    415:19, 415:22,          integrating [6] -            372:15, 388:24,            272:22, 294:16,           499:24, 514:25,
    431:7, 431:9, 434:3,       261:21, 368:5,             388:25, 389:5,             366:25, 369:4             515:20
    460:1                      368:7, 373:2,              389:6, 389:8,            inventors [5] - 260:20,   items [2] - 319:5,
  inquired [2] - 322:1,        411:10, 417:10             389:10, 389:11,            260:24, 294:18,           514:22
    322:9                    integration [1] -            391:13, 392:21,            368:18, 369:3           iterative [1] - 354:12
  inside [5] - 363:13,         475:25                     393:7, 393:13,           invest [1] - 284:18       ITI [1] - 465:19
    370:16, 371:16,          intel [4] - 478:17,          393:14, 393:15,          investing [1] - 345:1     itself [5] - 394:19,
    431:14, 433:3              478:18, 479:12,            393:16, 394:24,          investments [1] -           409:8, 443:5,
  insofar [1] - 411:3          479:14                     420:2, 431:20,             345:6                     460:15, 460:21
  install [14] - 277:22,     intellectual [5] -           443:17, 443:22,          investor [2] - 305:7,
    280:20, 302:16,            268:21, 269:4,             448:10, 455:23,            305:10                             J
    338:16, 357:20,            269:7, 332:14, 490:3       460:23, 461:4,           investors [1] - 301:11
    360:22, 415:15,          intelligence [2] -           461:5, 461:8             invited [2] - 292:18,     jack [1] - 338:15
    415:16, 416:12,            343:19, 366:10           Interface [2] - 419:18,      292:19                  JACK [1] - 244:2
    416:15, 427:22,          intelligent [1] - 279:22     419:24                   involve [5] - 365:18,     Jack [1] - 345:15
    429:22, 431:21,          intend [1] - 400:1         interfaces [7] -             415:22, 482:10,         JAMES [2] - 243:19,
    450:3                    intended [5] - 247:20,       262:10, 388:3,             501:4, 501:11             243:22
  installation [9] -           386:24, 428:19,            388:14, 388:23,          involved [15] - 272:10,   January [5] - 264:13,
    281:13, 358:21,            436:2                      392:16, 461:1              281:13, 282:3,            264:21, 265:3,
    360:8, 360:10,           intense [2] - 302:23,      interior [1] - 419:22        340:9, 342:24,            354:13, 354:23
    416:1, 427:19,             302:25                   Interlogix [1] - 338:5       343:2, 352:17,          Jean [4] - 274:17,
    431:8, 433:21,           intention [1] - 250:12     internal [2] - 356:23        352:18, 352:23,           274:21, 274:22
    442:22                   interact [5] - 384:25,     internally [1] - 342:7       359:4, 366:3, 431:7,    Jean-Paul [4] -
  installations [1] -          394:25, 439:23,          Internet [4] - 380:10,       449:25, 485:3, 501:6      274:17, 274:21,
    416:6                      440:4, 456:17              410:9, 417:7, 440:2      involvement [2] -           274:22
  installed [22] - 278:7,    interaction [1] -          internet [7] - 372:15,       272:25, 340:6           jerks [1] - 252:6
    360:12, 376:5,             491:24                     379:3, 392:25,           involving [1] - 366:2     John [1] - 349:20
    377:4, 378:1, 378:5,     Interactive [3] -            397:14, 402:7,           IP [3] - 402:7, 402:10,   joined [1] - 262:23
    391:5, 405:2, 405:7,       470:14, 470:20,            404:11, 449:23             450:8                   JSON [2] - 359:19,
    409:20, 411:17,            470:21                   interpretation [3] -       ipDatatel [2] - 326:17,     395:16
    412:20, 434:5,           interactive [41] -           324:22, 324:25,            326:18                  JTX [3] - 450:16,
    437:20, 437:22,            279:12, 283:19,            406:23                   iPhones [1] - 371:12        459:8, 460:25
    441:3, 442:13,             350:5, 353:25,           interrupt [1] - 253:16     IPR [1] - 300:8           Judge [3] - 247:8,
    452:11, 452:14,            358:9, 362:1,            intervening [1] -          IRP [1] - 352:17            254:12, 255:18
    452:20                     375:21, 404:1,             418:19                   issue [12] - 245:20,      jump [1] - 463:3
  installing [5] - 278:10,     404:4, 404:17,           introduce [8] - 271:24,      250:19, 270:23,         June [11] - 264:16,
    415:21, 415:22,            470:15, 470:18,            335:25, 336:17,            315:25, 319:20,           264:21, 265:3,
    435:15, 452:19             470:24, 475:7,             364:7, 468:19,             371:2, 391:19,            283:7, 311:12,
  installs [1] - 360:24        475:18, 476:9,             489:15, 497:11,            414:23, 414:24,           311:24, 330:17,
  instance [9] - 366:11,       476:10, 477:6,             515:12                     425:13, 467:2,            330:22, 331:5,
    376:18, 387:3,             477:9, 477:13,           introduces [1] -             517:10                    505:10, 505:11
    390:9, 391:25,             477:24, 478:2,             471:20                   issued [8] - 312:19,      juries [1] - 253:9
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 296 of 316 PageID #:
                                   14612                                  20


  jurors [1] - 467:11       385:24, 405:1,          labels [1] - 450:13         407:3, 486:7,              323:16, 328:3,
  JURY [1] - 243:8          514:22                  lack [1] - 500:17           495:16, 499:4              406:20, 494:25
  jury [54] - 244:23,      keypad [8] - 370:25,     Lake [1] - 406:6          lawsuits [1] - 312:19      letter [1] - 244:14
    245:9, 246:7,           420:22, 421:8,          LAN [6] - 383:2, 388:3,   lawyers [2] - 331:11,      level [12] - 290:15,
    247:15, 247:25,         421:11, 448:4,            389:13, 394:11,           473:17                     304:15, 305:24,
    252:4, 252:16,          448:5, 448:8, 448:11      394:15, 461:10          lay [1] - 510:14             378:23, 384:23,
    258:24, 259:4,         kind [22] - 247:18,      landed [1] - 277:13       lead [1] - 341:24            395:6, 395:7, 473:6,
    259:5, 259:7, 264:2,    248:18, 255:15,         language [12] -           leader [1] - 346:5           475:1, 475:4,
    266:15, 270:22,         273:15, 292:23,           313:20, 384:8,          leaders [2] - 468:25,        475:18, 475:24
    271:10, 271:24,         338:3, 340:3, 341:1,      388:12, 388:22,           483:21                   levels [2] - 341:22,
    297:18, 310:2,          341:9, 341:13,            394:12, 394:17,         leading [5] - 251:10,        470:18
    310:13, 323:18,         341:18, 341:21,           397:13, 398:1,            253:15, 255:4,           liabilities [1] - 319:6
    334:19, 334:21,         342:2, 344:15,            410:19, 411:8,            255:22, 258:15           liability [1] - 243:9
    334:22, 335:14,         345:2, 375:20,            411:13, 434:23          leads [1] - 490:4          license [80] - 246:19,
    335:18, 335:19,         405:9, 410:5,           large [14] - 278:9,       Learn [1] - 418:24           246:22, 256:9,
    336:1, 336:8,           462:12, 462:25,           283:19, 291:9,          learn [4] - 362:9,           268:1, 268:23,
    336:18, 363:22,         468:5, 514:22             303:5, 340:21,            420:19, 421:13,            269:2, 270:13,
    364:7, 399:12,         kinds [2] - 376:17,        343:4, 355:9,             421:19                     270:16, 287:25,
    399:14, 399:15,         452:8                     359:14, 490:4,          learned [5] - 441:16,        288:15, 288:17,
    399:19, 401:2,         King [1] - 243:12          492:18, 492:19,           441:20, 442:8,             288:18, 288:20,
    401:8, 401:9,          know-how [1] -             500:14, 503:10,           442:16, 454:22             313:25, 314:1,
    437:11, 447:14,         320:17                    513:3                   learning [1] - 362:11        314:10, 314:20,
    463:18, 466:20,        knowing [1] - 276:9      largely [5] - 339:10,     least [11] - 328:16,         314:21, 314:24,
    466:22, 467:24,        knowledge [5] -            340:24, 365:16,           388:14, 393:23,            315:2, 315:10,
    467:25, 468:20,         334:4, 340:7,             367:4                     394:9, 394:10,             315:13, 315:21,
    483:19, 489:16,         354:20, 357:2,          larger [2] - 277:13,        404:19, 418:13,            315:23, 316:2,
    491:14, 493:14,         452:16                    323:15                    428:2, 511:15,             316:4, 316:6, 316:8,
    503:5, 516:6,          known [3] - 295:1,       largest [6] - 283:22,       515:22                     316:18, 316:23,
    516:23, 517:17          296:18, 503:25            291:16, 324:10,         leave [4] - 254:6,           317:4, 317:6, 317:8,
  jury's [1] - 248:5       knows [2] - 255:1,         340:12, 342:4,            468:7, 488:21,             317:13, 317:23,
                            400:13                    509:11                    488:22                     321:23, 322:3,
            K              KPM [2] - 318:3,         laser [3] - 369:9,        leaving [4] - 334:22,        322:10, 322:13,
                            318:25                    370:9, 378:22             399:15, 466:22,            324:20, 325:9,
  K-E-R-Z-N-E-R [1] -      KPMG [28] - 318:12,      last [19] - 245:21,                                    325:11, 330:15,
                                                                                516:23
   336:6                    318:15, 318:22,           264:16, 271:7,                                       330:24, 330:25,
                                                                              left [21] - 253:14,
  keep [7] - 276:22,        319:16, 319:17,           276:1, 280:2, 288:1,                                 331:1, 331:22,
                                                                                254:7, 255:9,
   280:6, 288:24,           319:21, 319:24,           297:14, 312:10,           274:14, 279:24,            332:7, 332:11,
   288:25, 345:1,           320:6, 320:11,            337:4, 361:2,                                        332:15, 332:19,
                                                                                319:6, 344:12,
   516:13                   320:25, 321:22,           379:15, 393:19,           348:9, 348:12,             497:25, 500:12,
  keeps [4] - 274:5,        322:9, 324:9,             394:16, 419:23,           370:11, 371:9,             501:2, 501:4, 501:7,
   308:19, 309:17,          324:15, 325:17,           429:3, 430:13,            375:20, 381:10,            501:12, 501:13,
   309:20                   333:5, 333:19,            467:18, 490:1,            382:14, 403:15,            501:17, 503:8,
  KENNETH [1] - 243:19      334:2, 334:5, 334:8,      515:20                    418:8, 429:8,              506:20, 507:17,
  kept [3] - 339:9,         334:12, 498:7,          laughed [1] - 275:9         429:21, 450:8,             507:25, 508:12,
   410:24, 504:12           498:14, 498:17,         launch [1] - 391:15         498:10, 513:10             508:23, 509:17,
  Kerner [1] - 336:5        499:3, 499:5, 499:9,    law [4] - 422:10,         left-hand [10] -             509:25, 510:3,
  Kerzner [19] - 335:9,     499:15                    427:15, 486:5,            344:12, 370:11,            510:10, 510:13,
   335:23, 335:25,         KPMG's [1] - 319:3         496:12                    371:9, 375:20,             510:16, 510:21,
   336:17, 336:20,         KRAFTSCHIK [1] -         Law [1] - 248:6             381:10, 382:14,            511:1, 511:2, 511:7,
   337:5, 337:9,            244:3                   lawsuit [27] - 247:6,       403:15, 418:8,             515:4, 515:9,
   337:23, 340:5,                                     247:7, 247:17,            429:8, 498:10              515:17, 515:23,
   343:12, 343:22,                                                                                         515:25
                                      L               248:20, 251:1,          legacy [1] - 409:3
   344:5, 344:8,                                      251:4, 253:10,          legal [3] - 312:11,        License [1] - 321:5
   344:22, 344:25,         lab [1] - 274:23           255:14, 259:18,           313:7, 352:9             licensed [9] - 281:9,
   345:15, 347:16,         label [2] - 263:16,        259:21, 260:7,          legitimately [1] -           287:7, 287:13,
   407:8                     447:11                   312:1, 312:3, 312:5,      252:4                      288:2, 316:5,
  Kevin [2] - 472:14,      labeled [3] - 402:2,       312:6, 312:8,           legs [1] - 369:25            332:14, 501:19,
   481:21                    403:15, 465:19           312:21, 312:22,                                      501:20, 501:24
                                                                              length [1] - 488:11
  key [6] - 326:11,        labeling [2] - 257:21,     312:24, 313:1,                                     Licensed [1] - 314:17
                                                                              less [8] - 251:6, 257:3,
   326:22, 327:1,            408:9                    313:14, 313:21,           323:3, 323:14,           licensee [2] - 506:9,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 297 of 316 PageID #:
                                   14613                                  21


    506:23                      307:16, 307:17,            402:18, 403:25,          459:20, 463:4,          lucky [1] - 340:1
  licenses [3] - 294:3,         308:2, 354:2, 354:4,       409:21, 414:17,          470:7, 474:7, 474:8,    lunch [7] - 335:5,
    313:25, 500:12              354:6, 360:15,             417:9, 422:25,           474:13, 476:8,            399:11, 399:13,
  licensing [14] -              379:22, 470:4,             423:1, 423:13,           477:12, 479:10,           399:17, 401:14,
    259:25, 270:10,             470:10, 471:2,             429:16, 429:18,          479:11, 480:5,            401:15, 517:19
    287:5, 331:16,              474:4, 476:23,             429:19, 429:20,          480:7, 481:6,           luncheon [1] - 399:18
    332:9, 496:14,              479:15                     430:1, 430:2, 430:9,     481:15, 482:1,
    497:2, 507:5, 508:8,      List [2] - 395:11,           430:17, 445:23           493:4, 496:17,                    M
    508:9, 508:14,              396:13                   lock [4] - 377:20,         501:12, 501:23
    509:23, 510:5, 510:8      listed [9] - 307:10,         415:23, 433:2,         looked [29] - 257:20,     Madam [1] - 271:19
  licensor [2] - 506:9,         307:19, 307:23,            465:23                   322:13, 330:19,         mail [7] - 481:8,
    506:22                      308:15, 321:15,          locks [12] - 279:18,       346:9, 378:17,           481:10, 481:15,
  life [5] - 273:8, 273:14,     348:21, 348:22,            344:18, 376:19,          380:15, 388:4,           481:21, 482:6,
    274:4, 281:1                353:22, 360:15             380:8, 389:7, 390:2,     389:19, 398:21,          483:18, 484:8
  light [5] - 390:7,          listing [1] - 359:21         392:17, 393:12,          401:19, 414:8,          mails [1] - 427:3
    390:10, 390:11,           LISTON [1] - 243:23          393:15, 394:15,          417:23, 418:23,         main [4] - 284:14,
    390:13, 419:22            literal [1] - 244:21         475:23, 476:3            419:5, 421:6,            284:16, 349:22,
  lights [13] - 279:18,       literally [10] - 244:24,   Loews [1] - 300:14         425:23, 428:10,          432:4
    344:18, 389:9,              245:1, 274:4,            long-standing [1] -        431:7, 432:22,          mainstream [1] -
    389:11, 390:2,              415:13, 426:5,             338:3                    433:10, 444:9,           275:25
    390:18, 390:21,             426:7, 426:11,           longtime [1] - 290:2       449:7, 453:2,           maintain [2] - 331:19,
    393:12, 394:15,             433:17, 435:4, 437:3     look [99] - 249:4,         463:25, 464:2,           473:6
    396:21, 419:15,           litigation [6] - 255:16,     250:14, 250:21,          464:4, 480:6, 493:9,    maintained [2] -
    475:22, 476:3               316:1, 316:24,             256:4, 280:16,           494:8                    394:8, 394:20
  likelihood [1] - 281:11       319:21, 333:1, 486:1       285:9, 288:3, 290:9,   looking [25] - 264:7,     maintaining [4] -
  likely [6] - 280:16,        live [6] - 266:22,           300:2, 306:8, 307:7,     290:17, 305:6,           276:11, 276:13,
    281:7, 281:12,              280:5, 339:17,             307:16, 307:22,          333:4, 348:8,            276:25, 434:22
    303:20, 304:1,              402:6, 461:13,             314:16, 315:16,          348:19, 349:3,          maintains [1] - 423:19
    313:23                      461:19                     317:2, 317:10,           351:20, 351:23,         major [1] - 279:10
  limitation [13] -           Live [1] - 391:1             317:16, 318:1,           353:14, 368:15,         majority [3] - 272:23,
    383:10, 402:24,           living [3] - 280:4,          318:3, 319:13,           376:9, 380:1,            282:14, 291:8
    425:20, 436:22,             396:21, 396:22             321:8, 323:20,           381:12, 388:12,         Manage [1] - 419:12
    437:3, 437:7,             LLC [3] - 243:5, 243:8,      333:22, 343:6,           408:8, 410:18,          manage [3] - 337:3,
    437:12, 450:21,             295:8                      352:14, 357:23,          414:22, 418:1,           339:18, 431:20
    451:15, 451:18,           LLP [3] - 243:19,            358:12, 358:23,          420:9, 443:4,           managed [3] - 339:1,
    460:25, 461:12,             244:2, 244:5               359:18, 361:14,          453:15, 505:1,           402:7, 402:13
    461:18                    local [12] - 280:17,         368:20, 368:24,          507:22, 516:18          management [26] -
  limitations [1] - 437:1       282:1, 282:10,             369:2, 369:7,          looks [3] - 356:22,        279:20, 280:1,
  limited [3] - 243:9,          289:11, 372:12,            370:16, 371:8,           391:15, 479:6            322:1, 322:9,
    400:20, 495:8               372:16, 383:2,             371:14, 374:17,        lose [1] - 324:21          322:12, 324:9,
  Line [1] - 256:8              383:13, 387:13,            374:21, 375:13,        loses [1] - 485:25         324:15, 325:3,
  line [20] - 249:1,            423:13, 424:2              375:20, 382:11,        loss [2] - 263:13,         325:16, 325:17,
    250:23, 250:24,           Local [1] - 414:7            385:20, 386:1,           264:7                    372:17, 372:21,
    251:1, 251:5,             locate [1] - 377:9           387:15, 387:21,        losses [1] - 328:13        403:8, 409:18,
    264:18, 317:3,            located [5] - 403:25,        389:18, 390:16,        lost [17] - 334:9,         411:8, 411:21,
    319:18, 320:12,             429:16, 429:18,            392:11, 397:22,          471:22, 485:7,           413:11, 415:14,
    321:25, 338:15,             429:19, 430:9              402:14, 403:14,          485:10, 491:9,           420:11, 422:5,
    338:18, 408:23,           location [45] - 365:19,      404:12, 404:14,          494:1, 494:12,           430:16, 450:22,
    408:25, 439:10,             370:15, 371:18,            406:17, 408:5,           494:20, 494:22,          451:2, 451:14,
    439:11, 439:12,             371:21, 371:22,            410:19, 414:3,           495:1, 495:3, 495:7,     451:16, 475:17
    439:14, 504:9, 513:1        371:23, 372:12,            416:23, 418:8,           495:8, 495:11,          Management [1] -
  lined [1] - 413:1             372:14, 372:22,            420:4, 427:7,            499:13, 499:15,          419:25
  lines [2] - 365:21,           374:6, 379:1, 379:8,       431:16, 432:5,           516:5                   management's [1] -
    482:1                       379:9, 379:10,             434:2, 439:17,         low [6] - 395:6, 427:4,    354:8
  lingering [1] - 257:20        383:1, 383:3,              441:18, 447:20,          473:7, 508:18, 513:4    manager [1] - 346:5
  link [3] - 348:11,            383:19, 384:9,             450:15, 450:17,        lower [5] - 370:11,       managers [1] - 336:23
    409:24, 410:7               384:10, 384:12,            450:20, 450:21,          370:13, 381:10,         manages [1] - 337:1
  LISA [1] - 244:8              386:23, 393:21,            450:25, 452:25,          500:25, 511:3           managing [3] -
  list [17] - 257:22,           393:25, 394:2,             453:6, 457:24,         lowered [2] - 467:11,      279:14, 336:22,
    307:8, 307:13,              395:17, 402:12,            458:1, 459:19,           468:2                    393:22
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 298 of 316 PageID #:
                                   14614                                  22


  manual [3] - 415:9,      materials [2] - 464:20,    492:5                   midpoint [1] - 511:11   misspoke [1] - 436:18
   416:12, 433:12           491:20                   meetings [2] - 247:10,   might [8] - 246:5,      mobile [15] - 344:17,
  manufacture [1] -        math [2] - 322:22,         358:1                    273:4, 273:17,          380:12, 383:21,
   450:6                    323:6                    member [1] - 295:24       419:22, 483:14,         388:5, 391:8,
  manufacturing [2] -      matter [6] - 367:2,       members [10] - 259:5,     503:11, 507:24,         428:17, 432:13,
   447:5, 447:9             409:11, 414:11,           259:7, 266:14,           517:9                   435:22, 445:6,
  March [13] - 254:8,       453:3, 496:19,            270:21, 297:17,         Milch [5] - 248:17,      445:7, 446:7,
   254:9, 254:12,           499:12                    334:19, 335:19,          256:4, 256:14,          447:17, 447:22,
   259:18, 260:9,          matters [4] - 490:2,       399:12, 467:25,          369:16, 517:25          462:1
   264:13, 268:4,           490:12, 496:10            516:6                   MILCH [22] - 244:5,     mode [22] - 362:9,
   268:14, 268:19,         MBA [1] - 337:8           Memorandum [3] -          245:12, 256:16,         378:4, 378:16,
   310:25, 344:23,         mean [39] - 255:10,        269:5, 350:21,           256:23, 257:9,          386:16, 386:18,
   495:9, 505:12            273:11, 290:12,           350:24                   258:8, 312:21,          387:4, 387:6,
  margin [3] - 513:1,       316:2, 339:4,            memorandum [3] -          351:5, 362:17,          411:24, 412:5,
   513:2, 513:3             365:20, 376:13,           512:3, 513:7, 514:9      367:20, 378:9,          412:8, 412:10,
  mark [6] - 348:4,         384:11, 385:1,           memorize [2] -            384:16, 399:21,         412:15, 412:22,
   348:17, 350:20,          385:23, 387:3,            443:22, 463:2            400:12, 400:18,         420:19, 421:13,
   358:3, 363:6, 376:21     388:9, 388:17,           memory [1] - 418:6        405:21, 436:7,          432:2, 432:7,
  marked [14] - 263:10,     391:24, 392:5,           mention [6] - 245:6,      466:5, 466:12,          441:21, 443:3,
   263:16, 264:9,           398:5, 407:20,            298:21, 345:23,          517:13, 517:23,         443:14, 458:24
   267:16, 267:23,          408:3, 412:14,            346:2, 386:22,           518:1                  Mode [3] - 386:2,
   356:20, 358:11,          415:15, 415:17,           389:22                  Milch's [1] - 256:3      386:4, 386:8
   358:24, 359:3,           425:15, 429:21,          mentioned [25] -         million [31] - 266:5,   modem [2] - 448:12,
   377:2, 407:15,           432:24, 433:13,           274:15, 274:18,          284:8, 293:12,          448:13
   408:1, 408:11, 411:6     434:1, 436:2,             289:15, 311:22,          304:18, 305:2,         modified [1] - 361:10
  Market [1] - 298:23       439:20, 445:23,           321:19, 342:3,           305:13, 305:17,        modify [1] - 500:21
  market [31] - 263:4,      460:16, 464:2,            345:25, 370:18,          305:18, 319:11,        module [12] - 358:9,
   280:15, 289:8,           478:8, 479:19,            372:11, 373:17,          320:1, 320:4, 320:7,    362:1, 375:21,
   299:2, 299:4, 299:8,     479:25, 480:20,           374:7, 379:18,           320:12, 323:3,          376:16, 380:25,
   299:18, 299:21,          482:17, 483:1,            380:21, 391:3,           323:9, 323:11,          398:7, 404:1, 404:4,
   299:23, 302:2,           486:17, 506:11            397:18, 408:15,          323:13, 323:14,         407:1, 408:3, 448:18
   302:12, 302:23,         meaning [3] - 276:14,      411:24, 415:25,          323:15, 343:7,         modules [2] - 376:14,
   303:14, 303:18,          284:19, 372:3             432:17, 448:2,           344:24, 494:22,         398:6
   304:18, 305:16,         meaningful [2] -           463:20, 486:7,           494:23, 495:15,        moment [8] - 248:14,
   305:23, 309:13,          328:12, 329:3             497:8, 501:1, 505:19     508:16, 508:25,         273:19, 273:21,
   322:17, 323:25,         means [16] - 248:6,       mentions [1] - 298:20     512:17, 513:24          273:24, 274:3,
   324:1, 342:8,            261:10, 261:15,          mentor [1] - 341:25      millions [2] - 266:4,    287:6, 298:18,
   355:21, 478:6,           261:23, 265:2,           menu [2] - 432:4,         508:20                  478:20
   478:10, 486:15,          280:2, 317:21,            432:5                   MILs [1] - 312:19       money [11] - 279:21,
   486:21, 487:6,           319:9, 324:21,           merely [1] - 354:17      mimicking [3] -          314:21, 314:25,
   487:8, 491:22,           372:10, 386:5,           message [2] - 328:16,     421:15, 422:17,         315:1, 315:23,
   492:20                   386:12, 405:7,            328:17                   422:19                  316:1, 316:7, 317:8,
  marketed [2] - 511:22,    422:3, 483:2, 500:20     met [6] - 257:16,        mind [7] - 248:5,        317:9, 331:12,
   511:23                  meant [5] - 405:5,         417:24, 437:7,           400:25, 428:15,         331:24
  marketing [2] - 337:2,    425:15, 449:16,           457:4, 457:7, 473:16     437:12, 500:7,         monitor [4] - 337:14,
   491:20                   483:2, 504:21            method [7] - 333:20,      515:5, 516:13           371:19, 389:17,
  marketplace [2] -        measure [1] - 512:10       333:21, 333:22,         minds [1] - 254:17       475:9
   303:4, 502:22           measures [1] - 367:5       429:9, 429:10,          mine [1] - 290:3        monitoring [4] -
  markets [2] - 281:10,    mediation [1] - 255:19     435:3, 435:14           minute [6] - 313:15,     371:4, 448:1,
   289:11                  meet [14] - 250:12,       methodology [2] -         334:18, 335:3,          449:14, 479:22
  Martin [2] - 274:17,      294:13, 294:14,           496:7, 496:9             406:20, 407:2,         monitors [1] - 349:17
   483:19                   339:9, 339:15,           methods [1] - 408:22      509:17                 monoxide [1] - 273:22
  Marty [1] - 483:21        339:21, 345:17,          Michael [1] - 301:24     minutes [8] - 257:2,    month [22] - 276:18,
  MARY [1] - 243:23         345:18, 383:10,          Micro [1] - 295:1         258:10, 334:24,         343:10, 471:3,
  Mary [2] - 336:13,        425:24, 437:3,           microphone [4] -          335:17, 466:19,         471:25, 472:2,
   406:6                    451:14, 461:12,           391:15, 391:20,          468:4, 468:5, 517:6     488:7, 488:9, 494:9,
  Maryland [1] - 364:8      461:18                    391:21                  miss [1] - 258:2         502:1, 502:7,
  Master [1] - 503:12      meeting [6] - 254:17,     middle [5] - 259:10,     missed [2] - 258:1,      502:15, 502:17,
  masters [1] - 491:4       268:20, 342:15,           274:20, 481:11,          449:22                  509:16, 510:20,
  material [1] - 350:19     342:19, 436:25,           483:18                  mission [1] - 273:12     510:23, 511:1,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 299 of 316 PageID #:
                                   14615                                  23


   511:5, 514:24,          movie [1] - 468:3        329:21, 329:23,         471:13, 472:8,           429:22, 456:9
   515:3, 515:10,          moving [6] - 409:16,     334:15, 335:3,          473:13, 473:22,         needs [5] - 342:12,
   515:17, 516:3            435:2, 482:14,          335:9, 335:15,          474:3, 478:23,           417:20, 420:24,
  monthly [3] - 485:16,     482:18, 482:19,         344:1, 345:11,          479:3, 486:11,           430:18, 431:3
   502:5, 502:9             493:5                   345:14, 347:12,         486:14, 486:20,         negative [1] - 264:22
  months [10] - 264:16,    MR [214] - 245:12,       351:5, 362:17,          487:14                  negatively [1] - 471:19
   282:21, 331:7,           245:14, 245:18,         363:1, 363:4,          multi [1] - 303:3        negatives [1] - 508:11
   331:11, 376:7,           245:20, 246:12,         363:10, 363:13,        multi-billion [1] -      negotiate [2] - 331:8,
   483:13, 483:24,          246:17, 247:5,          363:17, 364:3,          303:3                    497:14
   484:3, 484:8, 484:12     248:13, 249:3,          367:17, 367:20,        multiple [5] - 409:9,    negotiated [3] -
  Mony [1] - 503:24         249:10, 249:25,         367:22, 369:8,          419:9, 419:10,           315:13, 355:17,
  morning [21] - 244:13,    250:3, 250:18,          369:19, 369:22,         424:17, 484:15           356:7
   245:18, 245:21,          251:11, 251:14,         370:1, 376:22,         multiply [1] - 488:14    negotiating [3] -
   247:24, 248:6,           251:20, 252:2,          376:25, 378:7,         must [2] - 382:17,        331:7, 500:7, 500:24
   258:1, 258:7, 259:5,     252:9, 252:15,          378:9, 378:12,          493:6                   negotiation [13] -
   260:18, 271:3,           252:25, 253:21,         379:14, 379:16,                                  256:12, 355:15,
   271:22, 271:23,          254:5, 254:7,           384:14, 384:16,                   N              496:20, 497:8,
   294:12, 334:20,          254:11, 254:16,         384:19, 399:21,                                  499:21, 506:7,
   335:25, 336:17,          255:25, 256:16,         399:24, 400:7,         N-A-T-A-L-E [1] -         506:12, 506:16,
   336:19, 345:15,          256:23, 256:24,         400:12, 400:18,         468:14                   506:22, 507:1,
   516:8, 516:21,           257:2, 257:6, 257:7,    400:19, 401:1,         NAINA [1] - 244:6         507:5, 509:3, 510:4
   517:12                   257:9, 257:16,          401:12, 401:13,        naive [1] - 356:12       negotiations [8] -
  MORRIS [2] - 243:19,      257:19, 258:2,          405:18, 405:21,        name [15] - 271:6,        246:22, 246:24,
   244:2                    258:8, 258:14,          405:22, 405:24,         271:7, 282:21,           247:7, 247:9,
  most [13] - 280:25,       258:21, 258:25,         407:22, 407:25,         297:18, 326:16,          247:23, 254:11,
   281:7, 281:10,           259:14, 259:15,         436:4, 436:7, 466:5,    336:4, 336:13,           355:25, 356:4
   326:24, 367:11,          260:13, 263:24,         466:7, 466:10,          345:15, 363:19,         neighborhood [1] -
   457:2, 470:23,           265:10, 266:7,          466:12, 466:16,         364:8, 421:24,           320:4
   477:22, 496:23,          266:10, 271:1,          466:24, 467:1,          468:12, 473:16,         Nemeroff [1] - 301:25
   499:20, 503:13,          271:15, 271:19,         467:12, 467:17,         489:4, 489:17           nest [1] - 308:12
   508:1, 515:1             271:21, 282:25,         467:19, 467:22,        named [3] - 272:17,      Nest [1] - 308:12
  mostly [1] - 478:8        283:2, 283:6,           468:8, 468:16,          294:18, 300:4           net [5] - 264:19,
  motion [3] - 337:14,      285:11, 285:13,         469:16, 469:20,        Nashville [1] - 485:12    264:24, 408:23,
   386:16, 390:10           285:16, 286:16,         469:23, 471:16,        Natale [16] - 467:16,     410:1, 410:13
  motions [1] - 517:16      286:18, 286:22,         472:6, 472:12,          467:22, 468:9,          network [73] - 337:1,
  motivation [1] -          287:16, 287:18,         473:11, 473:24,         468:13, 468:17,          365:4, 365:7,
   276:25                   287:21, 288:6,          478:25, 486:2,          468:21, 469:12,          365:17, 365:22,
  move [40] - 263:22,       288:8, 288:11,          486:5, 487:16,          469:24, 472:13,          366:18, 367:14,
   285:11, 286:17,          294:8, 294:11,          487:18, 488:17,         473:14, 480:8,           367:19, 368:7,
   287:16, 288:6,           297:4, 297:6,           488:24, 489:6,          484:15, 485:7,           372:4, 372:13,
   297:4, 300:21,           297:10, 300:21,         489:11, 489:13,         488:18, 488:24,          372:16, 372:24,
   304:21, 306:12,          300:23, 301:2,          489:14, 491:6,          492:10                   372:25, 373:5,
   310:7, 311:13,           304:21, 304:23,         491:11, 491:13,        Natale's [1] - 494:7      374:15, 376:4,
   315:4, 316:10,           305:1, 306:12,          492:21, 492:25,        Nate [2] - 468:9,         383:2, 383:13,
   318:5, 333:3, 348:1,     306:14, 306:18,         493:2, 493:6,           468:21                   387:11, 387:13,
   378:8, 379:14,           310:7, 310:8,           493:20, 493:22,        nearly [1] - 322:17       388:24, 389:11,
   379:23, 384:14,          310:16, 310:17,         516:4, 517:5,          necessarily [2] -         389:13, 389:25,
   401:22, 402:22,          310:18, 310:20,         517:13, 517:23,         435:14, 514:15           390:4, 392:15,
   403:2, 405:18,           310:21, 311:13,         518:1, 518:2
                                                                           necessary [1] - 456:20    392:21, 392:23,
   409:15, 410:14,          311:14, 311:17,        MS [34] - 257:25,
                                                                           need [17] - 280:4,        393:13, 394:10,
   410:16, 411:5,           312:14, 312:18,         260:16, 260:17,
                                                                            281:3, 296:24,           402:11, 404:11,
   425:18, 426:1,           312:21, 312:22,         263:22, 264:1,
                                                                            298:17, 317:19,          408:25, 409:1,
   426:3, 466:10,           312:24, 313:1,          264:5, 265:8,
                                                                            317:25, 339:23,          411:9, 411:12,
   469:16, 473:22,          313:4, 313:5, 314:5,    335:12, 335:22,
                                                                            388:5, 395:6, 401:7,     415:17, 417:6,
   475:6, 478:23,           314:9, 315:4, 315:6,    335:24, 336:13,
                                                                            431:15, 434:19,          423:12, 423:13,
   483:4, 484:7,            315:9, 316:10,          336:16, 343:24,
                                                                            449:3, 493:16,           423:14, 424:1,
   485:19, 492:22           316:13, 316:14,         344:4, 345:8,
                                                                            493:17, 493:19,          424:2, 424:3, 424:4,
  moved [3] - 477:21,       316:17, 318:5,          347:15, 347:20,
                                                                            508:21                   424:5, 424:15,
   485:21, 505:14           318:6, 318:7, 318:8,    351:2, 351:9,
                                                                           needed [5] - 273:5,       425:1, 425:22,
  mover's [1] - 308:24      318:11, 325:24,         356:14, 362:13,
                                                                            280:14, 412:11,          429:15, 429:23,
                            326:1, 326:3,           362:21, 469:18,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 300 of 316 PageID #:
                                   14616                                  24


   430:7, 430:8,            509:22, 511:6,           notice [1] - 468:5        311:15, 314:5,           342:12, 342:20,
   430:11, 430:12,          511:16, 514:16,          notifications [6] -       314:7, 316:14,           342:21, 345:5,
   430:15, 430:19,          514:21, 517:19            377:24, 426:21,          316:15, 318:8,           354:11, 354:13,
   430:21, 430:24,         nice [5] - 294:12,         426:22, 427:1,           318:9, 329:21,           491:8, 512:1
   431:2, 432:21,           294:14, 345:17,           470:25, 474:10           344:1, 344:2, 351:5,    offerings [1] - 306:25
   436:3, 449:23,           345:18, 516:22           notified [2] - 386:13,    351:6, 362:17,          office [10] - 293:2,
   451:9, 457:13,          NICHOLS [1] - 244:2        517:21                   362:18, 367:20,          361:1, 377:4, 391:6,
   460:23, 461:5,          night [6] - 245:22,       notwithstanding [1] -     367:21, 378:9,           402:21, 412:20,
   461:8, 461:9             274:5, 386:16,            324:3                    378:10, 379:12,          429:25, 430:3,
  network-based [2] -       386:17, 387:4, 387:6     November [1] - 349:5      384:16, 384:17,          441:3, 452:11
   367:14, 367:19          Night [1] - 386:14        Number [6] - 364:23,      405:20, 405:21,         Office [2] - 368:17,
  networks [3] - 370:19,   nine [2] - 251:5,          384:2, 384:3,            466:12, 466:14,          368:22
   376:18, 392:17           342:18                    387:16, 458:1, 458:3     469:18, 469:19,         officer [6] - 266:13,
  Networks [5] - 263:14,   ninety [1] - 488:15       number [30] - 264:22,     471:13, 472:8,           267:8, 336:20,
   283:13, 285:21,         ninety-six [1] - 488:15    276:2, 277:10,           472:10, 473:24,          337:23, 351:11,
   288:16, 298:4           nobody [2] - 247:14,       310:14, 319:5,           474:1, 478:25,           356:16
  never [15] - 245:2,       493:4                     333:9, 343:16,           479:2, 486:2,           offices [1] - 292:16
   245:3, 246:20,          Non [1] - 419:18           346:9, 351:18,           486:16, 491:11,         official [2] - 254:8,
   247:17, 248:8,          non [13] - 282:8,          351:21, 351:24,          492:25                   254:9
   250:11, 253:9,           282:9, 393:17,            371:24, 376:7,          objections [2] -         offset [1] - 508:22
   254:20, 266:25,          419:21, 428:12,           381:17, 382:17,          257:21, 257:23          often [7] - 282:12,
   268:9, 304:6, 347:4,     428:17, 428:22,           383:19, 402:15,         objects [9] - 374:1,      383:9, 469:9, 496:2,
   442:15, 463:25,          435:25, 467:4,            403:3, 419:16,           374:3, 379:5, 394:8,     496:16, 496:18,
   464:7                    467:7, 497:5,             450:13, 481:7,           416:19, 421:22,          502:3
  new [13] - 278:7,         500:18, 510:24            492:17, 492:18,          423:19, 424:13,         old [4] - 370:23,
   303:1, 339:20,          non-exclusive [2] -        492:19, 494:9,           425:20                   482:17, 483:1, 483:5
   354:16, 354:21,          282:8, 282:9              499:24, 505:6,          observed [1] - 442:25    once [9] - 255:14,
   471:20, 471:24,         non-infringement [2]       513:9, 513:22           obtain [5] - 269:9,       275:25, 277:21,
   472:1, 472:22,           - 467:4, 467:7           numbered [4] -            269:12, 306:4,           296:14, 310:12,
   483:1, 483:24,          non-infringing [6] -       377:18, 456:22,          332:6, 359:15            331:10, 345:25,
   497:21, 514:19           428:12, 428:17,           457:24, 458:16          obtained [3] - 285:7,     405:4, 484:16
  next [66] - 252:5,        428:22, 435:25,          numbers [6] - 257:22,     365:5, 495:10           one [141] - 244:18,
   266:11, 271:2,           497:5, 500:18             278:13, 343:13,         obtaining [1] - 365:10    247:12, 249:22,
   277:24, 291:13,         non-security [2] -         346:6, 350:22,          obviously [5] -           251:15, 251:20,
   321:25, 335:8,           393:17, 419:21            481:12                   251:16, 252:7,           252:3, 254:3,
   347:19, 358:2,          non-Vivint [1] -          numeral [1] - 312:10      258:16, 280:13,          254:22, 256:1,
   363:1, 370:25,           510:24                   Numerex [1] - 302:8       399:25                   256:8, 257:9, 260:8,
   372:17, 375:16,         Non-WSP [1] - 419:18      nurturing [1] - 272:7    occasionally [1] -        260:20, 262:23,
   381:16, 384:2,          none [4] - 277:11,                                  490:4                    266:23, 269:4,
   384:7, 386:7,            282:10, 446:25,                    O              occur [2] - 273:20        274:4, 274:14,
   387:15, 388:10,          466:7                                             occurred [1] - 256:22     274:15, 274:18,
   388:19, 388:20,         normally [4] - 273:18,    o'clock [2] - 399:13,    occurring [1] - 502:10    276:7, 276:14,
   392:10, 393:8,           289:4, 331:2, 386:17      516:5                   October [3] - 267:8,      276:20, 280:18,
   393:18, 398:13,         Nortek [5] - 444:17,      oath [1] - 266:18         349:20, 350:3            289:15, 289:24,
   398:22, 403:2,           444:19, 444:23,          object [3] - 394:13,     OF [1] - 243:2            290:15, 291:16,
   403:13, 405:16,          445:1, 448:25             425:25, 509:16          offer [15] - 256:9,       292:6, 294:4,
   406:16, 409:15,                                   objected [1] - 347:25     256:17, 280:17,          294:18, 297:1,
                           North [5] - 243:12,
   410:14, 411:5,                                    objection [63] -          343:25, 350:8,           312:15, 313:25,
                            283:22, 468:21,
   414:1, 419:8,                                      254:18, 257:6,           350:9, 350:14,           318:6, 321:11,
                            468:24, 509:11
   419:17, 421:4,                                     257:10, 263:24,          351:3, 355:13,           324:9, 325:2,
                           note [2] - 467:1,
   422:23, 422:24,                                    263:25, 283:2,           362:14, 367:18,          326:16, 330:2,
                            494:24
   423:10, 425:18,                                    283:4, 285:13,           436:19, 484:5,           331:2, 335:3, 338:3,
                           noted [2] - 322:1,
   427:6, 429:7, 430:4,                               285:14, 286:18,          491:6, 500:21            338:24, 345:2,
                            325:3
   431:16, 434:13,                                    286:20, 287:18,         offered [11] - 279:10,    345:16, 347:9,
                           notes [2] - 309:9,
   435:8, 466:16,                                     287:19, 288:8,           436:8, 478:14,           347:10, 348:9,
                            498:10
   468:9, 475:6,                                      288:9, 297:6, 297:8,     483:9, 483:12,           349:16, 349:19,
                           nothing [10] - 244:16,
   475:18, 488:25,                                    300:23, 300:25,          484:3, 484:11,           356:12, 356:21,
                            246:9, 248:22,
   496:6, 497:7, 498:2,                               304:23, 304:24,          494:6, 509:17,           361:8, 363:4,
                            271:11, 336:9,
   503:4, 505:19,                                     306:14, 306:16,          512:21                   363:16, 364:4,
                            363:23, 431:15,
   506:21, 508:4,                                     310:8, 311:14,          offering [10] - 309:9,    366:17, 370:13,
                            479:22, 518:1, 518:2
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 301 of 316 PageID #:
                                   14617                                  25


   372:9, 372:17,         opening [17] - 245:23,    orally [1] - 517:20        401:9, 466:22,           509:1, 515:9
   372:19, 373:12,         247:20, 248:7,           order [8] - 309:17,        467:24, 516:23,         paid-up [1] - 317:4
   374:1, 374:25,          248:16, 248:24,           309:20, 377:5,            518:4                   painfully [2] - 426:17,
   375:9, 375:13,          249:16, 251:23,           380:23, 390:5,           pace [1] - 467:20         429:6
   375:14, 376:6,          256:3, 256:5,             402:12, 415:18,          Pacific [8] - 496:12,    pan [2] - 462:20,
   376:14, 377:15,         266:15, 386:19,           431:23                    496:13, 498:24,          464:18
   380:15, 381:21,         408:14, 432:16,          ordered [7] - 377:3,       499:1, 506:14,          Panduit [1] - 499:17
   386:7, 388:7, 388:8,    438:20, 467:2,            377:5, 377:6,             506:24, 511:10,         panel [166] - 261:3,
   388:14, 392:23,         486:7, 498:3              377:21, 377:22,           514:12                   261:15, 261:22,
   393:23, 394:9,         opens [2] - 386:13,        380:24, 433:7            package [4] - 477:9,      262:4, 337:9,
   394:10, 397:5,          390:10                   organizational [1] -       477:18, 477:23,          337:10, 337:11,
   397:17, 398:16,        operate [8] - 305:23,      339:10                    477:24                   337:20, 338:2,
   403:5, 403:7, 404:8,    338:11, 376:7,           organized [2] - 272:8,    packages [3] - 477:14,    338:8, 338:11,
   404:21, 404:23,         422:1, 449:14,            344:13                    477:21, 478:4            338:20, 338:23,
   406:20, 407:16,         449:16, 455:11,          original [3] - 359:7,     packaging [2] -           357:7, 357:8, 358:8,
   408:6, 408:7, 415:9,    456:11                    361:8, 495:16             424:10, 425:3            358:15, 358:19,
   422:7, 422:13,         operated [2] - 422:21,    originally [3] - 285:1,   packet [3] - 398:25,      359:12, 359:15,
   422:17, 425:5,          436:3                     338:5, 456:22             399:2, 399:3             360:2, 370:23,
   425:19, 430:13,        operates [1] - 309:12     originated [1] - 406:10   page [67] - 246:14,       372:13, 372:16,
   431:18, 433:7,         operating [5] - 266:12,   OS [1] - 357:22            248:24, 249:22,          373:12, 373:13,
   437:7, 438:25,          267:8, 405:7, 418:6,     otherwise [1] - 257:13     250:23, 251:1,           377:10, 377:13,
   439:14, 445:14,         455:10                   ought [1] - 255:21         251:4, 263:16,           377:17, 378:1,
   448:23, 448:24,        operation [2] - 354:13,   outcome [1] - 490:22       264:6, 264:9,            378:3, 378:15,
   451:25, 452:6,          509:7                    outdoor [3] - 462:8,       264:18, 286:5,           380:5, 383:18,
   452:10, 453:11,        operations [4] -           462:10, 464:24            297:14, 305:6,           385:23, 387:22,
   453:17, 460:4,          295:21, 295:22,                                     311:18, 311:21,          388:6, 393:2, 393:3,
                                                    outdoors [1] - 396:18
   461:15, 463:5,          296:4, 337:1                                        312:9, 316:21,           393:14, 394:2,
                                                    outlines [1] - 344:9
   463:21, 464:3,         operatively [4] -                                    316:23, 319:2,           394:14, 395:25,
                                                    outside [6] - 247:10,
   466:8, 467:1,           452:1, 453:18,                                      320:14, 320:24,          396:19, 396:23,
                                                     312:18, 390:11,
   470:20, 471:23,         453:21, 460:5                                       327:6, 330:10,           398:2, 398:8,
                                                     391:5, 439:5, 439:16
   473:17, 476:10,        operator [1] - 371:15                                332:2, 333:11,           398:14, 398:16,
                                                    overall [11] - 340:2,
   476:11, 476:12,        operators [1] - 289:20                               333:13, 348:9,           399:6, 404:6, 404:9,
                                                     345:3, 367:2,
   476:16, 478:13,        opinion [23] - 263:3,                                348:24, 351:17,          405:4, 405:12,
                                                     372:25, 380:4,
   478:20, 480:18,         352:11, 352:16,                                     375:3, 375:16,           406:18, 407:11,
                                                     402:16, 422:12,
   482:9, 483:21,          383:6, 401:18,                                      378:18, 378:19,          408:13, 408:16,
                                                     424:4, 427:8, 431:4,
   494:19, 496:11,         402:23, 422:12,                                     379:24, 384:20,          409:3, 409:7,
                                                     435:9
   499:24, 508:8,          426:2, 426:4, 434:8,                                385:8, 389:20,           409:12, 409:25,
                                                    overrule [1] - 471:14
   508:15, 510:2,          435:3, 435:9,                                       390:23, 390:25,          410:12, 411:17,
                                                    oversee [2] - 272:3,
   512:22                  437:10, 451:13,                                     394:21, 395:9,           412:8, 412:19,
                                                     468:25
  One [2] - 256:6,         457:3, 457:6,                                       396:11, 397:20,          413:12, 413:13,
                                                    overview [3] - 301:10,
   507:13                  457:10, 473:5,                                      397:21, 398:22,          413:16, 413:19,
                                                     320:15, 397:23
  ones [13] - 326:23,      494:4, 499:18,                                      404:13, 410:18,          413:22, 417:5,
                                                    own [8] - 278:3, 296:3,
   374:13, 375:14,         499:20, 502:2                                       412:2, 413:3, 413:6,     419:2, 419:4,
                                                     307:8, 312:6,
   380:16, 380:17,        opinions [9] - 427:8,                                414:4, 414:18,           419:11, 419:20,
                                                     463:20, 464:11,
   429:11, 441:19,         436:8, 436:19,                                      421:3, 421:4,            420:20, 420:24,
                                                     509:19, 515:13
   449:7, 452:14,          490:6, 491:15,                                      424:19, 457:19,          423:24, 423:25,
                                                    owned [6] - 285:1,
   452:16, 452:19,         492:7, 492:8,                                       463:11, 479:8,           424:5, 424:10,
                                                     285:25, 295:11,
   454:2                   492:13, 493:24                                      479:11, 479:14,          424:11, 427:4,
                                                     295:14, 312:1, 312:8
  ongoing [3] - 341:1,    opportunities [1] -                                  481:7, 481:19,           432:9, 432:10,
                                                    owner [4] - 285:3,
   342:13, 354:12          306:5                                               483:15, 483:18,          432:14, 437:17,
                                                     489:24, 497:11,
  online [7] - 350:19,    opportunity [1] -                                    512:5, 513:6             437:19, 437:20,
                                                     497:19
   358:15, 377:6,          284:23                                             Page [7] - 256:3,         438:2, 438:6,
                                                    owner's [1] - 494:25
   378:14, 411:20,        Opportunity [1] -                                    286:6, 298:2,            438:18, 438:23,
                                                    ownership [1] -
   442:5, 516:12           298:23                                              298:22, 299:14,          439:2, 439:3, 439:7,
                                                     495:10
  open [9] - 273:23,      oppose [3] - 249:12,                                 301:21, 333:7            439:10, 439:12,
                                                    owns [2] - 269:21,
   279:24, 377:19,         249:14, 249:15                                     pages [2] - 370:8,        439:24, 440:5,
                                                     269:24
   390:13, 413:2,         opposed [1] - 280:22                                 433:8                    440:7, 440:11,
   444:10, 450:8,                                                             paid [7] - 281:16,        440:16, 440:20,
                          option [2] - 290:17,
   489:8, 516:13                                               P               317:4, 364:15,           440:21, 440:25,
                           452:6
  opened [1] - 377:9                                                           490:21, 502:12,          441:2, 441:6,
                          options [1] - 350:5       p.m [6] - 399:15,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 302 of 316 PageID #:
                                   14618                                  26


   441:15, 441:16,          317:11, 319:16,          318:15, 497:11,          510:21, 511:1,            495:18, 495:24,
   441:23, 442:1,           327:13, 343:12,          507:11                   515:3, 515:8,             495:25, 496:4,
   442:7, 442:8,            348:18, 362:8,          Pasadena [1] - 489:18     515:10, 515:13,           496:5, 497:18,
   442:11, 442:16,          362:10, 363:10,         pass [4] - 325:24,        515:17, 515:23,           497:19, 497:21,
   443:2, 443:3, 443:5,     368:19, 368:22,          345:8, 436:5, 466:5      515:25                    501:4, 501:6, 501:7,
   443:7, 443:10,           374:20, 375:12,         past [1] - 355:5         patented [6] - 270:2,      501:11, 501:19,
   443:15, 443:18,          379:19, 392:21,         Patent [2] - 368:17,      270:16, 272:22,           501:20, 501:23,
   443:24, 444:2,           397:8, 412:10,           368:22                   294:2, 497:3, 507:18      505:24, 510:6,
   444:8, 444:10,           412:11, 412:12,         patent [119] - 248:20,   patentee [1] - 368:22      510:8, 510:11,
   444:11, 444:15,          412:13, 416:1,           250:9, 267:19,          patents [134] - 248:22,    510:12, 510:17
   444:17, 446:14,          422:24, 423:10,          268:23, 269:2,           260:20, 262:16,          Patents [1] - 314:17
   448:19, 450:1,           424:7, 428:2,            270:2, 270:18,           267:12, 267:15,          patents-in-suit [12] -
   451:25, 452:1,           460:12, 460:14,          270:23, 286:24,          268:2, 268:6,             298:12, 298:15,
   452:23, 452:25,          460:16, 460:18,          287:5, 310:10,           268:12, 268:17,           309:24, 314:18,
   453:4, 453:14,           460:20, 469:12,          310:22, 311:4,           268:21, 269:10,           314:24, 317:7,
   453:17, 453:18,          492:16, 494:10,          311:5, 312:3, 316:6,     269:13, 269:16,           322:14, 325:12,
   453:21, 454:1,           496:22, 502:2,           317:12, 331:1,           269:20, 270:6,            364:13, 367:25,
   455:6, 455:10,           506:14, 511:10,          332:12, 332:24,          270:10, 272:17,           495:10
   455:20, 456:12,          511:21, 512:2            345:20, 351:18,          284:25, 285:4,           path [1] - 307:18
   456:15, 456:18,         partially [1] - 485:21    351:21, 351:24,          285:6, 285:8,            PAUL [1] - 363:20
   458:24, 459:13,         participate [4] -         352:2, 352:18,           286:25, 287:2,           Paul [7] - 274:17,
   460:4, 460:5, 460:8,     273:14, 302:12,          368:11, 368:19,          287:7, 288:2,             274:21, 274:22,
   460:14, 460:18,          341:9, 359:2             368:23, 369:7,           288:16, 288:18,           363:2, 363:20, 364:8
   460:19, 460:21,         participated [2] -        371:3, 371:17,           288:21, 293:14,          pay [14] - 256:17,
   465:7, 465:9, 465:15     246:21, 301:6            372:2, 373:8,            294:7, 294:16,            281:21, 282:2,
  Panel [2] - 413:8,       participation [1] -       374:12, 381:19,          294:20, 295:15,           314:21, 315:1,
   413:9                    511:18                   382:1, 382:11,           298:12, 298:15,           317:9, 471:2,
  panel-attached [1] -     particular [24] -         393:19, 401:16,          298:21, 309:24,           477:19, 489:23,
   410:12                   289:25, 299:1,           401:20, 401:22,          310:4, 311:5, 312:1,      508:25, 510:20,
  panels [26] - 337:25,     313:6, 313:16,           402:22, 403:4,           312:6, 312:8,             510:23, 515:13,
   338:4, 346:19,           321:2, 352:25,           403:5, 406:8,            314:18, 314:24,           516:2
   346:22, 346:24,          360:23, 383:5,           409:17, 411:7,           315:18, 315:25,          paying [5] - 276:22,
   347:2, 347:5, 361:5,     389:20, 394:2,           418:10, 418:23,          316:3, 316:5,             281:22, 314:25,
   362:1, 375:7,            404:13, 410:18,          420:5, 422:14,           316:18, 316:24,           316:1, 317:7
   376:11, 383:7,           412:3, 414:4,            425:12, 425:13,          317:6, 317:7,            payment [4] - 498:1,
   387:25, 392:12,          416:25, 421:2,           425:16, 425:20,          319:18, 319:20,           502:4, 502:10,
   404:15, 404:20,          455:22, 462:22,          426:4, 426:14,           320:17, 320:20,           508:24
   406:4, 407:21,           463:25, 464:3,           427:13, 427:14,          320:21, 320:22,          pays [3] - 281:24,
   409:10, 431:18,          470:4, 495:14,           427:25, 429:3,           322:14, 324:11,           469:13, 498:1
   444:3, 454:15,           496:25, 510:22           429:4, 430:5,            324:14, 324:15,          PDEM-1 [1] - 274:10
   455:22, 459:10,         particularly [4] -        433:16, 434:16,          324:16, 325:5,           PDEM-2 [3] - 290:18,
   462:3, 462:5             312:10, 339:19,          434:24, 435:2,           325:12, 331:3,            296:8, 328:7
  Panels [4] - 375:5,       340:11, 513:3            435:10, 436:1,           331:4, 331:6,            PDEM-3 [1] - 287:6
   375:17, 387:17,         parties [18] - 248:2,     436:21, 447:20,          331:16, 331:25,          PDM [2] - 451:1, 463:3
   393:9                    252:17, 254:13,          450:16, 450:18,          332:7, 332:10,           PDM-42 [1] - 456:22
  paper [1] - 310:13        267:3, 286:2,            450:20, 453:7,           332:15, 332:17,          pending [2] - 271:11,
  paragraph [8] - 284:9,    286:13, 317:17,          453:9, 459:8,            333:2, 334:3, 334:6,      336:9
   300:4, 300:10,           317:22, 451:22,          459:19, 459:22,          334:13, 346:2,           Pentagon [1] - 366:7
   315:16, 351:20,          453:16, 459:20,          460:24, 489:21,          352:5, 352:7, 352:8,
                                                                                                       Pentagon-related [1] -
   351:23, 406:5,           496:2, 497:2,            489:23, 490:5,           352:11, 352:13,
                                                                                                        366:7
   406:17                   497:15, 502:19,          490:7, 490:9,            364:13, 366:25,
                                                                                                       people [36] - 248:9,
  part [57] - 246:12,       506:16, 506:18,          490:11, 491:9,           367:1, 367:3, 367:7,
                                                                                                        265:17, 272:6,
   248:7, 276:23,           507:1                    494:19, 494:24,          367:8, 367:25,
                                                                                                        273:2, 273:7,
   276:24, 285:24,         partner [3] - 290:2,      494:25, 495:23,          368:3, 368:15,
                                                                                                        274:11, 274:15,
   286:3, 286:14,           290:14, 484:15           496:4, 496:10,           368:18, 368:25,
                                                                                                        274:19, 275:23,
   288:17, 288:20,         partners [3] - 289:8,     497:11, 497:24,          369:3, 370:7, 372:5,
                                                                                                        276:8, 276:12,
   293:8, 293:14,           291:17, 469:15           499:10, 499:12,          381:24, 382:5,
                                                                                                        276:21, 278:8,
   299:4, 299:8, 306:3,    party [9] - 254:23,       501:2, 501:8, 503:8,     403:6, 418:10,
                                                                                                        278:12, 280:25,
   309:24, 313:13,          254:24, 303:21,          507:17, 507:25,          420:6, 427:8, 427:9,
                                                                                                        281:10, 282:15,
   316:4, 316:6,            303:22, 317:13,          509:17, 510:13,          428:11, 428:21,
                                                                                                        284:20, 289:10,
                                                                              436:9, 495:10,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 303 of 316 PageID #:
                                   14619                                  27


   289:20, 292:17,          253:23, 255:14,           466:8                      482:20, 512:2,            370:12, 371:15,
   292:20, 293:4,           256:2, 256:25,           physically [1] - 375:13     512:21                    375:21, 381:10,
   293:20, 339:14,          259:17, 260:5,           pick [1] - 280:18          platforms [1] - 365:8      382:15, 382:19,
   340:1, 340:16,           260:7, 260:11,           picture [3] - 274:11,      play [5] - 258:18,         382:20, 388:19,
   342:2, 342:11,           265:25, 267:25,           377:15, 380:13             266:11, 402:10,           391:11, 393:20,
   342:15, 342:18,          268:4, 268:8,            pictures [1] - 381:6        511:7, 511:19             394:3, 394:16,
   343:8, 400:11,           477:19, 484:6,           pie [2] - 305:12, 497:3    played [4] - 250:1,        402:15, 403:15,
   488:22, 490:15,          495:6, 495:8, 495:9,     piece [2] - 259:8,          252:1, 400:14,            403:19, 411:15,
   506:12                   495:12, 502:23,           448:16                     400:15                    414:21, 418:8,
  per [36] - 343:10,        504:21, 505:5,           pieces [1] - 294:3         players [1] - 303:14       429:8, 434:23,
   471:24, 488:7,           508:18, 509:6, 514:1     PIETRANTONIO [1] -         playing [1] - 517:7        495:4, 498:10,
   488:9, 490:18,          periodic [3] - 296:17,     244:7                     plays [1] - 402:6          504:16, 515:12
   501:25, 502:1,           396:1, 398:15            pin [1] - 438:14           plug [3] - 278:13,        portions [8] - 347:21,
   502:7, 502:15,          peripheral [1] - 340:7    pinning [1] - 363:23        376:15, 408:25            351:10, 356:15,
   502:17, 509:15,         permission [1] -          Piper [4] - 283:15,        plugged [2] - 375:14,      394:7, 414:4, 423:7,
   510:20, 510:23,          253:18                    284:15, 285:5, 298:3       409:1                     430:23, 435:23
   510:25, 511:1,          permitted [1] - 253:14    Pirrie [1] - 349:20        plurality [6] - 388:14,   portray [1] - 433:13
   511:4, 511:5, 512:9,    permitting [1] - 259:9    place [13] - 272:7,         388:23, 423:12,          ports [1] - 439:13
   512:14, 513:11,         persists [1] - 365:12      274:3, 277:3, 343:5,       424:1, 425:22,           posit [1] - 509:1
   513:14, 514:24,         person [5] - 274:18,       407:21, 410:24,            460:25                   position [5] - 269:23,
   515:2, 515:3, 515:9,     289:24, 339:21,           440:5, 440:17,            plus [2] - 331:7,          325:22, 469:8,
   515:17, 515:22,          360:23, 442:21            440:19, 440:20,            419:11                    472:19, 473:9
   516:3                   personal [1] - 272:12      440:24, 481:16,           pocket [1] - 385:16       positions [1] - 469:1
  perceived [1] - 309:11   personally [3] - 289:9,    497:16                    point [28] - 244:15,      positive [1] - 265:24
  percent [16] - 278:6,     356:4, 427:1             placed [3] - 411:18,        245:7, 251:20,           possible [4] - 248:3,
   293:11, 303:18,         personnel [1] - 492:9      443:3, 443:13              255:10, 256:1,            251:9, 338:8, 459:10
   328:3, 328:21,          perspective [4] -         placement [2] - 513:7,      275:18, 278:16,          possibly [2] - 248:3,
   343:2, 343:3, 343:7,     341:21, 343:5,            514:9                      278:17, 278:24,           255:1
   349:13, 477:14,          420:10, 420:13           Placement [3] - 269:5,      303:20, 303:23,          post [2] - 255:2, 365:1
   504:20, 505:16,         persuade [1] - 249:1       350:21, 350:24             304:2, 304:8, 312:8,     post-high [1] - 365:1
   513:3, 515:15,          pertain [1] - 364:12                                  326:16, 381:14,          post-September [1] -
                                                     places [1] - 281:7
   515:24                  pertaining [1] - 361:18                               405:1, 432:7, 438:1,      255:2
                                                     plain [1] - 313:20
  percentage [4] -         Ph.D [2] - 491:3                                      453:3, 453:11,           postpone [1] - 244:16
                                                     plaintiff [4] - 244:14,
   502:8, 504:19,          phone [35] - 289:19,                                  463:21, 477:10,          potential [4] - 266:19,
                                                      253:18, 259:7,
   505:2, 505:14            338:15, 338:18,                                      484:25, 487:9,            355:17, 469:10,
                                                      517:16
  perform [9] - 364:11,     344:17, 380:14,                                      493:3, 493:13, 499:5      480:24
                                                     plaintiff's [1] - 400:12
   403:22, 417:3,           383:22, 384:25,                                     pointed [2] - 446:18,     power [1] - 410:19
                                                     plaintiffs [2] - 367:18,
   418:17, 420:2,           385:4, 385:16,                                       446:20                   Power [2] - 404:18,
                                                      378:7
   429:10, 429:14,          385:19, 387:6,                                      pointer [3] - 369:9,       404:22
                                                     Plaintiffs [2] - 243:6,
   435:17, 451:2            387:10, 390:20,                                      370:9, 378:22            powered [3] - 415:17,
                                                      243:24
  performance [2] -         391:22, 392:2,                                      pointing [2] - 253:8,      418:16, 444:5
                                                     Plan [1] - 470:14
   297:22, 301:14           392:8, 392:18,                                       369:17                   Powerup [1] - 418:14
                                                     plan [9] - 244:15,
  performed [9] -           402:11, 408:23,                                     points [2] - 508:21,      practiced [1] - 415:13
                                                      245:10, 470:15,
   319:16, 417:24,          408:25, 420:1,                                       515:24                   practices [3] - 306:3,
                                                      470:22, 470:23,
   420:8, 420:15,           432:20, 439:8,                                      policies [4] - 270:9,      328:10, 402:24
                                                      474:13, 476:6,
   435:3, 435:6,            439:10, 439:11,                                      508:8, 510:5, 510:7
                                                      487:23, 493:21                                      pre [2] - 342:10,
   435:14, 435:19,          439:14, 442:18,                                     policy [3] - 270:12,
                                                     planning [5] - 252:23,                                442:11
   443:7                    442:21, 445:15,                                      270:15, 400:5
                                                      252:25, 472:15,                                     pre-brand [1] - 342:10
  performing [4] -          446:7, 462:1, 463:9,                                poll [3] - 395:24,
                                                      473:10, 493:18                                      pre-configured [1] -
   416:10, 428:8,           463:15                                               395:25, 396:24
                                                     plans [4] - 476:9,                                    442:11
   429:14, 456:6           phones [4] - 383:8,                                  polled [1] - 443:2
                                                      477:3, 478:6, 494:5                                 preamble [1] - 382:16
  performs [3] - 419:3,     445:8, 447:18,                                      polls [1] - 398:13
                                                     platform [21] - 283:18,                              preceding [1] - 413:6
   436:22, 456:25           447:22                                              popularity [1] - 497:3
                                                      284:4, 285:7,                                       preclude [1] - 400:8
  perhaps [1] - 255:5      photo [2] - 274:25,                                  port [2] - 408:23,
                                                      339:12, 340:16,                                     predates [1] - 338:12
  period [36] - 248:1,      275:1                                                440:13
                                                      340:20, 340:22,                                     prefer [2] - 252:19,
   248:4, 249:5,           phrasing [1] - 327:2                                 portfolio [1] - 332:24
                                                      340:25, 341:3,                                       310:12
   249:12, 249:14,         physical [8] - 363:5,      341:19, 342:8,            portfolios [1] - 332:20   premise [13] - 365:22,
   250:5, 250:8,            363:9, 363:10,            342:14, 343:14,           portion [30] - 301:22,     370:13, 370:20,
   250:13, 250:14,          365:19, 365:24,           345:3, 345:7, 350:5,       301:23, 312:11,           371:20, 371:23,
   250:20, 252:16,          366:22, 408:11,           482:14, 482:19,            315:17, 344:6,            379:1, 379:6, 380:3,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 304 of 316 PageID #:
                                   14620                                  28


   383:20, 396:16,           320:3, 320:7,            351:9, 356:14,          product [31] - 275:25,    programmer [1] -
   397:15, 417:7,            327:25, 470:3,           362:13, 362:21           276:9, 278:1,             394:24
   430:17                    470:4, 470:10,          PROCACCIO-                284:21, 320:12,          programs [2] - 350:9,
  premises [1] - 365:18      471:2, 471:15,           FLOWER [2] -             329:15, 329:17,           508:9
  premium [2] - 309:2,       471:17, 471:22,          335:24, 336:16           329:20, 336:20,          progress [1] - 272:8
   309:4                     473:1, 473:4,           PROCACCIO-                336:22, 336:23,          prohibited [2] -
  preparation [1] -          477:25, 479:15,          FLOWERS [14] -           336:24, 336:25,           313:14, 317:23
   359:3                     480:8, 480:12,           243:23, 335:12,          337:1, 337:23,           project [3] - 273:3,
  prepare [3] - 358:16,      483:23, 513:4            335:22, 336:13,          339:8, 349:21,            274:19, 490:15
   364:20, 514:4            prices [4] - 353:22,      343:24, 344:4,           354:17, 381:19,          projected [2] - 512:8,
  prepared [3] - 305:7,      476:8, 477:12,           345:8, 347:15,           395:18, 435:23,           514:8
   320:24, 358:19            479:22                   347:20, 351:2,           436:22, 465:20,          projecting [2] - 514:1,
  prepares [1] - 343:18     pricing [44] - 305:24,    351:9, 356:14,           465:25, 497:12,           514:15
  prepayment [1] -           306:4, 306:6, 306:7,     362:13, 362:21           497:21, 500:21,          projection [4] -
   508:16                    307:3, 307:6, 308:1,    Procaccio-Flowers         504:13, 504:23            512:17, 513:23,
  present [4] - 267:9,       308:4, 308:20,           [1] - 336:14            productive [1] -           513:25, 514:7
   368:13, 381:21,           309:2, 309:5,           proceed [2] - 335:21,     341:15                   projections [2] -
   498:3                     309:15, 309:21,          491:12                  Products [9] - 357:4,      513:8, 513:20
  presentation [6] -         327:7, 328:5, 328:9,    proceedings [2] -         361:9, 361:17,           promotional [1] -
   305:7, 306:19,            328:15, 349:17,          312:11, 313:7            397:13, 408:4,            356:22
   333:5, 357:25,            353:22, 469:25,         PROCEEDINGS [1] -         421:5, 448:23,           proper [3] - 270:7,
   371:25, 392:11            470:2, 472:17,           244:10                   453:3, 453:4              334:5, 517:22
  presentations [1] -        473:8, 474:4,           Process [1] - 415:5      products [19] -           properly [2] - 281:12,
   305:10                    476:23, 478:5,          process [36] - 275:12,    268:11, 268:24,           517:21
  presented [2] -            478:6, 478:8,            275:17, 275:20,          273:9, 273:13,           properties [1] - 299:10
   388:14, 388:16            478:13, 478:14,          289:2, 320:18,           273:14, 274:9,           property [6] - 268:21,
  president [9] - 274:22,    478:16, 478:19,          358:7, 360:8,            279:10, 279:12,           269:4, 269:7, 281:8,
   318:21, 318:24,           479:24, 480:3,           361:17, 362:10,          280:3, 281:16,            332:14, 490:3
   347:22, 468:21,           480:10, 480:14,          368:19, 377:25,          293:19, 293:20,          proposal [2] - 256:20,
   468:23, 469:8,            487:24, 492:18,          406:18, 412:13,          294:5, 352:21,            259:25
   472:15, 473:10            503:14, 508:2,           415:9, 415:11,           364:12, 472:17,          proposals [1] - 491:20
  press [14] - 283:1,        511:23, 513:5, 515:1     415:13, 415:18,          511:22, 512:20,          proposed [2] - 245:9,
   283:7, 283:11,           Pricing [1] - 306:23      416:1, 418:22,           514:14                    256:20
   284:10, 284:11,          primarily [2] - 361:3,    424:16, 428:3,          Products' [1] - 414:6     prosecution [1] -
   289:2, 292:3, 292:8,      471:15                   431:8, 432:8,           professional [1] -         244:14
   330:19, 330:21,          primary [11] - 272:3,     432:12, 432:15,          281:13                   prospective [1] -
   362:10, 406:3,            282:18, 289:16,          433:12, 434:5,          professionally [1] -       358:1
   406:6, 432:2              326:11, 329:25,          435:19, 438:6,           365:9                    protect [5] - 269:16,
  pressure [3] - 309:15,     469:2, 509:1, 509:4,     442:11, 442:25,         profit [12] - 263:13,      269:23, 270:2,
   515:18, 515:19            509:5, 509:7, 509:20     443:7, 458:13, 468:1     264:6, 491:9, 494:1,      343:9, 507:18
  Pressure [1] - 306:23     principal [1] - 340:12   processed [6] -           494:12, 494:22,          Protect [77] - 291:4,
  pressures [1] - 309:6     printed [1] - 348:14      423:15, 423:19,          495:1, 495:7, 495:8,      291:5, 291:6, 291:9,
  presumably [2] -          private [2] - 513:7,      423:20, 424:8,           499:15, 513:1, 516:5      296:10, 349:5,
   458:25, 493:3             514:9                    424:25, 425:2           profitability [10] -       349:9, 353:17,
  presume [1] - 253:12      Private [2] - 269:5,     processes [3] -           265:13, 497:6,            355:11, 355:12,
  pretty [6] - 244:20,       350:23                   269:14, 269:17,          512:10, 512:11,           355:22, 355:25,
   289:7, 291:7,            Privilege [1] - 350:21    416:6                    512:25, 514:8,            356:1, 360:4, 360:5,
   342:13, 406:25,          privilege [1] - 352:19   processing [4] -          514:13, 514:15,           360:9, 360:20,
   505:4                    problem [6] - 246:13,     365:17, 366:18,          514:17, 514:20            361:13, 377:3,
  preview [1] - 258:14       252:12, 254:16,          423:16, 424:9           profitable [5] - 265:2,    377:13, 377:22,
  previous [3] - 333:12,     258:18, 312:25,         processor [8] - 383:1,    265:5, 265:21,            378:13, 380:23,
   499:24, 514:7             313:2                    384:6, 388:15,           265:23, 266:1             385:17, 408:12,
  previously [6] -          Procaccio [1] - 336:14    417:3, 417:17,          profits [6] - 334:9,       411:18, 412:14,
   290:13, 292:1,           PROCACCIO [16] -          417:22, 418:2,           494:20, 495:3,            427:2, 428:5, 428:8,
   355:1, 378:18,            243:23, 335:12,          451:11                   495:11, 499:14,           429:13, 429:24,
   408:12, 416:22            335:22, 335:24,         processors [2] -          513:1                     433:1, 433:7, 435:7,
  price [25] - 281:23,       336:13, 336:16,          418:5, 418:6            program [5] - 291:24,      435:15, 437:14,
   307:8, 307:13,            343:24, 344:4,          produced [2] - 307:5,     390:9, 474:18, 491:3      439:4, 441:2,
   307:17, 307:19,           345:8, 347:15,           374:22                  programmed [1] -           441:16, 441:23,
   307:22, 308:2,            347:20, 351:2,          producing [1] - 454:6     442:1                     442:10, 442:15,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 305 of 316 PageID #:
                                   14621                                  29


   442:20, 442:22,           291:17, 304:11,           478:20, 481:3,          purchase [9] - 270:18,    quality [6] - 274:7,
   443:6, 444:3,             329:7, 350:6,             492:22, 512:3            280:7, 280:9,             336:24, 339:8,
   450:12, 452:14,           350:16, 480:19,          PTX-009 [1] - 430:23      285:20, 311:8,            341:24, 341:25,
   452:20, 462:7,            480:20, 500:14,          PTX-173 [3] - 362:15,     311:22, 312:4,            345:3
   462:13, 464:15,           509:11                    362:19, 430:23           320:3, 320:7             quarter [3] - 301:4,
   464:21, 465:1,           provider's [1] - 291:18   PTX-175 [2] - 362:15,    purchased [2] -            303:17, 505:1
   465:4, 465:5,            providers [18] -           362:19                   437:14, 456:3            quarterly [2] - 301:9,
   465:11, 465:15,           277:14, 280:11,          PTX-176 [2] - 362:15,    purely [1] - 359:17        504:10
   466:2, 471:23,            280:22, 281:10,           362:19                  purple [1] - 410:2        queries [1] - 398:15
   472:3, 480:24,            281:15, 282:6,           PTX-180 [2] - 362:16,    purple-type [1] - 410:2   query [1] - 424:23
   481:9, 482:7,             282:10, 289:3,            362:19                  purpose [11] - 276:14,    questioning [1] -
   482:10, 483:7,            293:22, 296:14,          PTX-183 [2] - 362:16,     295:15, 295:18,           270:22
   483:9, 483:10,            304:12, 326:24,           362:20                   301:13, 331:18,          questions [27] - 245:6,
   483:12, 484:2,            328:18, 356:11,          PTX-195 [4] - 362:16,     332:24, 358:4,            251:10, 252:20,
   484:11, 484:12,           469:6, 471:6,             362:20, 410:16,          358:18, 358:20,           253:15, 253:23,
   503:24, 507:10,           471:18, 511:19            412:1                    359:8, 470:2              255:22, 258:15,
   507:12                   provides [24] - 297:21,   PTX-197 [5] - 362:16,    purposes [5] - 364:21,     259:1, 259:9,
  protected [2] - 337:21,    306:25, 307:3,            362:20, 414:3,           489:9, 491:8,             259:11, 259:24,
   505:24                    350:18, 357:4,            433:8, 457:18            494:11, 497:9             265:11, 265:12,
  Protection [8] -           357:13, 361:24,          PTX-215 [5] - 288:4,     push [7] - 391:16,         266:7, 266:20,
   291:19, 291:20,           376:17, 385:5,            288:7, 288:10,           431:10, 431:13,           294:8, 301:16,
   296:11, 329:6,            388:25, 393:4,            288:12, 331:22           461:22, 462:15,           327:8, 333:9,
   329:19, 329:24,           445:10, 446:24,          PTX-216 [2] - 287:15,     462:18, 464:16            334:15, 345:19,
   503:24, 507:13            451:16, 473:18,           287:20                  push-to-talk [1] -         347:13, 399:23,
  protocol [10] - 361:5,     473:19, 474:15,          PTX-229 [2] - 286:21,     391:16                    473:11, 487:14,
   361:12, 361:17,           476:1, 476:3,             286:23                  pushing [3] - 426:23,      495:25, 498:21
   389:25, 390:3,            481:12, 497:24,          PTX-253 [1] - 476:18      432:19, 433:22           quickly [4] - 253:5,
   397:12, 402:7,            498:20, 500:15,          PTX-264 [2] - 472:7,     put [48] - 248:18,         317:2, 317:16,
   414:12, 421:6,            511:4                     472:11                   248:23, 252:19,           459:24
   455:24                   providing [8] - 279:13,   PTX-342 [3] - 282:24,     256:10, 256:13,          quite [5] - 245:12,
  Protocol [1] - 414:7       279:17, 304:13,           283:5, 292:4             273:3, 277:15,            251:8, 291:22,
  protocols [2] - 398:12,    332:7, 454:4,            PTX-371 [5] - 285:12,     281:4, 308:7,             338:4, 342:25
   420:22                    504:11, 505:23,           285:15, 285:17,          337:20, 338:17,          quote [3] - 292:8,
  prove [1] - 435:1          510:17                    330:7, 330:8             346:6, 369:13,            349:21, 350:4
  provide [18] - 261:15,    provision [1] - 331:19    PTX-422 [5] - 384:13,     369:15, 370:5,           quoted [2] - 248:7,
   294:2, 301:10,           PTX [57] - 283:1,          384:14, 384:18,          375:3, 376:16,            284:11
   319:17, 319:25,           285:10, 286:16,           384:21, 384:23           378:3, 378:15,
   350:16, 353:12,           286:17, 287:17,          public [2] - 301:14,      378:18, 379:24,                     R
   353:16, 380:6,            287:22, 310:16,           354:7                    380:16, 405:4,
   390:6, 405:3, 427:7,      310:18, 315:6,           publicly [2] - 295:1,     405:14, 406:25,          race [1] - 329:11
   447:17, 447:22,           315:8, 330:20,            296:16                   412:15, 412:22,          radio [5] - 444:13,
   449:15, 469:25,           343:23, 343:25,          publicly-traded [2] -     413:4, 413:7,             444:15, 444:20,
   475:3, 484:5              344:3, 344:7, 344:8,      295:1, 296:16            413:14, 413:20,           444:23, 448:25
  Provide [1] - 419:24       344:21, 351:4,                                     414:6, 415:23,           radios [1] - 483:24
                                                      published [1] - 354:7
  provided [18] -            351:7, 374:18,                                     419:9, 427:16,           raise [1] - 369:25
                                                      pull [8] - 342:2,
   249:18, 259:24,           374:25, 376:21,                                    438:3, 439:2, 439:3,     raised [1] - 250:18
                                                       364:23, 391:9,
   261:14, 283:18,           377:2, 378:8,                                      448:11, 457:22,          rake [1] - 306:6
                                                       396:12, 401:6,
   353:13, 359:22,           378:11, 378:17,                                    458:16, 458:24,          ran [1] - 289:24
                                                       408:13, 413:6,
   437:10, 440:10,           379:24, 380:1,                                     467:3, 467:4,            range [3] - 265:17,
                                                       456:21
   440:23, 445:1,            389:19, 390:17,                                    490:14, 498:6,            323:17, 511:4
                                                      pulled [3] - 292:24,
   445:3, 451:13,            394:21, 397:1,                                     498:9, 498:11            rank [1] - 401:6
                                                       411:19, 412:25
   452:18, 455:25,           397:8, 397:11,                                    puts [2] - 337:12,        rapidly [1] - 303:13
                                                      pulls [1] - 413:13
   457:3, 470:19,            404:12, 404:14,                                    343:20                   rate [13] - 334:6,
                                                      Pulse [8] - 283:24,
   491:21, 492:6             405:16, 405:18,                                   putting [4] - 247:22,      490:17, 490:18,
                                                       284:3, 342:9,
  provider [20] - 277:23,    405:23, 405:25,                                    362:8, 427:19, 432:6      490:19, 490:20,
                                                       342:10, 342:12,
   278:5, 278:10,            413:8, 421:2, 423:8,                                                         494:3, 500:25,
                                                       344:11, 504:13,
                             424:19, 450:13,
   280:10, 280:19,
                                                       504:16                             Q               502:6, 502:8,
   281:18, 281:21,           463:4, 463:6,                                                                507:22, 511:3,
                                                      Purchase [6] - 285:10,
   281:24, 281:25,           466:11, 466:15,                                   qualified [1] - 491:7      514:23, 516:2
                                                       286:2, 286:7,
   282:1, 283:22,            469:17, 469:22,                                   qualify [1] - 388:8       rates [5] - 500:11,
                                                       286:10, 295:5, 330:5
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 306 of 316 PageID #:
                                   14622                                  30


   500:15, 511:4,             427:3, 438:18,           470:18                     500:2, 502:19,             445:13, 445:14,
   511:12, 515:2              439:4, 441:5,           reference [16] -            502:25, 507:8,             474:13, 474:18
  read [7] - 246:14,          441:15, 478:17,          270:22, 283:24,            507:19, 508:10,           remove [3] - 416:3,
   246:16, 248:6,             478:18, 491:1, 491:4     285:22, 299:14,            508:15                     438:5, 439:23
   264:12, 317:19,           receives [3] - 423:11,    317:3, 333:13,            Relationships [1] -        removed [1] - 438:1
   352:7, 394:4               423:25, 469:13           389:4, 389:11,             319:13                    removing [1] - 438:22
  reads [7] - 247:18,        receiving [1] - 434:21    403:21, 404:3,            relationships [6] -        repeat [3] - 318:23,
   313:6, 393:20,            recess [8] - 258:10,      414:15, 433:11,            282:16, 321:2,             332:22, 480:11
   394:7, 406:18,             258:12, 334:23,          470:13, 488:1,             450:2, 480:16,            rephrase [1] - 455:9
   422:25, 423:10             334:25, 399:16,          489:6, 501:25              500:1, 500:5              replacement [4] -
  ready [4] - 335:2,          399:18, 467:8, 467:9    referenced [2] -           relative [2] - 513:17       320:9, 333:20,
   422:3, 497:20, 516:9      recessed [1] - 518:4      347:24, 430:22            relatively [2] - 504:12,    333:21, 512:3
  real [2] - 487:16, 496:2   recitals [1] - 315:16    references [1] - 415:1      508:18                    report [7] - 297:2,
  really [29] - 252:13,      recites [1] - 460:25     referencing [3] -          release [11] - 283:1,       299:18, 326:6,
   253:2, 255:17,            recognize [7] -           390:17, 410:10,            283:8, 283:11,             441:24, 498:7,
   263:4, 273:5, 274:6,       274:11, 283:7,           423:7                      284:10, 284:12,            498:14, 498:18
   275:10, 276:1,             285:17, 287:22,         referred [3] - 248:1,       292:3, 292:8,             reported [3] - 299:18,
   276:6, 277:12,             288:12, 290:20,          339:4, 469:5               330:19, 330:21,            458:9, 459:4
   277:18, 278:8,             408:1                   referring [20] - 256:11,    406:3, 406:6              reporter [2] - 271:19,
   279:11, 280:25,           recollection [1] -        256:14, 256:21,           released [1] - 399:22       467:13
   284:24, 338:12,            353:18                   260:5, 260:11,            relevance [3] - 486:17,    reporting [2] - 298:7,
   339:25, 340:2,            record [12] - 271:6,      304:1, 305:5, 312:3,       498:17, 498:19             343:19
   340:8, 341:17,             308:7, 336:4, 352:6,     312:20, 312:23,           relevant [7] - 255:15,     reports [3] - 335:11,
   345:5, 350:4,              357:24, 363:19,          370:22, 371:10,            266:25, 498:22,            343:16, 343:18
   434:14, 458:20,            368:24, 468:8,           371:16, 391:18,            501:8, 502:22,            represent [4] - 264:15,
   474:15, 474:20,            468:12, 489:4,           396:4, 396:8, 482:6,       505:20                     336:14, 349:13,
   503:1, 511:25              493:10, 493:23           502:1, 502:2              relied [9] - 369:4,         374:4
  realtime [1] - 391:9       recorded [2] - 461:13,   refers [1] - 479:11         457:12, 457:15,           representation [5] -
  reason [6] - 273:16,        461:19                  reflected [2] - 352:11,     459:16, 463:18,            400:23, 444:18,
   284:14, 284:16,           Recordings [1] -          507:8                      463:20, 464:11,            444:21, 449:1, 450:9
   292:15, 332:23,            391:1                   reflecting [1] - 508:8      493:25, 514:23            represented [1] -
   493:11                    recordings [1] -         reflection [1] - 507:14    rely [3] - 340:22,          266:19
  reasonable [31] -           391:10                  regard [3] - 329:24,        459:9, 492:4              represents [1] -
   254:23, 254:24,           records [2] - 374:6,      435:11, 492:4             remaining [3] - 394:7,      394:14
   334:6, 387:4, 491:9,       491:18                  regarding [11] - 268:1,     434:20, 495:4             Request [1] - 413:8
   493:25, 494:11,           recross [1] - 252:21      268:6, 292:7, 292:8,      remains [1] - 431:14       request [4] - 398:17,
   494:20, 494:22,           recruiting [1] - 272:6    295:4, 358:19,            remember [14] -             401:1, 413:22,
   495:1, 495:5,             red [1] - 504:9           436:9, 457:3,              247:4, 255:6,              424:21
   495:12, 495:15,           redacted [2] - 301:23,    472:16, 473:1, 491:9       266:17, 295:5,            requested [1] - 253:18
   496:8, 496:24,             315:18                  regards [4] - 249:4,        295:6, 327:2, 339:2,      requesting [1] -
   497:10, 497:14,           redirect [5] - 252:20,    249:16, 494:17,            346:20, 406:11,            413:16
   497:24, 498:18,            325:25, 347:14,          504:4                      432:16, 441:13,           requests [1] - 352:23
   498:19, 498:23,            466:6, 487:15           regularly [1] - 471:6       462:11, 477:10,           require [2] - 256:17,
   499:6, 502:3,             REDIRECT [3] - 265:9,    Rein [2] - 487:4, 487:5     481:2                      431:10
   509:12, 509:15,            326:2, 487:17           relate [2] - 273:12,       remind [2] - 257:18,       required [10] - 255:8,
   509:21, 511:8,            Reed [20] - 489:1,        514:10                     516:10                     282:10, 296:17,
   511:15, 514:10,            489:5, 489:11,          related [3] - 366:7,       remote [24] - 360:21,       296:21, 374:11,
   514:23                     489:15, 489:17,          367:9, 516:16              371:17, 373:4,             416:11, 422:16,
  reasonably [1] - 340:4      489:25, 491:7,          relates [6] - 244:19,       374:4, 393:20,             495:21, 495:23
  reasons [1] - 247:12        491:14, 492:16,          501:14, 512:19,            393:21, 393:22,           requirements [1] -
  rebuild [1] - 334:1         493:9, 493:23,           512:21, 514:12,            394:6, 394:8, 402:8,       417:24
  recap [2] - 403:5,          494:14, 494:16,          515:6                      402:13, 403:8,            requires [2] - 426:22,
   403:18                     495:6, 497:7, 498:3,    relating [2] - 268:16,      417:6, 423:14,             456:14
  receive [8] - 273:25,       499:19, 516:25,          490:3                      423:17, 424:16,           research [6] - 284:18,
   366:15, 426:25,            517:6, 517:8            relationship [19] -         426:21, 445:17,            292:9, 292:13,
   427:1, 441:2, 460:1,      refer [10] - 248:15,      282:5, 282:8, 282:9,       445:22, 474:10,            341:1, 491:22,
   476:16, 477:20             262:16, 284:2,           291:18, 304:11,            474:12, 475:1,             516:17
  received [14] - 317:6,      339:13, 352:18,          304:16, 329:7,             475:16, 475:17            resellers [1] - 428:7
   352:10, 377:13,            353:20, 370:14,          471:18, 471:19,           remotely [8] - 417:11,     Residential [1] -
   377:23, 377:24,            371:18, 470:17,          497:1, 499:25,             420:25, 445:11,            470:14
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 307 of 316 PageID #:
                                   14623                                  31


  residential [5] - 299:5,     292:25, 293:6,            511:8, 511:18                                        249:17, 250:22,
                                                                                              S
   342:4, 474:7, 475:1,        334:9, 416:17,           Roman [1] - 312:10                                    256:3, 274:10,
   487:22                      434:9, 486:1, 507:1      room [2] - 396:21,         Safe [7] - 291:23,         287:6, 290:18,
  Resideo [1] - 282:20       results [2] - 301:14,       396:22                     296:11, 349:5,            319:25, 327:5,
  resides [1] - 383:19         323:20                   rooms [2] - 386:17,         349:9, 356:4, 356:8       328:7, 330:20,
  resolution [1] - 361:11    resume [2] - 259:12,        396:17                    safe [1] - 291:24          332:4, 347:24,
  Resolution [10] -            260:14                   ROSATI [1] - 243:21        safety [4] - 273:8,        366:8, 373:24,
   357:4, 361:8,             retain [3] - 291:22,       ROSE [1] - 244:7            273:14, 281:1             374:10, 374:13,
   361:17, 397:13,             292:17, 293:1            rose [1] - 510:7           salary [1] - 276:23        374:19, 375:4,
   408:3, 414:6, 421:5,      retentive [1] - 493:7      Rose [8] - 249:21,         sale [1] - 266:6           375:21, 380:1,
   448:23, 453:2, 453:4      retreat [1] - 292:20        258:19, 266:12,           sales [13] - 289:10,       382:12, 385:9,
  resolved [2] - 258:1,      Retrofit [1] - 375:17       267:6, 274:20,             306:5, 324:22,            386:2, 387:17,
   517:11                    retrofitted [1] - 376:12    400:14, 473:16,            347:22, 356:23,           393:5, 402:15,
  resources [1] - 339:23     return [1] - 395:17         510:1                      357:25, 468:22,           411:7, 413:4, 413:8,
  respect [27] - 268:24,     returned [1] - 423:24      Rose's [2] - 251:22,        468:24, 468:25,           414:20, 414:21,
   270:9, 312:12,            revenue [22] - 276:8,       251:25                     469:1, 469:8,             423:8, 432:18,
   313:8, 334:13,              276:18, 323:4,           roughly [5] - 344:24,       472:19, 473:3             441:24, 460:1,
   352:21, 362:22,             323:7, 323:10,            371:11, 372:21,           SalesForce.com [1] -       469:20, 487:19,
   383:5, 408:19,              323:19, 324:22,           505:1, 505:13              491:23                    494:14
   410:10, 415:20,             349:3, 349:4,            router [2] - 448:12,       Samsung [2] - 300:14,     screws [1] - 438:11
   428:10, 428:21,             349:14, 502:9,            448:13                     447:23                   seat [1] - 259:2
   431:5, 431:11,              504:10, 508:17,          row [1] - 353:25           satisfies [1] - 437:11    seated [6] - 244:12,
   433:9, 461:18,              512:9, 512:11,           royalties [1] - 509:1      save [1] - 279:21          259:6, 271:14,
   493:25, 498:23,             512:14, 512:15,          royalty [52] - 315:22,     saw [21] - 277:5,          335:20, 364:1,
   499:13, 500:3,              512:16, 512:19,           317:4, 334:6, 491:9,       277:8, 279:1,             516:24
   501:7, 507:5,               513:11, 513:14            494:1, 494:3,              284:22, 328:22,          SEC [9] - 296:19,
   507:11, 510:5,            revenues [5] - 324:1,       494:11, 494:20,            376:15, 392:18,           296:22, 297:1,
   511:24, 513:1               324:2, 504:14,            494:23, 495:1,             396:23, 421:17,           299:5, 299:9,
  respected [1] - 318:17       504:24, 508:18            495:5, 495:13,             421:25, 423:24,           299:18, 300:3,
  respond [3] - 302:1,       review [13] - 298:17,       495:15, 496:8,             433:9, 437:15,            300:17, 311:12
   357:9, 384:6                343:13, 374:23,           496:24, 497:10,            438:22, 439:1,           sec [1] - 352:14
  responded [4] -              379:17, 388:13,           497:14, 497:24,            441:9, 442:23,           second [40] - 246:10,
   246:20, 248:8,              397:8, 403:24,            498:1, 498:18,             462:3, 505:8, 505:9,      247:6, 247:7, 251:4,
   255:13, 321:18              435:21, 491:17,           498:20, 498:23,            514:6                     259:21, 260:8,
  responders [2] -             491:23, 492:16,           499:6, 500:11,            scale [4] - 284:19,        279:16, 292:19,
   274:2, 289:23               492:17, 494:2             500:15, 500:25,            292:9, 292:13,            315:17, 317:19,
  Response [1] - 359:19      reviewed [6] - 375:1,       502:3, 502:6,              512:12                    320:16, 332:2,
  response [7] - 302:2,        379:20, 380:11,           502:12, 502:13,           scenario [3] - 424:25,     356:21, 371:18,
   321:20, 322:12,             491:19, 492:8, 494:5      502:15, 502:16,            482:6, 482:24             371:21, 372:14,
   345:25, 359:22,           revised [1] - 245:9         503:11, 507:21,           Scenario [1] - 482:2       372:22, 379:8,
   395:15, 395:16            Revolv [1] - 308:10         507:22, 509:12,           scenarios [2] -            379:9, 393:21,
  responsibilities [6] -     RF [1] - 452:10             509:15, 509:21,            481:12, 482:10            393:25, 396:18,
   262:23, 272:1,            RICHARD [1] - 243:16        510:25, 511:3,            schedule [3] - 268:20,     406:17, 411:6,
   336:21, 343:12,           rid [2] - 253:4, 266:24     511:4, 511:8,              469:25, 470:2             422:25, 424:7,
   352:20, 468:23            right-hand [6] -            511:15, 514:11,           scheduled [1] - 341:8      429:19, 430:1,
  responsibility [1] -         344:20, 371:14,           514:23, 515:2,                                       430:5, 450:21,
                                                                                   scheme [1] - 394:19
   340:23                      382:19, 382:20,           515:14, 515:24,                                      451:22, 458:1,
                                                                                   school [5] - 272:14,
  responsible [5] -            402:15, 403:18            516:1                                                458:2, 463:5,
                                                                                    274:25, 337:6,
   272:4, 273:18,                                       royalty-free [1] - 317:4                              466:21, 479:8,
                             rights [3] - 332:20,                                   337:7, 365:1
   306:9, 336:22,                                       rules [2] - 256:6,                                    479:14, 500:10,
                               510:17, 510:18                                      SCHWIER [8] - 244:8,
   342:11                                                392:19                                               515:6
                             Ring [1] - 300:7                                       257:25, 260:16,
  rest [6] - 247:21,                                    run [1] - 418:4                                      Section [3] - 332:3,
                             rise [2] - 258:11, 335:1                               260:17, 263:22,
   275:9, 372:19,                                       running [6] - 284:3,                                  413:5, 413:6
                             risk [3] - 274:4,                                      264:1, 264:5, 265:8
   421:11, 517:7,                                        315:22, 360:5,                                      section [12] - 298:3,
                               508:19, 509:13                                      science [3] - 272:16,
   517:17                                                383:22, 385:3, 395:5                                 298:7, 298:16,
                             risks [3] - 508:13,                                    365:2, 365:3
  restricted [4] - 317:12,                              runs [2] - 379:21,                                    298:17, 298:20,
                               508:16, 509:14                                      scientific [1] - 278:18
   317:13, 317:17,                                       449:15                                               298:22, 299:1,
                             roadmap [2] - 341:2,                                  SCIFS [1] - 366:12
   317:22                                               RYAN [1] - 243:22                                     388:20, 397:23,
                               342:20                                              Scott [1] - 271:7
  restroom [1] - 335:4                                  Ryan [1] - 364:4                                      398:23, 421:5,
                             robustness [1] - 345:3                                Scout [1] - 300:11
  result [8] - 245:22,                                                                                        470:14
                             role [4] - 281:2, 364:9,                              screen [39] - 248:23,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 308 of 316 PageID #:
                                   14624                                  32


  secure [2] - 337:11,    361:21, 361:24,         454:21, 455:8,          296:18, 322:6, 326:5      405:11, 405:12,
   365:16                 362:3, 364:12,          455:11, 455:20,        security [262] - 261:3,    408:13, 408:16,
  SecureNet [319] -       369:5, 374:21,          456:6, 456:25,          261:6, 261:9,             409:7, 409:12,
   245:25, 246:18,        375:8, 376:3,           461:12, 461:19,         261:16, 261:19,           409:20, 409:21,
   247:2, 249:19,         378:20, 378:21,         465:3, 465:13,          261:22, 261:25,           409:25, 410:1,
   250:5, 250:18,         379:4, 379:18,          465:20, 465:25,         262:1, 262:4,             410:11, 410:13,
   254:14, 256:10,        379:20, 379:21,         467:3, 467:5, 471:8,    262:13, 272:24,           411:9, 411:10,
   256:17, 258:15,        380:17, 381:8,          471:11, 471:17,         277:14, 277:15,           411:11, 411:12,
   259:18, 259:24,        381:13, 381:23,         471:22, 472:3,          277:23, 278:5,            411:17, 412:15,
   266:13, 267:8,         382:24, 383:22,         472:25, 473:4,          278:10, 279:12,           412:17, 413:25,
   267:11, 267:14,        385:7, 385:14,          473:7, 473:17,          279:13, 279:14,           417:5, 417:9,
   267:18, 267:25,        388:12, 388:13,         480:25, 482:3,          280:8, 280:9,             417:10, 419:2,
   268:5, 268:9,          389:15, 389:17,         482:11, 482:25,         280:10, 280:11,           419:4, 419:20,
   268:15, 268:20,        391:12, 392:3,          484:13, 484:19,         280:15, 280:18,           419:21, 422:25,
   268:23, 269:1,         393:25, 394:4,          484:25, 485:3,          280:19, 280:22,           423:1, 423:4, 423:5,
   269:7, 269:9,          394:17, 394:20,         485:4, 485:25,          281:10, 281:14,           423:11, 423:14,
   269:12, 269:21,        395:1, 396:2, 396:8,    486:22, 487:11,         281:18, 281:20,           423:15, 423:16,
   269:23, 270:9,         396:25, 397:14,         491:19, 494:8,          281:24, 281:25,           423:18, 423:19,
   270:12, 270:15,        398:17, 399:1,          495:19, 497:20,         282:1, 283:19,            423:23, 424:5,
   270:18, 282:21,        399:4, 401:19,          497:25, 498:6,          283:22, 289:3,            424:9, 424:12,
   289:15, 289:17,        402:12, 402:24,         498:12, 499:4,          289:8, 291:16,            424:15, 425:1,
   289:18, 290:25,        403:11, 403:25,         499:6, 499:22,          291:18, 302:23,           425:21, 426:20,
   291:4, 291:7,          406:9, 406:17,          499:25, 500:17,         304:11, 304:12,           426:23, 427:2,
   291:14, 291:17,        406:19, 406:24,         500:21, 502:12,         304:16, 304:18,           429:13, 429:14,
   291:20, 291:25,        407:3, 407:4, 407:5,    503:12, 506:2,          305:3, 305:16,            429:15, 429:17,
   294:19, 296:10,        407:12, 407:16,         508:23, 508:24,         321:12, 326:19,           429:18, 429:23,
   300:7, 302:9, 307:4,   408:6, 409:18,          509:2, 509:25,          326:24, 329:7,            430:1, 430:11,
   307:22, 313:22,        409:23, 411:16,         510:2, 510:3, 510:5,    337:9, 337:10,            430:12, 430:15,
   317:18, 317:24,        411:21, 412:7,          511:14, 511:18,         337:20, 337:25,           430:21, 432:9,
   322:25, 323:3,         415:2, 415:8,           512:1, 512:6,           338:7, 342:4,             432:10, 432:14,
   323:8, 323:19,         415:13, 416:8,          512:10, 512:22,         344:17, 346:19,           435:4, 436:2,
   324:7, 325:19,         416:13, 416:20,         513:7, 513:8,           346:22, 346:24,           437:14, 440:21,
   326:14, 326:18,        417:22, 418:4,          513:17, 513:22,         347:2, 347:5,             441:6, 443:16,
   326:21, 326:25,        418:18, 418:21,         514:8, 514:14,          359:11, 359:15,           444:4, 446:10,
   327:18, 327:23,        419:3, 422:8,           515:18, 516:2,          360:1, 365:4,             446:14, 448:19,
   329:8, 329:12,         422:15, 424:6,          517:11                  365:18, 365:22,           449:3, 449:4,
   330:1, 330:15,         424:14, 425:8,         SECURENET [1] -          365:24, 366:2,            449:13, 450:1,
   331:24, 333:8,         426:2, 426:4,           243:8                   366:4, 366:21,            450:3, 451:7, 451:9,
   338:24, 345:16,        427:10, 427:12,        SecureNet's [30] -       366:23, 367:5,            451:18, 451:19,
   345:21, 345:23,        427:18, 427:24,         268:10, 308:1,          367:6, 367:14,            451:21, 451:25,
   346:6, 346:10,         428:6, 428:12,          327:25, 328:5,          367:19, 368:5,            452:1, 452:4, 452:6,
   347:1, 347:3, 347:7,   428:17, 428:19,         328:9, 328:15,          370:22, 370:23,           452:19, 452:23,
   348:4, 348:5,          429:24, 433:10,         334:3, 334:10,          372:13, 372:16,           453:4, 453:11,
   348:10, 348:15,        435:22, 437:11,         347:22, 351:10,         372:24, 372:25,           453:12, 453:14,
   348:24, 349:13,        440:8, 440:11,          353:8, 354:11,          373:1, 373:2, 373:5,      453:16, 453:17,
   349:17, 349:21,        440:15, 440:24,         355:2, 355:4,           373:10, 373:11,           453:18, 453:20,
   350:5, 350:9,          444:22, 444:25,         356:15, 380:19,         373:12, 373:13,           453:21, 453:24,
   350:14, 350:18,        446:5, 446:7,           386:22, 402:24,         373:15, 374:15,           454:1, 455:5, 455:6,
   350:21, 350:22,        446:24, 447:4,          403:20, 408:15,         376:11, 377:10,           455:10, 455:11,
   350:23, 351:14,        447:9, 447:11,          432:16, 440:4,          380:4, 380:8, 383:2,      456:11, 456:12,
   352:21, 353:16,        447:17, 447:21,         445:6, 478:16,          383:17, 383:18,           456:15, 456:18,
   354:2, 355:18,         448:4, 448:8,           479:15, 499:2,          384:25, 385:18,           457:15, 459:10,
   357:9, 357:14,         448:13, 448:21,         509:23, 511:18,         385:21, 387:22,           460:3, 460:4, 460:5,
   357:15, 357:19,        449:4, 449:10,          512:25, 513:20          387:25, 388:6,            460:8, 460:12,
   358:15, 358:16,        449:13, 449:19,        SecureNetTech.com/       388:23, 388:24,           461:4, 462:3, 462:5,
   358:19, 359:10,        449:24, 450:9,          hardware/IGM [1] -      389:1, 389:5, 389:6,      469:5, 469:6, 469:9,
   359:22, 359:24,        450:14, 451:13,         348:11                  392:12, 392:16,           469:15, 471:6,
   360:5, 360:8,          453:25, 454:4,         securing [2] - 365:7,    393:14, 393:17,           476:15, 477:18,
   360:12, 360:17,        454:6, 454:9,           366:11                  393:23, 394:2,            500:14, 509:11,
   360:19, 360:23,        454:11, 454:13,        Securities [3] -         394:9, 394:10,            511:19
   361:1, 361:6, 361:7,   454:14, 454:16,                                 403:8, 404:6, 404:9,     Security [10] - 291:23,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 309 of 316 PageID #:
                                   14625                                  33


   291:24, 349:6,          398:1, 398:2,             425:4                     460:9                    379:18, 379:21,
   349:9, 356:7, 356:8,    398:14, 398:23,          Send [2] - 398:24,        September [19] -          381:8, 393:25,
   356:9, 385:11,          402:15, 403:6,            413:9                     248:2, 248:4,            394:6, 394:20,
   387:17, 393:9           404:17, 404:18,          sending [3] - 392:6,       248:19, 248:21,          395:1, 396:2,
  security-type [1] -      405:1, 406:21,            413:16, 442:11            249:14, 252:17,          397:14, 399:1,
   366:4                   408:8, 409:16,           sends [2] - 398:16,        252:18, 253:24,          402:12, 402:20,
  see [184] - 244:14,      410:21, 411:13,           413:13                    255:2, 255:5,            412:7, 416:20,
   246:15, 249:17,         411:19, 411:23,          senior [1] - 468:21        255:23, 259:21,          417:6, 418:4,
   250:24, 257:4,          413:10, 415:4,           seniority [1] - 341:21     260:9, 267:13,           418:19, 424:6,
   263:18, 264:12,         415:6, 417:17,           sense [3] - 252:11,        267:20, 268:5,           427:18, 427:19,
   264:17, 264:18,         417:18, 418:14,           289:14, 477:22            268:14, 268:19,          429:24, 449:15
   267:1, 277:20,          419:13, 420:17,          sensor [11] - 281:6,       495:15                  serves [1] - 305:17
   278:14, 283:25,         420:21, 420:22,           337:13, 390:11,          sequence [1] - 413:15    service [32] - 269:15,
   298:5, 298:24,          421:4, 421:24,            421:16, 421:23,          serial [5] - 398:2,       282:6, 282:10,
   299:2, 299:14,          422:2, 422:24,            422:18, 441:12,           398:4, 398:5, 398:8,     289:3, 293:22,
   299:15, 301:25,         423:2, 424:20,            465:18                    398:11                   328:18, 350:11,
   304:2, 305:14,          429:5, 430:6,            sensors [60] - 280:5,     series [1] - 245:5        350:12, 350:15,
   306:20, 306:21,         430:12, 430:23,           337:13, 370:24,          Series [2] - 404:18,      353:13, 353:19,
   306:23, 307:1,          431:23, 431:25,           373:5, 373:13,            404:22                   356:11, 427:16,
   307:2, 307:8,           432:25, 433:11,           373:18, 377:17,          seriously [1] - 340:23    427:20, 471:3,
   307:10, 307:23,         434:14, 435:18,           378:1, 378:2, 378:5,     server [77] - 262:14,     471:18, 472:4,
   308:5, 308:8,           447:20, 450:23,           380:5, 383:19,            357:9, 357:11,           473:6, 474:4,
   308:15, 308:23,         456:12, 458:4,            386:16, 396:21,           357:19, 359:10,          474:21, 474:23,
   308:25, 309:3,          458:18, 458:20,           403:8, 411:20,            359:22, 360:13,          475:4, 476:6, 476:8,
   309:4, 312:13,          461:2, 461:5,             411:22, 412:9,            360:17, 360:21,          477:3, 483:13,
   313:10, 313:11,         464:22, 470:13,           412:20, 412:21,           361:25, 362:3,           483:24, 484:4,
   315:19, 317:4,          472:24, 474:13,           415:21, 415:22,           362:6, 372:14,           484:6, 484:8,
   317:13, 317:19,         474:21, 479:25,           416:1, 419:1,             373:4, 392:3,            484:12, 509:19
   319:3, 319:5, 319:7,    481:10, 481:11,           419:10, 419:21,           393:21, 393:22,         Service [1] - 470:14
   320:18, 320:25,         481:15, 482:1,            421:18, 421:21,           394:8, 395:3, 395:4,    Services [1] - 503:13
   321:5, 321:9, 322:3,    482:3, 484:9, 488:2,      440:21, 440:25,           395:20, 397:17,         services [28] - 269:17,
   325:6, 325:9,           501:2, 504:11,            441:6, 441:10,            398:17, 398:18,          279:10, 279:12,
   325:10, 327:5,          512:15, 513:10,           441:15, 441:18,           399:4, 402:8,            280:18, 280:20,
   327:23, 327:25,         513:15, 516:21,           442:1, 442:2, 442:5,      402:13, 409:23,          281:17, 281:20,
   328:4, 333:13,          518:3                     442:8, 442:13,            410:1, 410:20,           353:12, 353:14,
   337:14, 343:16,        seeing [3] - 289:8,        442:16, 442:23,           410:23, 410:25,          353:17, 406:19,
   348:6, 348:8,           457:19, 463:12            443:2, 443:4, 443:8,      411:21, 413:11,          469:13, 470:3,
   348:10, 348:25,        seek [1] - 509:14          443:11, 443:16,           413:15, 414:14,          470:18, 470:24,
   349:23, 353:21,        segment [1] - 352:10       443:24, 444:8,            415:14, 417:22,          473:18, 473:19,
   354:16, 354:17,        select [1] - 373:25        446:16, 452:6,            419:3, 420:14,           474:7, 486:24,
   359:19, 359:20,        self [2] - 371:4, 448:1    452:8, 452:10,            420:16, 422:9,           503:8, 504:10,
   368:9, 368:12,         self-monitoring [2] -      452:13, 452:19,           422:15, 422:25,          504:16, 505:3,
   369:12, 369:13,         371:4, 448:1              452:23, 465:17,           423:1, 423:4, 423:5,     505:15, 507:25,
   369:14, 369:16,        sell [17] - 278:12,        470:25, 475:9             423:15, 423:19,          512:15, 512:19,
   369:21, 369:22,         280:20, 281:14,          sent [7] - 250:11,         424:12, 424:23,          515:10
   370:2, 370:7,           282:11, 289:11,           268:9, 398:25,            425:9, 426:2,           serving [1] - 372:25
   370:21, 371:25,         293:21, 304:11,           429:21, 462:13,           426:20, 426:23,         session [3] - 357:13,
   373:10, 373:16,         346:24, 347:1,            464:8, 465:15             428:13, 428:20,          410:23, 411:1
   375:4, 375:6, 375:9,    347:4, 347:7, 450:7,     sentence [6] - 299:17,     429:15, 429:18,         set [20] - 270:15,
   375:17, 375:18,         454:13, 454:14,           320:16, 333:22,           430:21, 435:22,          278:3, 279:24,
   375:22, 378:19,         477:25, 487:7, 487:8      398:13, 406:18,           440:8, 440:11,           281:3, 281:9,
   385:10, 385:11,        selling [4] - 277:22,      472:24                    440:20, 440:24,          295:15, 295:18,
   386:2, 386:9,           278:5, 280:13,           separate [10] - 319:18,    446:5, 447:1, 447:6,     295:25, 296:2,
   387:16, 388:22,         280:22                    352:9, 372:13,            449:19, 449:20,          336:23, 362:4,
   389:2, 390:21,         sells [4] - 277:14,        372:24, 409:12,           454:17, 454:21,          369:11, 387:4,
   390:25, 391:16,         346:22, 347:3,            417:5, 448:19,            455:11, 464:2            387:5, 387:6, 412:4,
   392:12, 392:13,         453:25                    451:7, 460:10,           servers [29] - 357:16,    420:18, 429:22,
   392:17, 393:20,        send [6] - 268:5,          460:17                    360:6, 371:17,           441:18, 497:4
   393:24, 394:12,         268:15, 337:18,          separately [3] -           371:19, 372:22,         sets [1] - 386:16
   395:10, 395:11,         413:22, 424:22,           319:23, 377:21,           374:4, 379:4,           Settle [1] - 312:11
   396:13, 397:24,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 310 of 316 PageID #:
                                   14626                                  34


  settle [5] - 246:1,       513:11, 513:22,           significance [1] -        skipped [1] - 267:1      445:17, 462:23
   247:9, 313:7, 313:21     513:25                     506:19                   skipping [1] - 420:17   smarter [1] - 371:6
  settlement [10] -        shown [44] - 287:11,       significant [2] -         Slavin [1] - 274:14     Smartlink [6] - 384:24,
   246:9, 247:23,           288:1, 347:24,             496:24, 504:25           slice [1] - 497:3        385:1, 385:2, 385:5,
   248:2, 254:19,           362:23, 367:23,           significantly [2] -       slide [69] - 288:1,      464:4, 464:9
   254:20, 254:24,          373:8, 378:24,             293:5, 354:15             290:21, 305:12,        Smartphone [1] -
   255:20, 256:12,          381:2, 381:4,             similar [3] - 291:15,      305:20, 306:19,         383:22
   312:20, 501:17           382:14, 382:20,            470:11, 502:14            306:22, 306:25,        Smartphones [1] -
  settling [1] - 313:14     384:3, 390:16,            similarities [1] -         308:3, 308:22,          384:10
  seven [7] - 265:17,       393:8, 401:21,             511:12                    308:23, 309:9,         SMITH [34] - 243:22,
   275:21, 275:22,          404:4, 416:25,            Simon [27] - 338:2,        368:9, 371:24,          257:16, 257:19,
   290:16, 306:22,          417:18, 421:12,            338:3, 338:8,             372:1, 381:16,          258:2, 363:1, 363:4,
   311:21, 331:11           429:7, 431:17,             338:11, 338:12,           382:12, 382:20,         363:10, 363:13,
  several [11] - 296:13,    435:11, 440:13,            338:14, 338:16,           384:2, 387:15,          363:17, 364:3,
   363:13, 366:23,          440:14, 441:22,            338:20, 338:23,           388:10, 393:9,          367:17, 367:22,
   427:3, 446:1, 452:3,     444:25, 447:12,            358:8, 376:5,             403:13, 403:15,         369:8, 369:19,
   457:23, 459:21,          447:14, 452:22,            377:11, 380:24,           404:3, 409:15,          369:22, 370:1,
   509:10, 511:21,          454:6, 454:8,              393:11, 393:14,           411:5, 414:1,           376:22, 376:25,
   514:16                   454:16, 454:20,            407:11, 437:17,           416:21, 416:25,         378:7, 378:12,
  severe [1] - 470:25       454:22, 455:4,             438:18, 438:23,           421:1, 422:23,          379:14, 379:16,
  shall [1] - 317:11        455:14, 455:15,            443:1, 444:2, 449:8,      426:13, 427:6,          384:14, 384:19,
  shape [1] - 258:16        455:17, 455:19,            453:6, 459:14,            427:7, 429:7, 430:4,    401:12, 401:13,
  share [2] - 343:20,       455:22, 457:1,             459:17, 460:14,           430:22, 431:17,         405:18, 405:22,
   368:2                    463:22, 511:11             465:9                     434:13, 434:14,         405:24, 407:22,
  sharp [1] - 273:5        shows [18] - 305:16,       simple [1] - 406:19        435:8, 435:9,           407:25, 436:4,
  sheet [2] - 358:14,       311:18, 358:7,            Simplisafe [2] -           456:21, 456:23,         466:7, 466:10
   358:18                   380:3, 394:18,             300:11, 303:14            457:22, 458:2,         Smith [17] - 248:23,
  shell [2] - 295:10,       394:19, 430:4,            simply [4] - 275:18,       496:6, 497:7, 498:2,    249:20, 249:21,
   295:12                   443:24, 494:21,            328:16, 373:12,           498:6, 498:9,           250:23, 256:8,
  shipped [3] - 377:7,      496:15, 504:9,             486:11                    498:11, 499:14,         257:14, 257:25,
   441:19, 442:4            504:19, 504:24,           single [4] - 299:5,        503:4, 504:7,           274:10, 287:4,
  short [1] - 487:16        512:10, 512:16,            436:22, 437:6,            505:19, 506:21,         344:6, 344:20,
  shortly [1] - 274:25      514:7, 514:14              496:11                    508:4, 509:22,          364:4, 399:10,
  shot [1] - 432:18        side [15] - 251:21,        single-family [1] -        511:6, 511:16,          401:11, 457:22,
                            312:14, 312:17,            299:5                     514:4, 514:5,           458:16, 506:21
  shots [1] - 441:24
                            313:3, 342:18,            sit [5] - 334:18,          514:10, 514:21         smoke [2] - 281:4,
  show [19] - 249:18,
                            344:21, 412:25,            335:10, 457:11,          Slide [13] - 364:23,     337:16
   264:1, 292:21,
                            465:1, 486:2,              497:12, 497:23            367:23, 367:24,        Social [1] - 341:12
   347:21, 351:9,
                            486:19, 492:7,            sitting [8] - 252:5,       381:1, 381:2, 384:3,   software [66] - 273:13,
   356:15, 358:2,
                            498:10, 513:10,            273:17, 273:18,           416:24, 456:21,         273:17, 273:24,
   358:11, 379:23,
                            513:11                     387:6, 400:16,            463:3, 494:14,          274:9, 276:16,
   382:21, 402:16,
                           Side [1] - 486:4            429:21, 441:25,           498:2, 499:19, 504:7    277:21, 277:23,
   403:22, 407:14,
   424:17, 463:18,         side-bar [5] - 312:14,      506:12                   slides [4] - 257:17,     281:20, 282:11,
   504:8, 512:7, 513:8,     312:17, 313:3,            situation [3] - 391:21,    257:21, 269:4, 399:8    282:12, 282:13,
   513:20                   486:2, 486:19              497:20, 505:22           Slomin [1] - 503:24      283:18, 284:4,
  showed [12] - 394:5,     Side-bar [1] - 486:4       six [12] - 275:14,        Slomin's [6] - 349:6,    285:7, 289:11,
   402:10, 425:23,         sides [1] - 266:19          275:16, 290:16,           349:9, 484:21,          292:23, 294:5,
   432:17, 437:19,         sideshow [1] - 253:4        331:7, 331:10,            484:23, 485:1, 485:4    329:17, 334:1,
   441:5, 455:1,           sign [3] - 286:6, 286:9,    339:22, 351:23,          slow [2] - 275:12        337:1, 337:3,
   455:16, 458:25,          297:18                     375:25, 376:8,           small [12] - 265:18,     339:16, 340:6,
   465:23, 483:23,         signal [6] - 273:25,        379:24, 415:4,            265:19, 265:20,         340:8, 340:13,
   494:8                    289:21, 289:22,            488:15                    277:10, 278:3,          340:16, 340:20,
  showing [18] - 346:6,     337:18, 474:8, 474:9      sixteen [3] - 441:18,      312:10, 343:7,          341:4, 342:7,
   370:11, 378:25,         signals [1] - 474:16        442:2, 442:5              344:6, 347:23,          342:23, 343:14,
   381:7, 383:16,          signature [4] - 286:5,     size [11] - 322:25,        363:14, 498:10,         350:15, 353:22,
   384:4, 391:13,           297:15, 311:18,            323:23, 324:4,            504:12                  357:16, 360:9,
   413:7, 430:23,           316:21                     324:6, 324:11,           smaller [1] - 325:20     360:11, 360:13,
   452:22, 497:13,         signed [6] - 269:2,         325:19, 325:20,          Smart [1] - 464:8        360:20, 360:22,
   504:15, 512:8,           286:2, 286:25,             407:20, 513:17,          smart [5] - 279:22,      367:7, 367:9,
   512:11, 513:9,           311:2, 314:13, 478:2       513:21                    305:2, 445:15,          367:11, 373:7,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 311 of 316 PageID #:
                                   14627                                  35


   395:4, 417:17,          304:2, 305:4             start [9] - 248:25,         334:17, 347:17,           372:20, 373:6,
   417:21, 418:2,         source [11] - 379:20,      326:9, 334:20,             382:9, 419:3, 419:8,      417:2, 417:15,
   418:3, 427:21,          380:11, 417:23,           382:10, 399:13,            419:17, 419:23,           417:19, 451:14
   427:22, 428:12,         418:1, 418:3, 445:1,      418:13, 434:20,            422:19, 429:14,          struggling [1] -
   446:24, 447:1,          452:22, 452:25,           464:24, 516:7              430:5, 434:21,            450:12
   447:5, 449:15,          453:2, 453:6, 464:10     started [8] - 342:25,       457:1, 488:18,           stuck [1] - 412:25
   449:20, 450:1,         sow [1] - 348:14           346:19, 468:1,             488:19, 516:25           study [4] - 304:1,
   451:10, 454:18,        space [2] - 321:12,        485:18, 490:10,           STEPHEN [1] - 244:3        337:5, 499:3, 499:5
   455:11, 456:25,         393:5                     490:11, 504:14,           Stephen [1] - 271:7       stuff [3] - 278:12,
   480:18, 503:8,         speaking [4] - 364:9,      505:6                     steps [17] - 373:9,        371:16, 385:20
   505:23, 508:1,          372:2, 378:15,           starting [3] - 262:21,      415:21, 416:12,          style [1] - 370:23
   515:11                  455:24                    278:12, 504:11             417:2, 417:25,           subject [2] - 367:2,
  sold [2] - 266:3,       specific [4] - 456:1,     starts [2] - 450:22,        418:17, 420:9,            414:11
   277:24                  456:9, 499:7, 503:2       495:15                     420:15, 422:16,          sublicense [2] -
  sole [2] - 295:15,      specifically [12] -       startup [2] - 265:18,       422:17, 429:10,           317:12, 317:22
   295:18                  264:24, 317:3,            265:20                     433:22, 435:3,           submit [2] - 245:9,
  solution [1] - 252:12    319:23, 361:18,          state [12] - 271:5,         435:6, 435:14,            517:18
  solutions [1] - 350:8    403:10, 454:8,            333:21, 336:3,             435:17, 457:2            subscriber [25] -
  someone [13] - 255:3,    455:3, 455:15,            337:14, 337:21,           Steve [2] - 271:2,         343:13, 349:8,
   277:14, 280:4,          455:18, 463:24,           363:18, 395:19,            271:25                    488:11, 492:18,
   281:7, 290:15,          481:2, 502:16             421:15, 423:18,           stick [2] - 377:18,        502:1, 502:7,
   331:3, 331:4,          specifics [1] - 502:21     424:11, 468:11,            416:3                     502:16, 502:17,
   337:15, 338:20,        specifies [1] - 506:24     489:3                     sticking [1] - 416:2       509:15, 510:23,
   341:25, 358:6,         speculating [1] -         statement [15] -           still [16] - 257:23,       511:1, 511:5,
   358:8, 429:9            347:6                     248:16, 248:17,            274:21, 284:17,           512:14, 513:8,
  someplace [1] -         speculation [1] -          248:24, 249:16,            338:17, 343:6,            513:12, 513:15,
   369:16                  353:20                    256:4, 263:13,             345:15, 355:7,            514:24, 515:2,
  sometime [2] - 355:5,   speculative [1] - 325:4    264:7, 266:18,             399:21, 408:8,            515:3, 515:9,
   469:5                  speed [1] - 380:6          349:25, 354:19,            411:6, 416:6,             515:17, 515:22,
  sometimes [6] -         spell [5] - 271:5,         406:24, 408:15,            433:24, 443:11,           516:3
   267:1, 280:10,          336:3, 363:18,            408:19, 432:17,            464:21, 486:15,          subscribers [18] -
   337:10, 400:11,         468:11, 489:3             498:3                      501:8                     266:4, 266:5,
   490:5, 497:5           Spencer [1] - 481:8       statements [5] -           stipulate [1] - 247:25     293:12, 343:16,
  somewhat [2] -          spend [2] - 247:21,        299:12, 299:25,           stipulated [1] - 459:21    344:10, 344:22,
   253:12, 290:12          339:8                     300:17, 302:19,           stipulation [1] -          345:4, 346:6,
  somewhere [5] -         spent [3] - 294:7,         386:19                     249:12                    359:12, 471:24,
   313:17, 323:7,          331:7, 340:10            states [1] - 325:18        stop [1] - 254:9           472:2, 480:25,
   353:19, 398:19,        spilling [1] - 421:3      States [4] - 342:5,        storage [1] - 379:5        494:9, 502:8,
   450:9                  spoken [2] - 397:14,       349:4, 469:3, 490:6       store [1] - 359:11         504:13, 513:10,
  son [1] - 391:25         457:8                    STATES [1] - 243:1         stored [11] - 359:16,      513:13, 513:23
  SONI [1] - 244:6        spreadsheet [5] -         station [7] - 274:1,        360:1, 374:4, 395:1,     subset [1] - 442:13
  SONSINI [1] - 243:21     278:14, 348:18,           289:19, 289:20,            395:8, 396:1,            subsidiary [5] -
  soon [1] - 244:20        348:19, 348:20,           290:1, 337:19,             396:25, 398:19,           285:25, 286:12,
  sorry [18] - 263:20,     348:25                    449:14, 474:16             416:19, 424:12,           295:11, 295:14,
   324:24, 332:22,        stack [1] - 310:13        stations [1] - 289:25       424:13                    296:1
   352:5, 370:4, 381:2,   staff [1] - 357:25        statistics [1] - 305:13    strategy [6] - 306:9,     substance [2] -
   405:21, 426:19,        stage [5] - 276:25,       Status [1] - 398:24         306:22, 327:5,            313:12, 317:21
   436:13, 436:14,         353:13, 353:15           status [14] - 390:21,       478:5, 513:4             substantial [8] -
   439:2, 449:17,         stand [5] - 251:16,        394:14, 395:25,           Strategy [2] - 295:1,      422:20, 428:12,
   451:10, 453:15,         335:23, 369:16,           396:1, 398:14,             306:20                    428:17, 491:16,
   453:25, 463:11,         378:3, 400:6              398:16, 399:7,            Street [1] - 243:12        491:21, 492:17,
   465:7, 480:11          standard [2] - 353:24,     411:22, 419:14,           strengthening [1] -        494:5, 514:16
  sort [10] - 277:1,       405:11                    424:21, 424:22,            309:7                    substantially [7] -
   277:19, 289:1,         standardized [2] -         474:13, 475:9             strike [5] - 379:15,       416:13, 416:17,
   306:1, 340:7,           398:10, 398:12           statute [1] - 494:25        397:23, 415:20,           417:25, 422:7,
   379:17, 380:22,        standing [2] - 338:3,     Stay [3] - 386:7, 386:9,    426:2, 427:11             422:11, 434:18,
   392:17, 393:6, 399:2    407:15                    386:11                    strikes [1] - 253:3        512:18
  sorts [2] - 406:3,      standpoint [1] -          stay [2] - 277:1,          strong [1] - 275:24       substantive [1] -
   471:1                   249:11                    466:21                    structural [1] - 422:12    341:16
  sounds [3] - 253:21,    stands [1] - 302:14       step [21] - 266:9,         structure [7] - 339:10,   substitutes [2] -
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 312 of 316 PageID #:
                                   14628                                  36


   428:23, 436:1            290:13, 290:14,         426:4, 426:16,          teaching [1] - 491:5      temperature [3] -
  success [10] - 503:1,     348:6                   427:2, 427:11,          team [32] - 272:4,          467:11, 468:2, 468:6
   504:4, 504:23,          survey [1] - 278:4       427:13, 427:16,           276:15, 278:3,          ten [10] - 273:20,
   506:2, 506:4,           surveyed [1] - 278:6     427:20, 427:24,           284:24, 289:10,           275:17, 278:6,
   508:19, 511:25,         surveys [1] - 278:4      428:1, 428:6,             292:25, 333:25,           291:16, 323:3,
   514:13, 514:16          sustain [4] - 277:12,    429:17, 430:1,            336:22, 337:1,            349:3, 349:4, 349:8,
  successful [6] -          329:22, 379:13,         430:11, 431:4,            337:2, 337:3, 339:2,      349:12, 466:19
   276:24, 277:6,           486:16                  435:15, 436:2,            339:5, 339:7,           tens [2] - 343:11,
   278:19, 279:2,          switch [3] - 459:7,      437:14, 441:5,            339:13, 339:16,           508:19
   340:4, 513:12            459:25, 484:13          442:23, 444:4,            339:18, 339:19,         term [6] - 273:8,
  sudden [1] - 278:18      switched [1] - 485:23    445:11, 445:15,           339:20, 339:25,           280:10, 373:10,
  suddenly [1] - 277:25    switching [3] -          445:25, 446:1,            340:2, 340:17,            374:1, 451:22,
  sued [2] - 247:16,        480:18, 480:25,         446:10, 446:14,           340:24, 341:5,            482:21
   267:15                   482:11                  449:4, 450:3, 451:7,      341:14, 341:17,         terminology [1] -
  suggest [3] - 245:5,     swore [1] - 336:2        451:9, 451:18,            341:19, 341:23,           348:7
   253:13, 255:5           sworn [1] - 489:11       451:19, 451:21,           342:6, 343:19,          terms [25] - 244:20,
  suggested [2] -          System [3] - 385:11,     452:4, 452:6,             343:20                    245:4, 256:10,
   499:23, 511:14           418:14, 418:24          452:15, 452:19,         tear [1] - 429:3            256:16, 257:21,
  suggesting [1] - 255:2   system [146] - 261:9,    452:20, 453:12,         technical [13] -            282:1, 341:18,
  suggestion [4] -          261:16, 261:19,         453:17, 453:20,           350:16, 350:17,           345:2, 372:2, 372:6,
   245:25, 250:20,          261:25, 262:13,         453:22, 455:20,           356:16, 365:12,           376:8, 405:9,
   253:11, 254:19           279:13, 280:8,          456:7, 456:12,            365:14, 374:21,           459:21, 464:12,
  suit [13] - 246:10,       281:1, 281:12,          457:16, 459:11,           409:11, 411:23,           473:4, 473:8, 483:3,
   298:12, 298:15,          281:14, 302:16,         460:3, 460:12,            424:14, 433:10,           503:13, 503:17,
   309:24, 314:18,          327:20, 338:7,          464:12, 464:13,           492:2, 492:5, 492:7       506:8, 508:2,
   314:24, 317:7,           344:17, 354:22,         474:11, 474:14,         technically [1] - 254:7     509:18, 515:1,
   322:14, 325:12,          368:3, 368:6,           474:18, 475:12,         Technologies [3] -          517:15
   364:13, 367:25,          370:22, 371:7,          476:15, 515:13            267:8, 300:8, 351:15    test [8] - 421:16,
   495:10                   372:24, 373:1,         systems [16] - 277:15,   TECHNOLOGIES [1] -          421:17, 434:9,
  sum [4] - 309:12,         373:3, 373:10,          278:7, 279:15,            243:8                     439:11, 442:9,
   313:12, 317:21,          373:11, 373:15,         280:13, 365:16,         technology [27] -           442:13, 443:12,
   514:22                   376:5, 379:18,          365:17, 365:20,           269:24, 270:13,           443:19
  summaries [3] -           380:4, 381:23,          366:4, 366:18,            270:16, 273:16,         tested [6] - 428:2,
   493:4, 493:8             382:25, 383:2,          367:11, 367:15,           284:22, 290:6,            428:3, 431:19,
  summarize [3] -           383:17, 384:25,         367:19, 375:8,            293:18, 293:23,           441:1, 444:5, 455:25
   302:22, 364:25,          385:4, 385:18,          389:17, 418:6,            293:25, 294:2,          testified [6] - 261:11,
   435:9                    385:22, 388:12,         445:12                    294:4, 294:6,             294:22, 296:8,
  Summary [1] - 333:8       388:13, 389:1,                                    295:18, 319:25,           311:8, 339:1, 366:20
  summary [7] - 297:22,     389:2, 389:16,                    T               320:6, 320:8,           testify [5] - 260:23,
   319:3, 320:12,           393:23, 394:2,                                    320:11, 320:15,           366:22, 490:5,
                            394:4, 394:9,          T-R-U-N-D-L-E [1] -        320:17, 338:13,           492:6, 492:15
   333:9, 494:13,
                            394:10, 394:17,          271:8                    370:17, 448:15,         testifying [1] - 366:19
   494:21, 512:6
                            401:20, 402:24,        table [7] - 319:7,         497:25, 500:14,         testimony [72] -
  summation [1] - 427:8
                            403:25, 405:7,           320:24, 321:22,          507:17, 507:18,           245:24, 246:11,
  super [1] - 273:15
                            405:8, 405:9,            369:12, 372:1,           511:5                     246:13, 247:18,
  supply [1] - 510:24
                            405:10, 405:11,          497:13, 506:13         Technology [1] -            248:1, 248:17,
  support [7] - 339:24,
                            409:18, 409:20,        takeaway [2] - 248:8,      319:11                    249:5, 249:18,
   340:14, 350:13,
                            409:21, 410:11,          249:1                  tedious [1] - 382:7         249:19, 249:20,
   350:16, 350:17,
                            410:13, 411:10,        takeovers [3] -          telecom [1] - 303:6         249:23, 250:1,
   350:19, 515:11
                            411:11, 411:16,          483:13, 483:25,        telephony [1] - 350:19      250:14, 250:19,
  supported [5] - 371:9,
                            411:19, 412:12,          484:4                  Telular [21] - 300:7,       250:22, 251:22,
   375:8, 376:2, 384:4,
                            412:16, 412:17,        talent [1] - 292:21        302:8, 327:18,            251:23, 251:25,
   459:1
                            413:25, 417:5,         talented [3] - 292:22,     327:19, 487:2,            253:16, 253:18,
  Supported [2] - 375:5,
                            417:8, 417:9,            340:1, 341:20            500:3, 505:20,            258:18, 259:8,
   375:17
                            417:11, 418:16,        talks [2] - 382:3,         505:22, 505:24,           259:16, 259:23,
  supporting [1] -
                            418:17, 418:18,          397:12                   506:2, 507:9,             260:6, 266:12,
   341:19
                            419:1, 419:9, 422:1,   Tampa [1] - 272:14         507:12, 507:19,           271:9, 294:15,
  supports [2] - 458:7,
                            422:3, 422:21,         tape [3] - 412:24,         507:23, 508:15,           295:4, 326:9,
   516:1
                            423:11, 423:18,          412:25, 416:4            508:16, 508:25,           332:16, 333:16,
  suppose [1] - 252:19
                            423:23, 425:21,        taught [1] - 365:23        515:20                    336:7, 345:24,
  surprise [4] - 290:11,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 313 of 316 PageID #:
                                   14629                                  37


    363:21, 364:21,         335:10, 335:14,          279:24                     293:11, 293:14,            393:23, 394:6,
    369:2, 369:4,           335:16, 335:19,        thia [1] - 499:23            303:8, 308:14,             402:6, 432:3,
    389:21, 394:22,         336:2, 336:3, 336:5,   thinking [4] - 252:5,        327:13, 338:17,            432:14, 448:4,
    395:24, 396:3,          336:7, 336:11,           267:3, 273:4, 507:15       340:18, 361:19,            448:5, 448:8,
    396:8, 396:24,          336:12, 344:2,         thinks [1] - 414:25          364:21, 366:19,            448:11, 459:25,
    397:2, 397:3, 397:6,    345:10, 347:14,        third [12] - 279:20,         368:14, 400:13,            460:7, 460:12,
    400:15, 403:5,          347:16, 347:18,          301:4, 303:21,             436:9, 441:25,             460:14, 460:20,
    406:7, 407:7,           347:19, 348:2,           303:22, 315:16,            447:12, 447:14,            462:1
    407:10, 419:6,          351:6, 351:12,           317:3, 318:15,             452:4, 459:16,           touchscreens [5] -
    421:25, 425:6,          356:17, 362:18,          321:5, 404:25,             468:7, 489:20, 501:5       382:4, 388:1, 388:2,
    427:17, 453:13,         362:25, 363:3,           460:25, 500:17            together [11] - 277:12,     459:10, 459:15
    476:24, 491:8,          363:8, 363:12,         third-party [1] -            277:16, 342:2,           towards [1] - 375:20
    492:11, 494:7,          363:15, 363:18,          318:15                     343:20, 346:9,           TPDX-43 [1] - 457:19
    498:7, 500:3, 500:4,    363:20, 363:21,        thirty [4] - 343:2,          361:12, 380:16,          track [2] - 280:6,
    500:19, 501:16,         363:25, 364:1,           343:7, 490:2, 490:12       381:12, 477:24,            288:25
    502:25, 504:5,          367:21, 369:10,        thirty-five [1] - 490:12     497:13, 508:6            tracking [1] - 419:14
    509:10, 510:1,          369:15, 369:20,        thirty-four [1] - 490:2     token [1] - 421:24        traded [2] - 295:1,
    514:18                  369:23, 369:24,        thorough [1] - 274:7        tomorrow [8] -              296:16
  testing [1] - 387:12      376:24, 378:10,        thousands [3] - 319:7,       245:13, 245:15,          traditional [1] - 338:15
  text [1] - 344:5          379:12, 379:15,          319:9, 343:11              252:2, 516:7,            train [1] - 282:15
  THE [182] - 243:1,        384:17, 399:10,        three [41] - 247:11,         516:21, 517:12,          trained [1] - 333:24
    243:2, 243:16,          399:16, 399:19,          267:15, 275:3,             517:15, 518:3            training [3] - 350:9,
    244:12, 245:16,         399:23, 400:4,           275:8, 275:13,            took [6] - 275:20,          350:10
    245:19, 246:4,          400:10, 400:16,          275:18, 276:8,             335:17, 375:14,          transaction [2] -
    246:16, 247:4,          400:22, 401:5,           276:15, 278:15,            407:1, 438:6, 515:8        247:13, 296:1
    248:11, 248:25,         401:10, 405:20,          287:2, 307:25,            top [16] - 264:13,        transceiver [1] -
    249:7, 249:23,          407:24, 466:6,           309:24, 314:17,            301:25, 306:23,            420:18
    250:2, 250:17,          466:9, 466:13,           314:24, 315:25,            307:7, 308:23,           transcript [4] - 248:16,
    251:6, 251:13,          466:18, 466:23,          316:2, 316:24,             349:3, 349:4, 349:8,       256:2, 301:3, 301:21
    251:18, 251:25,         466:25, 467:6,           317:7, 319:10,             349:12, 379:25,          transfer [2] - 389:12,
    252:3, 252:10,          467:10, 467:15,          319:20, 322:13,            390:25, 404:17,            461:9
    252:23, 253:6,          467:18, 467:21,          325:11, 355:5,             431:24, 472:13,          transferred [3] -
    254:3, 254:6,           467:23, 467:25,          364:12, 368:25,            481:15, 512:16             312:13, 313:8, 392:4
    254:25, 256:14,         468:10, 468:11,          369:3, 372:4, 378:4,      topic [1] - 259:9         transferring [1] -
    256:19, 257:1,          468:13, 469:19,          381:24, 397:23,           torture [1] - 426:19        483:1
    257:4, 257:8,           471:14, 471:15,          404:20, 404:24,           Total [4] - 329:9,        transfers [1] - 426:20
    257:13, 257:18,         472:9, 473:25,           420:6, 441:9,              329:18, 329:20,          transmit [1] - 274:1
    258:4, 258:9,           479:1, 486:3,            441:11, 459:14,            354:6                    transmits [1] - 424:11
    258:11, 258:13,         486:10, 486:13,          481:12, 482:10,           total [3] - 320:3,        transmittal [1] -
    258:20, 258:23,         486:16, 487:15,          496:25, 514:1, 517:6       344:22, 349:13             474:16
    259:2, 259:3, 259:5,    488:18, 488:20,        three-year [1] - 514:1      totality [1] - 422:8      tremendous [1] -
    260:14, 263:25,         488:22, 489:2,         threshold [1] - 274:7       totals [1] - 495:14         292:14
    264:3, 266:8,           489:3, 489:5,                                      touch [3] - 373:24,
                                                   Thynge [3] - 247:9,                                   trial [7] - 244:16,
    266:14, 270:21,         489:12, 491:12,                                     384:6, 460:1
                                                     254:12, 255:19                                        245:5, 245:23,
    271:3, 271:4, 271:5,    493:1, 493:3,                                      touching [1] - 432:8
                                                   tier [2] - 475:6                                        247:21, 248:15,
    271:7, 271:9,           493:12, 516:6,
                                                   Tier [4] - 344:14,          Touchscreen [2] -           266:18, 319:1
    271:13, 271:14,         516:24, 517:1,
                                                     344:15, 344:17             387:17, 393:10           TRIAL [1] - 243:8
    271:17, 283:3,          517:2, 517:14,
                                                   tiers [1] - 473:19          touchscreen [41] -        Trial [1] - 243:15
    285:14, 286:19,         517:24, 518:3
                                                   tilt [2] - 462:20, 464:18    262:6, 262:9,            trick [1] - 436:17
    287:19, 288:9,         themselves [2] -
                                                   timing [2] - 341:6,          262:11, 368:4,           tried [3] - 245:25,
    294:9, 297:7,           368:16, 415:16
                                                     406:8                      370:25, 371:2,             246:1, 395:15
    300:24, 304:24,        therefore [1] - 325:8
                                                   tiny [1] - 325:20            373:19, 382:25,          tries [1] - 306:3
    306:15, 310:12,        thermostat [1] -                                     383:1, 383:7, 383:8,
                                                   Titanic [1] - 468:3                                   tripling [1] - 514:2
    310:19, 311:15,         279:23                                              383:10, 383:23,
                                                   title [2] - 348:19, 372:1                             true [18] - 276:23,
    312:16, 312:25,        thermostats [7] -                                    384:5, 384:8,
                                                   today [32] - 252:2,                                     294:25, 296:13,
    314:6, 315:8,           279:18, 344:18,                                     386:23, 387:22,
                                                     269:1, 273:7,                                         299:25, 300:17,
    316:12, 316:15,         390:2, 392:18,                                      388:5, 388:6, 388:8,
                                                     274:22, 275:4,                                        349:25, 355:11,
    318:9, 325:25,          419:22, 475:23,                                     388:15, 388:16,
                                                     275:6, 279:9,                                         415:20, 426:11,
    329:22, 334:16,         476:4                                               392:12, 393:1,
                                                     280:13, 282:18,                                       439:25, 440:7,
    334:23, 335:1,         they've [3] - 257:24,                                393:3, 393:22,
                                                     282:19, 284:16,                                       440:9, 440:22,
    335:2, 335:7,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 314 of 316 PageID #:
                                   14630                                  38


    455:13, 456:19,            419:15, 424:19,                                    251:9, 251:11,           309:10, 344:9,
                                                                  U
    477:11, 483:14,            433:3, 434:13,                                     251:14, 252:8,           362:9, 371:11,
    484:14                     450:16, 457:18,         U.S.D.C.J [1] - 243:16     252:20, 256:7,           372:10, 380:10,
  Trundle [32] - 271:2,        473:21, 476:18,         UC [1] - 449:11            271:16, 278:3,           387:9, 388:5,
    271:7, 271:22,             516:4                   UCLA [1] - 491:3           281:3, 288:24,           388:16, 388:25,
    271:25, 272:25,          turned [2] - 292:22,      uh-hmm [1] - 352:15        290:5, 295:15,           389:12, 396:19,
    274:11, 282:23,            506:5                   UI [1] - 448:8             295:18, 295:25,          412:11, 415:15,
    283:7, 284:11,           turning [2] - 348:24,     ultimately [2] - 306:9,    296:2, 299:17,           415:19, 431:7,
    285:9, 285:17,             425:12                   485:4                     309:12, 315:14,          434:3, 439:22,
    286:6, 286:23,           turns [4] - 364:18,       unable [1] - 455:5         317:4, 333:14,           440:3, 440:14,
    287:7, 287:22,             390:11, 390:13,         unclear [1] - 254:18       335:10, 338:18,          443:22, 448:9,
    290:20, 294:12,            410:22                  uncomfortable [1] -        343:1, 344:6,            461:8, 463:9,
    301:3, 304:7, 313:7,     TV [1] - 396:21            255:2                     344:14, 344:20,          474:20, 477:17
    326:4, 334:16,           twelve [7] - 457:2,       under [16] - 266:18,       346:6, 354:25,          user's [2] - 446:12,
    334:17, 341:6,             483:12, 483:24,          315:16, 317:12,           357:22, 364:23,          450:4
    343:3, 399:21,             484:3, 484:8,            319:6, 405:1, 426:6,      369:11, 369:25,         users [5] - 309:11,
    400:9, 400:20,             484:12, 488:14           426:9, 433:25,            370:5, 375:4,            445:7, 445:10,
    400:24, 401:2,           twenty [1] - 252:5         435:4, 437:2,             377:15, 378:18,          447:17, 505:7
    514:18, 517:10           twenty-four [1] - 252:5    444:15, 458:1,            379:25, 386:16,         uses [5] - 402:7,
  trust [2] - 303:21,        twice [1] - 310:11         458:2, 471:2,             387:8, 391:9,            428:12, 428:17,
    370:10                   two [34] - 247:11,         494:24, 501:21            396:12, 401:18,          482:21, 500:14
  truth [10] - 271:11,         248:15, 255:4,                                     402:21, 409:5,          Utah [1] - 361:3
                                                       undercut [1] - 513:5
    271:12, 296:24,            273:6, 274:15,                                     410:19, 413:1,          utilized [1] - 391:4
                                                       undergraduate [1] -
    336:9, 336:10,             274:19, 278:15,                                    413:4, 413:6, 414:6,
                                                        272:15
    363:23, 363:24             283:12, 285:21,                                    415:17, 418:16,                    V
                                                       underlying [2] - 292:1,
  truthful [5] - 296:21,       286:9, 312:10,                                     423:21, 424:10,
                                                        491:22
    301:18, 302:20,            329:25, 331:1,                                     429:22, 437:19,         valid [2] - 495:24,
                                                       understood [8] -
    305:9, 305:20              342:19, 347:23,                                    441:18, 444:4,           496:5
                                                        249:10, 250:3,
  try [12] - 247:9, 306:5,     355:5, 368:9,                                      444:5, 444:9,           validity [3] - 268:16,
                                                        252:9, 286:13,
    339:21, 339:22,            381:12, 398:6,                                     456:21, 457:22,          436:19, 499:9
                                                        327:4, 327:19,
    341:2, 369:11,             399:13, 402:1,                                     458:16, 464:25,         valuable [2] - 332:6,
                                                        372:3, 493:20
    382:8, 400:10,             421:14, 427:9,                                     465:18, 467:12,          332:8
                                                       unexpected [1] -
    400:11, 431:22,            449:9, 451:2, 459:9,                               467:22, 471:8,          Valuation [2] - 333:7,
                                                        337:17
    500:25                     460:10, 478:4,                                     472:13, 477:21,          333:13
                                                       unique [3] - 269:14,
  trying [17] - 249:1,         491:5, 494:18,                                     478:2, 489:8, 498:6,    valuation [12] - 318:3,
                                                        269:16, 357:8
    249:8, 251:21,             495:17, 504:9,                                     498:9, 498:11,           318:22, 318:25,
                                                       unit [2] - 283:15,
    257:10, 270:1,             506:12, 513:9                                      501:25, 504:20,          319:2, 319:3,
                                                        283:16
    277:1, 284:17,           two-day [1] - 342:19                                 507:2, 512:5,            319:16, 319:21,
                                                       UNITED [1] - 243:1
    289:11, 333:15,          type [18] - 279:18,                                  512:14, 513:15,          325:9, 333:9,
                                                       United [5] - 300:8,
    432:11, 436:17,            334:12, 350:13,                                    514:23, 515:2,           333:17, 333:19,
                                                        342:5, 349:4, 469:3,
    456:5, 467:10,             366:4, 376:9, 380:7,                               516:18, 517:25           490:3
                                                        490:5
    468:1, 477:10,             395:18, 398:10,                                   update [3] - 357:18,     value [13] - 318:12,
                                                       units [6] - 283:12,
    477:23, 513:5              404:21, 410:2,                                     517:5, 517:9             319:25, 321:3,
                                                        283:14, 284:15,
  Tuesday [1] - 243:14         454:23, 486:24,                                   updates [1] - 357:20      321:4, 321:23,
                                                        285:6, 285:21, 298:4
  TUNNELL [1] - 244:2          496:16, 499:15,                                   upfront [2] - 508:24,     324:13, 331:13,
                                                       University [1] - 491:2
  turn [38] - 251:15,          507:20, 511:7                                      508:25                   331:17, 331:19,
                                                       unless [2] - 408:20,
    263:10, 264:6,           types [14] - 273:15,                                upgrade [4] - 358:8,      345:7, 458:9, 496:3,
                                                        418:17
    264:9, 282:23,             274:8, 274:24,                                     405:2, 405:5, 406:4      501:22
                                                       unobjected [2] -
    291:13, 298:2,             337:24, 371:10,                                   upgraded [1] - 512:12    valued [3] - 319:21,
                                                        249:25, 251:22
    298:22, 300:19,            390:2, 395:7,                                     upgrades [3] - 354:17,    320:11, 321:24
                                                       unplugged [1] - 427:3
    301:21, 306:22,            398:11, 409:10,                                    427:21, 427:22          Valued [1] - 321:8
                                                       unscrew [2] - 438:8,
    308:3, 308:22,             452:3, 492:19,                                    upgrading [1] -          variables [1] - 471:20
                                                        438:10
    310:6, 311:11,             493:24, 494:16,                                    406:18                  variant [1] - 361:9
                                                       unsnap [1] - 438:12
    312:9, 319:2,              494:18                                            upper [5] - 348:9,       various [12] - 307:1,
                                                       untoward [1] - 479:22
    320:14, 320:24,          typical [3] - 246:24,                                348:12, 371:8,           368:3, 370:19,
                                                       unusual [2] - 265:20,      371:15, 381:10
    327:6, 330:10,             350:17, 494:18                                                              390:12, 395:5,
                                                        265:22
    332:2, 343:22,           typically [6] - 253:9,                              US [2] - 319:7, 319:9     396:20, 398:11,
    351:17, 367:23,                                    up [92] - 245:14,
                               279:19, 304:10,                                   useful [2] - 479:17,      399:6, 427:4,
    374:18, 384:13,                                     245:22, 246:15,
                               306:1, 337:13,                                     479:19                   468:25, 470:18,
    390:21, 391:24,                                     248:14, 248:23,
                               343:18                                            user [27] - 262:10,       490:2
                                                        249:20, 250:22,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 315 of 316 PageID #:
                                   14631                                  39


  vast [1] - 513:13           502:4                      431:20, 431:22,          wherein [14] - 383:1,     378:1, 378:5,
  vendors [2] - 309:9,       viewing [1] - 515:19        431:24, 432:6,            388:23, 388:24,          386:13, 396:21,
   361:10                    Viewing [1] - 391:1         432:12, 432:19,           393:21, 402:6,           412:20, 412:21,
  verdict [3] - 244:20,      views [1] - 463:20          432:21, 433:2,            411:8, 423:1,            441:12, 452:8
   245:6, 245:10             Virginia [1] - 339:17       433:22, 435:16,           423:15, 423:17,         windows [1] - 377:18
  verified [1] - 417:23      virtual [4] - 420:22,       454:2, 454:4, 454:7,      425:20, 426:20,         Wink [1] - 308:8
  Verizon [1] - 483:24        421:8, 421:10,             454:10, 454:11,           429:15, 429:18,         winning [1] - 512:1
  version [1] - 442:12        421:11                     454:13, 454:14,           430:9                   wire [4] - 331:12,
  versions [1] - 354:16      Vista [2] - 404:18,         454:15, 454:17,          whole [4] - 271:11,       438:16, 438:18,
  via [3] - 388:16, 398:2,    404:22                     454:20, 454:22,           336:9, 342:11,           438:25
   460:1                     visually [1] - 402:16       454:23, 454:25,           363:23                  wired [1] - 379:2
  vice [7] - 274:22,         Vivint [22] - 287:11,       455:1, 455:2, 455:4,     wholly [3] - 285:25,     wireless [16] - 372:23,
   347:22, 468:21,            287:25, 288:2,             455:15, 455:16,           295:11, 295:14           379:1, 409:20,
   468:23, 469:8,             500:13, 501:1,             455:17, 455:21,          wholly-owned [3] -        410:4, 410:5, 411:2,
   472:15, 473:10             501:7, 501:13,             455:23, 455:24,           285:25, 295:11,          411:4, 417:4, 419:2,
  vice-president [4] -        501:24, 510:14,            455:25, 456:3,            295:14                   419:4, 419:20,
   347:22, 468:21,            510:17, 510:18,            456:9, 457:12,           Wi [11] - 380:21,         420:17, 451:6,
   468:23, 469:8              510:20, 510:21,            457:15, 458:25,           383:14, 387:10,          451:17, 474:8, 474:9
  vicinity [1] - 353:19       510:23, 510:24,            461:16, 461:17,           387:13, 389:25,         withdrawn [1] -
  Video [2] - 348:3,          511:2, 515:7, 515:9,       474:24, 474:25,           431:2, 454:2, 455:5,     257:24
   391:1                      515:11, 515:16             475:3, 475:15,            456:11, 462:5, 476:4    witness [30] - 251:16,
  video [39] - 250:1,        Vivint's [1] - 515:12       475:17, 475:24,          Wi-Fi [11] - 380:21,      257:10, 258:22,
   344:19, 347:24,           Vivint/Alarm.com [1] -      476:1, 476:6, 476:7,      383:14, 387:10,          258:23, 266:11,
   348:1, 351:3,              511:7                      476:14, 477:7,            387:13, 389:25,          266:20, 266:21,
   353:13, 362:14,           voice [2] - 331:6,          477:17, 504:17            431:2, 454:2, 455:5,     271:2, 275:9,
   362:23, 391:4,             464:8                     ways [4] - 345:2,          456:11, 462:5, 476:4     325:24, 335:8,
   391:7, 391:9, 392:7,      Volume [1] - 243:15         385:21, 387:12,          wide [2] - 389:12,        345:9, 347:19,
   392:9, 400:13,            volume [1] - 478:9          509:19                    461:9                    363:2, 367:18,
   402:6, 435:16,            VP [3] - 349:21,           weather [2] - 392:24,     widget [1] - 449:11       369:9, 369:20,
   441:7, 445:20,             472:19, 473:3              470:25                   widgets [2] - 448:8,      376:23, 396:4,
   446:20, 456:12,                                      Webb [5] - 347:21,         448:10                   407:23, 436:5,
                                                         348:3, 348:21,                                     444:7, 466:5,
   456:17, 461:13,                      W                348:22, 350:23
                                                                                  WiFi [4] - 402:19,
   461:14, 461:19,                                                                 404:7, 404:10, 424:3     466:17, 467:13,
   461:20, 464:8,            wait [5] - 252:8, 336:2,   website [3] - 348:5,      willfulness [1] -         467:14, 467:16,
   504:17, 504:18,            401:3, 401:6, 509:17       348:11, 348:15            248:21                   467:18, 468:9,
   504:22, 505:3,            waiting [1] - 401:2        week [2] - 292:19,        William [1] - 267:6       488:25
   505:7, 505:15,            walk [3] - 382:8,           342:15                   willing [7] - 473:7,     WITNESS [16] - 259:3,
   506:6, 510:1, 512:2,       418:12, 429:4             weeks [1] - 339:22         506:8, 506:9,            271:4, 271:7,
   512:13, 512:23,           wall [1] - 338:17          weigh [1] - 508:6          506:17, 506:22,          271:13, 316:12,
   513:14, 517:7             wants [4] - 253:7,         weighed [1] - 508:7        506:23, 507:21           336:5, 336:11,
  videos [1] - 347:23         419:20, 510:23,           welcome [6] - 259:6,      willingly [1] - 508:12    347:18, 363:20,
  videotape [9] -             517:16                     335:20, 356:19,          Wilmington [2] -          363:25, 369:23,
   258:18, 270:20,           waste [1] - 257:11          401:10, 401:14,           243:13, 280:14           468:13, 471:15,
   351:1, 351:13,            watch [7] - 266:9,          468:1                    Wilson [22] - 351:10,     488:20, 489:5, 517:1
   356:13, 356:18,            279:23, 289:2,            well-used [2] - 377:20,    351:13, 351:14,         witnesses [8] -
   362:12, 397:3, 425:6       334:17, 347:17,            462:10                    352:9, 352:20,           247:23, 266:19,
  videotaped [1] -            468:3, 488:19             wellness [2] - 280:2,      356:15, 356:19,          335:6, 369:5, 400:5,
   266:12                    wave [81] - 356:25,         280:3                     357:23, 358:12,          400:13, 400:14,
  Videotaped [1] - 267:6      361:18, 361:22,           Wheelwright [2] -          358:23, 359:2,           509:10
  view [19] - 392:7,          361:23, 361:25,            481:8, 482:7              362:14, 362:23,         won [2] - 291:21,
   392:8, 392:22,             362:2, 362:5, 362:7,      WHELAN [13] - 244:7,       396:5, 396:6, 397:3,     485:21
   405:12, 409:11,            380:6, 380:21,             469:18, 471:13,           397:5, 400:14,          wonder [1] - 278:1
   410:13, 411:1,             380:24, 383:14,            472:8, 473:13,            400:16, 425:6, 425:8    wondering [4] -
   413:15, 413:17,            389:7, 389:10,             473:22, 474:3,           WILSON [1] - 243:21       252:11, 257:23,
   415:12, 416:7,             389:22, 389:25,            478:23, 479:3,           Wilson's [1] - 421:25     276:21, 363:6
   422:20, 427:23,            390:1, 390:5, 390:7,       486:11, 486:14,          win [4] - 291:8,         word [3] - 389:22,
   429:13, 435:13,            390:20, 414:7,             486:20, 487:14            291:18, 291:25,          437:7, 445:22
   462:2, 473:4, 503:23       414:15, 414:17,           Whelan [1] - 473:16        306:5                   words [12] - 256:19,
  viewed [4] - 495:24,        415:10, 415:23,           whereby [1] - 286:24      window [11] - 279:24,     295:13, 312:5,
   495:25, 497:12,            431:2, 431:6,             Wherein [1] - 423:10       337:13, 373:13,          313:11, 313:20,
Case 1:15-cv-00807-RGA-CJB Document 294 Filed 07/08/19 Page 316 of 316 PageID #:
                                   14632                                  40


   314:23, 315:22,           yellow [1] - 424:7       486:2, 486:5,            zeros [1] - 319:10
   374:12, 374:14,           yesterday [10] -         487:16, 487:18,          Zone [1] - 396:12
   437:4, 457:23,             245:23, 246:5,          488:17, 488:24,          zone [5] - 396:20,
   503:21                     248:9, 249:24,          489:6, 489:11,            396:24, 421:18,
  works [4] - 340:3,          253:19, 255:7,          489:13, 489:14,           421:19, 421:24
   341:25, 405:8,             259:8, 259:23,          491:6, 491:13,           zones [2] - 396:16,
   464:13                     260:23, 492:15          492:21, 493:2,            396:20
  world [3] - 439:5,         yesterday's [1] -        493:6, 493:20,           zoom [1] - 462:20
   439:16, 496:2              259:16                  493:22, 516:4,           zwave [7] - 399:7,
  worth [1] - 244:13         Yoon [15] - 245:20,      517:5, 518:2              402:19, 404:7,
  wow [1] - 275:11            247:19, 248:11,        Yoon's [1] - 248:7         404:9, 424:2, 448:2
  wrap [1] - 401:18           252:19, 253:7,         yourself [13] - 271:24,   Zwave [1] - 395:11
  write [2] - 427:22,         253:14, 253:19,         302:14, 302:17,
   448:9                      253:22, 256:6,          303:14, 303:18,
  writing [1] - 517:19        256:9, 258:13,          336:1, 336:18,
  written [1] - 368:24        259:11, 259:13,         364:7, 367:14,
  wrote [5] - 266:16,         270:25, 481:4           380:16, 433:6,
   349:20, 427:17,           yOON [1] - 271:21        468:19, 489:15
   483:19, 483:23            YOON [105] - 243:22,
  WSP [8] - 418:25,           245:14, 248:13,                   Z
   419:12, 419:18,            249:3, 249:10,
   420:18, 420:19,            249:25, 250:3,         Z-wave [80] - 356:25,
   420:21, 421:23             250:18, 251:11,         361:18, 361:22,
                              251:14, 251:20,         361:23, 361:25,
                                                      362:2, 362:5, 362:7,
             X                252:2, 252:9, 254:5,
                                                      380:21, 380:24,
                              254:7, 254:16,
  X's [1] - 467:3             255:25, 256:24,         383:14, 389:7,
  XT [7] - 338:2, 338:8,      257:2, 257:6,           389:10, 389:22,
   338:11, 338:12,            258:14, 259:14,         389:25, 390:1,
   338:20, 338:23,            259:15, 260:13,         390:5, 390:7,
   358:8                      263:24, 265:10,         390:20, 414:7,
  XTi [18] - 358:8, 376:6,    266:7, 266:10,          414:15, 414:17,
   377:11, 380:24,            271:1, 271:15,          415:10, 415:23,
   387:20, 393:11,            271:19, 282:25,         431:2, 431:6,
   393:14, 407:11,            283:6, 285:11,          431:20, 431:22,
   437:17, 438:18,            285:16, 286:16,         431:24, 432:6,
   438:23, 443:2,             286:22, 287:16,         432:12, 432:19,
   444:2, 449:8, 453:7,       287:21, 288:6,          432:21, 433:2,
   459:17, 460:14,            288:11, 294:8,          433:22, 435:16,
   465:9                      297:6, 300:23,          454:2, 454:4, 454:7,
                              304:23, 306:14,         454:10, 454:11,
                                                      454:13, 454:14,
             Y                310:8, 310:16,
                                                      454:15, 454:17,
                              310:18, 311:14,
  year [7] - 265:5,           312:14, 312:18,         454:20, 454:22,
   272:10, 276:21,            312:22, 313:1,          454:23, 454:25,
   278:20, 502:10,            314:5, 315:6,           455:1, 455:2, 455:4,
   514:1                      316:14, 318:6,          455:15, 455:16,
  years [25] - 247:11,        318:8, 326:1, 326:3,    455:17, 455:21,
   273:20, 275:21,            329:23, 334:15,         455:23, 455:24,
   275:22, 276:15,            335:15, 399:24,         455:25, 456:3,
   278:15, 278:22,            400:7, 401:1,           456:9, 457:12,
   278:25, 290:4,             466:16, 466:24,         457:15, 458:25,
   290:16, 291:16,            467:1, 467:12,          461:16, 461:17,
   292:11, 355:5,             467:17, 467:19,         474:24, 474:25,
   361:2, 366:24,             467:22, 468:8,          475:3, 475:15,
   372:4, 374:16,             468:16, 469:16,         475:17, 475:24,
   488:13, 490:2,             469:20, 469:23,         476:1, 476:6, 476:7,
   490:8, 490:12,             471:16, 472:6,          476:14, 477:7,
   491:5, 514:17,             472:12, 473:11,         477:17, 504:17
   514:19                     473:24, 478:25,        zero [3] - 504:20,
                                                      505:4, 505:17
